UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-5962 Name of Registrant: Vanguard Variable Insurance Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: M arch 31, 2010 Item 1: Schedule of Investments Vanguard Money Market Portfolio Schedule of Investments As of March 31, 2010 Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (46.6%) 2 Fannie Mae Discount Notes 0.170% 4/7/10 1,700 1,700 2 Fannie Mae Discount Notes 0.200% 6/21/10 15,741 15,734 2 Fannie Mae Discount Notes 0.250% 7/6/10 1,500 1,499 2 Fannie Mae Discount Notes 0.200% 7/21/10 5,000 4,997 2 Fannie Mae Discount Notes 0.220% 8/11/10 15,000 14,988 2 Fannie Mae Discount Notes 0.220% 8/18/10 10,000 9,991 2 Federal Home Loan Bank Discount Notes 0.200% 6/11/10 8,225 8,222 2,3 Federal Home Loan Banks 0.120% 5/13/10 18,190 18,186 2,3 Federal Home Loan Mortgage Corp. 0.303% 4/7/10 56,630 56,626 2,3 Federal Home Loan Mortgage Corp. 0.179% 5/5/10 15,000 14,998 2 Federal Home Loan Mortgage Discount Notes 0.320% 9/7/10 13,000 12,982 2,3 Federal National Mortgage Assn. 0.147% 4/27/10 15,000 14,992 2,3 Federal National Mortgage Assn. 0.130% 5/13/10 40,000 39,996 2 Freddie Mac Discount Notes 0.180% 6/14/10 11,500 11,496 2 Freddie Mac Discount Notes 0.250% 7/6/10 8,500 8,494 2 Freddie Mac Discount Notes 0.220% 7/12/10 379 379 2 Freddie Mac Discount Notes 0.200% 7/15/10 28,000 27,984 2 Freddie Mac Discount Notes 0.200% 7/16/10 28,000 27,983 2 Freddie Mac Discount Notes 0.230% 8/9/10 6,000 5,995 2 Freddie Mac Discount Notes 0.220% 8/19/10 10,000 9,991 2 Freddie Mac Discount Notes 0.220% 8/20/10 10,000 9,991 2 Freddie Mac Discount Notes 0.270% 9/13/10 20,000 19,975 United States Treasury Bill 0.150% 4/15/10 37,018 37,016 United States Treasury Bill 0.170% 4/22/10 15,000 14,999 United States Treasury Bill 0.170% 5/6/10 20,000 19,997 United States Treasury Bill 0.165% 5/13/10 15,000 14,997 United States Treasury Bill 0.165% 5/20/10 12,000 11,997 United States Treasury Bill 0.150% 6/3/10 17,000 16,996 United States Treasury Bill 0.165% 6/10/10 30,000 29,990 United States Treasury Bill 0.168% 6/17/10 5,000 4,998 United States Treasury Bill 0.170% 6/24/10 30,000 29,988 United States Treasury Bill 0.200% 7/1/10 25,000 24,987 United States Treasury Bill 0.190% 8/26/10 5,000 4,996 United States Treasury Bill 0.242% 9/16/10 25,000 24,972 United States Treasury Bill 0.240% 9/23/10 30,000 29,965 Total U.S. Goverment and Agency Obligations (Cost $603,097) Commercial Paper (15.7%) Finance - Auto (0.6%) American Honda Finance Corp. 0.180% 4/13/10 3,000 3,000 American Honda Finance Corp. 0.190% 4/29/10 1,510 1,510 Toyota Credit Canada Inc. 0.280% 7/27/10 500 500 Toyota Motor Credit Corp. 0.280% 7/6/10 2,000 1,998 Finance - Other (3.4%) General Electric Capital Corp. 0.300% 4/5/10 7,000 7,000 General Electric Capital Corp. 0.300% 5/3/10 20,000 19,995 General Electric Capital Corp. 0.270% 6/1/10 2,000 1,999 General Electric Capital Corp. 0.351% 9/20/10 7,000 6,988 General Electric Capital Corp. 0.351% 9/27/10 8,000 7,986 Foreign Banks (9.4%) 4 Australia & New Zealand Banking Group, Ltd. 0.280% 8/5/10 3,090 3,087 4 Banco Bilbao Vizcaya Argentaria, SA (London Branch) 0.341% 4/14/10 3,000 3,000 4 Banco Bilbao Vizcaya Argentaria, SA (London Branch) 0.331% 4/22/10 4,500 4,499 CBA (Delaware) Finance Inc. 0.295% 4/6/10 1,500 1,500 CBA (Delaware) Finance Inc. 0.260% 4/28/10 1,070 1,070 CBA (Delaware) Finance Inc. 0.300%0.310% 6/15/10 17,800 17,789 4 Commonwealth Bank of Australia 0.200% 5/24/10 2,250 2,249 4 Commonwealth Bank of Australia 0.200% 5/27/10 1,000 1,000 4 Commonwealth Bank of Australia 0.195%0.200% 6/3/10 4,000 3,998 4 Commonwealth Bank of Australia 0.280% 8/18/10 1,000 999 4 Danske Corp. 0.200% 4/13/10 2,000 2,000 4 Danske Corp. 0.195% 4/27/10 1,000 1,000 4 Danske Corp. 0.200% 5/20/10 2,000 1,999 4 Danske Corp. 0.200% 5/25/10 3,700 3,699 4 Danske Corp. 0.200% 5/26/10 7,000 6,998 4 Danske Corp. 0.275% 6/1/10 2,000 1,999 4 Danske Corp. 0.300% 6/15/10 8,000 7,995 4 Danske Corp. 0.280% 7/22/10 9,265 9,257 4 DNB NOR Bank ASA 0.341% 4/6/10 3,000 3,000 Santander Central Hispano Finance (Delaware), Inc. 0.310% 4/30/10 8,000 7,998 Societe Generale N.A. Inc. 0.230% 5/3/10 6,850 6,848 4 Westpac Banking Corp. 0.300% 4/6/10 1,000 1,000 4 Westpac Banking Corp. 0.265% 6/1/10 10,000 9,995 4 Westpac Banking Corp. 0.290% 6/3/10 2,500 2,499 4 Westpac Banking Corp. 0.270% 7/12/10 3,000 2,998 4 Westpac Banking Corp. 0.300% 9/9/10 13,000 12,982 Foreign Government (0.1%) 4 Kreditanstalt Fuer Wiederaufbau 0.150% 4/22/10 1,460 1,460 Foreign Industrial (2.2%) 4 Nestle Capital Corp. 0.210% 7/13/10 5,000 4,997 4 Nestle Capital Corp. 0.270% 9/1/10 1,500 1,498 4 Nestle Capital Corp. 0.300% 9/8/10 3,000 2,996 4 Nestle Capital Corp. 0.300% 9/13/10 10,000 9,986 Nestle Finance International Ltd. 0.215% 7/19/10 4,000 3,997 4 Total Capital Canada, Ltd. 0.190% 4/8/10 2,645 2,645 4 Total Capital Canada, Ltd. 0.200% 4/16/10 1,000 1,000 4 Total Capital Canada, Ltd. 0.190% 5/20/10 1,750 1,750 Total Commercial Paper (Cost $202,763) Certificates of Deposit (37.6%) Domestic Banks (2.8%) State Street Bank & Trust Co. 0.210% 4/5/10 15,000 15,000 State Street Bank & Trust Co. 0.200% 4/13/10 1,500 1,500 State Street Bank & Trust Co. 0.280% 7/22/10 5,000 5,000 State Street Bank & Trust Co. 0.320% 9/7/10 10,000 10,000 State Street Bank & Trust Co. 0.320% 9/10/10 5,000 5,000 Eurodollar Certificates of Deposit (12.7%) Australia & New Zealand Banking Group, Ltd. 0.310% 4/28/10 3,000 3,000 Australia & New Zealand Banking Group, Ltd. 0.280% 8/10/10 3,000 3,000 Australia & New Zealand Banking Group, Ltd. 0.280% 8/18/10 1,000 1,000 Australia & New Zealand Banking Group, Ltd. 0.280% 8/20/10 1,000 1,000 Australia & New Zealand Banking Group, Ltd. 0.280% 8/23/10 3,000 3,000 Commonwealth Bank of Australia 0.245% 6/18/10 7,000 7,000 Commonwealth Bank of Australia 0.280% 7/8/10 7,000 7,000 Commonwealth Bank of Australia 0.305% 9/10/10 5,000 5,000 Credit Agricole S.A. 0.330% 4/29/10 4,000 4,000 Credit Agricole S.A. 0.330% 5/4/10 4,000 4,000 Credit Agricole S.A. 0.290% 5/19/10 8,000 8,000 Credit Agricole S.A. 0.290% 6/1/10 5,000 5,000 Credit Agricole S.A. 0.310% 7/13/10 5,000 5,000 Credit Agricole S.A. 0.300% 7/22/10 5,000 5,000 Credit Agricole S.A. 0.310% 7/26/10 5,000 5,000 Credit Agricole S.A. 0.310% 8/4/10 5,000 5,000 HSBC Bank PLC 0.330% 9/20/10 6,000 6,000 HSBC Bank PLC 0.350% 9/24/10 6,000 6,000 HSBC Bank PLC 0.360% 10/1/10 6,000 6,000 ING Bank N.V. 0.250% 4/6/10 7,000 7,000 ING Bank N.V. 0.240% 4/21/10 6,000 6,000 ING Bank N.V. 0.230% 5/10/10 6,000 6,000 ING Bank N.V. 0.240% 6/2/10 7,000 7,000 National Australia Bank Ltd. 0.310% 4/7/10 5,000 5,000 National Australia Bank Ltd. 0.330% 4/23/10 4,000 4,000 National Australia Bank Ltd. 0.310% 5/4/10 7,000 7,000 National Australia Bank Ltd. 0.220% 6/14/10 14,000 14,000 National Australia Bank Ltd. 0.280% 7/7/10 5,000 5,000 Societe Generale (London Branch) 0.225% 6/3/10 6,000 6,000 Societe Generale (London Branch) 0.230% 6/15/10 8,000 8,000 Yankee Certificates of Deposit (22.1%) Abbey National Treasury Services PLC (US Branch) 0.180% 4/15/10 5,000 5,000 Abbey National Treasury Services PLC (US Branch) 0.180% 4/19/10 3,000 3,000 Abbey National Treasury Services PLC (US Branch) 0.310% 8/23/10 3,000 3,000 Australia & New Zealand Banking Group (New York Branch) 0.290% 6/8/10 1,000 1,000 Banco Bilbao Vizcaya Argentaria, SA (New York Branch) 0.200% 4/22/10 5,000 5,000 Banco Bilbao Vizcaya Argentaria, SA (New York Branch) 0.195% 4/28/10 7,000 7,000 Banco Bilbao Vizcaya Argentaria, SA (New York Branch) 0.345% 5/17/10 4,000 4,000 Bank of Montreal (Chicago Branch) 0.220% 4/6/10 5,000 5,000 Bank of Montreal (Chicago Branch) 0.190% 4/26/10 6,000 6,000 Bank of Montreal (Chicago Branch) 0.200% 5/10/10 3,000 3,000 Bank of Montreal (Chicago Branch) 0.200% 5/24/10 5,000 5,000 Bank of Nova Scotia (Houston Branch) 0.300% 4/27/10 6,000 6,000 Bank of Nova Scotia (Houston Branch) 0.300% 4/30/10 5,000 5,000 Bank of Nova Scotia (Houston Branch) 0.270% 5/24/10 2,000 2,000 Bank of Nova Scotia (Houston Branch) 0.900% 6/4/10 4,500 4,505 Bank of Nova Scotia (Houston Branch) 0.300% 6/7/10 4,000 4,000 Bank of Nova Scotia (Houston Branch) 0.300% 6/14/10 4,000 4,000 Bank of Nova Scotia (Houston Branch) 0.300% 6/17/10 3,000 3,000 Bank of Nova Scotia (Houston Branch) 0.280% 8/2/10 4,500 4,500 Bank of Nova Scotia (Houston Branch) 0.280% 8/2/10 5,000 5,000 BNP Paribas (New York Branch) 0.330% 4/6/10 1,000 1,000 BNP Paribas (New York Branch) 0.310% 5/4/10 11,000 11,000 BNP Paribas (New York Branch) 0.230% 5/10/10 1,500 1,500 BNP Paribas (New York Branch) 0.270% 5/25/10 8,000 8,000 BNP Paribas (New York Branch) 0.280% 6/24/10 10,000 10,000 Intesa Sanpaolo SpA (New York Branch) 0.175% 4/5/10 4,000 4,000 Intesa Sanpaolo SpA (New York Branch) 0.200% 4/19/10 8,000 8,000 Intesa Sanpaolo SpA (New York Branch) 0.210% 6/2/10 4,100 4,100 Intesa Sanpaolo SpA (New York Branch) 0.210% 6/4/10 2,000 2,000 Lloyds TSB Bank PLC (New York Branch) 0.200% 4/22/10 10,000 10,000 Lloyds TSB Bank PLC (New York Branch) 0.200% 4/28/10 2,000 2,000 Nordea Bank Finland PLC (New York Branch) 0.170% 4/1/10 5,000 5,000 Nordea Bank Finland PLC (New York Branch) 0.180% 4/26/10 5,000 5,000 Nordea Bank Finland PLC (New York Branch) 0.210% 5/18/10 7,000 7,000 Nordea Bank Finland PLC (New York Branch) 0.290% 5/19/10 2,000 2,000 Rabobank Nederland NV (New York Branch) 0.290% 5/17/10 15,000 15,000 Rabobank Nederland NV (New York Branch) 0.300% 6/8/10 2,500 2,500 Rabobank Nederland NV (New York Branch) 0.230% 6/18/10 10,000 10,000 Rabobank Nederland NV (New York Branch) 0.280% 8/5/10 7,000 7,000 Rabobank Nederland NV (New York Branch) 0.800% 8/9/10 1,000 1,002 Rabobank Nederland NV (New York Branch) 0.280% 8/18/10 4,000 4,000 Rabobank Nederland NV (New York Branch) 0.300% 9/7/10 5,000 5,000 Rabobank Nederland NV (New York Branch) 0.360% 9/7/10 3,500 3,501 Royal Bank of Canada (New York Branch) 0.250% 7/22/10 4,000 4,000 Royal Bank of Scotland PLC (Connecticut Branch) 0.220% 4/9/10 7,000 7,000 Royal Bank of Scotland PLC (Connecticut Branch) 0.220% 4/15/10 8,000 8,000 Royal Bank of Scotland PLC (Connecticut Branch) 0.220% 4/15/10 5,000 5,000 Royal Bank of Scotland PLC (Connecticut Branch) 0.220% 5/3/10 2,000 2,000 Royal Bank of Scotland PLC (Connecticut Branch) 0.230% 6/1/10 5,000 5,000 Societe Generale (New York Branch) 0.240% 5/7/10 1,000 1,000 Svenska Handelsbanken (New York Branch) 0.200% 4/5/10 10,000 10,000 Svenska Handelsbanken (New York Branch) 0.190% 5/3/10 7,000 7,000 Svenska Handelsbanken (New York Branch) 0.200% 6/1/10 10,000 10,000 Svenska Handelsbanken (New York Branch) 0.350% 9/24/10 6,000 6,000 Toronto Dominion Bank (New York Branch) 0.270% 6/23/10 4,000 4,000 Toronto Dominion Bank (New York Branch) 0.260% 7/14/10 1,600 1,600 Toronto Dominion Bank (New York Branch) 0.260% 8/3/10 2,000 2,000 Total Certificates of Deposit (Cost $486,708) Other Notes (0.4%) Bank of America, NA (Cost $5,000) 0.200% 4/6/10 5,000 Repurchase Agreement (0.2%) Barclays Capital Inc. (Dated 3/31/10, Repurchase Value $2,093,000 collateralized by U.S. Treasury Inflation Adjusted Note 0.625%-3.375%, 1/15/12-1/15/20) (Cost $2,093) 0.010% 4/1/10 2,093 Money Market Fund (1.2%) 5 Vanguard Municipal Cash Management Fund (Cost $15,494) 0.178% 15,494,266 Tax-Exempt Municipal Bonds (3.7%) ABAG Finance Auth. for Non-Profit Corp. California (Zoological Society San Diego Zoo) VRDO 0.270% 4/7/10 10,000 10,000 Ascension Parish LA Ind. Dev. Board Rev. (Geismar Project) VRDO 0.300% 4/7/10 1,000 1,000 Board of Regents of the Univ. of Texas System Rev. Financing System VRDO 0.220% 4/7/10 250 250 Board of Regents of the Univ. of Texas System Rev. Financing System VRDO 0.270% 4/7/10 1,000 1,000 Boone County KY Pollution Rev. (Duke Energy Inc. Project) VRDO 0.250% 4/7/10 500 500 California Housing Finance Agency Home Mortgage Rev. VRDO 0.260% 4/7/10 205 205 California Infrastructure & Econ. Dev. Bank Rev. (Orange County Performing) VRDO 0.230% 4/7/10 500 500 California State Dept. of Water Resources Power Supply Rev. VRDO 0.270% 4/7/10 1,000 1,000 California Statewide Communities Dev. Auth. Rev. (Los Angeles County Museum) VRDO 0.250% 4/7/10 250 250 Connecticut State Health & Educ. Fac. Auth. (Yale-New Haven Hosp.) VRDO 0.290% 4/7/10 5,000 5,000 Curators of the Univ. of Missouri System Fac. Rev. VRDO 0.290% 4/7/10 1,000 1,000 Delaware River Port Auth. Pennsylvania & New Jersey Rev. VRDO 0.300% 4/7/10 700 700 District of Columbia Rev. (George Washington Univ.) VRDO 0.280% 4/7/10 200 200 Harris County TX Cultural Educ. Fac. Finance Corp. Rev. (Baylor College of Medicine) VRDO 0.280% 4/7/10 500 500 Idaho Housing & Finance Assn. Single Family Mortgage Rev. VRDO 0.290% 4/7/10 250 250 Illinois Finance Auth. Rev. (Carle Foundation) VRDO 0.290% 4/7/10 335 335 Loudoun County VA IDA Rev. (Howard Hughes Medical Institute) VRDO 0.230% 4/7/10 500 500 Louisiana Gasoline and Fuel Tax Rev. VRDO 0.290% 4/7/10 500 500 Maryland Health & Higher Educ. Fac. Auth. Rev. (Univ. Of Maryland Medical System) VRDO 0.290% 4/7/10 500 500 Massachusetts Health & Educ. Fac. Auth. Rev. (Farber Cancer Institute) VRDO 0.250% 4/7/10 250 250 Massachusetts Health & Educ. Fac. Auth. Rev. (Harvard Univ.) VRDO 0.220% 4/7/10 365 365 Massachusetts Health & Educ. Fac. Auth. Rev. (MIT) VRDO 0.290% 4/7/10 1,000 1,000 Massachusetts Health & Educ. Fac. Auth. Rev. (South Coast Health System) VRDO 0.250% 4/7/10 200 200 Miami-Dade County FL Special Obligation VRDO 0.260% 4/7/10 500 500 Missouri Health & Educ. Fac. Auth. Health Fac. Rev. (BJC Health System) VRDO 0.290% 4/7/10 500 500 New Hampshire Health & Educ. Fac. Auth. Rev. (Dartmouth College) VRDO 0.250% 4/7/10 250 250 New Jersey Econ. Dev. Auth. Rev. VRDO 0.240% 4/7/10 1,000 1,000 New Jersey Transp. Trust Fund Auth. Rev. VRDO 0.270% 4/7/10 400 400 New York City NY GO VRDO 0.250% 4/7/10 100 100 New York City NY GO VRDO 0.260% 4/7/10 8,500 8,500 New York City NY GO VRDO 0.270% 4/7/10 250 250 New York State Energy Research & Dev. Auth. (Con Edison) VRDO 0.250% 4/7/10 500 500 New York State Housing Finance Agency Rev. (West 31st Street) VRDO 0.250% 4/7/10 600 600 New York State Housing Finance Agency Rev. VRDO 0.300% 4/7/10 500 500 North Texas Tollway Auth. Rev. VRDO 0.270% 4/7/10 250 250 Pennsylvania Turnpike Comm. Rev. VRDO 0.300% 4/7/10 5,000 5,000 Pittsburgh PA Water & Sewer Auth. Rev. VRDO 0.300% 4/7/10 500 500 South Carolina Transp. Infrastructure Rev. VRDO 0.250% 4/7/10 500 500 Univ. of Texas Permanent Univ. Fund Rev. VRDO 0.270% 4/7/10 1,000 1,000 Univ. of Texas Rev. Finance System VRDO 0.270% 4/7/10 505 505 Utah Housing Corp. Single Family Mortgage Rev. VRDO 0.290% 4/7/10 250 250 Utah Housing Corp. Single Family Mortgage Rev. VRDO 0.290% 4/7/10 250 250 Washington Health Care Fac. Auth. (Swedish Health Services) VRDO 0.260% 4/7/10 250 250 Washington Health Care Fac. Auth. Rev. (Children's Hosp.) VRDO 0.320% 4/7/10 245 245 Total Tax-Exempt Municipal Bonds (Cost $47,855) Total Investments (105.4%) (Cost $1,363,010) Other Assets and Liabilities-Net (-5.4%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Adjustable-rate security. 4 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors". At March 31, 2010, the aggregate value of these securities was $112,585,000, representing 8.7% of net assets. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. GOGeneral Obligation Bond. IDAIndustrial Development Authority Bond. VRDOVariable Rate Demand Obligation. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The portfolios investment in Vanguard Municipal Cash Management Fund is valued based on Level 1 inputs. All of the portfolio's other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard Total Bond Market Index Portfolio Schedule of Investments As of March 31, 2010 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (72.1%) U.S. Government Securities (34.9%) United States Treasury Note/Bond 0.875% 2/28/11 1,975 1,983 United States Treasury Note/Bond 0.875% 3/31/11 1,300 1,305 United States Treasury Note/Bond 4.750% 3/31/11 13,100 13,659 United States Treasury Note/Bond 0.875% 4/30/11 325 326 United States Treasury Note/Bond 4.875% 4/30/11 3,450 3,613 United States Treasury Note/Bond 0.875% 5/31/11 650 653 United States Treasury Note/Bond 4.875% 5/31/11 1,275 1,340 United States Treasury Note/Bond 1.125% 6/30/11 2,900 2,921 United States Treasury Note/Bond 5.125% 6/30/11 11,450 12,101 United States Treasury Note/Bond 1.000% 7/31/11 6,450 6,483 United States Treasury Note/Bond 4.875% 7/31/11 575 608 United States Treasury Note/Bond 1.000% 8/31/11 12,749 12,806 United States Treasury Note/Bond 4.625% 8/31/11 975 1,029 United States Treasury Note/Bond 1.000% 9/30/11 1,975 1,983 United States Treasury Note/Bond 4.500% 9/30/11 3,551 3,750 United States Treasury Note/Bond 1.000% 10/31/11 175 176 United States Treasury Note/Bond 1.750% 11/15/11 10,750 10,911 United States Treasury Note/Bond 0.750% 11/30/11 15,750 15,728 United States Treasury Note/Bond 1.125% 12/15/11 3,675 3,691 United States Treasury Note/Bond 1.000% 12/31/11 7,250 7,265 United States Treasury Note/Bond 4.625% 12/31/11 50 53 United States Treasury Note/Bond 1.125% 1/15/12 5,500 5,521 United States Treasury Note/Bond 0.875% 1/31/12 5,500 5,494 United States Treasury Note/Bond 4.750% 1/31/12 350 374 United States Treasury Note/Bond 1.375% 2/15/12 16,900 17,032 United States Treasury Note/Bond 0.875% 2/29/12 5,150 5,140 United States Treasury Note/Bond 4.625% 2/29/12 750 802 United States Treasury Note/Bond 1.375% 3/15/12 2,000 2,015 United States Treasury Note/Bond 1.000% 3/31/12 875 875 United States Treasury Note/Bond 4.500% 3/31/12 1,475 1,577 United States Treasury Note/Bond 1.375% 4/15/12 1,025 1,032 United States Treasury Note/Bond 4.500% 4/30/12 200 214 United States Treasury Note/Bond 1.375% 5/15/12 8,000 8,050 United States Treasury Note/Bond 4.750% 5/31/12 150 162 United States Treasury Note/Bond 4.875% 6/30/12 4,894 5,299 United States Treasury Note/Bond 1.500% 7/15/12 300 302 United States Treasury Note/Bond 4.625% 7/31/12 2,325 2,509 United States Treasury Note/Bond 1.750% 8/15/12 480 486 United States Treasury Note/Bond 1.375% 9/15/12 7,146 7,161 United States Treasury Note/Bond 4.250% 9/30/12 225 241 United States Treasury Note/Bond 1.375% 10/15/12 6,825 6,834 United States Treasury Note/Bond 3.875% 10/31/12 6,000 6,385 United States Treasury Note/Bond 1.375% 11/15/12 6,125 6,122 United States Treasury Note/Bond 4.000% 11/15/12 875 935 United States Treasury Note/Bond 3.375% 11/30/12 2,625 2,762 United States Treasury Note/Bond 1.125% 12/15/12 22,310 22,111 United States Treasury Note/Bond 1.375% 1/15/13 30,740 30,634 United States Treasury Note/Bond 2.750% 2/28/13 180 186 United States Treasury Note/Bond 1.375% 3/15/13 26,175 26,020 United States Treasury Note/Bond 3.625% 5/15/13 1,500 1,591 United States Treasury Note/Bond 3.500% 5/31/13 13,850 14,633 United States Treasury Note/Bond 3.375% 6/30/13 575 605 United States Treasury Note/Bond 3.375% 7/31/13 425 447 United States Treasury Note/Bond 4.250% 8/15/13 525 568 United States Treasury Note/Bond 3.125% 8/31/13 275 287 United States Treasury Note/Bond 3.125% 9/30/13 14,100 14,702 United States Treasury Note/Bond 2.750% 10/31/13 2,225 2,289 United States Treasury Note/Bond 4.250% 11/15/13 475 514 United States Treasury Note/Bond 2.000% 11/30/13 1,775 1,778 United States Treasury Note/Bond 1.500% 12/31/13 300 294 United States Treasury Note/Bond 1.750% 1/31/14 400 395 United States Treasury Note/Bond 1.875% 2/28/14 2,800 2,776 United States Treasury Note/Bond 1.750% 3/31/14 3,250 3,201 United States Treasury Note/Bond 2.625% 6/30/14 5,000 5,073 United States Treasury Note/Bond 2.625% 7/31/14 14,120 14,312 United States Treasury Note/Bond 2.375% 8/31/14 4,225 4,234 United States Treasury Note/Bond 2.375% 10/31/14 5,200 5,193 United States Treasury Note/Bond 2.125% 11/30/14 9,650 9,522 United States Treasury Note/Bond 2.625% 12/31/14 3,975 4,004 United States Treasury Note/Bond 2.250% 1/31/15 2,150 2,126 United States Treasury Note/Bond 4.000% 2/15/15 15 16 United States Treasury Note/Bond 11.250% 2/15/15 5,775 8,106 United States Treasury Note/Bond 2.375% 2/28/15 17,325 17,203 United States Treasury Note/Bond 2.500% 3/31/15 30,175 30,085 United States Treasury Note/Bond 4.125% 5/15/15 12,875 13,845 United States Treasury Note/Bond 4.250% 8/15/15 2,875 3,104 United States Treasury Note/Bond 10.625% 8/15/15 35 49 United States Treasury Note/Bond 9.875% 11/15/15 1,450 1,989 United States Treasury Note/Bond 9.250% 2/15/16 75 101 United States Treasury Note/Bond 2.625% 2/29/16 2,550 2,505 United States Treasury Note/Bond 2.375% 3/31/16 1,800 1,740 United States Treasury Note/Bond 2.625% 4/30/16 225 220 United States Treasury Note/Bond 5.125% 5/15/16 12,575 14,110 United States Treasury Note/Bond 7.250% 5/15/16 685 850 United States Treasury Note/Bond 3.250% 5/31/16 2,100 2,126 United States Treasury Note/Bond 3.250% 6/30/16 500 506 United States Treasury Note/Bond 4.875% 8/15/16 1,675 1,856 United States Treasury Note/Bond 3.000% 8/31/16 7,000 6,946 United States Treasury Note/Bond 3.000% 9/30/16 5,100 5,051 United States Treasury Note/Bond 3.125% 10/31/16 1,600 1,594 United States Treasury Note/Bond 4.625% 11/15/16 250 273 United States Treasury Note/Bond 7.500% 11/15/16 2,100 2,651 United States Treasury Note/Bond 3.250% 12/31/16 17,025 17,041 United States Treasury Note/Bond 3.125% 1/31/17 200 198 United States Treasury Note/Bond 4.625% 2/15/17 200 218 United States Treasury Note/Bond 3.000% 2/28/17 50 49 United States Treasury Note/Bond 3.250% 3/31/17 12,500 12,475 United States Treasury Note/Bond 8.750% 5/15/17 6,875 9,289 United States Treasury Note/Bond 4.750% 8/15/17 2,625 2,870 United States Treasury Note/Bond 8.875% 8/15/17 6,850 9,351 United States Treasury Note/Bond 3.875% 5/15/18 8,275 8,484 United States Treasury Note/Bond 9.125% 5/15/18 450 630 United States Treasury Note/Bond 4.000% 8/15/18 11,900 12,259 United States Treasury Note/Bond 3.750% 11/15/18 17,375 17,505 United States Treasury Note/Bond 2.750% 2/15/19 500 464 United States Treasury Note/Bond 8.875% 2/15/19 1,835 2,561 United States Treasury Note/Bond 3.625% 8/15/19 2,625 2,593 United States Treasury Note/Bond 8.125% 8/15/19 195 262 United States Treasury Note/Bond 3.375% 11/15/19 15,850 15,293 United States Treasury Note/Bond 3.625% 2/15/20 12,970 12,749 United States Treasury Note/Bond 8.500% 2/15/20 65 90 United States Treasury Note/Bond 8.750% 8/15/20 9,225 13,038 United States Treasury Note/Bond 7.875% 2/15/21 2,880 3,873 United States Treasury Note/Bond 8.125% 5/15/21 360 493 United States Treasury Note/Bond 8.000% 11/15/21 1,070 1,458 United States Treasury Note/Bond 7.250% 8/15/22 210 273 United States Treasury Note/Bond 7.625% 11/15/22 40 54 United States Treasury Note/Bond 7.125% 2/15/23 1,190 1,534 United States Treasury Note/Bond 6.250% 8/15/23 11,050 13,279 United States Treasury Note/Bond 6.875% 8/15/25 3,550 4,535 United States Treasury Note/Bond 6.000% 2/15/26 50 59 United States Treasury Note/Bond 6.750% 8/15/26 3,530 4,483 United States Treasury Note/Bond 6.500% 11/15/26 475 590 United States Treasury Note/Bond 6.625% 2/15/27 1,765 2,218 United States Treasury Note/Bond 6.375% 8/15/27 2,735 3,359 United States Treasury Note/Bond 5.500% 8/15/28 20 22 United States Treasury Note/Bond 5.250% 11/15/28 535 582 United States Treasury Note/Bond 5.250% 2/15/29 2,400 2,612 United States Treasury Note/Bond 6.125% 8/15/29 480 578 United States Treasury Note/Bond 6.250% 5/15/30 550 673 United States Treasury Note/Bond 5.375% 2/15/31 3,075 3,402 United States Treasury Note/Bond 4.500% 2/15/36 7,125 6,959 United States Treasury Note/Bond 4.750% 2/15/37 1,275 1,293 United States Treasury Note/Bond 5.000% 5/15/37 1,225 1,290 United States Treasury Note/Bond 4.375% 2/15/38 975 927 United States Treasury Note/Bond 4.250% 5/15/39 3,725 3,451 United States Treasury Note/Bond 4.500% 8/15/39 19,841 19,162 United States Treasury Note/Bond 4.375% 11/15/39 7,450 7,045 United States Treasury Note/Bond 4.625% 2/15/40 400 394 Agency Bonds and Notes (6.7%) 1 American Express Bank FSB 3.150% 12/9/11 500 519 1 Bank of America Corp. 2.100% 4/30/12 1,425 1,450 1 Bank of America Corp. 3.125% 6/15/12 700 728 1 Bank of America Corp. 2.375% 6/22/12 750 768 1 Bank of America NA 1.700% 12/23/10 350 353 1 Bank of the West 2.150% 3/27/12 300 306 1 Citibank NA 1.625% 3/30/11 200 202 1 Citibank NA 1.500% 7/12/11 200 202 1 Citibank NA 1.375% 8/10/11 250 252 1 Citibank NA 1.250% 9/22/11 150 151 1 Citibank NA 1.875% 5/7/12 475 482 1 Citibank NA 1.750% 12/28/12 550 552 1 Citigroup Funding Inc. 1.375% 5/5/11 725 731 1 Citigroup Funding Inc. 2.000% 3/30/12 200 203 1 Citigroup Funding Inc. 2.125% 7/12/12 325 331 1 Citigroup Funding Inc. 1.875% 10/22/12 475 479 1 Citigroup Funding Inc. 2.250% 12/10/12 125 127 1 Citigroup Inc. 2.875% 12/9/11 525 541 1 Citigroup Inc. 2.125% 4/30/12 1,250 1,274 Egypt Government AID Bonds 4.450% 9/15/15 350 372 2 Federal Farm Credit Bank 2.625% 4/21/11 350 358 2 Federal Farm Credit Bank 5.375% 7/18/11 550 582 2 Federal Farm Credit Bank 3.875% 8/25/11 350 365 2 Federal Farm Credit Bank 2.250% 4/24/12 2,675 2,729 2 Federal Farm Credit Bank 2.125% 6/18/12 375 381 2 Federal Farm Credit Bank 4.500% 10/17/12 100 107 2 Federal Farm Credit Bank 1.875% 12/7/12 250 251 2 Federal Farm Credit Bank 1.750% 2/21/13 225 225 2 Federal Farm Credit Bank 3.875% 10/7/13 150 159 2 Federal Farm Credit Bank 2.625% 4/17/14 250 253 2 Federal Farm Credit Bank 3.000% 9/22/14 300 305 2 Federal Farm Credit Bank 4.875% 12/16/15 175 190 2 Federal Farm Credit Bank 5.125% 8/25/16 225 246 2 Federal Farm Credit Bank 4.875% 1/17/17 250 268 2 Federal Farm Credit Bank 5.150% 11/15/19 500 530 2 Federal Home Loan Bank of Chicago 5.625% 6/13/16 75 77 2 Federal Home Loan Banks 1.375% 5/16/11 400 403 2 Federal Home Loan Banks 3.125% 6/10/11 375 386 2 Federal Home Loan Banks 3.625% 7/1/11 525 543 2 Federal Home Loan Banks 1.625% 7/27/11 1,350 1,366 2 Federal Home Loan Banks 5.375% 8/19/11 3,125 3,324 2 Federal Home Loan Banks 3.750% 9/9/11 125 130 2 Federal Home Loan Banks 3.625% 9/16/11 275 286 2 Federal Home Loan Banks 4.875% 11/18/11 400 426 2 Federal Home Loan Banks 1.000% 12/28/11 500 500 2 Federal Home Loan Banks 1.125% 5/18/12 450 449 2 Federal Home Loan Banks 1.875% 6/20/12 950 962 2 Federal Home Loan Banks 1.750% 8/22/12 2,675 2,698 2 Federal Home Loan Banks 1.625% 9/26/12 400 402 2,3 Federal Home Loan Banks 2.000% 10/5/12 270 272 2 Federal Home Loan Banks 1.500% 1/16/13 700 698 2 Federal Home Loan Banks 3.375% 2/27/13 300 314 2 Federal Home Loan Banks 1.625% 3/20/13 450 449 2 Federal Home Loan Banks 3.875% 6/14/13 825 878 2 Federal Home Loan Banks 5.125% 8/14/13 725 800 2 Federal Home Loan Banks 4.000% 9/6/13 400 427 2 Federal Home Loan Banks 5.250% 9/13/13 875 967 2 Federal Home Loan Banks 4.500% 9/16/13 1,125 1,218 2 Federal Home Loan Banks 3.625% 10/18/13 475 501 2 Federal Home Loan Banks 4.875% 11/27/13 675 738 2 Federal Home Loan Banks 3.125% 12/13/13 250 258 2 Federal Home Loan Banks 5.500% 8/13/14 1,400 1,574 2 Federal Home Loan Banks 2.750% 12/12/14 200 200 2 Federal Home Loan Banks 5.375% 5/18/16 1,800 2,006 2 Federal Home Loan Banks 5.125% 10/19/16 525 572 2 Federal Home Loan Banks 4.750% 12/16/16 1,625 1,744 2 Federal Home Loan Banks 4.875% 5/17/17 125 135 2 Federal Home Loan Banks 5.000% 11/17/17 575 622 2 Federal Home Loan Banks 5.250% 12/11/20 425 459 2 Federal Home Loan Banks 5.625% 6/11/21 35 39 2 Federal Home Loan Mortgage Corp. 1.625% 4/26/11 675 683 2 Federal Home Loan Mortgage Corp. 6.000% 6/15/11 2,700 2,872 2 Federal Home Loan Mortgage Corp. 3.875% 6/29/11 1,000 1,040 2 Federal Home Loan Mortgage Corp. 5.250% 7/18/11 4,250 4,500 2 Federal Home Loan Mortgage Corp. 5.750% 1/15/12 2,250 2,439 2 Federal Home Loan Mortgage Corp. 2.125% 3/23/12 800 815 2 Federal Home Loan Mortgage Corp. 1.750% 6/15/12 800 808 2 Federal Home Loan Mortgage Corp. 5.500% 8/20/12 2,000 2,194 2 Federal Home Loan Mortgage Corp. 2.125% 9/21/12 250 254 2 Federal Home Loan Mortgage Corp. 4.625% 10/25/12 1,075 1,160 2 Federal Home Loan Mortgage Corp. 4.125% 12/21/12 425 454 2 Federal Home Loan Mortgage Corp. 1.375% 1/9/13 650 646 2 Federal Home Loan Mortgage Corp. 3.750% 6/28/13 600 636 2 Federal Home Loan Mortgage Corp. 4.500% 7/15/13 275 298 2 Federal Home Loan Mortgage Corp. 4.125% 9/27/13 200 214 2 Federal Home Loan Mortgage Corp. 4.875% 11/15/13 450 494 2 Federal Home Loan Mortgage Corp. 4.500% 1/15/14 700 758 2 Federal Home Loan Mortgage Corp. 2.500% 4/23/14 2,650 2,666 2 Federal Home Loan Mortgage Corp. 5.000% 7/15/14 2,225 2,453 2 Federal Home Loan Mortgage Corp. 3.000% 7/28/14 2,000 2,043 2 Federal Home Loan Mortgage Corp. 5.250% 4/18/16 625 692 2 Federal Home Loan Mortgage Corp. 5.500% 7/18/16 375 421 2 Federal Home Loan Mortgage Corp. 4.875% 6/13/18 550 587 2 Federal Home Loan Mortgage Corp. 3.750% 3/27/19 1,425 1,390 2 Federal Home Loan Mortgage Corp. 6.750% 9/15/29 400 477 2 Federal Home Loan Mortgage Corp. 6.750% 3/15/31 1,525 1,850 2 Federal Home Loan Mortgage Corp. 6.250% 7/15/32 250 289 2 Federal National Mortgage Assn. 5.125% 4/15/11 925 969 2 Federal National Mortgage Assn. 1.375% 4/28/11 800 807 2 Federal National Mortgage Assn. 3.375% 5/19/11 1,000 1,031 2 Federal National Mortgage Assn. 5.000% 10/15/11 1,025 1,090 2 Federal National Mortgage Assn. 1.000% 11/23/11 150 150 2 Federal National Mortgage Assn. 2.000% 1/9/12 1,000 1,017 2 Federal National Mortgage Assn. 0.875% 1/12/12 900 898 2 Federal National Mortgage Assn. 6.125% 3/15/12 1,450 1,590 2 Federal National Mortgage Assn. 1.000% 4/4/12 450 449 2 Federal National Mortgage Assn. 1.875% 4/20/12 325 330 2 Federal National Mortgage Assn. 4.875% 5/18/12 750 808 2 Federal National Mortgage Assn. 5.250% 8/1/12 150 161 2 Federal National Mortgage Assn. 1.750% 8/10/12 3,500 3,531 2 Federal National Mortgage Assn. 4.375% 9/15/12 350 375 2 Federal National Mortgage Assn. 3.625% 2/12/13 425 448 2 Federal National Mortgage Assn. 4.750% 2/21/13 600 650 2 Federal National Mortgage Assn. 4.375% 3/15/13 1,850 1,990 2 Federal National Mortgage Assn. 4.625% 5/1/13 750 799 2 Federal National Mortgage Assn. 1.750% 5/7/13 650 648 2 Federal National Mortgage Assn. 4.625% 10/15/13 4,550 4,949 2 Federal National Mortgage Assn. 2.875% 12/11/13 1,025 1,053 2 Federal National Mortgage Assn. 2.750% 3/13/14 2,075 2,112 2 Federal National Mortgage Assn. 2.500% 5/15/14 450 452 2 Federal National Mortgage Assn. 3.000% 9/16/14 450 458 2 Federal National Mortgage Assn. 4.625% 10/15/14 1,000 1,086 2 Federal National Mortgage Assn. 2.625% 11/20/14 400 400 2 Federal National Mortgage Assn. 4.375% 10/15/15 500 534 2 Federal National Mortgage Assn. 5.250% 9/15/16 1,150 1,271 2 Federal National Mortgage Assn. 4.875% 12/15/16 500 540 2 Federal National Mortgage Assn. 5.000% 2/13/17 1,925 2,093 2 Federal National Mortgage Assn. 5.000% 5/11/17 2,000 2,171 2 Federal National Mortgage Assn. 5.375% 6/12/17 1,000 1,108 2 Federal National Mortgage Assn. 6.250% 5/15/29 175 200 2 Federal National Mortgage Assn. 7.125% 1/15/30 925 1,160 2 Federal National Mortgage Assn. 7.250% 5/15/30 300 381 2 Federal National Mortgage Assn. 6.625% 11/15/30 300 358 2 Federal National Mortgage Assn. 5.625% 7/15/37 425 446 2 Financing Corp. Fico 9.650% 11/2/18 225 313 1 General Electric Capital Corp. 1.800% 3/11/11 750 759 1 General Electric Capital Corp. 3.000% 12/9/11 1,150 1,189 1 General Electric Capital Corp. 2.250% 3/12/12 425 434 1 General Electric Capital Corp. 2.200% 6/8/12 900 918 1 General Electric Capital Corp. 2.125% 12/21/12 475 481 1 General Electric Capital Corp. 2.625% 12/28/12 350 359 1 Goldman Sachs Group Inc. 1.700% 3/15/11 300 303 1 Goldman Sachs Group Inc. 1.625% 7/15/11 300 303 1 Goldman Sachs Group Inc. 2.150% 3/15/12 175 178 1 Goldman Sachs Group Inc. 3.250% 6/15/12 625 652 1 HSBC USA Inc. 3.125% 12/16/11 375 389 Israel Government AID Bond 5.500% 9/18/23 150 161 Israel Government AID Bond 5.500% 12/4/23 50 54 Israel Government AID Bond 5.500% 4/26/24 325 347 1 JPMorgan Chase & Co. 1.650% 2/23/11 500 505 1 JPMorgan Chase & Co. 3.125% 12/1/11 275 285 1 JPMorgan Chase & Co. 2.200% 6/15/12 500 510 1 JPMorgan Chase & Co. 2.125% 6/22/12 350 356 1 JPMorgan Chase & Co. 2.125% 12/26/12 825 836 1 Morgan Stanley 2.900% 12/1/10 300 305 1 Morgan Stanley 3.250% 12/1/11 800 831 1 Morgan Stanley 1.950% 6/20/12 725 736 Private Export Funding Corp. 3.050% 10/15/14 250 250 Private Export Funding Corp. 4.375% 3/15/19 200 198 Private Export Funding Corp. 4.300% 12/15/21 75 71 1 Regions Bank 2.750% 12/10/10 450 457 1 Sovereign Bank 2.750% 1/17/12 200 206 1 State Street Corp. 2.150% 4/30/12 325 331 2 Tennessee Valley Authority 5.500% 7/18/17 275 303 2 Tennessee Valley Authority 4.500% 4/1/18 175 179 2 Tennessee Valley Authority 6.750% 11/1/25 50 58 2 Tennessee Valley Authority 7.125% 5/1/30 1,000 1,223 2 Tennessee Valley Authority 4.650% 6/15/35 175 158 2 Tennessee Valley Authority 5.500% 6/15/38 100 102 2 Tennessee Valley Authority 5.250% 9/15/39 150 147 2 Tennessee Valley Authority 4.875% 1/15/48 100 92 2 Tennessee Valley Authority 5.375% 4/1/56 50 50 1 US Central Federal Credit Union 1.900% 10/19/12 250 252 1 Wells Fargo & Co. 3.000% 12/9/11 850 879 1 Wells Fargo & Co. 2.125% 6/15/12 275 280 1 Western Corporate Federal Credit Union 1.750% 11/2/12 125 125 Conventional Mortgage-Backed Securities (29.2%) 2,3 Fannie Mae Pool 4.000% 12/1/104/1/40 17,705 17,820 2,3 Fannie Mae Pool 4.500% 9/1/113/1/40 38,375,375 39,377 2,3 Fannie Mae Pool 5.000% 4/1/104/1/40 63,068,256 65,697 2,3 Fannie Mae Pool 5.500% 3/1/174/1/40 70,245 74,505 2,3 Fannie Mae Pool 6.000% 8/1/114/1/40 53,949,411 57,679 2,3 Fannie Mae Pool 6.500% 5/1/111/1/39 17,679 19,250 2,3 Fannie Mae Pool 7.000% 11/1/1011/1/37 4,539 5,024 2,3 Fannie Mae Pool 7.500% 11/1/117/1/32 234 260 2,3 Fannie Mae Pool 8.000% 11/1/1111/1/30 83 94 2,3 Fannie Mae Pool 8.500% 7/1/224/1/31 37 41 2,3 Fannie Mae Pool 9.000% 6/1/2212/1/24 10 12 2,3 Fannie Mae Pool 9.500% 12/1/182/1/25 6 7 2,3 Fannie Mae Pool 10.000% 8/1/208/1/21 2 3 2,3 Fannie Mae Pool 10.500% 8/1/20 1 1 2,3 Freddie Mac Gold Pool 4.000% 7/1/101/1/40 9,939 10,077 2,3 Freddie Mac Gold Pool 4.500% 7/1/104/1/40 29,235 29,890 2,3 Freddie Mac Gold Pool 5.000% 10/1/174/1/40 43,424 45,246 2,3 Freddie Mac Gold Pool 5.500% 12/1/134/1/40 52,122,779 55,270 2,3 Freddie Mac Gold Pool 6.000% 11/1/104/1/40 32,478,980 34,978 2,3 Freddie Mac Gold Pool 6.500% 11/1/104/1/39 8,292 9,054 2,3 Freddie Mac Gold Pool 7.000% 4/1/112/1/37 2,307 2,549 2,3 Freddie Mac Gold Pool 7.500% 9/1/1012/1/30 160 178 2,3 Freddie Mac Gold Pool 8.000% 12/1/157/1/30 140 158 2,3 Freddie Mac Gold Pool 8.500% 3/1/2311/1/30 61 67 2,3 Freddie Mac Gold Pool 9.000% 5/1/275/1/30 6 7 2,3 Freddie Mac Gold Pool 9.500% 1/1/252/1/25 2 3 2,3 Freddie Mac Gold Pool 10.000% 3/1/17 3 3 2,3 Freddie Mac Non Gold Pool 10.000% 11/1/19 1 1 3 Ginnie Mae I Pool 4.000% 8/15/394/1/40 2,178 2,134 3 Ginnie Mae I Pool 4.500% 8/15/184/1/40 20,516 20,804 3 Ginnie Mae I Pool 5.000% 1/15/184/1/40 29,407 30,606 3 Ginnie Mae I Pool 5.500% 6/15/184/1/40 16,744 17,769 3 Ginnie Mae I Pool 6.000% 4/15/111/15/39 10,328 11,085 3 Ginnie Mae I Pool 6.500% 5/15/134/1/40 5,603 6,064 3 Ginnie Mae I Pool 7.000% 11/15/111/15/32 379 418 3 Ginnie Mae I Pool 7.500% 6/15/121/15/31 184 200 3 Ginnie Mae I Pool 8.000% 2/15/2212/15/30 107 119 3 Ginnie Mae I Pool 8.500% 2/15/227/15/30 24 27 3 Ginnie Mae I Pool 9.000% 4/15/167/15/30 50 54 3 Ginnie Mae I Pool 9.500% 4/15/1712/15/21 9 9 3 Ginnie Mae I Pool 10.000% 5/15/20 1 1 3 Ginnie Mae I Pool 10.500% 5/15/19 11 12 3 Ginnie Mae II Pool 4.500% 12/20/39 1,194 1,211 3 Ginnie Mae II Pool 5.000% 3/20/184/1/40 4,084 4,254 3 Ginnie Mae II Pool 5.500% 6/20/344/20/39 7,879 8,358 3 Ginnie Mae II Pool 6.000% 3/20/331/20/39 6,477 6,946 3 Ginnie Mae II Pool 6.500% 12/20/3512/20/37 2,254 2,436 3 Ginnie Mae II Pool 7.000% 8/20/364/20/38 198 217 Nonconventional Mortgage-Backed Securities (1.3%) 2,3 Fannie Mae Pool 2.693% 1/1/35 279 288 2,3 Fannie Mae Pool 2.800% 10/1/34 157 161 2,3 Fannie Mae Pool 2.808% 11/1/34 154 157 2,3 Fannie Mae Pool 3.135% 9/1/34 44 46 2,3 Fannie Mae Pool 3.305% 1/1/40 447 455 2,3 Fannie Mae Pool 3.809% 4/1/36 256 265 2,3 Fannie Mae Pool 3.822% 4/1/37 421 437 2,3 Fannie Mae Pool 4.134% 5/1/34 101 104 2,3 Fannie Mae Pool 4.377% 8/1/35 632 651 2,3 Fannie Mae Pool 4.424% 7/1/35 134 138 2,3 Fannie Mae Pool 4.548% 11/1/34 293 306 2,3 Fannie Mae Pool 4.616% 8/1/35 713 744 2,3 Fannie Mae Pool 4.621% 9/1/34 252 262 2,3 Fannie Mae Pool 4.621% 12/1/35 368 383 2,3 Fannie Mae Pool 4.626% 11/1/33 68 71 2,3 Fannie Mae Pool 4.793% 6/1/34 108 114 2,3 Fannie Mae Pool 4.866% 9/1/35 246 253 2,3 Fannie Mae Pool 5.021% 12/1/33 95 99 2,3 Fannie Mae Pool 5.021% 2/1/36 84 87 2,3 Fannie Mae Pool 5.024% 11/1/35 219 228 2,3 Fannie Mae Pool 5.064% 8/1/37 507 533 2,3 Fannie Mae Pool 5.073% 12/1/35 494 510 2,3 Fannie Mae Pool 5.101% 5/1/37 217 225 2,3 Fannie Mae Pool 5.135% 12/1/35 542 567 2,3 Fannie Mae Pool 5.147% 3/1/38 322 337 2,3 Fannie Mae Pool 5.149% 1/1/36 209 218 2,3 Fannie Mae Pool 5.189% 3/1/37 229 240 2,3 Fannie Mae Pool 5.204% 8/1/38 30 31 2,3 Fannie Mae Pool 5.301% 7/1/38 37 39 2,3 Fannie Mae Pool 5.348% 12/1/35 245 255 2,3 Fannie Mae Pool 5.444% 2/1/36 164 171 2,3 Fannie Mae Pool 5.536% 1/1/37 289 304 2,3 Fannie Mae Pool 5.604% 5/1/36 147 155 2,3 Fannie Mae Pool 5.621% 7/1/36 100 106 2,3 Fannie Mae Pool 5.662% 3/1/37 253 267 2,3 Fannie Mae Pool 5.663% 6/1/36 142 150 2,3 Fannie Mae Pool 5.667% 2/1/37 615 648 2,3 Fannie Mae Pool 5.673% 2/1/37 616 645 2,3 Fannie Mae Pool 5.674% 6/1/37 149 155 2,3 Fannie Mae Pool 5.677% 3/1/37 971 1,025 2,3 Fannie Mae Pool 5.704% 9/1/36 136 143 2,3 Fannie Mae Pool 5.722% 3/1/37 863 910 2,3 Fannie Mae Pool 5.750% 1/1/36 151 159 2,3 Fannie Mae Pool 5.758% 4/1/37 155 162 2,3 Fannie Mae Pool 5.762% 12/1/37 579 606 2,3 Fannie Mae Pool 5.764% 4/1/36 299 314 2,3 Fannie Mae Pool 5.785% 4/1/37 341 359 2,3 Fannie Mae Pool 5.846% 9/1/36 654 699 2,3 Fannie Mae Pool 5.908% 11/1/36 627 662 2,3 Fannie Mae Pool 5.996% 6/1/36 38 40 2,3 Fannie Mae Pool 5.996% 10/1/37 464 489 2,3 Fannie Mae Pool 6.051% 8/1/37 259 270 2,3 Fannie Mae Pool 6.506% 9/1/37 355 376 2,3 Freddie Mac Non Gold Pool 2.666% 12/1/34 251 259 2,3 Freddie Mac Non Gold Pool 2.946% 1/1/35 15 16 2,3 Freddie Mac Non Gold Pool 3.076% 9/1/34 135 139 2,3 Freddie Mac Non Gold Pool 3.087% 12/1/34 153 159 2,3 Freddie Mac Non Gold Pool 3.169% 12/1/36 83 85 2,3 Freddie Mac Non Gold Pool 3.315% 4/1/40 325 328 2,3 Freddie Mac Non Gold Pool 3.632% 1/1/40 349 358 2,3 Freddie Mac Non Gold Pool 4.543% 3/1/36 249 257 2,3 Freddie Mac Non Gold Pool 4.597% 11/1/34 239 249 2,3 Freddie Mac Non Gold Pool 4.626% 7/1/35 187 194 2,3 Freddie Mac Non Gold Pool 4.986% 5/1/35 276 287 2,3 Freddie Mac Non Gold Pool 5.284% 3/1/38 351 368 2,3 Freddie Mac Non Gold Pool 5.292% 3/1/36 290 303 2,3 Freddie Mac Non Gold Pool 5.338% 12/1/35 195 204 2,3 Freddie Mac Non Gold Pool 5.433% 4/1/37 388 409 2,3 Freddie Mac Non Gold Pool 5.441% 3/1/37 242 255 2,3 Freddie Mac Non Gold Pool 5.503% 2/1/36 230 240 2,3 Freddie Mac Non Gold Pool 5.556% 4/1/37 245 257 2,3 Freddie Mac Non Gold Pool 5.557% 5/1/36 236 245 2,3 Freddie Mac Non Gold Pool 5.603% 7/1/36 166 173 2,3 Freddie Mac Non Gold Pool 5.650% 12/1/36 342 360 2,3 Freddie Mac Non Gold Pool 5.652% 4/1/37 184 191 2,3 Freddie Mac Non Gold Pool 5.675% 3/1/37 518 545 2,3 Freddie Mac Non Gold Pool 5.721% 6/1/37 692 732 2,3 Freddie Mac Non Gold Pool 5.723% 9/1/36 822 864 2,3 Freddie Mac Non Gold Pool 5.757% 5/1/36 133 140 2,3 Freddie Mac Non Gold Pool 5.826% 12/1/36 140 148 2,3 Freddie Mac Non Gold Pool 5.844% 10/1/37 376 396 2,3 Freddie Mac Non Gold Pool 5.873% 5/1/37 402 424 2,3 Freddie Mac Non Gold Pool 5.905% 8/1/37 238 251 2,3 Freddie Mac Non Gold Pool 5.959% 10/1/37 97 103 2,3 Freddie Mac Non Gold Pool 6.109% 12/1/36 251 265 2,3 Freddie Mac Non Gold Pool 6.306% 6/1/37 135 141 2,3 Freddie Mac Non Gold Pool 6.453% 2/1/37 167 178 Total U.S. Government and Agency Obligations (Cost $1,401,526) Asset-Backed/Commercial Mortgage-Backed Securities (4.0%) 3 Banc of America Commercial Mortgage Inc. 6.503% 4/15/36 571 586 3 Banc of America Commercial Mortgage Inc. 4.050% 11/10/38 130 129 3 Banc of America Commercial Mortgage Inc. 4.153% 11/10/38 50 50 3 Banc of America Commercial Mortgage Inc. 4.877% 7/10/42 510 513 3,4 Banc of America Commercial Mortgage Inc. 5.039% 11/10/42 75 76 3 Banc of America Commercial Mortgage Inc. 4.727% 7/10/43 200 179 3 Banc of America Commercial Mortgage Inc. 5.372% 9/10/45 250 254 3,4 Banc of America Commercial Mortgage Inc. 5.421% 9/10/45 5 4 3 Banc of America Commercial Mortgage Inc. 5.115% 10/10/45 700 713 3,4 Banc of America Commercial Mortgage Inc. 5.120% 10/10/45 700 720 3,4 Banc of America Commercial Mortgage Inc. 5.176% 10/10/45 10 9 3 Banc of America Commercial Mortgage Inc. 5.634% 7/10/46 500 511 3 Banc of America Commercial Mortgage Inc. 5.675% 7/10/46 140 121 3,4 Banc of America Commercial Mortgage Inc. 5.179% 9/10/47 50 45 3 Banc of America Commercial Mortgage Inc. 5.414% 9/10/47 320 314 3 Banc of America Commercial Mortgage Inc. 5.448% 9/10/47 50 43 3,4 Banc of America Commercial Mortgage Inc. 5.523% 1/15/49 75 41 3,4 Banc of America Commercial Mortgage Inc. 6.181% 2/10/51 725 733 5 Banco Bilbao Vizcaya Argentaria SA 5.750% 7/20/17 225 247 5 Bank of Scotland PLC 5.250% 2/21/17 375 382 3 Bear Stearns Commercial Mortgage Securities 5.610% 11/15/33 1,100 1,135 3 Bear Stearns Commercial Mortgage Securities 5.463% 4/12/38 175 182 3,4 Bear Stearns Commercial Mortgage Securities 5.463% 4/12/38 125 109 3,4 Bear Stearns Commercial Mortgage Securities 5.758% 9/11/38 125 108 3,4 Bear Stearns Commercial Mortgage Securities 5.758% 9/11/38 75 48 3 Bear Stearns Commercial Mortgage Securities 5.455% 3/11/39 75 77 3 Bear Stearns Commercial Mortgage Securities 4.680% 8/13/39 500 516 3 Bear Stearns Commercial Mortgage Securities 5.667% 6/11/40 1,100 1,137 3,4 Bear Stearns Commercial Mortgage Securities 5.719% 6/11/40 75 45 3 Bear Stearns Commercial Mortgage Securities 4.750% 6/11/41 20 16 3 Bear Stearns Commercial Mortgage Securities 5.582% 9/11/41 95 85 3,4 Bear Stearns Commercial Mortgage Securities 5.568% 10/12/41 50 44 3 Bear Stearns Commercial Mortgage Securities 4.521% 11/11/41 100 101 3 Bear Stearns Commercial Mortgage Securities 5.742% 9/11/42 825 852 3 Bear Stearns Commercial Mortgage Securities 5.793% 9/11/42 175 186 3 Bear Stearns Commercial Mortgage Securities 5.127% 10/12/42 397 400 3 Bear Stearns Commercial Mortgage Securities 5.149% 10/12/42 600 621 3,4 Bear Stearns Commercial Mortgage Securities 5.513% 1/12/45 190 156 3,4 Bear Stearns Commercial Mortgage Securities 5.566% 1/12/45 100 65 3 Bear Stearns Commercial Mortgage Securities 5.613% 6/11/50 275 283 3 Bear Stearns Commercial Mortgage Securities 5.694% 6/11/50 1,200 1,158 3 Bear Stearns Commercial Mortgage Securities 5.700% 6/11/50 400 392 3,4 Bear Stearns Commercial Mortgage Securities 5.915% 6/11/50 200 165 3 Capital Auto Receivables Asset Trust 4.680% 10/15/12 475 489 3 Capital One Multi-Asset Execution Trust 5.300% 2/18/14 275 288 3 Capital One Multi-Asset Execution Trust 5.050% 12/17/18 1,000 1,084 3 Capital One Multi-Asset Execution Trust 5.750% 7/15/20 100 112 3 CDC Commercial Mortgage Trust 5.676% 11/15/30 238 245 3 Chase Issuance Trust 4.650% 12/17/12 900 919 3 Chase Issuance Trust 4.650% 3/15/15 1,000 1,077 3 Chase Issuance Trust 5.400% 7/15/15 250 276 3 Citibank Credit Card Issuance Trust 5.450% 5/10/13 115 121 3 Citibank Credit Card Issuance Trust 4.900% 6/23/16 525 570 3 Citibank Credit Card Issuance Trust 4.150% 7/7/17 100 104 3 Citibank Credit Card Issuance Trust 5.650% 9/20/19 125 139 3 Citigroup Commercial Mortgage Trust 4.830% 5/15/43 25 24 3,4 Citigroup Commercial Mortgage Trust 5.729% 3/15/49 575 594 3 Citigroup Commercial Mortgage Trust 5.462% 10/15/49 175 160 3,4 Citigroup Commercial Mortgage Trust 5.699% 12/10/49 135 114 3,4 Citigroup Commercial Mortgage Trust 5.699% 12/10/49 350 352 3,4 Citigroup Commercial Mortgage Trust 6.095% 12/10/49 225 226 3,4 Citigroup Commercial Mortgage Trust 6.095% 12/10/49 90 71 3 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.225% 7/15/44 760 784 3,4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.225% 7/15/44 250 232 3 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.886% 11/15/44 500 506 3 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.648% 10/15/48 250 210 3 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.205% 12/11/49 650 665 3 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.322% 12/11/49 350 341 3,5 Commercial Mortgage Lease-Backed Certificates 6.746% 6/20/31 664 701 3 Commercial Mortgage Pass Through Certificates 4.715% 3/10/39 500 506 3 Commercial Mortgage Pass Through Certificates 5.116% 6/10/44 500 512 3 Commercial Mortgage Pass Through Certificates 5.765% 6/10/46 350 361 3,4 Commercial Mortgage Pass Through Certificates 5.791% 6/10/46 100 90 3 Commercial Mortgage Pass Through Certificates 5.248% 12/10/46 150 154 3,4 Commercial Mortgage Pass Through Certificates 5.816% 12/10/49 550 554 3,4 Countrywide Home Loan Mortgage Pass Through Trust 4.051% 5/25/33 127 110 3 Credit Suisse First Boston Mortgage Securities Corp. 6.380% 12/18/35 370 376 3,4 Credit Suisse First Boston Mortgage Securities Corp. 4.750% 1/15/37 200 204 3 Credit Suisse First Boston Mortgage Securities Corp. 4.877% 4/15/37 25 20 3 Credit Suisse First Boston Mortgage Securities Corp. 3.936% 5/15/38 210 213 3,4 Credit Suisse First Boston Mortgage Securities Corp. 5.100% 8/15/38 50 46 3 Credit Suisse First Boston Mortgage Securities Corp. 5.100% 8/15/38 700 715 3 Credit Suisse Mortgage Capital Certificates 5.825% 6/15/38 30 26 3 Credit Suisse Mortgage Capital Certificates 5.825% 6/15/38 400 390 3 Credit Suisse Mortgage Capital Certificates 5.548% 2/15/39 825 833 3,4 Credit Suisse Mortgage Capital Certificates 5.549% 2/15/39 200 171 3,4 Credit Suisse Mortgage Capital Certificates 5.723% 6/15/39 850 754 3 Credit Suisse Mortgage Capital Certificates 5.509% 9/15/39 50 37 3 Credit Suisse Mortgage Capital Certificates 5.311% 12/15/39 450 421 3 Credit Suisse Mortgage Capital Certificates 5.343% 12/15/39 55 44 3 Credit Suisse Mortgage Capital Certificates 5.383% 2/15/40 175 156 3,4 CW Capital Cobalt Ltd. 5.820% 5/15/46 1,000 945 3 Daimler Chrysler Auto Trust 3.700% 6/8/12 319 324 3 Discover Card Master Trust 5.650% 12/15/15 600 660 3 Discover Card Master Trust 5.650% 3/16/20 225 250 3 Fifth Third Auto Trust 4.070% 1/17/12 704 711 3,4 First Union Commercial Mortgage Trust 6.639% 10/15/35 166 167 3 First Union National Bank Commercial Mortgage 6.223% 12/12/33 300 313 3 Ford Credit Auto Owner Trust 4.370% 10/15/12 450 470 3 Ford Credit Auto Owner Trust 2.420% 11/15/14 125 126 3 GE Capital Commercial Mortgage Corp. 5.994% 12/10/35 113 114 3,4 GE Capital Commercial Mortgage Corp. 5.334% 3/10/44 1,175 1,212 3,4 GE Capital Commercial Mortgage Corp. 5.332% 11/10/45 195 178 3 GMAC Commercial Mortgage Securities Inc. 4.908% 3/10/38 150 151 3 GMAC Commercial Mortgage Securities Inc. 4.646% 4/10/40 370 375 3 GMAC Commercial Mortgage Securities Inc. 4.864% 12/10/41 300 304 3 GMAC Commercial Mortgage Securities Inc. 4.754% 5/10/43 50 44 3 Greenwich Capital Commercial Funding Corp. 4.948% 1/11/35 100 103 3 Greenwich Capital Commercial Funding Corp. 5.317% 6/10/36 700 737 3 Greenwich Capital Commercial Funding Corp. 5.117% 4/10/37 299 303 3 Greenwich Capital Commercial Funding Corp. 5.224% 4/10/37 625 626 3,4 Greenwich Capital Commercial Funding Corp. 5.277% 4/10/37 150 138 3,4 Greenwich Capital Commercial Funding Corp. 5.886% 7/10/38 100 85 3 Greenwich Capital Commercial Funding Corp. 5.475% 3/10/39 50 41 3 Greenwich Capital Commercial Funding Corp. 4.799% 8/10/42 325 322 3 GS Mortgage Securities Corp. II 5.506% 4/10/38 375 379 3,4 GS Mortgage Securities Corp. II 5.553% 4/10/38 200 201 3,4 GS Mortgage Securities Corp. II 5.622% 4/10/38 150 130 3 GS Mortgage Securities Corp. II 5.396% 8/10/38 600 615 3 Honda Auto Receivables Owner Trust 4.880% 9/18/14 225 238 3 JP Morgan Chase Commercial Mortgage Securities Corp. 6.260% 3/15/33 86 88 3 JP Morgan Chase Commercial Mortgage Securities Corp. 4.200% 7/12/35 306 309 3 JP Morgan Chase Commercial Mortgage Securities Corp. 4.654% 1/12/37 75 77 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.350% 8/12/37 50 40 3 JP Morgan Chase Commercial Mortgage Securities Corp. 4.824% 9/12/37 125 126 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.948% 9/12/37 25 21 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.879% 1/12/38 555 571 3 JP Morgan Chase Commercial Mortgage Securities Corp. 4.404% 1/12/39 150 148 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.376% 6/12/41 450 463 3 JP Morgan Chase Commercial Mortgage Securities Corp. 4.697% 7/15/42 500 502 3 JP Morgan Chase Commercial Mortgage Securities Corp. 4.780% 7/15/42 105 96 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.321% 1/12/43 5 4 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.160% 4/15/43 302 306 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.438% 12/12/44 75 64 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.222% 12/15/44 105 97 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.874% 4/15/45 40 35 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.874% 4/15/45 50 32 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.874% 4/15/45 550 574 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.593% 5/12/45 175 151 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.440% 5/15/45 115 96 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.447% 5/15/45 150 152 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.440% 6/12/47 250 246 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.803% 6/15/49 349 362 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.818% 6/15/49 300 288 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.794% 2/12/51 935 925 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.855% 2/12/51 250 252 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.882% 2/15/51 275 267 3,4 LB Commercial Conduit Mortgage Trust 5.949% 7/15/44 315 226 3 LB-UBS Commercial Mortgage Trust 4.786% 10/15/29 700 707 3 LB-UBS Commercial Mortgage Trust 4.742% 2/15/30 110 112 3 LB-UBS Commercial Mortgage Trust 4.553% 7/15/30 38 38 3 LB-UBS Commercial Mortgage Trust 5.197% 11/15/30 250 252 3 LB-UBS Commercial Mortgage Trust 5.217% 2/15/31 75 69 3 LB-UBS Commercial Mortgage Trust 4.853% 9/15/31 225 230 3 LB-UBS Commercial Mortgage Trust 4.960% 12/15/31 100 103 3 LB-UBS Commercial Mortgage Trust 4.166% 5/15/32 350 357 3,4 LB-UBS Commercial Mortgage Trust 5.124% 11/15/32 225 233 3,4 LB-UBS Commercial Mortgage Trust 5.661% 3/15/39 375 378 3 LB-UBS Commercial Mortgage Trust 5.413% 9/15/39 60 55 3 LB-UBS Commercial Mortgage Trust 5.424% 2/15/40 75 73 3 LB-UBS Commercial Mortgage Trust 5.430% 2/15/40 575 559 3 LB-UBS Commercial Mortgage Trust 5.455% 2/15/40 125 94 3,4 LB-UBS Commercial Mortgage Trust 5.493% 2/15/40 95 74 3,4 LB-UBS Commercial Mortgage Trust 5.263% 11/15/40 20 19 3,4 LB-UBS Commercial Mortgage Trust 6.155% 4/15/41 130 109 3 LB-UBS Commercial Mortgage Trust 5.866% 9/15/45 950 952 3 Merrill Lynch Mortgage Trust 5.236% 11/12/35 275 288 3 Merrill Lynch Mortgage Trust 5.107% 7/12/38 20 19 3 Merrill Lynch Mortgage Trust 5.655% 5/12/39 200 204 3,4 Merrill Lynch Mortgage Trust 5.656% 5/12/39 50 43 3 Merrill Lynch Mortgage Trust 5.782% 8/12/43 125 103 3,4 Merrill Lynch Mortgage Trust 5.802% 8/12/43 75 50 3,4 Merrill Lynch Mortgage Trust 5.291% 1/12/44 350 362 3,4 Merrill Lynch Mortgage Trust 5.827% 6/12/50 85 68 3,4 Merrill Lynch Mortgage Trust 5.827% 6/12/50 1,500 1,471 3 Merrill Lynch Mortgage Trust 5.690% 2/12/51 350 322 3,4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.516% 2/12/39 25 17 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.908% 6/12/46 900 953 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.456% 7/12/46 85 72 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.378% 8/12/48 965 850 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.590% 9/12/49 275 281 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.700% 9/12/49 350 318 3 Morgan Stanley Capital I 4.970% 4/14/40 1,217 1,228 3,4 Morgan Stanley Capital I 5.110% 6/15/40 420 421 3 Morgan Stanley Capital I 5.270% 6/13/41 200 206 3,4 Morgan Stanley Capital I 5.811% 8/12/41 50 46 3 Morgan Stanley Capital I 5.360% 11/12/41 200 176 3 Morgan Stanley Capital I 4.970% 12/15/41 425 436 3 Morgan Stanley Capital I 5.168% 1/14/42 125 131 3,4 Morgan Stanley Capital I 5.649% 6/11/42 150 157 3,4 Morgan Stanley Capital I 5.649% 6/11/42 25 22 3 Morgan Stanley Capital I 5.230% 9/15/42 625 634 3 Morgan Stanley Capital I 5.766% 10/15/42 210 218 3,4 Morgan Stanley Capital I 5.770% 10/15/42 10 9 3,4 Morgan Stanley Capital I 5.770% 10/15/42 100 78 3,4 Morgan Stanley Capital I 5.208% 11/14/42 5 5 3,4 Morgan Stanley Capital I 5.208% 11/14/42 650 661 3 Morgan Stanley Capital I 6.280% 1/11/43 475 507 3 Morgan Stanley Capital I 5.332% 12/15/43 200 200 3,4 Morgan Stanley Capital I 5.385% 3/12/44 675 693 3,4 Morgan Stanley Capital I 5.773% 7/12/44 125 111 3 Morgan Stanley Capital I 4.660% 9/13/45 100 101 3,4 Morgan Stanley Capital I 5.685% 4/15/49 125 81 3,4 Morgan Stanley Capital I 5.692% 4/15/49 250 226 3,4 Morgan Stanley Capital I 5.544% 11/12/49 175 152 3 Morgan Stanley Capital I 5.809% 12/12/49 425 409 3 Morgan Stanley Capital I 5.090% 10/12/52 300 304 3,4 Morgan Stanley Capital I 5.204% 10/12/52 150 139 3 Morgan Stanley Capital I 4.770% 7/15/56 85 68 3 Morgan Stanley Dean Witter Capital I 4.920% 3/12/35 650 661 3 Morgan Stanley Dean Witter Capital I 6.390% 10/15/35 233 245 3 Morgan Stanley Dean Witter Capital I 4.740% 11/13/36 315 323 3 Morgan Stanley Dean Witter Capital I 5.980% 1/15/39 750 794 5 Nationwide Building Society 5.500% 7/18/12 575 614 3 Nissan Auto Receivables Owner Trust 5.050% 11/17/14 175 187 5 Northern Rock Asset Management PLC 5.625% 6/22/17 1,150 1,136 3 PG&E Energy Recovery Funding LLC 4.140% 9/25/12 59 60 3 PG&E Energy Recovery Funding LLC 5.030% 3/25/14 405 422 3 PNC Mortgage Acceptance Corp. 7.300% 10/12/33 978 990 3 PSE&G Transition Funding LLC 6.890% 12/15/17 600 710 3 USAA Auto Owner Trust 4.710% 2/18/14 350 371 3 Wachovia Bank Commercial Mortgage Trust 4.440% 11/15/34 561 569 3,4 Wachovia Bank Commercial Mortgage Trust 5.125% 8/15/35 115 121 3,4 Wachovia Bank Commercial Mortgage Trust 4.964% 11/15/35 325 336 3 Wachovia Bank Commercial Mortgage Trust 4.719% 1/15/41 100 100 3 Wachovia Bank Commercial Mortgage Trust 4.748% 2/15/41 425 434 3 Wachovia Bank Commercial Mortgage Trust 5.001% 7/15/41 202 203 3,4 Wachovia Bank Commercial Mortgage Trust 5.238% 7/15/41 475 481 3 Wachovia Bank Commercial Mortgage Trust 4.803% 10/15/41 400 402 3,4 Wachovia Bank Commercial Mortgage Trust 5.083% 3/15/42 250 259 3,4 Wachovia Bank Commercial Mortgage Trust 5.224% 3/15/42 50 41 3 Wachovia Bank Commercial Mortgage Trust 5.118% 7/15/42 175 179 3,4 Wachovia Bank Commercial Mortgage Trust 5.740% 5/15/43 375 389 3,4 Wachovia Bank Commercial Mortgage Trust 5.740% 5/15/43 150 129 3 Wachovia Bank Commercial Mortgage Trust 4.699% 5/15/44 800 824 3 Wachovia Bank Commercial Mortgage Trust 4.793% 5/15/44 75 61 3,4 Wachovia Bank Commercial Mortgage Trust 5.209% 10/15/44 875 915 3,4 Wachovia Bank Commercial Mortgage Trust 5.270% 12/15/44 750 781 3,4 Wachovia Bank Commercial Mortgage Trust 5.320% 12/15/44 10 9 3,4 Wachovia Bank Commercial Mortgage Trust 5.967% 6/15/45 34 30 3,4 Wachovia Bank Commercial Mortgage Trust 5.765% 7/15/45 440 432 3,4 Wachovia Bank Commercial Mortgage Trust 5.818% 5/15/46 140 108 3 Wachovia Bank Commercial Mortgage Trust 5.313% 11/15/48 250 256 3 Wachovia Bank Commercial Mortgage Trust 5.339% 11/15/48 375 321 3 World Omni Auto Receivables Trust 3.940% 10/15/12 421 430 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $75,330) Corporate Bonds (18.3%) Finance (6.6%) Banking (4.3%) American Express Bank FSB 5.550% 10/17/12 250 268 American Express Bank FSB 5.500% 4/16/13 350 375 American Express Centurion Bank 5.950% 6/12/17 50 53 American Express Centurion Bank 6.000% 9/13/17 625 664 American Express Co. 7.250% 5/20/14 175 198 American Express Co. 5.500% 9/12/16 100 105 American Express Co. 6.150% 8/28/17 100 108 American Express Co. 7.000% 3/19/18 675 763 American Express Co. 8.125% 5/20/19 175 211 American Express Co. 8.150% 3/19/38 50 64 3 American Express Co. 6.800% 9/1/66 200 196 American Express Credit Corp. 5.875% 5/2/13 700 759 American Express Credit Corp. 5.125% 8/25/14 50 53 5 American Express Travel Related Services Co. Inc. 5.250% 11/21/11 25 26 Amsouth Bank 5.200% 4/1/15 150 137 Banco Santander Chile 2.875% 11/13/12 50 50 Bank of America Corp. 4.250% 10/1/10 225 229 Bank of America Corp. 5.375% 9/11/12 200 213 Bank of America Corp. 4.875% 9/15/12 250 262 Bank of America Corp. 4.875% 1/15/13 300 314 Bank of America Corp. 4.900% 5/1/13 475 497 Bank of America Corp. 7.375% 5/15/14 275 309 Bank of America Corp. 5.375% 6/15/14 120 126 Bank of America Corp. 5.125% 11/15/14 1,630 1,690 Bank of America Corp. 5.250% 12/1/15 75 77 Bank of America Corp. 6.500% 8/1/16 375 405 Bank of America Corp. 5.750% 8/15/16 100 102 Bank of America Corp. 5.420% 3/15/17 175 173 Bank of America Corp. 5.750% 12/1/17 175 179 Bank of America Corp. 5.650% 5/1/18 800 810 Bank of America Corp. 7.625% 6/1/19 300 343 Bank of America NA 5.300% 3/15/17 1,125 1,114 Bank of New York Mellon Corp. 6.375% 4/1/12 100 109 Bank of New York Mellon Corp. 4.950% 11/1/12 300 325 Bank of New York Mellon Corp. 4.500% 4/1/13 50 53 Bank of New York Mellon Corp. 4.300% 5/15/14 150 158 Bank of New York Mellon Corp. 4.950% 3/15/15 200 214 Bank of New York Mellon Corp. 5.450% 5/15/19 200 214 Bank of Nova Scotia 2.250% 1/22/13 200 201 Bank of Tokyo-Mitsubishi UFJ Ltd. 7.400% 6/15/11 725 773 Bank One Corp. 5.900% 11/15/11 25 27 Bank One Corp. 5.250% 1/30/13 50 53 Bank One Corp. 4.900% 4/30/15 100 104 Barclays Bank PLC 2.500% 1/23/13 200 200 Barclays Bank PLC 5.200% 7/10/14 600 640 Barclays Bank PLC 5.000% 9/22/16 175 180 Barclays Bank PLC 5.125% 1/8/20 650 641 BB&T Capital Trust II 6.750% 6/7/36 175 173 3 BB&T Capital Trust IV 6.820% 6/12/57 25 24 BB&T Corp. 6.500% 8/1/11 125 132 BB&T Corp. 3.850% 7/27/12 125 130 BB&T Corp. 4.750% 10/1/12 250 263 BB&T Corp. 5.700% 4/30/14 75 82 BB&T Corp. 5.200% 12/23/15 125 131 BB&T Corp. 4.900% 6/30/17 75 75 BB&T Corp. 6.850% 4/30/19 100 113 Bear Stearns Cos. LLC 4.500% 10/28/10 300 306 Bear Stearns Cos. LLC 5.350% 2/1/12 50 53 Bear Stearns Cos. LLC 5.700% 11/15/14 550 599 Bear Stearns Cos. LLC 5.300% 10/30/15 50 53 Bear Stearns Cos. LLC 5.550% 1/22/17 650 676 Bear Stearns Cos. LLC 6.400% 10/2/17 350 387 Bear Stearns Cos. LLC 7.250% 2/1/18 325 375 BNP Paribas 3.250% 3/11/15 50 50 BNP Paribas US Medium-Term Note Program LLC 2.125% 12/21/12 400 406 BNY Mellon NA 4.750% 12/15/14 50 53 Branch Banking & Trust Co. 5.625% 9/15/16 175 182 5 Canadian Imperial Bank of Commerce 2.000% 2/4/13 150 149 Capital One Bank USA NA 8.800% 7/15/19 475 574 Capital One Capital III 7.686% 8/15/36 125 119 Capital One Capital IV 6.745% 2/17/37 75 64 Capital One Capital V 10.250% 8/15/39 50 59 Capital One Capital VI 8.875% 5/15/40 50 54 Capital One Financial Corp. 5.700% 9/15/11 100 105 Capital One Financial Corp. 4.800% 2/21/12 100 104 Capital One Financial Corp. 5.500% 6/1/15 25 26 Capital One Financial Corp. 6.150% 9/1/16 125 129 Capital One Financial Corp. 5.250% 2/21/17 50 51 Capital One Financial Corp. 6.750% 9/15/17 75 83 Charter One Bank NA 5.500% 4/26/11 300 310 3,5 Citicorp Lease Pass-Through Trust 1999-1 8.040% 12/15/19 500 552 Citigroup Inc. 5.100% 9/29/11 625 651 Citigroup Inc. 6.000% 2/21/12 75 80 Citigroup Inc. 5.250% 2/27/12 225 236 Citigroup Inc. 5.500% 8/27/12 50 53 Citigroup Inc. 5.625% 8/27/12 325 341 Citigroup Inc. 5.300% 10/17/12 700 735 Citigroup Inc. 5.500% 4/11/13 675 709 Citigroup Inc. 6.500% 8/19/13 500 539 Citigroup Inc. 5.125% 5/5/14 100 103 Citigroup Inc. 6.375% 8/12/14 50 53 Citigroup Inc. 5.000% 9/15/14 975 972 Citigroup Inc. 5.500% 10/15/14 300 311 Citigroup Inc. 6.010% 1/15/15 200 210 Citigroup Inc. 4.700% 5/29/15 50 50 Citigroup Inc. 5.300% 1/7/16 225 228 Citigroup Inc. 6.000% 8/15/17 225 230 Citigroup Inc. 6.125% 11/21/17 200 205 Citigroup Inc. 6.125% 5/15/18 475 485 Citigroup Inc. 8.500% 5/22/19 300 350 Citigroup Inc. 6.625% 6/15/32 100 93 Citigroup Inc. 5.875% 2/22/33 250 217 Citigroup Inc. 6.000% 10/31/33 325 284 Citigroup Inc. 6.125% 8/25/36 100 87 Citigroup Inc. 5.875% 5/29/37 325 293 Citigroup Inc. 6.875% 3/5/38 400 406 Citigroup Inc. 8.125% 7/15/39 575 662 Comerica Bank 5.750% 11/21/16 225 233 Comerica Bank 5.200% 8/22/17 75 72 3 Comerica Capital Trust II 6.576% 2/20/37 150 132 Compass Bank 6.400% 10/1/17 75 75 Compass Bank 5.900% 4/1/26 50 44 5 Corestates Capital I 8.000% 12/15/26 600 603 Countrywide Financial Corp. 6.250% 5/15/16 125 127 Credit Suisse 5.000% 5/15/13 265 284 Credit Suisse 5.300% 8/13/19 250 257 3 Credit Suisse 5.860% 5/15/49 225 211 Credit Suisse AG 5.400% 1/14/20 675 681 Credit Suisse USA Inc. 4.875% 8/15/10 675 686 Credit Suisse USA Inc. 6.125% 11/15/11 250 268 Credit Suisse USA Inc. 6.500% 1/15/12 275 299 Credit Suisse USA Inc. 5.500% 8/15/13 200 219 Credit Suisse USA Inc. 5.125% 1/15/14 100 107 Credit Suisse USA Inc. 4.875% 1/15/15 635 674 Credit Suisse USA Inc. 5.125% 8/15/15 625 669 Deutsche Bank AG 5.375% 10/12/12 200 218 Deutsche Bank AG 2.375% 1/11/13 150 150 Deutsche Bank AG 4.875% 5/20/13 575 616 Deutsche Bank AG 3.450% 3/30/15 75 74 Deutsche Bank AG 6.000% 9/1/17 550 602 Deutsche Bank Financial LLC 5.375% 3/2/15 300 317 FIA Card Services NA 6.625% 6/15/12 100 108 Fifth Third Bancorp 8.250% 3/1/38 225 237 3 Fifth Third Capital Trust IV 6.500% 4/15/67 300 254 First Niagara Financial Group Inc. 6.750% 3/19/20 50 51 First Tennessee Bank NA 5.050% 1/15/15 50 47 Golden West Financial Corp. 4.750% 10/1/12 75 79 Goldman Sachs Capital I 6.345% 2/15/34 400 368 3 Goldman Sachs Capital II 5.793% 12/29/49 200 169 Goldman Sachs Group Inc. 6.600% 1/15/12 875 952 Goldman Sachs Group Inc. 5.300% 2/14/12 50 53 Goldman Sachs Group Inc. 3.625% 8/1/12 250 260 Goldman Sachs Group Inc. 5.700% 9/1/12 50 54 Goldman Sachs Group Inc. 5.450% 11/1/12 275 297 Goldman Sachs Group Inc. 5.250% 4/1/13 175 187 Goldman Sachs Group Inc. 4.750% 7/15/13 1,050 1,111 Goldman Sachs Group Inc. 5.250% 10/15/13 225 242 Goldman Sachs Group Inc. 5.150% 1/15/14 135 144 Goldman Sachs Group Inc. 5.000% 10/1/14 175 184 Goldman Sachs Group Inc. 5.125% 1/15/15 640 676 Goldman Sachs Group Inc. 5.350% 1/15/16 575 605 Goldman Sachs Group Inc. 5.750% 10/1/16 425 454 Goldman Sachs Group Inc. 5.625% 1/15/17 450 461 Goldman Sachs Group Inc. 6.250% 9/1/17 475 511 Goldman Sachs Group Inc. 5.950% 1/18/18 825 865 Goldman Sachs Group Inc. 6.150% 4/1/18 200 211 Goldman Sachs Group Inc. 7.500% 2/15/19 75 86 Goldman Sachs Group Inc. 5.375% 3/15/20 125 124 Goldman Sachs Group Inc. 5.950% 1/15/27 300 288 Goldman Sachs Group Inc. 6.125% 2/15/33 125 123 Goldman Sachs Group Inc. 6.450% 5/1/36 125 120 Goldman Sachs Group Inc. 6.750% 10/1/37 550 545 5 HBOS PLC 6.750% 5/21/18 150 138 HSBC Bank USA NA 5.625% 8/15/35 250 233 HSBC Holdings PLC 7.625% 5/17/32 100 112 HSBC Holdings PLC 7.350% 11/27/32 100 110 HSBC Holdings PLC 6.500% 5/2/36 500 518 HSBC Holdings PLC 6.500% 9/15/37 450 466 HSBC Holdings PLC 6.800% 6/1/38 50 54 JP Morgan Chase Capital XV 5.875% 3/15/35 200 181 JP Morgan Chase Capital XVII 5.850% 8/1/35 150 131 JP Morgan Chase Capital XX 6.550% 9/29/36 125 117 JP Morgan Chase Capital XXII 6.450% 2/2/37 225 208 JP Morgan Chase Capital XXV 6.800% 10/1/37 225 223 JPMorgan Chase & Co. 5.600% 6/1/11 350 368 JPMorgan Chase & Co. 4.500% 1/15/12 200 211 JPMorgan Chase & Co. 6.625% 3/15/12 100 109 JPMorgan Chase & Co. 5.375% 10/1/12 675 731 JPMorgan Chase & Co. 5.750% 1/2/13 725 785 JPMorgan Chase & Co. 4.750% 5/1/13 475 507 JPMorgan Chase & Co. 4.875% 3/15/14 230 240 JPMorgan Chase & Co. 5.125% 9/15/14 410 434 JPMorgan Chase & Co. 3.700% 1/20/15 250 251 JPMorgan Chase & Co. 4.750% 3/1/15 25 26 JPMorgan Chase & Co. 5.250% 5/1/15 425 449 JPMorgan Chase & Co. 5.150% 10/1/15 375 395 JPMorgan Chase & Co. 6.125% 6/27/17 75 81 JPMorgan Chase & Co. 6.000% 1/15/18 200 216 JPMorgan Chase & Co. 6.300% 4/23/19 625 687 JPMorgan Chase & Co. 4.950% 3/25/20 50 49 JPMorgan Chase & Co. 6.400% 5/15/38 300 324 JPMorgan Chase Bank NA 5.875% 6/13/16 25 27 JPMorgan Chase Bank NA 6.000% 10/1/17 300 320 JPMorgan Chase Capital XXVII 7.000% 11/1/39 150 153 KeyBank NA 5.500% 9/17/12 175 184 KeyBank NA 4.950% 9/15/15 150 148 KeyBank NA 5.450% 3/3/16 150 148 KeyCorp 6.500% 5/14/13 150 160 M&I Marshall & Ilsley Bank 4.850% 6/16/15 275 240 Manufacturers & Traders Trust Co. 6.625% 12/4/17 200 213 3 Manufacturers & Traders Trust Co. 5.585% 12/28/20 150 137 MBNA Corp. 6.125% 3/1/13 125 134 MBNA Corp. 5.000% 6/15/15 50 50 Mellon Funding Corp. 5.000% 12/1/14 300 322 Merrill Lynch & Co. Inc. 5.770% 7/25/11 75 79 Merrill Lynch & Co. Inc. 6.050% 8/15/12 50 54 Merrill Lynch & Co. Inc. 5.450% 2/5/13 200 211 Merrill Lynch & Co. Inc. 6.150% 4/25/13 450 485 Merrill Lynch & Co. Inc. 5.000% 2/3/14 150 155 Merrill Lynch & Co. Inc. 5.450% 7/15/14 225 236 Merrill Lynch & Co. Inc. 5.000% 1/15/15 500 511 Merrill Lynch & Co. Inc. 6.050% 5/16/16 225 230 Merrill Lynch & Co. Inc. 5.700% 5/2/17 250 248 Merrill Lynch & Co. Inc. 6.400% 8/28/17 400 421 Merrill Lynch & Co. Inc. 6.875% 4/25/18 1,175 1,266 Merrill Lynch & Co. Inc. 6.500% 7/15/18 75 78 Merrill Lynch & Co. Inc. 6.220% 9/15/26 375 362 Merrill Lynch & Co. Inc. 6.110% 1/29/37 175 162 Merrill Lynch & Co. Inc. 7.750% 5/14/38 275 304 Morgan Stanley 6.750% 4/15/11 375 396 Morgan Stanley 5.625% 1/9/12 425 452 Morgan Stanley 6.600% 4/1/12 375 407 Morgan Stanley 5.750% 8/31/12 400 430 Morgan Stanley 5.300% 3/1/13 125 133 Morgan Stanley 4.750% 4/1/14 525 537 Morgan Stanley 6.000% 5/13/14 500 539 Morgan Stanley 4.200% 11/20/14 475 476 Morgan Stanley 4.100% 1/26/15 225 224 Morgan Stanley 6.000% 4/28/15 350 375 Morgan Stanley 5.375% 10/15/15 175 182 Morgan Stanley 5.750% 10/18/16 375 389 Morgan Stanley 5.450% 1/9/17 575 585 Morgan Stanley 5.550% 4/27/17 50 51 Morgan Stanley 5.950% 12/28/17 375 386 Morgan Stanley 6.625% 4/1/18 450 480 Morgan Stanley 7.300% 5/13/19 525 580 Morgan Stanley 5.625% 9/23/19 575 571 Morgan Stanley 5.500% 1/26/20 225 221 Morgan Stanley 6.250% 8/9/26 450 461 Morgan Stanley 7.250% 4/1/32 150 172 National City Corp. 4.900% 1/15/15 500 529 3 National City Preferred Capital Trust I 12.000% 12/31/49 125 146 North American Development Bank 4.375% 2/11/20 100 98 North Fork Bancorporation Inc. 5.875% 8/15/12 150 157 Northern Trust Corp. 5.500% 8/15/13 50 55 Northern Trust Corp. 4.625% 5/1/14 100 107 PNC Bank NA 4.875% 9/21/17 375 374 PNC Bank NA 6.000% 12/7/17 100 105 PNC Funding Corp. 3.625% 2/8/15 75 75 PNC Funding Corp. 5.250% 11/15/15 100 105 PNC Funding Corp. 5.625% 2/1/17 75 78 PNC Funding Corp. 6.700% 6/10/19 25 28 PNC Funding Corp. 5.125% 2/8/20 150 151 Royal Bank of Scotland Group PLC 5.050% 1/8/15 125 117 Royal Bank of Scotland Group PLC 6.400% 10/21/19 650 650 5 Royal Bank of Scotland PLC 4.875% 8/25/14 100 101 Royal Bank of Scotland PLC 4.875% 3/16/15 100 100 SouthTrust Corp. 5.800% 6/15/14 50 53 Sovereign Bank 8.750% 5/30/18 75 85 3,5 Standard Chartered PLC 6.409% 12/31/49 150 135 Sumitomo Mitsui Banking Corp. 8.000% 6/15/12 445 490 SunTrust Bank 5.200% 1/17/17 100 98 SunTrust Bank 5.450% 12/1/17 300 296 SunTrust Bank 7.250% 3/15/18 75 80 SunTrust Banks Inc. 5.250% 11/5/12 100 105 SunTrust Banks Inc. 6.000% 9/11/17 50 51 SunTrust Capital VIII 6.100% 12/15/36 99 81 UBS AG 7.000% 10/15/15 250 270 UBS AG 7.375% 6/15/17 100 106 UBS AG 5.875% 12/20/17 425 440 UBS AG 5.750% 4/25/18 375 385 UFJ Finance Aruba AEC 6.750% 7/15/13 150 168 Union Bank NA 5.950% 5/11/16 100 105 UnionBanCal Corp. 5.250% 12/16/13 50 54 US Bancorp 3.150% 3/4/15 50 50 US Bank NA 4.950% 10/30/14 600 642 3 USB Capital IX 6.189% 4/15/49 300 255 Wachovia Bank NA 4.875% 2/1/15 270 282 Wachovia Bank NA 6.000% 11/15/17 200 213 Wachovia Bank NA 5.850% 2/1/37 300 282 Wachovia Bank NA 6.600% 1/15/38 275 284 Wachovia Corp. 5.300% 10/15/11 175 185 Wachovia Corp. 5.500% 5/1/13 350 380 Wachovia Corp. 4.875% 2/15/14 180 187 Wachovia Corp. 5.250% 8/1/14 75 79 Wachovia Corp. 5.625% 10/15/16 125 132 Wachovia Corp. 5.750% 6/15/17 425 453 Wachovia Corp. 5.750% 2/1/18 300 318 Wachovia Corp. 5.500% 8/1/35 450 394 Wells Fargo & Co. 4.875% 1/12/11 200 206 Wells Fargo & Co. 5.300% 8/26/11 175 184 Wells Fargo & Co. 5.250% 10/23/12 200 215 Wells Fargo & Co. 4.375% 1/31/13 275 290 Wells Fargo & Co. 4.950% 10/16/13 175 185 Wells Fargo & Co. 5.625% 12/11/17 375 397 Wells Fargo & Co. 5.375% 2/7/35 200 187 Wells Fargo Bank NA 4.750% 2/9/15 1,475 1,531 Wells Fargo Bank NA 5.750% 5/16/16 125 134 Wells Fargo Bank NA 5.950% 8/26/36 150 143 3 Wells Fargo Capital XIII 7.700% 12/29/49 450 464 3 Wells Fargo Capital XV 9.750% 12/29/49 225 252 Westpac Banking Corp. 2.250% 11/19/12 250 252 Westpac Banking Corp. 4.200% 2/27/15 725 746 Westpac Banking Corp. 4.875% 11/19/19 250 246 Brokerage (0.1%) Ameriprise Financial Inc. 5.650% 11/15/15 125 135 Ameriprise Financial Inc. 5.300% 3/15/20 50 50 BlackRock Inc. 2.250% 12/10/12 150 152 BlackRock Inc. 3.500% 12/10/14 100 101 BlackRock Inc. 6.250% 9/15/17 100 109 Charles Schwab Corp. 4.950% 6/1/14 325 348 Jefferies Group Inc. 8.500% 7/15/19 25 28 Jefferies Group Inc. 6.450% 6/8/27 375 334 Jefferies Group Inc. 6.250% 1/15/36 175 149 Lazard Group LLC 6.850% 6/15/17 325 329 Nomura Holdings Inc. 5.000% 3/4/15 175 178 Nomura Holdings Inc. 6.700% 3/4/20 475 492 TD Ameritrade Holding Corp. 2.950% 12/1/12 50 51 TD Ameritrade Holding Corp. 4.150% 12/1/14 75 75 TD Ameritrade Holding Corp. 5.600% 12/1/19 50 50 Finance Companies (0.8%) Block Financial LLC 7.875% 1/15/13 25 28 Block Financial LLC 5.125% 10/30/14 150 156 GATX Corp. 4.750% 10/1/12 75 78 General Electric Capital Corp. 4.250% 9/13/10 150 152 General Electric Capital Corp. 5.000% 11/15/11 200 211 General Electric Capital Corp. 4.375% 11/21/11 50 52 General Electric Capital Corp. 5.875% 2/15/12 625 672 General Electric Capital Corp. 4.375% 3/3/12 100 105 General Electric Capital Corp. 6.000% 6/15/12 475 514 General Electric Capital Corp. 3.500% 8/13/12 250 258 General Electric Capital Corp. 5.250% 10/19/12 525 563 General Electric Capital Corp. 2.800% 1/8/13 200 203 General Electric Capital Corp. 5.450% 1/15/13 75 81 General Electric Capital Corp. 4.800% 5/1/13 575 612 General Electric Capital Corp. 5.900% 5/13/14 75 83 General Electric Capital Corp. 5.500% 6/4/14 400 432 General Electric Capital Corp. 5.650% 6/9/14 125 134 General Electric Capital Corp. 3.750% 11/14/14 575 581 General Electric Capital Corp. 4.375% 9/21/15 200 206 General Electric Capital Corp. 5.400% 2/15/17 300 313 General Electric Capital Corp. 5.625% 9/15/17 325 342 General Electric Capital Corp. 5.625% 5/1/18 1,175 1,225 General Electric Capital Corp. 6.000% 8/7/19 650 686 General Electric Capital Corp. 5.500% 1/8/20 100 102 General Electric Capital Corp. 6.750% 3/15/32 1,175 1,242 General Electric Capital Corp. 6.150% 8/7/37 475 462 General Electric Capital Corp. 5.875% 1/14/38 675 640 General Electric Capital Corp. 6.875% 1/10/39 650 698 3 General Electric Capital Corp. 6.375% 11/15/67 650 611 3 HSBC Finance Capital Trust IX 5.911% 11/30/35 100 90 HSBC Finance Corp. 5.700% 6/1/11 475 496 HSBC Finance Corp. 6.375% 10/15/11 100 106 HSBC Finance Corp. 7.000% 5/15/12 300 328 HSBC Finance Corp. 6.375% 11/27/12 50 55 HSBC Finance Corp. 5.250% 1/15/14 400 421 HSBC Finance Corp. 5.000% 6/30/15 575 597 HSBC Finance Corp. 5.500% 1/19/16 150 157 SLM Corp. 5.400% 10/25/11 450 455 SLM Corp. 5.375% 1/15/13 150 149 SLM Corp. 5.050% 11/14/14 450 416 SLM Corp. 8.450% 6/15/18 300 303 SLM Corp. 8.000% 3/25/20 75 73 SLM Corp. 5.625% 8/1/33 75 58 Insurance (1.0%) ACE Capital Trust II 9.700% 4/1/30 50 59 ACE INA Holdings Inc. 5.600% 5/15/15 175 191 ACE INA Holdings Inc. 5.700% 2/15/17 100 107 ACE INA Holdings Inc. 5.800% 3/15/18 25 27 ACE INA Holdings Inc. 5.900% 6/15/19 25 27 Aetna Inc. 6.000% 6/15/16 75 82 Aetna Inc. 6.500% 9/15/18 150 167 Aetna Inc. 6.625% 6/15/36 175 184 Aetna Inc. 6.750% 12/15/37 175 186 Aflac Inc. 6.900% 12/17/39 25 26 Allied World Assurance Co. Holdings Ltd. 7.500% 8/1/16 425 456 Allstate Corp. 5.000% 8/15/14 150 161 Allstate Corp. 6.125% 12/15/32 100 101 Allstate Corp. 5.550% 5/9/35 125 120 3 Allstate Corp. 6.125% 5/15/37 75 71 3 Allstate Corp. 6.500% 5/15/57 225 216 Allstate Life Global Funding Trusts 5.375% 4/30/13 75 82 American Financial Group Inc. 9.875% 6/15/19 50 59 American International Group Inc. 5.375% 10/18/11 75 77 American International Group Inc. 4.950% 3/20/12 125 127 American International Group Inc. 4.250% 5/15/13 250 244 American International Group Inc. 5.050% 10/1/15 225 209 American International Group Inc. 5.600% 10/18/16 150 139 American International Group Inc. 5.850% 1/16/18 75 70 American International Group Inc. 8.250% 8/15/18 75 78 American International Group Inc. 6.250% 5/1/36 900 775 AON Corp. 8.205% 1/1/27 25 26 Arch Capital Group Ltd. 7.350% 5/1/34 75 77 Assurant Inc. 5.625% 2/15/14 25 26 Assurant Inc. 6.750% 2/15/34 50 48 AXA SA 8.600% 12/15/30 375 451 Axis Capital Holdings Ltd. 5.750% 12/1/14 50 52 Axis Specialty Finance LLC 5.875% 6/1/20 400 394 Berkshire Hathaway Finance Corp. 4.000% 4/15/12 75 79 Berkshire Hathaway Finance Corp. 4.600% 5/15/13 175 187 Berkshire Hathaway Finance Corp. 5.000% 8/15/13 175 191 Berkshire Hathaway Finance Corp. 4.850% 1/15/15 275 296 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 475 503 Berkshire Hathaway Finance Corp. 5.750% 1/15/40 75 74 Berkshire Hathaway Inc. 1.400% 2/10/12 250 251 Berkshire Hathaway Inc. 2.125% 2/11/13 250 252 Berkshire Hathaway Inc. 3.200% 2/11/15 225 227 Chubb Corp. 5.750% 5/15/18 50 54 Chubb Corp. 6.000% 5/11/37 225 229 Chubb Corp. 6.500% 5/15/38 50 54 3 Chubb Corp. 6.375% 3/29/67 75 75 CIGNA Corp. 7.875% 5/15/27 50 56 CIGNA Corp. 6.150% 11/15/36 50 48 Cincinnati Financial Corp. 6.125% 11/1/34 150 134 CNA Financial Corp. 6.000% 8/15/11 100 104 CNA Financial Corp. 5.850% 12/15/14 100 101 CNA Financial Corp. 6.500% 8/15/16 175 178 CNA Financial Corp. 7.350% 11/15/19 25 26 Commerce Group Inc. 5.950% 12/9/13 50 50 Coventry Health Care Inc. 6.300% 8/15/14 325 329 Endurance Specialty Holdings Ltd. 7.000% 7/15/34 75 71 Genworth Financial Inc. 5.750% 6/15/14 50 51 Genworth Financial Inc. 8.625% 12/15/16 100 109 Genworth Financial Inc. 6.500% 6/15/34 150 130 Hartford Financial Services Group Inc. 5.250% 10/15/11 100 104 Hartford Financial Services Group Inc. 5.500% 10/15/16 125 127 Hartford Financial Services Group Inc. 5.375% 3/15/17 100 100 Hartford Financial Services Group Inc. 6.000% 1/15/19 25 26 Hartford Financial Services Group Inc. 5.950% 10/15/36 50 45 HCC Insurance Holdings Inc. 6.300% 11/15/19 100 104 Humana Inc. 7.200% 6/15/18 200 216 Humana Inc. 8.150% 6/15/38 175 180 Lincoln National Corp. 6.200% 12/15/11 100 106 Lincoln National Corp. 5.650% 8/27/12 25 27 Lincoln National Corp. 6.150% 4/7/36 150 143 Loews Corp. 6.000% 2/1/35 50 48 Markel Corp. 7.125% 9/30/19 50 54 Marsh & McLennan Cos. Inc. 5.150% 9/15/10 50 51 Marsh & McLennan Cos. Inc. 6.250% 3/15/12 25 27 Marsh & McLennan Cos. Inc. 5.750% 9/15/15 200 211 Marsh & McLennan Cos. Inc. 9.250% 4/15/19 75 93 MetLife Inc. 5.375% 12/15/12 125 135 MetLife Inc. 5.000% 11/24/13 50 53 MetLife Inc. 5.000% 6/15/15 125 131 MetLife Inc. 7.717% 2/15/19 50 58 MetLife Inc. 6.500% 12/15/32 175 181 MetLife Inc. 6.375% 6/15/34 100 102 MetLife Inc. 5.700% 6/15/35 550 524 MetLife Inc. 6.400% 12/15/36 200 178 OneBeacon US Holdings Inc. 5.875% 5/15/13 75 77 PartnerRe Finance B LLC 5.500% 6/1/20 100 99 Principal Financial Group Inc. 6.050% 10/15/36 100 94 Principal Life Income Funding Trusts 5.300% 12/14/12 125 135 Principal Life Income Funding Trusts 5.300% 4/24/13 150 161 Principal Life Income Funding Trusts 5.100% 4/15/14 100 105 Progressive Corp. 6.375% 1/15/12 100 108 Progressive Corp. 6.625% 3/1/29 125 131 3 Progressive Corp. 6.700% 6/15/37 125 122 Protective Life Corp. 8.450% 10/15/39 25 26 Protective Life Secured Trusts 4.850% 8/16/10 100 101 Protective Life Secured Trusts 5.450% 9/28/12 50 54 Prudential Financial Inc. 5.800% 6/15/12 125 134 Prudential Financial Inc. 3.625% 9/17/12 350 361 Prudential Financial Inc. 5.150% 1/15/13 50 53 Prudential Financial Inc. 4.500% 7/15/13 200 210 Prudential Financial Inc. 4.750% 4/1/14 75 77 Prudential Financial Inc. 5.100% 9/20/14 125 132 Prudential Financial Inc. 6.200% 1/15/15 25 27 Prudential Financial Inc. 5.500% 3/15/16 25 26 Prudential Financial Inc. 6.100% 6/15/17 25 26 Prudential Financial Inc. 6.000% 12/1/17 225 239 Prudential Financial Inc. 5.750% 7/15/33 50 47 Prudential Financial Inc. 5.400% 6/13/35 100 89 Prudential Financial Inc. 5.900% 3/17/36 125 119 Prudential Financial Inc. 5.700% 12/14/36 175 165 Swiss Re Solutions Holding Corp. 6.450% 3/1/19 100 103 Swiss Re Solutions Holding Corp. 7.000% 2/15/26 50 50 Swiss Re Solutions Holding Corp. 7.750% 6/15/30 50 53 Torchmark Corp. 6.375% 6/15/16 100 102 Transatlantic Holdings Inc. 8.000% 11/30/39 175 179 Travelers Cos. Inc. 6.250% 6/20/16 150 166 Travelers Cos. Inc. 5.750% 12/15/17 250 270 Travelers Cos. Inc. 5.900% 6/2/19 50 55 3 Travelers Cos. Inc. 6.250% 3/15/37 75 74 Travelers Cos. Inc. 6.250% 6/15/37 200 210 UnitedHealth Group Inc. 5.500% 11/15/12 175 189 UnitedHealth Group Inc. 4.875% 2/15/13 50 53 UnitedHealth Group Inc. 4.875% 4/1/13 50 53 UnitedHealth Group Inc. 5.000% 8/15/14 475 505 UnitedHealth Group Inc. 4.875% 3/15/15 50 52 UnitedHealth Group Inc. 6.000% 6/15/17 150 161 UnitedHealth Group Inc. 6.000% 2/15/18 125 133 UnitedHealth Group Inc. 6.500% 6/15/37 50 52 UnitedHealth Group Inc. 6.625% 11/15/37 125 129 UnitedHealth Group Inc. 6.875% 2/15/38 125 133 Unum Group 7.125% 9/30/16 100 108 Validus Holdings Ltd. 8.875% 1/26/40 75 77 WellPoint Health Networks Inc. 6.375% 1/15/12 100 108 WellPoint Inc. 6.800% 8/1/12 150 166 WellPoint Inc. 5.000% 12/15/14 25 27 WellPoint Inc. 5.250% 1/15/16 50 53 WellPoint Inc. 5.875% 6/15/17 50 54 WellPoint Inc. 5.950% 12/15/34 375 365 WellPoint Inc. 5.850% 1/15/36 225 216 WellPoint Inc. 6.375% 6/15/37 50 51 Willis North America Inc. 5.625% 7/15/15 225 229 Willis North America Inc. 7.000% 9/29/19 600 624 XL Capital Ltd. 5.250% 9/15/14 125 130 XL Capital Ltd. 6.250% 5/15/27 125 117 Other Finance (0.1%) CME Group Inc. 5.400% 8/1/13 225 246 CME Group Inc. 5.750% 2/15/14 100 110 NASDAQ OMX Group Inc. 4.000% 1/15/15 75 75 NASDAQ OMX Group Inc. 5.550% 1/15/20 75 74 ORIX Corp. 5.480% 11/22/11 125 129 XTRA Finance Corp. 5.150% 4/1/17 375 391 Real Estate Investment Trusts (0.3%) AMB Property LP 6.625% 12/1/19 75 77 Arden Realty LP 5.250% 3/1/15 25 26 AvalonBay Communities Inc. 5.500% 1/15/12 27 28 AvalonBay Communities Inc. 5.750% 9/15/16 50 53 Boston Properties LP 5.625% 4/15/15 200 212 Brandywine Operating Partnership LP 5.750% 4/1/12 42 44 Brandywine Operating Partnership LP 5.400% 11/1/14 50 50 Brandywine Operating Partnership LP 7.500% 5/15/15 75 81 Camden Property Trust 5.700% 5/15/17 100 98 Duke Realty LP 5.950% 2/15/17 125 123 Duke Realty LP 8.250% 8/15/19 100 111 Duke Realty LP 6.750% 3/15/20 250 255 ERP Operating LP 6.625% 3/15/12 100 108 ERP Operating LP 5.500% 10/1/12 100 106 ERP Operating LP 5.250% 9/15/14 50 52 ERP Operating LP 5.125% 3/15/16 75 77 ERP Operating LP 5.375% 8/1/16 50 51 ERP Operating LP 5.750% 6/15/17 25 26 HCP Inc. 6.450% 6/25/12 50 53 HCP Inc. 5.650% 12/15/13 150 156 HCP Inc. 6.300% 9/15/16 100 102 HCP Inc. 6.700% 1/30/18 50 51 Health Care REIT Inc. 6.200% 6/1/16 275 293 Healthcare Realty Trust Inc. 5.125% 4/1/14 75 74 Healthcare Realty Trust Inc. 6.500% 1/17/17 50 52 Hospitality Properties Trust 7.875% 8/15/14 75 81 Hospitality Properties Trust 5.125% 2/15/15 150 145 HRPT Properties Trust 6.250% 8/15/16 150 152 Kimco Realty Corp. 5.783% 3/15/16 25 26 Kimco Realty Corp. 6.875% 10/1/19 50 53 Liberty Property LP 5.125% 3/2/15 250 248 Liberty Property LP 5.500% 12/15/16 50 49 Mack-Cali Realty LP 7.750% 8/15/19 50 55 National Retail Properties Inc. 6.875% 10/15/17 275 282 Nationwide Health Properties Inc. 6.250% 2/1/13 125 133 ProLogis 5.625% 11/15/15 75 74 ProLogis 5.750% 4/1/16 50 49 ProLogis 5.625% 11/15/16 75 72 ProLogis 7.375% 10/30/19 175 180 ProLogis 6.875% 3/15/20 200 197 Realty Income Corp. 6.750% 8/15/19 150 157 Regency Centers LP 6.750% 1/15/12 300 318 Simon Property Group LP 4.875% 8/15/10 75 76 Simon Property Group LP 5.300% 5/30/13 125 132 Simon Property Group LP 6.750% 5/15/14 175 192 Simon Property Group LP 5.750% 12/1/15 525 554 Simon Property Group LP 5.250% 12/1/16 250 247 Simon Property Group LP 5.875% 3/1/17 25 26 Simon Property Group LP 6.125% 5/30/18 225 231 Simon Property Group LP 5.650% 2/1/20 75 73 Simon Property Group LP 6.750% 2/1/40 25 25 Tanger Properties LP 6.150% 11/15/15 100 104 Industrial (9.7%) Basic Industry (0.9%) Agrium Inc. 6.750% 1/15/19 200 220 Airgas Inc. 4.500% 9/15/14 50 52 Alcoa Inc. 7.375% 8/1/10 100 102 Alcoa Inc. 5.375% 1/15/13 200 210 Alcoa Inc. 6.000% 7/15/13 450 479 Alcoa Inc. 5.900% 2/1/27 200 177 ArcelorMittal 5.375% 6/1/13 350 371 ArcelorMittal 9.000% 2/15/15 150 179 ArcelorMittal 6.125% 6/1/18 150 157 ArcelorMittal 9.850% 6/1/19 75 95 ArcelorMittal 7.000% 10/15/39 150 153 Barrick Australian Finance Pty Ltd. 5.950% 10/15/39 200 200 Barrick Gold Finance Co. 4.875% 11/15/14 75 80 Barrick Gold Financeco LLC 6.125% 9/15/13 150 168 Barrick North America Finance LLC 6.800% 9/15/18 150 170 Barrick North America Finance LLC 7.500% 9/15/38 175 206 BHP Billiton Finance USA Ltd. 5.125% 3/29/12 25 27 BHP Billiton Finance USA Ltd. 8.500% 12/1/12 200 233 BHP Billiton Finance USA Ltd. 4.800% 4/15/13 150 161 BHP Billiton Finance USA Ltd. 5.500% 4/1/14 75 83 BHP Billiton Finance USA Ltd. 5.250% 12/15/15 50 55 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 100 108 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 400 456 Celulosa Arauco y Constitucion SA 5.625% 4/20/15 250 259 Cliffs Natural Resources Inc. 5.900% 3/15/20 25 25 Commercial Metals Co. 6.500% 7/15/17 50 51 Commercial Metals Co. 7.350% 8/15/18 150 157 Cytec Industries Inc. 8.950% 7/1/17 50 60 Dow Chemical Co. 4.850% 8/15/12 225 238 Dow Chemical Co. 6.000% 10/1/12 375 406 Dow Chemical Co. 7.600% 5/15/14 525 601 Dow Chemical Co. 5.900% 2/15/15 375 406 Dow Chemical Co. 5.700% 5/15/18 25 26 Dow Chemical Co. 8.550% 5/15/19 350 422 Dow Chemical Co. 7.375% 11/1/29 25 28 Dow Chemical Co. 9.400% 5/15/39 50 67 Eastman Chemical Co. 5.500% 11/15/19 150 154 EI du Pont de Nemours & Co. 4.750% 11/15/12 25 27 EI du Pont de Nemours & Co. 5.000% 7/15/13 175 189 EI du Pont de Nemours & Co. 5.875% 1/15/14 175 195 EI du Pont de Nemours & Co. 6.000% 7/15/18 275 305 EI du Pont de Nemours & Co. 4.625% 1/15/20 400 403 EI du Pont de Nemours & Co. 6.500% 1/15/28 100 110 Freeport-McMoRan Copper & Gold Inc. 8.250% 4/1/15 250 271 Freeport-McMoRan Copper & Gold Inc. 8.375% 4/1/17 325 361 International Paper Co. 5.300% 4/1/15 75 79 International Paper Co. 7.950% 6/15/18 500 582 International Paper Co. 7.500% 8/15/21 450 510 International Paper Co. 7.300% 11/15/39 100 107 Lubrizol Corp. 5.500% 10/1/14 250 271 Lubrizol Corp. 6.500% 10/1/34 450 460 Monsanto Co. 7.375% 8/15/12 100 113 Monsanto Co. 5.875% 4/15/38 325 332 5 Mosaic Co. 7.625% 12/1/16 200 218 Newmont Mining Corp. 5.875% 4/1/35 100 96 Newmont Mining Corp. 6.250% 10/1/39 125 125 Nucor Corp. 5.750% 12/1/17 25 27 Nucor Corp. 5.850% 6/1/18 150 162 Nucor Corp. 6.400% 12/1/37 75 81 Placer Dome Inc. 6.450% 10/15/35 75 77 Plum Creek Timberlands LP 5.875% 11/15/15 100 104 Potash Corp. of Saskatchewan Inc. 7.750% 5/31/11 375 403 Potash Corp. of Saskatchewan Inc. 3.750% 9/30/15 150 151 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 125 125 PPG Industries Inc. 5.750% 3/15/13 100 108 PPG Industries Inc. 6.650% 3/15/18 250 278 Praxair Inc. 1.750% 11/15/12 50 50 Praxair Inc. 3.950% 6/1/13 200 210 Praxair Inc. 4.375% 3/31/14 75 80 Praxair Inc. 5.250% 11/15/14 50 55 Praxair Inc. 5.200% 3/15/17 25 26 Praxair Inc. 4.500% 8/15/19 50 50 Rio Tinto Alcan Inc. 4.875% 9/15/12 125 132 Rio Tinto Alcan Inc. 4.500% 5/15/13 125 131 Rio Tinto Alcan Inc. 5.200% 1/15/14 125 132 Rio Tinto Alcan Inc. 5.000% 6/1/15 25 26 Rio Tinto Alcan Inc. 6.125% 12/15/33 225 232 Rio Tinto Finance USA Ltd. 5.875% 7/15/13 150 164 Rio Tinto Finance USA Ltd. 8.950% 5/1/14 575 693 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 150 168 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 300 384 Rio Tinto Finance USA Ltd. 7.125% 7/15/28 75 85 Sherwin-Williams Co. 3.125% 12/15/14 75 75 Southern Copper Corp. 7.500% 7/27/35 150 153 Vale Inco Ltd. 7.750% 5/15/12 125 137 Vale Inco Ltd. 5.700% 10/15/15 125 129 Vale Overseas Ltd. 6.250% 1/23/17 100 108 Vale Overseas Ltd. 5.625% 9/15/19 150 157 Vale Overseas Ltd. 8.250% 1/17/34 50 58 Vale Overseas Ltd. 6.875% 11/21/36 275 286 Vale Overseas Ltd. 6.875% 11/10/39 450 466 Valspar Corp. 7.250% 6/15/19 25 28 Xstrata Canada Corp. 7.350% 6/5/12 75 82 Xstrata Canada Corp. 7.250% 7/15/12 50 55 Xstrata Canada Corp. 5.500% 6/15/17 200 199 Capital Goods (0.9%) 3M Co. 6.375% 2/15/28 100 110 3M Co. 5.700% 3/15/37 125 129 5 Acuity Brands Lighting Inc. 6.000% 12/15/19 50 49 Allied Waste North America Inc. 7.125% 5/15/16 50 54 Bemis Co. Inc. 4.875% 4/1/12 150 156 Boeing Capital Corp. 5.800% 1/15/13 75 83 Boeing Capital Corp. 3.250% 10/27/14 275 277 Boeing Co. 1.875% 11/20/12 150 151 Boeing Co. 3.500% 2/15/15 400 408 Boeing Co. 6.000% 3/15/19 25 27 Boeing Co. 4.875% 2/15/20 75 77 Boeing Co. 6.625% 2/15/38 150 168 Boeing Co. 5.875% 2/15/40 75 77 Caterpillar Financial Services Corp. 4.850% 12/7/12 350 376 Caterpillar Financial Services Corp. 4.250% 2/8/13 250 266 Caterpillar Financial Services Corp. 6.125% 2/17/14 275 309 Caterpillar Financial Services Corp. 4.750% 2/17/15 250 267 Caterpillar Financial Services Corp. 7.150% 2/15/19 525 615 Caterpillar Inc. 6.625% 7/15/28 75 83 Caterpillar Inc. 6.050% 8/15/36 600 629 Caterpillar Inc. 7.375% 3/1/97 175 191 Cooper US Inc. 5.250% 11/15/12 100 108 Cooper US Inc. 5.450% 4/1/15 75 81 CRH America Inc. 5.625% 9/30/11 50 53 CRH America Inc. 6.950% 3/15/12 300 327 CRH America Inc. 6.000% 9/30/16 225 241 CRH America Inc. 8.125% 7/15/18 400 471 Danaher Corp. 5.625% 1/15/18 75 81 Deere & Co. 6.950% 4/25/14 175 204 Deere & Co. 4.375% 10/16/19 175 174 Deere & Co. 5.375% 10/16/29 125 124 Deere & Co. 7.125% 3/3/31 100 118 Dover Corp. 5.450% 3/15/18 200 212 Dover Corp. 6.600% 3/15/38 75 84 Eaton Corp. 4.900% 5/15/13 100 107 Eaton Corp. 5.600% 5/15/18 50 53 Embraer Overseas Ltd. 6.375% 1/24/17 150 155 Emerson Electric Co. 7.125% 8/15/10 50 51 Emerson Electric Co. 4.625% 10/15/12 300 321 Emerson Electric Co. 5.250% 10/15/18 225 240 Emerson Electric Co. 4.875% 10/15/19 25 26 Emerson Electric Co. 4.250% 11/15/20 25 25 Emerson Electric Co. 5.250% 11/15/39 25 24 General Dynamics Corp. 4.250% 5/15/13 225 240 General Dynamics Corp. 5.250% 2/1/14 75 82 General Electric Co. 5.000% 2/1/13 850 917 General Electric Co. 5.250% 12/6/17 1,050 1,102 Goodrich Corp. 4.875% 3/1/20 100 100 Harsco Corp. 5.750% 5/15/18 125 124 Honeywell International Inc. 6.125% 11/1/11 100 108 Honeywell International Inc. 5.625% 8/1/12 150 164 Honeywell International Inc. 4.250% 3/1/13 50 53 Honeywell International Inc. 5.300% 3/15/17 200 211 Honeywell International Inc. 5.700% 3/15/37 100 100 Illinois Tool Works Inc. 5.150% 4/1/14 175 192 Illinois Tool Works Inc. 6.250% 4/1/19 100 113 Ingersoll-Rand Global Holding Co. Ltd. 6.000% 8/15/13 100 110 Ingersoll-Rand Global Holding Co. Ltd. 9.500% 4/15/14 50 61 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 125 141 John Deere Capital Corp. 5.400% 10/17/11 150 160 John Deere Capital Corp. 7.000% 3/15/12 75 83 John Deere Capital Corp. 5.250% 10/1/12 125 136 John Deere Capital Corp. 4.950% 12/17/12 25 27 John Deere Capital Corp. 4.900% 9/9/13 275 297 John Deere Capital Corp. 2.950% 3/9/15 100 100 John Deere Capital Corp. 5.750% 9/10/18 275 300 Joy Global Inc. 6.000% 11/15/16 50 53 5 L-3 Communications Corp. 5.200% 10/15/19 100 100 Lafarge SA 6.500% 7/15/16 200 211 Lafarge SA 7.125% 7/15/36 325 326 Lockheed Martin Corp. 4.121% 3/14/13 125 132 Lockheed Martin Corp. 6.150% 9/1/36 375 392 Lockheed Martin Corp. 5.500% 11/15/39 25 24 Martin Marietta Materials Inc. 6.600% 4/15/18 150 159 Parker Hannifin Corp. 5.500% 5/15/18 50 53 Parker Hannifin Corp. 6.250% 5/15/38 25 27 Raytheon Co. 5.500% 11/15/12 100 110 Raytheon Co. 4.400% 2/15/20 100 99 Raytheon Co. 7.200% 8/15/27 25 29 5 Republic Services Inc. 5.500% 9/15/19 425 434 5 Republic Services Inc. 5.000% 3/1/20 125 122 5 Republic Services Inc. 5.250% 11/15/21 175 172 Republic Services Inc. 6.086% 3/15/35 75 71 5 Republic Services Inc. 6.200% 3/1/40 125 122 Rockwell Automation Inc. 5.650% 12/1/17 25 27 Rockwell Automation Inc. 6.700% 1/15/28 50 54 Rockwell Automation Inc. 6.250% 12/1/37 100 105 Rockwell Collins Inc. 5.250% 7/15/19 25 26 Roper Industries Inc. 6.625% 8/15/13 250 280 Roper Industries Inc. 6.250% 9/1/19 75 79 Tyco International Finance SA 6.375% 10/15/11 200 214 Tyco International Finance SA 6.000% 11/15/13 50 55 Tyco International Ltd. / Tyco International Finance SA 7.000% 12/15/19 325 372 United Technologies Corp. 6.100% 5/15/12 200 219 United Technologies Corp. 4.875% 5/1/15 125 136 United Technologies Corp. 5.375% 12/15/17 50 54 United Technologies Corp. 4.500% 4/15/20 100 100 United Technologies Corp. 6.700% 8/1/28 100 111 United Technologies Corp. 7.500% 9/15/29 125 150 United Technologies Corp. 5.400% 5/1/35 150 144 United Technologies Corp. 6.050% 6/1/36 225 235 United Technologies Corp. 5.700% 4/15/40 100 101 Waste Management Inc. 5.000% 3/15/14 350 372 Waste Management Inc. 6.375% 3/11/15 175 196 Waste Management Inc. 6.125% 11/30/39 200 196 Communication (2.2%) America Movil SAB de CV 5.500% 3/1/14 50 54 America Movil SAB de CV 5.750% 1/15/15 100 109 America Movil SAB de CV 6.375% 3/1/35 175 177 America Movil SAB de CV 6.125% 11/15/37 150 146 5 America Movil SAB de CV 6.125% 3/30/40 50 49 American Tower Corp. 4.625% 4/1/15 25 26 AT&T Corp. 7.300% 11/15/11 300 329 AT&T Corp. 8.000% 11/15/31 875 1,065 AT&T Inc. 5.875% 2/1/12 315 338 AT&T Inc. 5.875% 8/15/12 135 148 AT&T Inc. 4.950% 1/15/13 225 242 AT&T Inc. 6.700% 11/15/13 175 200 AT&T Inc. 4.850% 2/15/14 575 618 AT&T Inc. 5.100% 9/15/14 450 487 AT&T Inc. 5.625% 6/15/16 400 440 AT&T Inc. 5.500% 2/1/18 75 79 AT&T Inc. 5.600% 5/15/18 425 451 AT&T Inc. 5.800% 2/15/19 150 160 AT&T Inc. 6.450% 6/15/34 75 77 AT&T Inc. 6.500% 9/1/37 425 438 AT&T Inc. 6.300% 1/15/38 675 682 AT&T Inc. 6.400% 5/15/38 25 26 AT&T Inc. 6.550% 2/15/39 125 130 AT&T Mobility LLC 6.500% 12/15/11 100 108 AT&T Mobility LLC 7.125% 12/15/31 225 250 Bellsouth Capital Funding Corp. 7.875% 2/15/30 175 203 BellSouth Corp. 5.200% 9/15/14 125 136 BellSouth Corp. 5.200% 12/15/16 75 80 BellSouth Corp. 6.875% 10/15/31 125 132 BellSouth Corp. 6.550% 6/15/34 225 231 BellSouth Corp. 6.000% 11/15/34 60 58 BellSouth Telecommunications Inc. 6.375% 6/1/28 70 71 British Telecommunications PLC 5.950% 1/15/18 300 307 British Telecommunications PLC 9.625% 12/15/30 350 440 CBS Corp. 6.625% 5/15/11 125 132 CBS Corp. 8.875% 5/15/19 175 212 CBS Corp. 5.750% 4/15/20 115 116 Cellco Partnership / Verizon Wireless Capital LLC 3.750% 5/20/11 400 413 Cellco Partnership / Verizon Wireless Capital LLC 5.250% 2/1/12 250 267 Cellco Partnership / Verizon Wireless Capital LLC 7.375% 11/15/13 450 521 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 575 629 Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 125 156 CenturyTel Inc. 5.000% 2/15/15 50 51 CenturyTel Inc. 6.150% 9/15/19 275 273 CenturyTel Inc. 7.600% 9/15/39 125 121 Comcast Cable Communications Holdings Inc. 8.375% 3/15/13 110 128 Comcast Cable Communications Holdings Inc. 9.455% 11/15/22 139 186 Comcast Cable Communications LLC 6.750% 1/30/11 75 78 Comcast Cable Communications LLC 8.875% 5/1/17 500 606 Comcast Corp. 5.300% 1/15/14 325 350 Comcast Corp. 5.900% 3/15/16 100 109 Comcast Corp. 6.300% 11/15/17 50 55 Comcast Corp. 5.875% 2/15/18 325 348 Comcast Corp. 5.700% 5/15/18 175 185 Comcast Corp. 5.700% 7/1/19 250 262 Comcast Corp. 5.650% 6/15/35 400 371 Comcast Corp. 6.500% 11/15/35 700 716 Comcast Corp. 6.450% 3/15/37 125 127 Comcast Corp. 6.950% 8/15/37 450 486 COX Communications Inc. 7.125% 10/1/12 50 56 COX Communications Inc. 5.450% 12/15/14 500 542 COX Communications Inc. 5.500% 10/1/15 125 135 Deutsche Telekom International Finance BV 5.875% 8/20/13 175 191 Deutsche Telekom International Finance BV 4.875% 7/8/14 75 79 Deutsche Telekom International Finance BV 5.750% 3/23/16 400 431 Deutsche Telekom International Finance BV 6.000% 7/8/19 150 161 Deutsche Telekom International Finance BV 8.750% 6/15/30 425 546 5 DIRECTV Holdings LLC 3.550% 3/15/15 75 74 5 DirecTV Holdings LLC / DirecTV Financing Co. Inc. 4.750% 10/1/14 100 104 DirecTV Holdings LLC / DirecTV Financing Co. Inc. 7.625% 5/15/16 50 56 5 DirecTV Holdings LLC / DirecTV Financing Co. Inc. 5.875% 10/1/19 925 965 Embarq Corp. 7.082% 6/1/16 350 381 Embarq Corp. 7.995% 6/1/36 50 51 France Telecom SA 8.500% 3/1/31 425 565 Grupo Televisa SA 6.625% 3/18/25 100 103 Grupo Televisa SA 6.625% 1/15/40 75 74 McGraw-Hill Cos. Inc. 5.375% 11/15/12 125 135 McGraw-Hill Cos. Inc. 5.900% 11/15/17 150 159 McGraw-Hill Cos. Inc. 6.550% 11/15/37 150 161 New Cingular Wireless Services Inc. 8.125% 5/1/12 475 536 New Cingular Wireless Services Inc. 8.750% 3/1/31 125 160 News America Holdings Inc. 9.250% 2/1/13 100 118 News America Holdings Inc. 8.150% 10/17/36 175 205 News America Inc. 5.300% 12/15/14 250 273 News America Inc. 6.550% 3/15/33 300 310 News America Inc. 6.200% 12/15/34 400 399 News America Inc. 6.400% 12/15/35 290 297 Omnicom Group Inc. 5.900% 4/15/16 25 27 Pacific Bell Telephone Co. 7.125% 3/15/26 50 55 Qwest Corp. 7.875% 9/1/11 150 159 Qwest Corp. 8.875% 3/15/12 125 136 Qwest Corp. 7.500% 10/1/14 200 218 Qwest Corp. 6.500% 6/1/17 100 104 Qwest Corp. 7.500% 6/15/23 100 100 Qwest Corp. 6.875% 9/15/33 275 264 Reed Elsevier Capital Inc. 4.625% 6/15/12 25 26 Reed Elsevier Capital Inc. 7.750% 1/15/14 100 115 Reed Elsevier Capital Inc. 8.625% 1/15/19 125 156 Rogers Communications Inc. 6.375% 3/1/14 450 499 Rogers Communications Inc. 5.500% 3/15/14 150 161 Rogers Communications Inc. 6.800% 8/15/18 625 709 RR Donnelley & Sons Co. 4.950% 4/1/14 25 25 RR Donnelley & Sons Co. 5.500% 5/15/15 50 50 RR Donnelley & Sons Co. 8.600% 8/15/16 275 305 Telecom Italia Capital SA 4.875% 10/1/10 100 102 Telecom Italia Capital SA 6.200% 7/18/11 100 105 Telecom Italia Capital SA 5.250% 11/15/13 620 650 Telecom Italia Capital SA 6.175% 6/18/14 75 80 Telecom Italia Capital SA 4.950% 9/30/14 175 179 Telecom Italia Capital SA 5.250% 10/1/15 275 282 Telecom Italia Capital SA 7.175% 6/18/19 100 108 Telecom Italia Capital SA 6.375% 11/15/33 85 79 Telecom Italia Capital SA 6.000% 9/30/34 25 22 Telecom Italia Capital SA 7.200% 7/18/36 100 100 Telecom Italia Capital SA 7.721% 6/4/38 775 831 Telefonica Emisiones SAU 5.984% 6/20/11 200 210 Telefonica Emisiones SAU 6.421% 6/20/16 450 503 Telefonica Emisiones SAU 5.877% 7/15/19 100 107 Telefonica Emisiones SAU 7.045% 6/20/36 425 476 Telefonica Europe BV 8.250% 9/15/30 200 245 Telefonos de Mexico SAB de CV 5.500% 1/27/15 200 213 TELUS Corp. 8.000% 6/1/11 88 95 Thomson Reuters Corp. 5.700% 10/1/14 125 138 Thomson Reuters Corp. 4.700% 10/15/19 300 299 Thomson Reuters Corp. 5.500% 8/15/35 200 189 Thomson Reuters Corp. 5.850% 4/15/40 150 147 Time Warner Cable Inc. 5.400% 7/2/12 150 161 Time Warner Cable Inc. 6.200% 7/1/13 150 166 Time Warner Cable Inc. 7.500% 4/1/14 100 115 Time Warner Cable Inc. 3.500% 2/1/15 150 150 Time Warner Cable Inc. 5.850% 5/1/17 675 722 Time Warner Cable Inc. 6.750% 7/1/18 850 950 Time Warner Cable Inc. 8.250% 4/1/19 225 271 Time Warner Cable Inc. 5.000% 2/1/20 475 466 Time Warner Cable Inc. 6.550% 5/1/37 125 128 Time Warner Cable Inc. 6.750% 6/15/39 275 289 Time Warner Entertainment Co. LP 8.375% 3/15/23 175 216 Time Warner Entertainment Co. LP 8.375% 7/15/33 100 120 United States Cellular Corp. 6.700% 12/15/33 75 73 Verizon Communications Inc. 4.350% 2/15/13 25 27 Verizon Communications Inc. 5.250% 4/15/13 250 272 Verizon Communications Inc. 5.550% 2/15/16 250 274 Verizon Communications Inc. 5.500% 2/15/18 600 634 Verizon Communications Inc. 8.750% 11/1/18 600 754 Verizon Communications Inc. 6.350% 4/1/19 250 276 Verizon Communications Inc. 5.850% 9/15/35 425 413 Verizon Communications Inc. 6.400% 2/15/38 125 130 Verizon Communications Inc. 6.900% 4/15/38 140 154 Verizon Communications Inc. 8.950% 3/1/39 500 678 Verizon Communications Inc. 7.350% 4/1/39 310 362 Verizon Global Funding Corp. 6.875% 6/15/12 900 1,000 Verizon Global Funding Corp. 4.375% 6/1/13 25 27 Verizon Global Funding Corp. 7.750% 12/1/30 300 357 Verizon New England Inc. 6.500% 9/15/11 200 213 Verizon New Jersey Inc. 5.875% 1/17/12 100 107 Verizon New York Inc. 6.875% 4/1/12 75 82 Verizon Virginia Inc. 4.625% 3/15/13 100 105 Vodafone Group PLC 5.350% 2/27/12 100 107 Vodafone Group PLC 5.000% 12/16/13 400 431 Vodafone Group PLC 5.375% 1/30/15 500 539 Vodafone Group PLC 5.000% 9/15/15 50 53 Vodafone Group PLC 5.750% 3/15/16 100 109 Vodafone Group PLC 5.625% 2/27/17 250 268 Vodafone Group PLC 5.450% 6/10/19 150 156 Vodafone Group PLC 7.875% 2/15/30 50 60 Vodafone Group PLC 6.150% 2/27/37 225 230 Washington Post Co. 7.250% 2/1/19 75 84 WPP Finance UK 5.875% 6/15/14 75 78 WPP Finance UK 8.000% 9/15/14 50 57 Consumer Cyclical (0.9%) AutoZone Inc. 6.500% 1/15/14 200 220 Best Buy Co. Inc. 6.750% 7/15/13 275 306 Costco Wholesale Corp. 5.300% 3/15/12 25 27 Costco Wholesale Corp. 5.500% 3/15/17 200 220 CVS Caremark Corp. 5.750% 8/15/11 25 26 CVS Caremark Corp. 4.875% 9/15/14 75 80 CVS Caremark Corp. 6.125% 8/15/16 150 165 CVS Caremark Corp. 6.600% 3/15/19 200 223 CVS Caremark Corp. 6.250% 6/1/27 375 388 3 CVS Caremark Corp. 6.302% 6/1/37 125 118 CVS Caremark Corp. 6.125% 9/15/39 175 173 Daimler Finance North America LLC 5.750% 9/8/11 150 158 Daimler Finance North America LLC 7.300% 1/15/12 625 681 Daimler Finance North America LLC 6.500% 11/15/13 300 332 Daimler Finance North America LLC 8.500% 1/18/31 100 122 Darden Restaurants Inc. 5.625% 10/15/12 75 81 Darden Restaurants Inc. 6.200% 10/15/17 275 299 Darden Restaurants Inc. 6.800% 10/15/37 100 106 Historic TW Inc. 9.150% 2/1/23 195 252 Historic TW Inc. 6.625% 5/15/29 175 184 Home Depot Inc. 5.250% 12/16/13 250 271 Home Depot Inc. 5.400% 3/1/16 175 189 Home Depot Inc. 5.875% 12/16/36 225 218 Johnson Controls Inc. 5.000% 3/30/20 125 124 Johnson Controls Inc. 6.000% 1/15/36 50 48 Kohl's Corp. 6.250% 12/15/17 50 56 Kohl's Corp. 6.000% 1/15/33 100 100 Lowe's Cos. Inc. 5.600% 9/15/12 100 110 Lowe's Cos. Inc. 5.000% 10/15/15 150 164 Lowe's Cos. Inc. 5.400% 10/15/16 150 164 Lowe's Cos. Inc. 6.100% 9/15/17 75 84 Lowe's Cos. Inc. 6.875% 2/15/28 25 28 Lowe's Cos. Inc. 6.500% 3/15/29 200 217 Lowe's Cos. Inc. 5.800% 10/15/36 75 76 Marriott International Inc. 4.625% 6/15/12 100 104 Marriott International Inc. 5.625% 2/15/13 100 105 Marriott International Inc. 6.200% 6/15/16 25 26 Marriott International Inc. 6.375% 6/15/17 50 52 McDonald's Corp. 5.300% 3/15/17 125 134 McDonald's Corp. 5.800% 10/15/17 175 195 McDonald's Corp. 5.350% 3/1/18 100 108 McDonald's Corp. 5.000% 2/1/19 100 106 McDonald's Corp. 6.300% 10/15/37 50 54 McDonald's Corp. 5.700% 2/1/39 100 100 MDC Holdings Inc. 5.500% 5/15/13 75 77 Nordstrom Inc. 6.250% 1/15/18 75 82 Nordstrom Inc. 7.000% 1/15/38 50 56 PACCAR Financial Corp. 1.950% 12/17/12 100 100 PACCAR Inc. 6.875% 2/15/14 100 114 Staples Inc. 7.750% 4/1/11 400 426 Staples Inc. 9.750% 1/15/14 100 121 Target Corp. 5.125% 1/15/13 225 244 Target Corp. 4.000% 6/15/13 175 184 Target Corp. 5.375% 5/1/17 225 243 Target Corp. 6.000% 1/15/18 250 280 Target Corp. 7.000% 7/15/31 100 112 Target Corp. 6.350% 11/1/32 150 159 Target Corp. 6.500% 10/15/37 150 163 Target Corp. 7.000% 1/15/38 225 260 Time Warner Inc. 5.500% 11/15/11 250 265 Time Warner Inc. 6.875% 5/1/12 50 55 Time Warner Inc. 5.875% 11/15/16 75 82 Time Warner Inc. 4.875% 3/15/20 350 341 Time Warner Inc. 7.625% 4/15/31 300 342 Time Warner Inc. 7.700% 5/1/32 375 431 Time Warner Inc. 6.500% 11/15/36 175 179 Time Warner Inc. 6.200% 3/15/40 100 99 TJX Cos. Inc. 6.950% 4/15/19 100 116 Toll Brothers Finance Corp. 5.150% 5/15/15 100 100 Toll Brothers Finance Corp. 6.750% 11/1/19 100 100 Toyota Motor Credit Corp. 5.450% 5/18/11 225 235 VF Corp. 5.950% 11/1/17 75 82 VF Corp. 6.450% 11/1/37 50 53 Viacom Inc. 6.250% 4/30/16 50 55 Viacom Inc. 6.125% 10/5/17 75 81 Viacom Inc. 5.625% 9/15/19 275 286 Viacom Inc. 6.875% 4/30/36 250 264 Wal-Mart Stores Inc. 4.550% 5/1/13 525 563 Wal-Mart Stores Inc. 7.250% 6/1/13 100 115 Wal-Mart Stores Inc. 4.500% 7/1/15 225 240 Wal-Mart Stores Inc. 5.375% 4/5/17 25 27 Wal-Mart Stores Inc. 5.800% 2/15/18 250 279 Wal-Mart Stores Inc. 5.875% 4/5/27 725 770 Wal-Mart Stores Inc. 7.550% 2/15/30 175 215 Wal-Mart Stores Inc. 5.250% 9/1/35 150 143 Wal-Mart Stores Inc. 6.500% 8/15/37 375 414 Wal-Mart Stores Inc. 6.200% 4/15/38 300 320 Walgreen Co. 4.875% 8/1/13 450 487 Walt Disney Co. 5.700% 7/15/11 325 344 Walt Disney Co. 6.375% 3/1/12 100 110 Walt Disney Co. 5.625% 9/15/16 375 418 Walt Disney Co. 5.875% 12/15/17 175 194 Walt Disney Co. 5.500% 3/15/19 25 27 Western Union Co. 5.930% 10/1/16 125 137 5 Western Union Co. 5.253% 4/1/20 125 134 Western Union Co. 6.200% 11/17/36 75 76 Yum! Brands Inc. 8.875% 4/15/11 125 134 Yum! Brands Inc. 7.700% 7/1/12 100 112 Yum! Brands Inc. 6.250% 4/15/16 50 55 Yum! Brands Inc. 6.250% 3/15/18 50 55 Yum! Brands Inc. 6.875% 11/15/37 225 245 Consumer Noncyclical (2.4%) Abbott Laboratories 5.150% 11/30/12 100 109 Abbott Laboratories 4.350% 3/15/14 500 531 Abbott Laboratories 5.875% 5/15/16 475 536 Abbott Laboratories 5.600% 11/30/17 100 110 Abbott Laboratories 6.150% 11/30/37 300 321 Abbott Laboratories 6.000% 4/1/39 50 53 Allergan Inc. 5.750% 4/1/16 25 28 Altria Group Inc. 8.500% 11/10/13 500 584 Altria Group Inc. 9.700% 11/10/18 225 276 Altria Group Inc. 9.250% 8/6/19 300 362 Altria Group Inc. 9.950% 11/10/38 150 197 Altria Group Inc. 10.200% 2/6/39 350 468 AmerisourceBergen Corp. 5.625% 9/15/12 100 108 AmerisourceBergen Corp. 5.875% 9/15/15 150 165 AmerisourceBergen Corp. 4.875% 11/15/19 25 25 Amgen Inc. 4.850% 11/18/14 100 109 Amgen Inc. 5.850% 6/1/17 150 166 Amgen Inc. 5.700% 2/1/19 225 246 Amgen Inc. 6.375% 6/1/37 125 134 Amgen Inc. 6.900% 6/1/38 175 199 Amgen Inc. 6.400% 2/1/39 175 188 Amgen Inc. 5.750% 3/15/40 200 198 Anheuser-Busch Cos. Inc. 6.000% 4/15/11 250 262 Anheuser-Busch Cos. Inc. 4.375% 1/15/13 125 131 Anheuser-Busch Cos. Inc. 5.500% 1/15/18 75 79 Anheuser-Busch Cos. Inc. 6.800% 8/20/32 150 162 Anheuser-Busch Cos. Inc. 5.750% 4/1/36 115 112 Anheuser-Busch InBev Worldwide Inc. 3.000% 10/15/12 225 231 5 Anheuser-Busch InBev Worldwide Inc. 2.500% 3/26/13 225 226 Anheuser-Busch InBev Worldwide Inc. 4.125% 1/15/15 275 282 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 500 513 5 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 150 151 Anheuser-Busch InBev Worldwide Inc. 6.375% 1/15/40 25 27 Archer-Daniels-Midland Co. 5.450% 3/15/18 75 80 Archer-Daniels-Midland Co. 5.935% 10/1/32 100 104 Archer-Daniels-Midland Co. 5.375% 9/15/35 275 264 AstraZeneca PLC 5.400% 9/15/12 425 464 AstraZeneca PLC 5.400% 6/1/14 75 82 AstraZeneca PLC 5.900% 9/15/17 375 418 AstraZeneca PLC 6.450% 9/15/37 450 497 Baxter FinCo BV 4.750% 10/15/10 175 179 Baxter International Inc. 6.250% 12/1/37 300 324 Becton Dickinson and Co. 5.000% 5/15/19 50 52 Biogen Idec Inc. 6.000% 3/1/13 225 243 Biogen Idec Inc. 6.875% 3/1/18 325 358 Bottling Group LLC 4.625% 11/15/12 200 215 Bottling Group LLC 5.000% 11/15/13 75 81 Bottling Group LLC 5.500% 4/1/16 250 276 Bristol-Myers Squibb Co. 5.450% 5/1/18 50 54 Bristol-Myers Squibb Co. 7.150% 6/15/23 200 235 Bristol-Myers Squibb Co. 6.800% 11/15/26 100 115 Bristol-Myers Squibb Co. 5.875% 11/15/36 100 102 Bristol-Myers Squibb Co. 6.125% 5/1/38 75 79 Bunge Ltd. Finance Corp. 5.350% 4/15/14 175 183 Bunge Ltd. Finance Corp. 5.100% 7/15/15 25 26 Bunge Ltd. Finance Corp. 8.500% 6/15/19 75 87 Cardinal Health Inc. 4.000% 6/15/15 50 50 CareFusion Corp. 4.125% 8/1/12 25 26 CareFusion Corp. 5.125% 8/1/14 50 53 CareFusion Corp. 6.375% 8/1/19 50 55 Cia de Bebidas das Americas 10.500% 12/15/11 100 115 Cia de Bebidas das Americas 8.750% 9/15/13 100 118 Clorox Co. 5.000% 1/15/15 250 267 Coca-Cola Co. 3.625% 3/15/14 100 104 Coca-Cola Co. 5.350% 11/15/17 225 246 Coca-Cola Co. 4.875% 3/15/19 250 260 Coca-Cola Enterprises Inc. 5.000% 8/15/13 450 491 Coca-Cola Enterprises Inc. 7.375% 3/3/14 400 468 Coca-Cola Enterprises Inc. 4.250% 3/1/15 25 26 Coca-Cola Enterprises Inc. 4.500% 8/15/19 25 25 Coca-Cola Enterprises Inc. 8.500% 2/1/22 50 65 Coca-Cola Enterprises Inc. 7.000% 10/1/26 200 231 5 Coca-Cola Femsa SAB de CV 4.625% 2/15/20 100 99 Coca-Cola HBC Finance BV 5.125% 9/17/13 100 107 Covidien International Finance SA 5.450% 10/15/12 125 136 Covidien International Finance SA 6.000% 10/15/17 225 247 Covidien International Finance SA 6.550% 10/15/37 175 194 Delhaize Group SA 5.875% 2/1/14 125 137 Diageo Capital PLC 5.200% 1/30/13 50 54 Diageo Capital PLC 7.375% 1/15/14 300 349 Diageo Capital PLC 5.750% 10/23/17 25 27 Diageo Finance BV 5.300% 10/28/15 75 82 Diageo Investment Corp. 9.000% 8/15/11 400 441 Dr Pepper Snapple Group Inc. 1.700% 12/21/11 100 100 Dr Pepper Snapple Group Inc. 2.350% 12/21/12 75 75 Dr Pepper Snapple Group Inc. 6.120% 5/1/13 25 28 Dr Pepper Snapple Group Inc. 6.820% 5/1/18 100 114 Dr Pepper Snapple Group Inc. 7.450% 5/1/38 25 30 Eli Lilly & Co. 3.550% 3/6/12 175 183 Eli Lilly & Co. 6.000% 3/15/12 25 27 Eli Lilly & Co. 4.200% 3/6/14 150 159 Eli Lilly & Co. 5.200% 3/15/17 150 161 Eli Lilly & Co. 5.500% 3/15/27 150 151 Eli Lilly & Co. 5.950% 11/15/37 150 157 Express Scripts Inc. 5.250% 6/15/12 125 133 Express Scripts Inc. 6.250% 6/15/14 125 139 Express Scripts Inc. 7.250% 6/15/19 50 58 Fortune Brands Inc. 3.000% 6/1/12 200 200 Fortune Brands Inc. 5.375% 1/15/16 250 256 Fortune Brands Inc. 5.875% 1/15/36 50 43 Genentech Inc. 4.750% 7/15/15 50 53 Genentech Inc. 5.250% 7/15/35 75 71 General Mills Inc. 6.000% 2/15/12 233 252 General Mills Inc. 5.650% 9/10/12 100 109 General Mills Inc. 5.250% 8/15/13 100 109 General Mills Inc. 5.700% 2/15/17 150 162 General Mills Inc. 5.650% 2/15/19 775 830 GlaxoSmithKline Capital Inc. 4.850% 5/15/13 400 433 GlaxoSmithKline Capital Inc. 4.375% 4/15/14 375 398 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 400 433 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 350 385 Hasbro Inc. 6.300% 9/15/17 175 188 Hasbro Inc. 6.350% 3/15/40 50 49 Hershey Co. 5.450% 9/1/16 50 53 HJ Heinz Finance Co. 6.625% 7/15/11 250 267 HJ Heinz Finance Co. 6.750% 3/15/32 225 242 Hospira Inc. 5.900% 6/15/14 75 82 Johnson & Johnson 5.150% 8/15/12 175 191 Johnson & Johnson 6.950% 9/1/29 25 30 Johnson & Johnson 4.950% 5/15/33 150 145 Johnson & Johnson 5.950% 8/15/37 200 217 Kellogg Co. 5.125% 12/3/12 375 408 Kellogg Co. 4.250% 3/6/13 100 106 Kellogg Co. 4.150% 11/15/19 125 123 Kimberly-Clark Corp. 4.875% 8/15/15 200 215 Kimberly-Clark Corp. 6.125% 8/1/17 275 308 Kimberly-Clark Corp. 6.250% 7/15/18 50 56 Koninklijke Philips Electronics NV 4.625% 3/11/13 100 107 Koninklijke Philips Electronics NV 5.750% 3/11/18 200 214 Koninklijke Philips Electronics NV 6.875% 3/11/38 175 195 Kraft Foods Inc. 5.625% 11/1/11 50 53 Kraft Foods Inc. 6.250% 6/1/12 100 109 Kraft Foods Inc. 2.625% 5/8/13 275 278 Kraft Foods Inc. 5.250% 10/1/13 25 27 Kraft Foods Inc. 6.750% 2/19/14 75 84 Kraft Foods Inc. 4.125% 2/9/16 925 935 Kraft Foods Inc. 6.500% 8/11/17 475 531 Kraft Foods Inc. 6.125% 8/23/18 75 81 Kraft Foods Inc. 5.375% 2/10/20 100 101 Kraft Foods Inc. 6.500% 11/1/31 200 205 Kraft Foods Inc. 7.000% 8/11/37 400 437 Kraft Foods Inc. 6.875% 2/1/38 575 621 Kraft Foods Inc. 6.875% 1/26/39 25 27 Kraft Foods Inc. 6.500% 2/9/40 225 232 Kroger Co. 6.800% 4/1/11 225 238 Kroger Co. 6.750% 4/15/12 350 384 Kroger Co. 6.200% 6/15/12 250 272 Kroger Co. 5.000% 4/15/13 200 215 Kroger Co. 6.150% 1/15/20 75 81 Kroger Co. 8.000% 9/15/29 125 151 Kroger Co. 7.500% 4/1/31 100 117 Kroger Co. 6.900% 4/15/38 75 84 Laboratory Corp. of America Holdings 5.625% 12/15/15 75 81 Life Technologies Corp. 4.400% 3/1/15 100 101 Life Technologies Corp. 6.000% 3/1/20 125 128 Lorillard Tobacco Co. 8.125% 6/23/19 675 743 McKesson Corp. 7.750% 2/1/12 100 110 McKesson Corp. 5.250% 3/1/13 175 186 5 Mead Johnson Nutrition Co. 3.500% 11/1/14 25 25 5 Mead Johnson Nutrition Co. 4.900% 11/1/19 50 49 5 Mead Johnson Nutrition Co. 5.900% 11/1/39 100 97 Medco Health Solutions Inc. 7.125% 3/15/18 250 285 Medtronic Inc. 4.500% 3/15/14 75 80 Medtronic Inc. 3.000% 3/15/15 250 249 Medtronic Inc. 4.750% 9/15/15 100 108 Medtronic Inc. 5.600% 3/15/19 25 27 Medtronic Inc. 4.450% 3/15/20 125 124 Medtronic Inc. 6.500% 3/15/39 25 28 Medtronic Inc. 5.550% 3/15/40 50 49 Merck & Co. Inc. 1.875% 6/30/11 150 152 Merck & Co. Inc. 4.375% 2/15/13 100 107 Merck & Co. Inc. 5.300% 12/1/13 250 277 Merck & Co. Inc. 4.750% 3/1/15 200 216 Merck & Co. Inc. 4.000% 6/30/15 100 105 Merck & Co. Inc. 6.000% 9/15/17 150 169 Merck & Co. Inc. 5.000% 6/30/19 100 105 Merck & Co. Inc. 6.400% 3/1/28 50 55 Merck & Co. Inc. 5.950% 12/1/28 75 78 Merck & Co. Inc. 6.500% 12/1/33 75 84 Merck & Co. Inc. 5.750% 11/15/36 150 154 Merck & Co. Inc. 6.550% 9/15/37 125 142 Merck & Co. Inc. 5.850% 6/30/39 75 78 Novant Health Inc. 5.850% 11/1/19 150 152 Novartis Capital Corp. 1.900% 4/24/13 125 125 Novartis Capital Corp. 4.125% 2/10/14 525 555 Novartis Capital Corp. 2.900% 4/24/15 125 124 Novartis Securities Investment Ltd. 5.125% 2/10/19 400 422 Pepsi Bottling Group Inc. 7.000% 3/1/29 275 321 PepsiAmericas Inc. 5.750% 7/31/12 100 110 PepsiAmericas Inc. 5.000% 5/15/17 100 105 PepsiCo Inc. 4.650% 2/15/13 125 135 PepsiCo Inc. 3.750% 3/1/14 350 365 PepsiCo Inc. 5.000% 6/1/18 325 343 PepsiCo Inc. 7.900% 11/1/18 375 464 PepsiCo Inc. 4.500% 1/15/20 25 25 PepsiCo Inc. 5.500% 1/15/40 250 246 Pfizer Inc. 4.450% 3/15/12 425 451 Pfizer Inc. 5.350% 3/15/15 700 770 Pfizer Inc. 6.200% 3/15/19 600 675 Pfizer Inc. 7.200% 3/15/39 600 727 Pharmacia Corp. 6.600% 12/1/28 75 83 Philip Morris International Inc. 4.875% 5/16/13 250 269 Philip Morris International Inc. 6.875% 3/17/14 150 172 Philip Morris International Inc. 5.650% 5/16/18 325 350 Philip Morris International Inc. 6.375% 5/16/38 200 216 3 Procter & Gamble - Esop 9.360% 1/1/21 406 505 Procter & Gamble Co. 4.950% 8/15/14 50 55 Procter & Gamble Co. 3.500% 2/15/15 150 154 Procter & Gamble Co. 4.700% 2/15/19 100 103 Procter & Gamble Co. 6.450% 1/15/26 75 84 Procter & Gamble Co. 5.550% 3/5/37 325 327 Quest Diagnostics Inc. 5.450% 11/1/15 200 216 Quest Diagnostics Inc. 6.950% 7/1/37 75 83 Reynolds American Inc. 7.250% 6/1/12 225 245 Reynolds American Inc. 7.250% 6/1/13 150 166 Reynolds American Inc. 6.750% 6/15/17 150 160 Reynolds American Inc. 7.250% 6/15/37 125 127 Safeway Inc. 6.250% 3/15/14 150 167 Safeway Inc. 6.350% 8/15/17 100 111 Safeway Inc. 5.000% 8/15/19 125 126 Safeway Inc. 7.250% 2/1/31 75 86 St. Jude Medical Inc. 2.200% 9/15/13 200 199 St. Jude Medical Inc. 3.750% 7/15/14 225 231 Stryker Corp. 3.000% 1/15/15 50 50 Stryker Corp. 4.375% 1/15/20 50 49 Sysco Corp. 4.200% 2/12/13 25 26 Sysco Corp. 5.250% 2/12/18 100 105 Sysco Corp. 5.375% 9/21/35 100 98 Teva Pharmaceutical Finance Co. LLC 6.150% 2/1/36 400 412 5 Thermo Fisher Scientific Inc. 2.150% 12/28/12 50 50 5 Thermo Fisher Scientific Inc. 3.250% 11/20/14 75 74 Unilever Capital Corp. 7.125% 11/1/10 350 363 Unilever Capital Corp. 3.650% 2/15/14 25 26 Unilever Capital Corp. 5.900% 11/15/32 50 52 UST Inc. 5.750% 3/1/18 75 75 Whirlpool Corp. 5.500% 3/1/13 325 344 Wyeth 5.500% 3/15/13 275 302 Wyeth 5.500% 2/1/14 50 55 Wyeth 5.500% 2/15/16 200 222 Wyeth 5.450% 4/1/17 50 55 Wyeth 6.450% 2/1/24 100 111 Wyeth 6.500% 2/1/34 100 111 Wyeth 6.000% 2/15/36 125 132 Wyeth 5.950% 4/1/37 525 548 Zimmer Holdings Inc. 4.625% 11/30/19 50 49 Zimmer Holdings Inc. 5.750% 11/30/39 50 48 Energy (1.3%) Alberta Energy Co. Ltd. 7.375% 11/1/31 125 144 Anadarko Petroleum Corp. 7.625% 3/15/14 150 173 Anadarko Petroleum Corp. 5.750% 6/15/14 25 27 Anadarko Petroleum Corp. 6.450% 9/15/36 775 788 Anadarko Petroleum Corp. 7.950% 6/15/39 25 30 Anadarko Petroleum Corp. 6.200% 3/15/40 275 270 Apache Corp. 6.000% 9/15/13 175 196 Apache Corp. 5.625% 1/15/17 100 110 Apache Corp. 6.900% 9/15/18 150 175 Apache Corp. 6.000% 1/15/37 150 158 Baker Hughes Inc. 6.875% 1/15/29 100 114 BP Capital Markets PLC 3.125% 3/10/12 350 363 BP Capital Markets PLC 5.250% 11/7/13 350 386 BP Capital Markets PLC 3.625% 5/8/14 50 52 BP Capital Markets PLC 3.875% 3/10/15 275 286 BP Capital Markets PLC 4.750% 3/10/19 200 205 Burlington Resources Finance Co. 6.500% 12/1/11 100 109 Burlington Resources Finance Co. 7.400% 12/1/31 175 202 Cameron International Corp. 6.375% 7/15/18 100 108 Cameron International Corp. 7.000% 7/15/38 100 109 Canadian Natural Resources Ltd. 5.450% 10/1/12 50 54 Canadian Natural Resources Ltd. 5.150% 2/1/13 25 27 Canadian Natural Resources Ltd. 4.900% 12/1/14 150 160 Canadian Natural Resources Ltd. 6.000% 8/15/16 125 136 Canadian Natural Resources Ltd. 5.700% 5/15/17 225 240 Canadian Natural Resources Ltd. 7.200% 1/15/32 225 253 Canadian Natural Resources Ltd. 6.450% 6/30/33 125 129 Canadian Natural Resources Ltd. 6.500% 2/15/37 125 132 Canadian Natural Resources Ltd. 6.250% 3/15/38 150 155 Canadian Natural Resources Ltd. 6.750% 2/1/39 25 27 5 Cenovus Energy Inc. 4.500% 9/15/14 150 156 5 Cenovus Energy Inc. 5.700% 10/15/19 50 52 5 Cenovus Energy Inc. 6.750% 11/15/39 850 923 Chevron Corp. 3.450% 3/3/12 200 209 Chevron Corp. 3.950% 3/3/14 225 236 Chevron Corp. 4.950% 3/3/19 275 287 Conoco Funding Co. 6.350% 10/15/11 375 404 Conoco Funding Co. 7.250% 10/15/31 75 88 ConocoPhillips 4.750% 2/1/14 125 135 ConocoPhillips 5.750% 2/1/19 500 545 ConocoPhillips 6.000% 1/15/20 375 416 ConocoPhillips 6.500% 2/1/39 200 223 ConocoPhillips Canada Funding Co. I 5.300% 4/15/12 150 161 ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 250 276 ConocoPhillips Canada Funding Co. I 5.950% 10/15/36 150 153 ConocoPhillips Holding Co. 6.950% 4/15/29 100 115 Devon Energy Corp. 5.625% 1/15/14 100 109 Devon Energy Corp. 7.950% 4/15/32 100 126 Devon Financing Corp. ULC 6.875% 9/30/11 200 216 Devon Financing Corp. ULC 7.875% 9/30/31 250 309 Devon OEI Operating Inc. 7.250% 10/1/11 75 81 Diamond Offshore Drilling Inc. 4.875% 7/1/15 25 27 Diamond Offshore Drilling Inc. 5.875% 5/1/19 75 82 Diamond Offshore Drilling Inc. 5.700% 10/15/39 100 98 EnCana Corp. 4.750% 10/15/13 25 27 EnCana Corp. 5.900% 12/1/17 225 244 EnCana Corp. 6.500% 8/15/34 325 343 EnCana Holdings Finance Corp. 5.800% 5/1/14 100 110 EOG Resources Inc. 5.875% 9/15/17 225 246 Halliburton Co. 6.150% 9/15/19 200 224 Halliburton Co. 7.450% 9/15/39 325 397 Hess Corp. 7.875% 10/1/29 350 417 Hess Corp. 7.125% 3/15/33 100 112 Husky Energy Inc. 5.900% 6/15/14 300 328 Husky Energy Inc. 6.150% 6/15/19 100 107 Husky Energy Inc. 6.800% 9/15/37 50 54 Kerr-McGee Corp. 6.875% 9/15/11 175 189 Kerr-McGee Corp. 6.950% 7/1/24 250 278 Kerr-McGee Corp. 7.875% 9/15/31 50 58 Marathon Oil Corp. 6.125% 3/15/12 125 135 Marathon Oil Corp. 5.900% 3/15/18 50 53 Nabors Industries Inc. 6.150% 2/15/18 300 319 Nexen Inc. 5.050% 11/20/13 50 54 Nexen Inc. 5.650% 5/15/17 100 106 Nexen Inc. 7.875% 3/15/32 50 58 Nexen Inc. 6.400% 5/15/37 300 302 Nexen Inc. 7.500% 7/30/39 200 227 Noble Energy Inc. 8.250% 3/1/19 200 241 Occidental Petroleum Corp. 6.750% 1/15/12 250 273 Petro-Canada 6.050% 5/15/18 425 456 Petro-Canada 7.875% 6/15/26 25 29 Petro-Canada 7.000% 11/15/28 100 109 Petro-Canada 5.350% 7/15/33 150 135 Petro-Canada 6.800% 5/15/38 125 134 Questar Market Resources Inc. 6.050% 9/1/16 100 106 Questar Market Resources Inc. 6.800% 3/1/20 50 54 Rowan Cos. Inc. 7.875% 8/1/19 75 85 Shell International Finance BV 5.625% 6/27/11 225 238 Shell International Finance BV 1.875% 3/25/13 175 175 Shell International Finance BV 4.000% 3/21/14 300 316 Shell International Finance BV 3.250% 9/22/15 250 251 Shell International Finance BV 4.300% 9/22/19 425 418 Shell International Finance BV 4.375% 3/25/20 200 196 Shell International Finance BV 6.375% 12/15/38 475 520 Shell International Finance BV 5.500% 3/25/40 75 73 Smith International Inc. 9.750% 3/15/19 300 403 Statoil ASA 3.875% 4/15/14 25 26 Statoil ASA 5.250% 4/15/19 25 26 Statoil ASA 7.250% 9/23/27 400 467 Suncor Energy Inc. 6.100% 6/1/18 75 81 Suncor Energy Inc. 5.950% 12/1/34 75 72 Suncor Energy Inc. 6.500% 6/15/38 925 963 Sunoco Inc. 4.875% 10/15/14 50 51 Sunoco Inc. 5.750% 1/15/17 50 49 Talisman Energy Inc. 5.125% 5/15/15 50 53 Talisman Energy Inc. 7.750% 6/1/19 200 237 Talisman Energy Inc. 5.850% 2/1/37 150 144 Tosco Corp. 8.125% 2/15/30 100 126 Total Capital SA 4.250% 12/15/21 200 196 Transocean Inc. 6.000% 3/15/18 75 81 Transocean Inc. 7.500% 4/15/31 175 206 Transocean Inc. 6.800% 3/15/38 150 167 Valero Energy Corp. 6.875% 4/15/12 300 326 Valero Energy Corp. 9.375% 3/15/19 200 237 Valero Energy Corp. 6.125% 2/1/20 75 75 Valero Energy Corp. 7.500% 4/15/32 225 231 Valero Energy Corp. 6.625% 6/15/37 175 166 Weatherford International Inc. 6.350% 6/15/17 450 481 Weatherford International Inc. 6.800% 6/15/37 25 26 Weatherford International Ltd. 5.150% 3/15/13 25 27 Weatherford International Ltd. 6.000% 3/15/18 50 52 Weatherford International Ltd. 6.500% 8/1/36 275 272 Weatherford International Ltd. 7.000% 3/15/38 50 52 Williams Cos. Inc. 7.500% 1/15/31 186 204 Williams Cos. Inc. 7.750% 6/15/31 56 62 XTO Energy Inc. 5.900% 8/1/12 50 55 XTO Energy Inc. 6.250% 4/15/13 175 197 XTO Energy Inc. 5.750% 12/15/13 250 279 XTO Energy Inc. 5.000% 1/31/15 50 54 XTO Energy Inc. 5.300% 6/30/15 25 28 XTO Energy Inc. 6.250% 8/1/17 375 426 XTO Energy Inc. 6.500% 12/15/18 200 230 XTO Energy Inc. 6.750% 8/1/37 275 323 Other Industrial (0.0%) Cintas Corp. No 2 6.125% 12/1/17 75 82 Technology (0.7%) Adobe Systems Inc. 3.250% 2/1/15 100 100 Adobe Systems Inc. 4.750% 2/1/20 175 172 Agilent Technologies Inc. 4.450% 9/14/12 25 26 Agilent Technologies Inc. 5.500% 9/14/15 50 54 Agilent Technologies Inc. 6.500% 11/1/17 400 434 Amphenol Corp. 4.750% 11/15/14 100 103 Analog Devices Inc. 5.000% 7/1/14 100 106 BMC Software Inc. 7.250% 6/1/18 50 55 CA Inc. 5.375% 12/1/19 75 76 Cisco Systems Inc. 2.900% 11/17/14 125 126 Cisco Systems Inc. 5.500% 2/22/16 200 223 Cisco Systems Inc. 4.950% 2/15/19 700 725 Cisco Systems Inc. 4.450% 1/15/20 25 25 Cisco Systems Inc. 5.900% 2/15/39 200 202 Cisco Systems Inc. 5.500% 1/15/40 175 167 Computer Sciences Corp. 6.500% 3/15/18 50 55 Corning Inc. 6.625% 5/15/19 25 28 Dell Inc. 3.375% 6/15/12 25 26 Dell Inc. 4.700% 4/15/13 150 161 Dell Inc. 5.650% 4/15/18 75 80 Dell Inc. 5.875% 6/15/19 75 81 Dell Inc. 6.500% 4/15/38 100 105 Dun & Bradstreet Corp. 6.000% 4/1/13 150 162 Electronic Data Systems LLC 6.000% 8/1/13 75 84 Equifax Inc. 4.450% 12/1/14 50 51 Equifax Inc. 6.300% 7/1/17 25 27 Equifax Inc. 7.000% 7/1/37 50 52 Fiserv Inc. 6.125% 11/20/12 275 300 Fiserv Inc. 6.800% 11/20/17 150 167 Harris Corp. 5.000% 10/1/15 125 131 Hewlett-Packard Co. 2.250% 5/27/11 50 51 Hewlett-Packard Co. 4.250% 2/24/12 100 106 Hewlett-Packard Co. 6.500% 7/1/12 200 222 Hewlett-Packard Co. 4.500% 3/1/13 100 107 Hewlett-Packard Co. 6.125% 3/1/14 700 789 Hewlett-Packard Co. 4.750% 6/2/14 350 378 Hewlett-Packard Co. 5.500% 3/1/18 75 81 IBM International Group Capital LLC 5.050% 10/22/12 275 299 International Business Machines Corp. 5.700% 9/14/17 850 938 International Business Machines Corp. 6.220% 8/1/27 75 81 International Business Machines Corp. 6.500% 1/15/28 75 83 International Business Machines Corp. 5.875% 11/29/32 325 340 International Business Machines Corp. 5.600% 11/30/39 387 386 International Game Technology 7.500% 6/15/19 50 56 Intuit Inc. 5.400% 3/15/12 50 53 Lexmark International Inc. 5.900% 6/1/13 50 53 Lexmark International Inc. 6.650% 6/1/18 150 153 Microsoft Corp. 2.950% 6/1/14 500 509 Microsoft Corp. 4.200% 6/1/19 25 25 Microsoft Corp. 5.200% 6/1/39 25 25 Motorola Inc. 8.000% 11/1/11 25 27 Motorola Inc. 5.375% 11/15/12 50 53 Motorola Inc. 6.000% 11/15/17 550 569 Motorola Inc. 7.500% 5/15/25 50 53 Motorola Inc. 6.500% 9/1/25 50 48 Motorola Inc. 6.500% 11/15/28 50 48 Motorola Inc. 6.625% 11/15/37 50 48 Nokia Oyj 5.375% 5/15/19 100 105 Nokia Oyj 6.625% 5/15/39 50 55 Oracle Corp. 4.950% 4/15/13 150 163 Oracle Corp. 3.750% 7/8/14 225 235 Oracle Corp. 5.250% 1/15/16 275 302 Oracle Corp. 5.750% 4/15/18 300 329 Oracle Corp. 5.000% 7/8/19 550 575 Oracle Corp. 6.500% 4/15/38 200 220 Oracle Corp. 6.125% 7/8/39 250 264 Pitney Bowes Inc. 4.625% 10/1/12 100 107 Pitney Bowes Inc. 3.875% 6/15/13 100 105 Pitney Bowes Inc. 4.875% 8/15/14 100 107 Pitney Bowes Inc. 4.750% 1/15/16 375 394 Science Applications International Corp. 6.250% 7/1/12 25 27 Science Applications International Corp. 5.500% 7/1/33 25 22 Xerox Corp. 7.125% 6/15/10 200 202 Xerox Corp. 6.875% 8/15/11 50 53 Xerox Corp. 7.625% 6/15/13 300 308 Xerox Corp. 8.250% 5/15/14 150 174 Xerox Corp. 6.400% 3/15/16 100 110 Xerox Corp. 6.750% 2/1/17 100 110 Xerox Corp. 6.350% 5/15/18 175 190 Xerox Corp. 5.625% 12/15/19 25 26 Transportation (0.4%) 3 American Airlines Pass Through Trust 2009- 1A 10.375% 7/2/19 74 86 Burlington Northern Santa Fe Corp. 6.750% 7/15/11 190 203 Burlington Northern Santa Fe Corp. 5.900% 7/1/12 225 245 Burlington Northern Santa Fe Corp. 5.650% 5/1/17 100 107 Burlington Northern Santa Fe Corp. 6.200% 8/15/36 125 129 Canadian National Railway Co. 6.375% 10/15/11 100 108 Canadian National Railway Co. 5.800% 6/1/16 100 110 Canadian National Railway Co. 6.200% 6/1/36 75 80 Canadian Pacific Railway Co. 5.950% 5/15/37 150 145 Con-way Inc. 6.700% 5/1/34 100 90 Continental Airlines 2009-2 Pass Through Trust 7.250% 11/10/19 150 162 3 Continental Airlines Inc. 6.648% 9/15/17 165 165 CSX Corp. 6.300% 3/15/12 150 162 CSX Corp. 6.250% 4/1/15 50 56 CSX Corp. 5.600% 5/1/17 175 184 CSX Corp. 7.900% 5/1/17 73 86 CSX Corp. 6.250% 3/15/18 300 323 CSX Corp. 7.375% 2/1/19 500 581 CSX Corp. 6.000% 10/1/36 50 49 5 CSX Corp. 6.220% 4/30/40 152 153 3 Delta Air Lines Inc. 7.750% 12/17/19 150 160 3 Delta Air Lines Inc. 6.821% 8/10/22 211 209 Norfolk Southern Corp. 7.700% 5/15/17 450 534 Norfolk Southern Corp. 5.750% 4/1/18 100 107 Norfolk Southern Corp. 5.900% 6/15/19 175 189 Norfolk Southern Corp. 7.800% 5/15/27 200 240 Norfolk Southern Corp. 7.900% 5/15/97 50 59 Ryder System Inc. 5.950% 5/2/11 34 36 Ryder System Inc. 5.850% 3/1/14 75 80 Ryder System Inc. 7.200% 9/1/15 100 112 Ryder System Inc. 5.850% 11/1/16 25 26 Southwest Airlines Co. 6.500% 3/1/12 250 267 Southwest Airlines Co. 5.750% 12/15/16 75 76 3 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 8/1/22 45 47 Union Pacific Corp. 6.125% 1/15/12 25 27 Union Pacific Corp. 6.500% 4/15/12 75 82 Union Pacific Corp. 5.450% 1/31/13 225 244 Union Pacific Corp. 5.375% 5/1/14 150 162 Union Pacific Corp. 5.750% 11/15/17 275 295 Union Pacific Corp. 5.700% 8/15/18 75 79 Union Pacific Corp. 7.125% 2/1/28 150 167 United Parcel Service Inc. 3.875% 4/1/14 200 210 United Parcel Service Inc. 5.500% 1/15/18 75 82 United Parcel Service Inc. 5.125% 4/1/19 100 107 United Parcel Service Inc. 6.200% 1/15/38 100 109 Utilities (2.0%) Electric (1.5%) AEP Texas Central Co. 6.650% 2/15/33 200 209 Alabama Power Co. 5.500% 10/15/17 225 241 Alabama Power Co. 6.000% 3/1/39 125 131 American Water Capital Corp. 6.085% 10/15/17 200 214 American Water Capital Corp. 6.593% 10/15/37 150 156 Appalachian Power Co. 7.000% 4/1/38 100 113 Arizona Public Service Co. 5.800% 6/30/14 75 81 Baltimore Gas & Electric Co. 5.900% 10/1/16 100 105 Carolina Power & Light Co. 5.125% 9/15/13 325 354 Carolina Power & Light Co. 5.300% 1/15/19 275 289 CenterPoint Energy Houston Electric LLC 5.700% 3/15/13 300 324 CenterPoint Energy Houston Electric LLC 6.950% 3/15/33 50 54 Cleveland Electric Illuminating Co. 5.500% 8/15/24 225 223 Commonwealth Edison Co. 6.150% 3/15/12 75 81 Commonwealth Edison Co. 5.950% 8/15/16 175 191 Commonwealth Edison Co. 6.150% 9/15/17 325 360 Commonwealth Edison Co. 5.800% 3/15/18 75 81 Commonwealth Edison Co. 5.900% 3/15/36 50 51 Commonwealth Edison Co. 6.450% 1/15/38 175 189 Connecticut Light & Power Co. 6.350% 6/1/36 175 186 Consolidated Edison Co. of New York Inc. 4.875% 2/1/13 75 81 Consolidated Edison Co. of New York Inc. 5.500% 9/15/16 100 110 Consolidated Edison Co. of New York Inc. 6.650% 4/1/19 200 229 Consolidated Edison Co. of New York Inc. 5.300% 3/1/35 100 93 Consolidated Edison Co. of New York Inc. 6.200% 6/15/36 75 79 Consolidated Edison Co. of New York Inc. 6.300% 8/15/37 275 292 Consolidated Edison Co. of New York Inc. 5.500% 12/1/39 100 96 Consolidated Natural Gas Co. 5.000% 12/1/14 300 321 Constellation Energy Group Inc. 4.550% 6/15/15 475 486 Constellation Energy Group Inc. 7.600% 4/1/32 25 29 Consumers Energy Co. 5.375% 4/15/13 225 243 Consumers Energy Co. 5.500% 8/15/16 100 107 Detroit Edison Co. 6.125% 10/1/10 75 77 Dominion Resources Inc. 5.150% 7/15/15 600 648 Dominion Resources Inc. 6.000% 11/30/17 250 273 Dominion Resources Inc. 6.300% 3/15/33 100 105 Dominion Resources Inc. 5.950% 6/15/35 225 228 3 Dominion Resources Inc. 6.300% 9/30/66 75 71 DTE Energy Co. 7.050% 6/1/11 100 106 Duke Energy Carolinas LLC 6.250% 1/15/12 300 326 Duke Energy Carolinas LLC 6.000% 12/1/28 100 103 Duke Energy Carolinas LLC 6.100% 6/1/37 125 131 Duke Energy Carolinas LLC 6.050% 4/15/38 50 53 Duke Energy Carolinas LLC 5.300% 2/15/40 175 167 Duke Energy Corp. 3.350% 4/1/15 200 199 Duke Energy Corp. 5.050% 9/15/19 75 76 Duke Energy Indiana Inc. 5.000% 9/15/13 125 132 Duke Energy Indiana Inc. 6.350% 8/15/38 225 242 Duke Energy Ohio Inc. 5.700% 9/15/12 75 82 Duke Energy Ohio Inc. 2.100% 6/15/13 200 201 El Paso Electric Co. 6.000% 5/15/35 50 45 Empresa Nacional de Electricidad SA 8.350% 8/1/13 100 114 Energy East Corp. 6.750% 6/15/12 150 166 Energy East Corp. 6.750% 7/15/36 75 81 Entergy Gulf States Louisiana LLC 6.000% 5/1/18 200 213 Entergy Louisiana LLC 6.500% 9/1/18 50 54 Exelon Corp. 4.900% 6/15/15 200 209 Exelon Generation Co. LLC 5.200% 10/1/19 50 51 Exelon Generation Co. LLC 6.250% 10/1/39 125 126 FirstEnergy Corp. 6.450% 11/15/11 8 8 FirstEnergy Corp. 7.375% 11/15/31 200 207 Florida Power & Light Co. 5.550% 11/1/17 25 27 Florida Power & Light Co. 5.625% 4/1/34 25 24 Florida Power & Light Co. 5.400% 9/1/35 75 71 Florida Power & Light Co. 6.200% 6/1/36 50 53 Florida Power & Light Co. 5.650% 2/1/37 100 100 Florida Power & Light Co. 5.850% 5/1/37 25 25 Florida Power & Light Co. 5.950% 2/1/38 75 77 Florida Power & Light Co. 5.960% 4/1/39 550 569 Florida Power Corp. 5.650% 6/15/18 75 81 Florida Power Corp. 6.350% 9/15/37 225 241 FPL Group Capital Inc. 5.625% 9/1/11 50 53 FPL Group Capital Inc. 5.350% 6/15/13 125 135 3 FPL Group Capital Inc. 6.350% 10/1/66 75 71 3 FPL Group Capital Inc. 6.650% 6/15/67 75 70 Georgia Power Co. 5.700% 6/1/17 150 164 Illinois Power Co. 6.125% 11/15/17 25 27 Illinois Power Co. 6.250% 4/1/18 125 133 Indiana Michigan Power Co. 6.050% 3/15/37 200 201 3 Integrys Energy Group Inc. 6.110% 12/1/66 150 134 Interstate Power & Light Co. 6.250% 7/15/39 50 52 Jersey Central Power & Light Co. 5.625% 5/1/16 125 132 Jersey Central Power & Light Co. 5.650% 6/1/17 475 502 Kansas City Power & Light Co. 6.050% 11/15/35 50 50 MidAmerican Energy Co. 5.650% 7/15/12 200 216 MidAmerican Energy Co. 5.125% 1/15/13 150 162 MidAmerican Energy Co. 5.950% 7/15/17 75 81 MidAmerican Energy Co. 5.300% 3/15/18 50 52 MidAmerican Energy Co. 6.750% 12/30/31 125 138 MidAmerican Energy Co. 5.750% 11/1/35 250 247 Midamerican Energy Holdings Co. 5.750% 4/1/18 125 133 Midamerican Energy Holdings Co. 6.125% 4/1/36 550 554 Midamerican Energy Holdings Co. 5.950% 5/15/37 125 122 Midamerican Energy Holdings Co. 6.500% 9/15/37 50 53 National Rural Utilities Cooperative Finance Corp. 2.625% 9/16/12 450 459 National Rural Utilities Cooperative Finance Corp. 5.500% 7/1/13 100 110 National Rural Utilities Cooperative Finance Corp. 4.750% 3/1/14 175 187 National Rural Utilities Cooperative Finance Corp. 5.450% 4/10/17 250 266 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 200 211 National Rural Utilities Cooperative Finance Corp. 8.000% 3/1/32 175 209 Nevada Power Co. 7.125% 3/15/19 550 621 5 Niagara Mohawk Power Corp. 4.881% 8/15/19 50 50 Nisource Finance Corp. 5.250% 9/15/17 150 151 Nisource Finance Corp. 6.125% 3/1/22 75 78 Northern States Power Co. 5.250% 3/1/18 150 158 Northern States Power Co. 6.250% 6/1/36 50 54 Northern States Power Co. 6.200% 7/1/37 50 53 Northern States Power Co. 5.350% 11/1/39 75 71 NSTAR 4.500% 11/15/19 25 25 NSTAR Electric Co. 4.875% 4/15/14 50 53 NSTAR Electric Co. 5.625% 11/15/17 150 161 NSTAR Electric Co. 5.500% 3/15/40 75 76 Oglethorpe Power Corp. 5.950% 11/1/39 50 51 Ohio Edison Co. 6.400% 7/15/16 175 193 Ohio Power Co. 5.750% 9/1/13 200 217 Ohio Power Co. 6.000% 6/1/16 75 83 Oncor Electric Delivery Co. LLC 6.375% 5/1/12 250 270 Oncor Electric Delivery Co. LLC 6.375% 1/15/15 125 139 Oncor Electric Delivery Co. LLC 7.250% 1/15/33 125 141 Oncor Electric Delivery Co. LLC 7.500% 9/1/38 225 261 Pacific Gas & Electric Co. 4.800% 3/1/14 700 753 Pacific Gas & Electric Co. 5.625% 11/30/17 150 162 Pacific Gas & Electric Co. 8.250% 10/15/18 200 244 Pacific Gas & Electric Co. 6.050% 3/1/34 625 644 PacifiCorp 7.700% 11/15/31 100 124 PacifiCorp 5.250% 6/15/35 100 94 Peco Energy Co. 5.350% 3/1/18 50 53 Pennsylvania Electric Co. 6.050% 9/1/17 75 80 Pepco Holdings Inc. 6.450% 8/15/12 225 242 Pepco Holdings Inc. 7.450% 8/15/32 50 53 Potomac Electric Power Co. 6.500% 11/15/37 100 108 PPL Electric Utilities Corp. 6.250% 5/15/39 275 300 PPL Energy Supply LLC 6.400% 11/1/11 50 54 PPL Energy Supply LLC 6.300% 7/15/13 75 82 PPL Energy Supply LLC 6.200% 5/15/16 23 25 PPL Energy Supply LLC 6.500% 5/1/18 50 53 Progress Energy Inc. 6.850% 4/15/12 25 27 Progress Energy Inc. 6.050% 3/15/14 50 55 Progress Energy Inc. 7.050% 3/15/19 50 57 Progress Energy Inc. 7.000% 10/30/31 325 355 Progress Energy Inc. 6.000% 12/1/39 25 24 PSEG Power LLC 6.950% 6/1/12 450 496 5 PSEG Power LLC 2.500% 4/15/13 75 75 PSEG Power LLC 5.000% 4/1/14 75 78 PSEG Power LLC 5.500% 12/1/15 75 81 PSEG Power LLC 8.625% 4/15/31 100 128 Public Service Co. of Colorado 7.875% 10/1/12 125 143 Public Service Co. of Colorado 5.125% 6/1/19 275 287 Public Service Co. of Colorado 6.250% 9/1/37 25 27 Public Service Co. of Oklahoma 6.625% 11/15/37 200 211 Public Service Electric & Gas Co. 5.800% 5/1/37 75 77 Puget Sound Energy Inc. 5.483% 6/1/35 25 23 Puget Sound Energy Inc. 6.274% 3/15/37 125 130 Puget Sound Energy Inc. 5.757% 10/1/39 75 73 San Diego Gas & Electric Co. 5.350% 5/15/35 25 24 San Diego Gas & Electric Co. 6.000% 6/1/39 25 27 SCANA Corp. 6.875% 5/15/11 225 238 Sierra Pacific Power Co. 6.000% 5/15/16 100 109 Sierra Pacific Power Co. 6.750% 7/1/37 150 161 South Carolina Electric & Gas Co. 6.500% 11/1/18 100 114 South Carolina Electric & Gas Co. 6.050% 1/15/38 25 26 Southern California Edison Co. 5.000% 1/15/14 200 216 Southern California Edison Co. 4.650% 4/1/15 100 107 Southern California Edison Co. 5.000% 1/15/16 25 27 Southern California Edison Co. 6.650% 4/1/29 75 82 Southern California Edison Co. 6.000% 1/15/34 50 52 Southern California Edison Co. 5.750% 4/1/35 75 76 Southern California Edison Co. 5.350% 7/15/35 100 96 Southern California Edison Co. 5.625% 2/1/36 125 124 Southern Co. 4.150% 5/15/14 100 105 Southern Power Co. 6.250% 7/15/12 100 110 Southern Power Co. 4.875% 7/15/15 200 213 Southwestern Electric Power Co. 6.450% 1/15/19 100 108 Southwestern Electric Power Co. 6.200% 3/15/40 50 50 Tampa Electric Co. 6.100% 5/15/18 100 108 Tampa Electric Co. 6.550% 5/15/36 100 106 Teco Finance Inc. 4.000% 3/15/16 50 49 Teco Finance Inc. 5.150% 3/15/20 50 49 Toledo Edison Co. 6.150% 5/15/37 100 101 TransAlta Corp. 6.650% 5/15/18 50 54 Union Electric Co. 5.400% 2/1/16 100 103 Union Electric Co. 8.450% 3/15/39 150 198 United Utilities PLC 5.375% 2/1/19 325 321 Virginia Electric and Power Co. 6.000% 1/15/36 125 128 Virginia Electric and Power Co. 6.000% 5/15/37 100 103 Virginia Electric and Power Co. 6.350% 11/30/37 50 54 Virginia Electric and Power Co. 8.875% 11/15/38 25 35 Wisconsin Electric Power Co. 4.250% 12/15/19 50 49 Wisconsin Electric Power Co. 5.700% 12/1/36 300 299 3 Wisconsin Energy Corp. 6.250% 5/15/67 425 402 Wisconsin Power & Light Co. 5.000% 7/15/19 50 50 Wisconsin Power & Light Co. 6.375% 8/15/37 100 106 Xcel Energy Inc. 5.613% 4/1/17 78 81 Xcel Energy Inc. 6.500% 7/1/36 100 105 Natural Gas (0.5%) Atmos Energy Corp. 4.950% 10/15/14 50 53 Atmos Energy Corp. 8.500% 3/15/19 75 92 Boardwalk Pipelines LP 5.500% 2/1/17 100 103 CenterPoint Energy Resources Corp. 6.150% 5/1/16 75 81 El Paso Natural Gas Co. 5.950% 4/15/17 425 444 Enbridge Energy Partners LP 6.500% 4/15/18 75 83 Enbridge Energy Partners LP 9.875% 3/1/19 125 162 Enbridge Energy Partners LP 7.500% 4/15/38 150 175 Energy Transfer Partners LP 5.650% 8/1/12 100 107 Energy Transfer Partners LP 6.000% 7/1/13 400 433 Energy Transfer Partners LP 8.500% 4/15/14 125 145 Energy Transfer Partners LP 5.950% 2/1/15 75 82 Energy Transfer Partners LP 6.125% 2/15/17 50 52 Energy Transfer Partners LP 9.000% 4/15/19 250 306 Energy Transfer Partners LP 6.625% 10/15/36 150 151 6 Enron Corp. 9.125% 4/1/03 500 1 6 Enron Corp. 7.125% 5/15/07 150  6 Enron Corp. 6.875% 10/15/07 500 1 Enterprise Products Operating LLC 4.950% 6/1/10 100 101 Enterprise Products Operating LLC 4.600% 8/1/12 125 132 Enterprise Products Operating LLC 5.650% 4/1/13 250 270 Enterprise Products Operating LLC 5.900% 4/15/13 50 54 Enterprise Products Operating LLC 9.750% 1/31/14 240 291 Enterprise Products Operating LLC 5.600% 10/15/14 275 298 Enterprise Products Operating LLC 6.300% 9/15/17 150 165 Enterprise Products Operating LLC 6.650% 4/15/18 50 55 Enterprise Products Operating LLC 6.500% 1/31/19 50 55 Enterprise Products Operating LLC 6.875% 3/1/33 175 187 Enterprise Products Operating LLC 7.550% 4/15/38 75 86 EQT Corp. 6.500% 4/1/18 350 376 6 HNG Internorth 9.625% 3/15/06 500 1 KeySpan Corp. 8.000% 11/15/30 75 91 Kinder Morgan Energy Partners LP 7.125% 3/15/12 50 55 Kinder Morgan Energy Partners LP 5.850% 9/15/12 125 136 Kinder Morgan Energy Partners LP 5.000% 12/15/13 300 320 Kinder Morgan Energy Partners LP 5.625% 2/15/15 325 353 Kinder Morgan Energy Partners LP 5.950% 2/15/18 50 53 Kinder Morgan Energy Partners LP 6.850% 2/15/20 125 140 Kinder Morgan Energy Partners LP 7.300% 8/15/33 250 278 Kinder Morgan Energy Partners LP 5.800% 3/15/35 50 47 Kinder Morgan Energy Partners LP 6.500% 9/1/39 75 77 Magellan Midstream Partners LP 5.650% 10/15/16 75 79 Magellan Midstream Partners LP 6.550% 7/15/19 75 83 National Grid PLC 6.300% 8/1/16 325 361 NuStar Logistics LP 7.650% 4/15/18 125 141 Oneok Inc. 5.200% 6/15/15 75 80 Oneok Inc. 6.000% 6/15/35 75 72 ONEOK Partners LP 5.900% 4/1/12 100 107 ONEOK Partners LP 6.150% 10/1/16 150 161 ONEOK Partners LP 8.625% 3/1/19 225 279 ONEOK Partners LP 6.650% 10/1/36 325 338 ONEOK Partners LP 6.850% 10/15/37 150 161 Panhandle Eastern Pipeline Co. LP 6.200% 11/1/17 250 267 Plains All American Pipeline LP / PAA Finance Corp. 6.500% 5/1/18 25 27 Plains All American Pipeline LP / PAA Finance Corp. 8.750% 5/1/19 75 92 5 Southern Natural Gas Co. 5.900% 4/1/17 300 313 Spectra Energy Capital LLC 5.500% 3/1/14 125 133 Spectra Energy Capital LLC 6.200% 4/15/18 50 54 Spectra Energy Capital LLC 6.750% 2/15/32 50 52 Texas Gas Transmission LLC 4.600% 6/1/15 100 104 TransCanada PipeLines Ltd. 6.500% 8/15/18 150 170 TransCanada PipeLines Ltd. 5.600% 3/31/34 150 145 TransCanada PipeLines Ltd. 5.850% 3/15/36 300 297 TransCanada PipeLines Ltd. 6.200% 10/15/37 375 387 3 TransCanada PipeLines Ltd. 6.350% 5/15/67 275 260 5 Williams Partners LP 3.800% 2/15/15 75 75 5 Williams Partners LP 5.250% 3/15/20 150 149 5 Williams Partners LP 6.300% 4/15/40 100 100 Total Corporate Bonds (Cost $346,694) Sovereign Bonds (U.S. Dollar-Denominated) (3.7%) African Development Bank 1.000% 11/23/11 150 150 African Development Bank 1.750% 10/1/12 100 100 African Development Bank 1.625% 2/11/13 150 149 African Development Bank 3.000% 5/27/14 450 452 Asian Development Bank 2.125% 3/15/12 150 153 Asian Development Bank 4.500% 9/4/12 125 133 Asian Development Bank 3.625% 9/5/13 350 370 Asian Development Bank 2.750% 5/21/14 750 762 Asian Development Bank 2.625% 2/9/15 275 273 Asian Development Bank 5.593% 7/16/18 275 300 Brazilian Government International Bond 11.000% 1/11/12 100 117 Brazilian Government International Bond 10.250% 6/17/13 50 62 Brazilian Government International Bond 7.875% 3/7/15 175 207 Brazilian Government International Bond 6.000% 1/17/17 450 489 3 Brazilian Government International Bond 8.000% 1/15/18 800 931 Brazilian Government International Bond 5.875% 1/15/19 900 966 Brazilian Government International Bond 8.875% 10/14/19 300 387 Brazilian Government International Bond 8.875% 4/15/24 125 164 Brazilian Government International Bond 8.750% 2/4/25 300 395 Brazilian Government International Bond 10.125% 5/15/27 325 476 Brazilian Government International Bond 8.250% 1/20/34 400 510 Brazilian Government International Bond 7.125% 1/20/37 325 370 Brazilian Government International Bond 11.000% 8/17/40 700 937 Brazilian Government International Bond 5.625% 1/7/41 250 235 Chile Government International Bond 7.125% 1/11/12 150 164 Chile Government International Bond 5.500% 1/15/13 175 189 China Development Bank Corp. 4.750% 10/8/14 100 105 China Development Bank Corp. 5.000% 10/15/15 100 108 China Government International Bond 4.750% 10/29/13 50 54 Corp Andina de Fomento 8.125% 6/4/19 400 469 Corp. Andina de Fomento 5.200% 5/21/13 125 132 Corp. Andina de Fomento 5.750% 1/12/17 275 285 Council Of Europe Development Bank 2.750% 2/10/15 150 150 Development Bank of Japan 4.250% 6/9/15 50 53 Eksportfinans ASA 3.000% 11/17/14 100 100 Eksportfinans ASA 5.500% 5/25/16 350 385 Eksportfinans ASA 5.500% 6/26/17 125 137 European Investment Bank 2.625% 5/16/11 100 102 European Investment Bank 5.250% 6/15/11 650 681 European Investment Bank 3.125% 7/15/11 375 386 European Investment Bank 2.625% 11/15/11 200 205 European Investment Bank 2.000% 2/10/12 1,650 1,673 European Investment Bank 4.625% 3/21/12 250 264 5 European Investment Bank 1.125% 4/16/12 950 948 European Investment Bank 1.750% 9/14/12 300 302 European Investment Bank 1.625% 3/15/13 200 199 European Investment Bank 2.875% 3/15/13 225 232 European Investment Bank 3.250% 5/15/13 300 312 European Investment Bank 4.250% 7/15/13 1,175 1,260 European Investment Bank 2.375% 3/14/14 700 704 European Investment Bank 4.625% 5/15/14 175 189 European Investment Bank 3.125% 6/4/14 1,100 1,122 European Investment Bank 2.875% 1/15/15 200 201 European Investment Bank 2.750% 3/23/15 450 447 European Investment Bank 4.875% 2/16/16 650 709 European Investment Bank 5.125% 9/13/16 450 495 European Investment Bank 4.875% 1/17/17 150 163 European Investment Bank 5.125% 5/30/17 675 741 Export Development Canada 2.625% 11/15/11 150 154 Export Development Canada 2.375% 3/19/12 150 153 Export Development Canada 1.750% 9/24/12 475 479 Export Development Canada 3.125% 4/24/14 150 154 Export-Import Bank of Korea 5.500% 10/17/12 325 346 Export-Import Bank of Korea 8.125% 1/21/14 600 690 Export-Import Bank of Korea 5.875% 1/14/15 150 162 Hungary Government International Bond 4.750% 2/3/15 250 255 Hydro Quebec 6.300% 5/11/11 75 79 Hydro Quebec 8.000% 2/1/13 500 579 Hydro Quebec 8.400% 1/15/22 275 357 Hydro Quebec 8.050% 7/7/24 200 263 Inter-American Development Bank 1.500% 6/23/11 50 51 Inter-American Development Bank 3.000% 4/22/14 625 634 Inter-American Development Bank 4.250% 9/10/18 1,050 1,073 Inter-American Development Bank 3.875% 9/17/19 1,000 993 Inter-American Development Bank 3.875% 2/14/20 50 49 Inter-American Development Bank 7.000% 6/15/25 100 120 International Bank for Reconstruction & Development 3.125% 11/15/11 200 206 International Bank for Reconstruction & Development 2.000% 4/2/12 1,450 1,473 International Bank for Reconstruction & Development 4.750% 2/15/35 600 581 International Finance Corp. 3.500% 5/15/13 175 184 International Finance Corp. 3.000% 4/22/14 775 781 Israel Government International Bond 4.625% 6/15/13 75 80 Israel Government International Bond 5.500% 11/9/16 175 188 Israel Government International Bond 5.125% 3/26/19 550 559 Japan Bank for International Cooperation/Japan 4.750% 5/25/11 175 182 Japan Bank for International Cooperation/Japan 2.125% 11/5/12 250 252 Japan Bank for International Cooperation/Japan 4.250% 6/18/13 625 663 Japan Bank for International Cooperation/Japan 2.875% 2/2/15 325 324 Japan Finance Organization for Municipalities 4.625% 4/21/15 100 108 Japan Finance Organization for Municipalities 5.000% 5/16/17 100 107 Korea Development Bank 5.300% 1/17/13 125 131 Korea Development Bank 5.750% 9/10/13 250 268 Korea Development Bank 8.000% 1/23/14 250 286 Korea Electric Power Corp. 7.750% 4/1/13 175 197 Kreditanstalt fuer Wiederaufbau 3.250% 10/14/11 375 388 Kreditanstalt fuer Wiederaufbau 2.000% 1/17/12 550 559 Kreditanstalt fuer Wiederaufbau 2.250% 4/16/12 350 357 Kreditanstalt fuer Wiederaufbau 4.750% 5/15/12 50 53 Kreditanstalt fuer Wiederaufbau 1.875% 1/14/13 550 552 Kreditanstalt fuer Wiederaufbau 3.250% 3/15/13 1,675 1,732 Kreditanstalt fuer Wiederaufbau 3.500% 5/16/13 200 208 Kreditanstalt fuer Wiederaufbau 4.000% 10/15/13 1,225 1,281 Kreditanstalt fuer Wiederaufbau 3.500% 3/10/14 625 648 Kreditanstalt fuer Wiederaufbau 4.125% 10/15/14 575 614 Kreditanstalt fuer Wiederaufbau 2.750% 10/21/14 225 226 Kreditanstalt fuer Wiederaufbau 2.625% 3/3/15 150 148 Kreditanstalt fuer Wiederaufbau 5.125% 3/14/16 950 1,040 Kreditanstalt fuer Wiederaufbau 4.375% 3/15/18 250 260 Kreditanstalt fuer Wiederaufbau 4.875% 6/17/19 1,350 1,446 Kreditanstalt fuer Wiederaufbau 4.000% 1/27/20 50 50 Landwirtschaftliche Rentenbank 5.250% 7/2/12 600 643 Landwirtschaftliche Rentenbank 1.875% 9/24/12 625 627 Landwirtschaftliche Rentenbank 3.250% 3/15/13 150 153 Landwirtschaftliche Rentenbank 4.125% 7/15/13 175 184 Landwirtschaftliche Rentenbank 3.125% 7/15/15 175 176 Landwirtschaftliche Rentenbank 4.875% 11/16/15 275 296 Malaysia Government International Bond 7.500% 7/15/11 75 81 Mexico Government International Bond 6.375% 1/16/13 474 527 Mexico Government International Bond 6.625% 3/3/15 510 576 Mexico Government International Bond 11.375% 9/15/16 100 141 Mexico Government International Bond 5.625% 1/15/17 325 348 Mexico Government International Bond 8.300% 8/15/31 250 321 Mexico Government International Bond 6.750% 9/27/34 1,408 1,553 Nordic Investment Bank 3.875% 6/15/10 250 251 Nordic Investment Bank 1.625% 1/28/13 250 249 Nordic Investment Bank 2.625% 10/6/14 225 225 Oesterreichische Kontrollbank AG 3.125% 10/14/11 150 154 Oesterreichische Kontrollbank AG 1.875% 3/21/12 625 628 Oesterreichische Kontrollbank AG 1.750% 3/11/13 400 397 Oesterreichische Kontrollbank AG 5.000% 4/25/17 600 641 Pemex Project Funding Master Trust 5.750% 3/1/18 600 615 Pemex Project Funding Master Trust 6.625% 6/15/35 475 465 Pemex Project Funding Master Trust 6.625% 6/15/38 150 147 Peruvian Government International Bond 9.875% 2/6/15 150 190 Peruvian Government International Bond 7.125% 3/30/19 350 405 Peruvian Government International Bond 7.350% 7/21/25 400 464 3 Peruvian Government International Bond 6.550% 3/14/37 525 562 Petrobras International Finance Co. 6.125% 10/6/16 350 374 Petrobras International Finance Co. 5.875% 3/1/18 175 182 Petrobras International Finance Co. 8.375% 12/10/18 300 358 Petrobras International Finance Co. 7.875% 3/15/19 650 757 Petrobras International Finance Co. 5.750% 1/20/20 75 77 Petrobras International Finance Co. 6.875% 1/20/40 150 155 5 Petroleos Mexicanos 4.875% 3/15/15 75 77 Petroleos Mexicanos 8.000% 5/3/19 200 235 5 Petroleos Mexicanos 6.000% 3/5/20 225 230 Poland Government International Bond 6.250% 7/3/12 250 272 Poland Government International Bond 5.250% 1/15/14 200 215 Poland Government International Bond 6.375% 7/15/19 850 931 Province of Manitoba Canada 2.125% 4/22/13 200 201 Province of Nova Scotia Canada 5.750% 2/27/12 50 54 Province of Ontario Canada 3.375% 5/20/11 50 51 Province of Ontario Canada 5.000% 10/18/11 625 663 Province of Ontario Canada 1.875% 11/19/12 575 579 Province of Ontario Canada 4.100% 6/16/14 675 717 Province of Ontario Canada 2.950% 2/5/15 225 225 Province of Ontario Canada 4.750% 1/19/16 100 107 Province of Ontario Canada 5.450% 4/27/16 500 554 Province of Ontario Canada 4.000% 10/7/19 575 565 Province of Quebec Canada 5.125% 11/14/16 325 354 Province of Quebec Canada 4.625% 5/14/18 600 632 Province of Quebec Canada 7.500% 9/15/29 325 421 Region of Lombardy Italy 5.804% 10/25/32 200 194 Republic of Italy 3.500% 7/15/11 475 489 Republic of Italy 5.625% 6/15/12 425 459 Republic of Italy 2.125% 10/5/12 350 352 Republic of Italy 3.125% 1/26/15 425 422 Republic of Italy 4.750% 1/25/16 500 523 Republic of Italy 5.250% 9/20/16 1,050 1,123 Republic of Italy 5.375% 6/15/33 175 174 Republic of Korea 4.250% 6/1/13 350 366 Republic of Korea 5.750% 4/16/14 325 354 Republic of Korea 7.125% 4/16/19 225 264 Republic of Korea 5.625% 11/3/25 100 101 South Africa Government International Bond 7.375% 4/25/12 500 549 South Africa Government International Bond 6.875% 5/27/19 250 279 South Africa Government International Bond 5.500% 3/9/20 100 101 Svensk Exportkredit AB 4.000% 6/15/10 150 151 Svensk Exportkredit AB 3.250% 9/16/14 200 204 Svensk Exportkredit AB 5.125% 3/1/17 350 376 United Mexican States 5.875% 2/17/14 250 275 United Mexican States 5.950% 3/19/19 500 540 United Mexican States 5.125% 1/15/20 150 151 United Mexican States 6.050% 1/11/40 100 100 Total Sovereign Bonds (Cost $70,766) Taxable Municipal Bonds (0.5%) Bay Area Toll Auth. CA Toll Bridge Rev. 6.263% 4/1/49 150 151 Board of Trustees of The Leland Stanford Junior University 3.625% 5/1/14 200 207 Board of Trustees of The Leland Stanford Junior University 4.250% 5/1/16 100 104 California GO 5.250% 4/1/14 100 104 California GO 5.750% 3/1/17 100 102 California GO 6.200% 10/1/19 275 281 California GO 7.500% 4/1/34 600 620 California GO 5.650% 4/1/39 100 104 California GO 7.300% 10/1/39 75 75 California GO 7.350% 11/1/39 575 573 California GO 7.625% 3/1/40 250 261 Central Puget Sound WA Regional Transit Auth. Sales & Use Tax Rev. 5.491% 11/1/39 50 49 Chicago IL Board of Educ. GO 6.138% 12/1/39 50 51 Chicago IL Metro. Water Reclamation Dist. GO 5.720% 12/1/38 100 101 Chicago IL Transit Auth. Rev. 6.200% 12/1/40 150 149 Chicago IL Transit Auth. Rev. 6.899% 12/1/40 125 134 Clark County NV Airport Improvement Rev. 6.881% 7/1/42 100 101 Commonwealth Financing Auth. Pennsylvania Rev. 6.218% 6/1/39 150 153 Connecticut GO 5.850% 3/15/32 200 210 Dallas TX Area Rapid Transit Rev. 5.999% 12/1/44 100 107 Denver CO City & County School Dist. 5.664% 12/1/33 50 50 District of Columbia Income Tax Rev. 5.591% 12/1/34 50 50 Georgia GO 4.503% 11/1/25 150 148 Howard Hughes Medical Institute 3.450% 9/1/14 100 103 Illinois GO 2.766% 1/1/12 150 151 Illinois GO 4.071% 1/1/14 150 152 Illinois GO 4.950% 6/1/23 550 509 Illinois GO 5.100% 6/1/33 1,100 907 Illinois State Tollway Highway Auth. Toll Highway Rev. 5.851% 12/1/34 50 49 Indianapolis IN Local Public Improvement Bond Bank Notes 6.116% 1/15/40 250 254 Johns Hopkins University 5.250% 7/1/19 200 211 Kansas Dev. Finance Auth. Rev. (Public Employee Retirement System) 5.501% 5/1/34 175 170 Las Vegas Valley Water Dist. Nevada GO 7.013% 6/1/39 50 54 Los Angeles CA Dept. of Water & Power Rev. 6.008% 7/1/39 150 147 Los Angeles CA USD GO 5.750% 7/1/34 125 115 Los Angeles CA USD GO 6.758% 7/1/34 50 52 Maryland Transp. Auth. Rev. 5.888% 7/1/43 50 50 Massachusetts GO 5.456% 12/1/39 150 150 Massachusetts School Building Auth. Dedicated Sales Tax Rev. 5.715% 8/15/39 75 76 Metro. New York Transp. Auth. Rev. 5.871% 11/15/39 50 45 Metro. Transp. Auth. NY Rev. 6.648% 11/15/39 100 102 Metro. Washington DC/VA Airports Auth. Airport System Rev. 7.462% 10/1/46 50 52 Missouri Highways & Transp. Comm. Road Rev. 5.445% 5/1/33 50 49 Muni. Electric Auth. Georgia Rev. 6.637% 4/1/57 200 199 Muni. Electric Auth. Georgia Rev. 6.655% 4/1/57 150 149 Muni. Electric Auth. Georgia Rev. 7.055% 4/1/57 75 73 New Jersey Econ. Dev. Auth. 7.425% 2/15/29 225 248 New Jersey Turnpike Auth. Rev. 4.252% 1/1/16 5 5 New Jersey Turnpike Auth. Rev. 4.252% 1/1/16 70 71 New Jersey Turnpike Auth. Rev. 7.414% 1/1/40 300 349 New York City NY GO 5.968% 3/1/36 100 99 New York City NY GO 5.985% 12/1/36 50 49 New York City NY Muni. Water Finance Auth. 6.011% 6/15/42 50 50 New York City NY Muni. Water Finance Auth. Water & Sewer System Rev. 5.750% 6/15/41 50 49 New York City NY Muni. Water Finance Auth. Water & Sewer System Rev. 5.952% 6/15/42 50 50 New York City NY Transitional Finance Auth. Rev. 5.767% 8/1/36 50 50 New York Metro. Transp. Auth. Rev. 7.336% 11/15/39 50 58 New York State Urban Dev. Corp. Rev. 5.770% 3/15/39 150 148 North Texas Tollway Auth. Rev. 6.718% 1/1/49 100 105 Oregon (Taxable Pension) GO 5.762% 6/1/23 50 51 Oregon (Taxable Pension) GO 5.892% 6/1/27 75 77 Oregon GO 4.759% 6/30/28 75 62 Oregon GO 5.528% 6/30/28 50 45 Oregon State Dept. Transp. Highway Usertax Rev. 5.834% 11/15/34 50 50 Pennsylvania GO 4.650% 2/15/26 50 49 Port Auth. of New York & New Jersey Rev. 6.040% 12/1/29 75 77 San Antonio TX Electric & Gas Rev. 5.985% 2/1/39 125 131 San Antonio TX Electric & Gas Rev. 5.718% 2/1/41 50 51 San Diego County CA Water Auth. 6.138% 5/1/49 50 51 Tobacco Settlement West Virginia Finance Auth. Rev. 7.467% 6/1/47 125 100 Univ. of California Regents 6.583% 5/15/49 50 52 Univ. of Texas Permanent Univ. Fund Rev. 5.262% 7/1/39 50 48 Univ. of Texas Permanent Univ. Fund Rev. 6.276% 8/15/41 25 26 Utah GO 4.554% 7/1/24 50 50 Wisconsin GO 4.800% 5/1/13 75 81 Wisconsin GO 5.700% 5/1/26 75 75 Total Taxable Municipal Bonds (Cost $10,191) Shares Temporary Cash Investment (5.6%) Money Market Fund (5.6%) 7 Vanguard Market Liquidity Fund (Cost $110,454) 0.183% 110,454,000 Total Investments (104.2%) (Cost $2,014,962) Other Assets and Liabilities-Net (-4.2%) Net Assets (100%) 1 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Adjustable-rate security. 5 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2010, the aggregate value of these securities was $11,399,000, representing 0.6% of net assets. 6 Non-income-producing securitysecurity in default. 7 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. GOGeneral Obligation Bond. REITReal Estate Investment Trust. USDUnited School District. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). Vanguard Total Bond Market Index Portfolio The following table summarizes the portfolio's investments as of March 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations 1,432,669 Asset-Backed/Commercial Mortgage-Backed Securities 79,005 Corporate Bonds 363,883 3 Sovereign Bonds 73,029 Taxable Municipal Bonds 10,111 Temporary Cash Investments 110,454 Total 110,454 1,958,697 3 The following table summarizes changes in investments valued based on Level 3 inputs during the period ended March 31, 2010: Investments in Corporate Bonds Amount Valued Based on Level 3 Inputs ($000) Balance as of December 31, 2009 3 Transfers into Level 3 Change in Unrealized Appreciation (Depreciation) Balance as of March 31, 2010 3 C. At March 31, 2010, the cost of investment securities for tax purposes was $2,014,962,000. Net unrealized appreciation of investment securities for tax purposes was $54,192,000, consisting of unrealized gains of $61,554,000 on securities that had risen in value since their purchase and $7,362,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Short-Term Investment-Grade Portfolio Schedule of Investments As of March 31, 2010 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (2.0%) U.S. Government Securities (0.6%) United States Treasury Note/Bond 1.375% 2/15/12 1,200 1,209 United States Treasury Note/Bond 1.375% 3/15/12 500 504 United States Treasury Note/Bond 4.875% 6/30/12 200 216 United States Treasury Note/Bond 4.250% 9/30/12 2,800 3,004 United States Treasury Note/Bond 1.375% 1/15/13 925 922 Agency Bonds and Notes (0.7%) 1 Bank of America Corp. 2.100% 4/30/12 3,000 3,054 2,3 Federal Farm Credit Bank 0.188% 5/4/10 2,000 2,000 1 General Electric Capital Corp. 2.250% 3/12/12 1,000 1,021 Conventional Mortgage-Backed Securities (0.1%) 3,4 Fannie Mae Pool 6.000% 12/1/16 161 174 3,4 Fannie Mae Pool 6.500% 9/1/16 175 189 3,4 Fannie Mae Pool 7.000% 4/1/13 4 4 3,4 Freddie Mac Gold Pool 6.000% 4/1/17 130 141 Nonconventional Mortgage-Backed Securities (0.6%) 3,4 Fannie Mae Pool 2.375% 12/1/32 27 28 3,4 Fannie Mae Pool 2.804% 6/1/33 212 219 3,4 Fannie Mae Pool 2.829% 5/1/33 189 194 3,4 Fannie Mae Pool 3.060% 7/1/32 19 20 3,4 Fannie Mae Pool 3.215% 9/1/32 10 10 3,4 Fannie Mae Pool 3.238% 10/1/33 101 105 3,4 Fannie Mae Pool 3.328% 9/1/32 12 13 3,4 Fannie Mae Pool 3.410% 8/1/33 67 69 3,4 Fannie Mae Pool 3.444% 9/1/33 223 232 3,4 Fannie Mae Pool 3.481% 9/1/33 428 444 3,4 Fannie Mae Pool 3.541% 8/1/33 102 105 3,4 Fannie Mae Pool 3.541% 8/1/33 77 79 3,4 Fannie Mae Pool 3.550% 8/1/33 185 193 3,4 Fannie Mae Pool 3.561% 8/1/33 150 155 3,4 Fannie Mae Pool 3.589% 7/1/33 228 237 3,4 Fannie Mae Pool 3.605% 7/1/33 497 515 3,4 Fannie Mae Pool 3.900% 5/1/33 49 50 3,4 Fannie Mae Pool 4.046% 5/1/33 377 391 3,4 Fannie Mae Pool 5.452% 8/1/37 104 109 3,4 Fannie Mae Pool 5.562% 2/1/37 132 138 3,4 Freddie Mac Non Gold Pool 3.197% 1/1/33 35 37 3,4 Freddie Mac Non Gold Pool 3.211% 2/1/33 46 47 3,4 Freddie Mac Non Gold Pool 3.254% 9/1/32 34 35 3,4 Freddie Mac Non Gold Pool 3.367% 10/1/32 31 32 3,4 Freddie Mac Non Gold Pool 3.389% 9/1/32 29 30 3,4 Freddie Mac Non Gold Pool 3.393% 9/1/32 40 41 3,4 Freddie Mac Non Gold Pool 3.514% 8/1/32 12 12 3,4 Freddie Mac Non Gold Pool 3.564% 8/1/33 93 96 3,4 Freddie Mac Non Gold Pool 3.679% 7/1/33 361 376 3,4 Freddie Mac Non Gold Pool 3.701% 8/1/33 60 62 3,4 Freddie Mac Non Gold Pool 3.948% 6/1/33 92 95 3,4 Freddie Mac Non Gold Pool 3.950% 6/1/33 296 306 3,4 Freddie Mac Non Gold Pool 4.160% 5/1/33 68 71 3,4 Freddie Mac Non Gold Pool 4.190% 5/1/33 88 90 3,4 Freddie Mac Non Gold Pool 5.810% 8/1/37 457 485 Total U.S. Government and Agency Obligations (Cost $17,308) Asset-Backed/Commercial Mortgage-Backed Securities (23.1%) 4 Ally Auto Receivables Trust 2.330% 6/17/13 775 788 4,5 Ally Auto Receivables Trust 3.050% 12/15/14 1,130 1,158 4 Ally Auto Receivables Trust 3.000% 10/15/15 300 308 American Express Credit Account Master 5 Trust 0.560% 6/17/13 70 70 American Express Credit Account Master 5 Trust 0.520% 8/15/13 170 169 2,4 American Express Credit Account Master Trust 0.260% 12/15/13 500 499 American Express Credit Account Master 5 Trust 0.510% 12/15/13 100 99 American Express Credit Account Master 5 Trust 0.510% 3/17/14 100 99 American Express Credit Account Master 5 Trust 0.650% 1/15/15 70 68 2,4 American Express Credit Account Master Trust 2.380% 3/15/16 200 200 2,4 American Express Credit Account Master Trust 3.480% 3/15/16 130 130 2,4 American Express Credit Account Master Trust 4.230% 4/15/16 130 130 2,4 American Express Credit Account Master Trust 1.480% 3/15/17 2,100 2,179 2,4 AmeriCredit Automobile Receivables Trust 5.228% 1/6/15 1,500 1,585 2,4 AmeriCredit Automobile Receivables Trust 5.228% 4/6/15 1,350 1,445 4 Americredit Prime Automobile Receivable 2.210% 1/15/14 110 111 4 Americredit Prime Automobile Receivable 2.900% 12/15/14 80 81 5 BA Covered Bond Issuer 5.500% 6/14/12 800 851 2,4 BA Credit Card Trust 0.810% 4/15/13 2,850 2,854 2,4 BA Credit Card Trust 0.250% 6/17/13 400 399 2,4 BA Credit Card Trust 0.260% 11/15/13 200 199 2,4 BA Credit Card Trust 1.430% 12/16/13 3,875 3,913 2,4 BA Credit Card Trust 0.230% 4/15/14 669 663 2,4 BA Credit Card Trust 0.520% 6/15/14 620 598 2,4 BA Credit Card Trust 0.930% 12/15/14 2,600 2,610 2,4 BA Credit Card Trust 0.260% 4/15/16 1,700 1,667 2,4 BA Credit Card Trust 0.290% 4/15/16 790 776 2,4 BA Credit Card Trust 0.290% 9/15/16 700 685 2,4 BA Credit Card Trust 0.300% 12/15/16 1,200 1,174 2,4 BA Credit Card Trust 0.270% 11/15/19 790 749 4 Banc of America Commercial Mortgage Inc. 5.334% 9/10/45 330 336 2,4 Banc of America Commercial Mortgage Inc. 5.634% 4/10/49 800 814 2,4 Banc of America Commercial Mortgage Inc. 5.689% 4/10/49 400 387 4 Banc of America Funding Corp. 5.498% 9/20/46 1,259 854 4 Banc of America Mortgage Securities Inc. 3.666% 9/25/32 4 4 4 Banc of America Mortgage Securities Inc. 3.913% 5/25/33 80 73 4 Banc of America Mortgage Securities Inc. 3.521% 2/25/34 113 106 4,5 Bank of America Auto Trust 2.130% 9/15/13 775 787 4,5 Bank of America Auto Trust 3.030% 10/15/16 925 951 2,4 Bank One Issuance Trust 0.350% 5/15/14 385 384 4 Bear Stearns Adjustable Rate Mortgage Trust 5.606% 10/25/36 1,261 873 4 Bear Stearns Adjustable Rate Mortgage Trust 5.393% 5/25/47 1,183 829 2,4 Bear Stearns Commercial Mortgage Securities 5.719% 6/11/40 425 412 4 Bear Stearns Commercial Mortgage Securities 5.478% 10/12/41 1,100 1,130 4 Bear Stearns Commercial Mortgage Securities 4.254% 7/11/42 126 127 4 Bear Stearns Commercial Mortgage Securities 4.871% 9/11/42 170 174 4 Bear Stearns Commercial Mortgage Securities 5.330% 1/12/45 250 257 4 Bear Stearns Commercial Mortgage Securities 5.574% 6/11/50 1,000 1,030 4 Bear Stearns Commercial Mortgage Securities 5.613% 6/11/50 930 958 2,4, 5 BMW Floorplan Master Owner Trust 1.380% 9/15/14 1,175 1,183 4 BMW Vehicle Lease Trust 3.660% 8/15/13 300 310 4,5 Cabela's Master Credit Card Trust 4.310% 12/16/13 1,400 1,429 2,4 Capital One Multi-Asset Execution Trust 0.230% 2/15/13 550 550 4 Capital One Multi-Asset Execution Trust 5.300% 2/18/14 100 105 2,4 Capital One Multi-Asset Execution Trust 0.520% 3/17/14 330 324 4 Capital One Multi-Asset Execution Trust 3.200% 4/15/14 3,800 3,901 2,4 Capital One Multi-Asset Execution Trust 0.530% 6/16/14 750 732 2,4 Capital One Multi-Asset Execution Trust 0.550% 7/15/14 700 682 2,4 Capital One Multi-Asset Execution Trust 0.360% 8/15/14 125 125 2,4 Capital One Multi-Asset Execution Trust 0.530% 11/15/14 850 823 2,4 Capital One Multi-Asset Execution Trust 0.310% 9/15/15 300 297 2,4 Capital One Multi-Asset Execution Trust 0.290% 1/15/16 605 598 4 Capital One Multi-Asset Execution Trust 5.050% 2/15/16 1,200 1,302 2,4 Capital One Multi-Asset Execution Trust 0.260% 4/15/16 400 394 2,4 Capital One Multi-Asset Execution Trust 0.440% 12/15/16 75 73 2,4 Capital One Multi-Asset Execution Trust 0.320% 6/17/19 420 406 2,4 Capital One Multi-Asset Execution Trust 0.280% 11/15/19 60 58 2,4 Capital One Multi-Asset Execution Trust 0.310% 12/16/19 3,550 3,417 2,4 Capital One Multi-Asset Execution Trust 0.270% 7/15/20 3,200 3,072 2,4 Chase Issuance Trust 0.250% 11/15/13 150 150 2,4 Chase Issuance Trust 0.557% 6/16/14 1,500 1,502 2,4 Chase Issuance Trust 0.300% 12/15/14 300 299 2,4 Chase Issuance Trust 0.300% 12/15/14 305 303 2,4 Chase Issuance Trust 0.670% 1/15/15 720 706 4 Chase Issuance Trust 4.650% 3/15/15 4,000 4,309 4 Chase Issuance Trust 5.400% 7/15/15 2,000 2,205 2,4 Chase Issuance Trust 0.350% 9/15/15 100 99 2,4 Chase Issuance Trust 1.757% 9/15/15 1,400 1,457 4 Chrysler Financial Auto Securitization Trust 1.150% 11/8/11 1,300 1,306 4 Chrysler Financial Auto Securitization Trust 2.940% 6/8/13 402 403 4,5 Chrysler Financial Lease Trust 3.460% 9/16/13 160 160 4,5 CIT Equipment Collateral 1.510% 5/15/12 900 900 4,5 CIT Equipment Collateral 2.410% 5/15/13 900 900 4 Citibank Credit Card Issuance Trust 5.450% 5/10/13 704 739 2,4 Citibank Credit Card Issuance Trust 0.640% 7/15/14 1,945 1,866 2,4 Citibank Credit Card Issuance Trust 0.590% 8/20/14 700 699 2,4 Citibank Credit Card Issuance Trust 0.310% 10/20/14 1,900 1,884 2,4 Citibank Credit Card Issuance Trust 0.480% 12/17/14 2,000 1,991 4 Citibank Credit Card Issuance Trust 2.250% 12/23/14 12,600 12,692 2,4 Citibank Credit Card Issuance Trust 0.640% 2/20/15 580 550 4 Citibank Credit Card Issuance Trust 4.850% 4/22/15 1,275 1,376 4 Citibank Credit Card Issuance Trust 4.900% 6/23/16 2,000 2,170 2,4 Citibank Credit Card Issuance Trust 0.717% 3/24/17 100 91 2,4 Citibank Credit Card Issuance Trust 1.440% 5/22/17 500 518 2,4 Citibank Credit Card Issuance Trust 0.291% 12/17/18 675 651 2,4 Citibank Credit Card Issuance Trust 0.317% 12/17/18 500 483 4 Citibank Credit Card Issuance Trust 5.650% 9/20/19 600 669 2,4 Citibank Credit Card Issuance Trust 1.615% 5/20/20 1,500 1,588 Citibank Omni Master Trust 2.330% 5/16/16 1,300 1,317 4,5 Citibank Omni Master Trust 5.350% 8/15/18 1,425 1,484 4 Citibank Omni Master Trust 4.900% 11/15/18 770 786 4,5 CitiFinancial Auto Issuance Trust 2.590% 10/15/13 1,450 1,472 4,5 CitiFinancial Auto Issuance Trust 3.150% 8/15/16 400 407 4 Citigroup Commercial Mortgage Trust 5.699% 12/10/49 1,000 1,036 4 Citigroup Mortgage Loan Trust Inc. 5.854% 7/25/37 697 521 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.205% 12/11/49 1,325 1,355 4 CNH Equipment Trust 5.280% 11/15/12 320 332 4 CNH Equipment Trust 3.000% 8/17/15 700 709 4 Commercial Mortgage Pass Through Certificates 5.811% 12/10/49 400 412 4 Countrywide Home Loan Mortgage Pass Through Trust 4.051% 5/25/33 94 81 4 Countrywide Home Loan Mortgage Pass Through Trust 3.921% 11/19/33 125 110 4 Countrywide Home Loan Mortgage Pass Through Trust 5.257% 3/20/36 607 352 4 Countrywide Home Loan Mortgage Pass Through Trust 5.265% 2/25/47 779 448 2,4 Credit Suisse First Boston Mortgage Securities Corp. 5.230% 12/15/40 1,200 1,223 4 Credit Suisse Mortgage Capital Certificates 5.825% 6/15/38 442 431 4 Credit Suisse Mortgage Capital Certificates 5.722% 6/15/39 825 855 4 Credit Suisse Mortgage Capital Certificates 5.589% 9/15/40 700 718 4 Discover Card Master Trust 5.100% 10/15/13 575 599 2,4 Discover Card Master Trust 1.530% 12/15/14 3,780 3,843 2,4 Discover Card Master Trust 1.530% 2/17/15 2,050 2,087 2,4 Discover Card Master Trust 0.597% 6/15/15 5,640 5,602 2,4 Discover Card Master Trust 0.880% 9/15/15 2,300 2,304 4 Discover Card Master Trust 5.650% 12/15/15 1,900 2,091 4 Discover Card Master Trust 5.650% 3/16/20 570 633 2,4 Discover Card Master Trust I 0.605% 10/16/13 600 598 2,4 Discover Card Master Trust I 0.310% 1/19/16 1,500 1,475 2,4 Discover Card Master Trust I 0.310% 9/15/16 400 391 4 First Horizon Asset Securities Inc. 5.609% 11/25/36 467 363 4 First Horizon Asset Securities Inc. 5.472% 1/25/37 1,180 885 4 First Union National Bank-Bank of America Commercial Mortgage Trust 6.136% 3/15/33 105 106 4,5 Ford Credit Auto Lease Trust 1.040% 3/15/13 1,490 1,490 4,5 Ford Credit Auto Lease Trust 1.620% 11/15/13 800 800 4,5 Ford Credit Auto Lease Trust 3.710% 1/15/14 530 543 4 Ford Credit Auto Owner Trust 4.950% 3/15/13 150 158 2,4 Ford Credit Auto Owner Trust 1.980% 4/15/13 1,000 1,022 4 Ford Credit Auto Owner Trust 2.790% 8/15/13 1,600 1,641 4 Ford Credit Auto Owner Trust 2.170% 10/15/13 1,100 1,119 4 Ford Credit Auto Owner Trust 4.500% 7/15/14 370 396 4 Ford Credit Auto Owner Trust 2.980% 8/15/14 425 437 2,4 Ford Credit Floorplan Master Owner Trust 1.780% 9/15/14 1,700 1,715 2,4, 5 Ford Credit Floorplan Master Owner Trust 1.880% 12/15/14 1,100 1,111 2,4, 5 Ford Credit Floorplan Master Owner Trust 2.480% 12/15/14 1,000 1,013 2,4, 5 Ford Credit Floorplan Master Owner Trust 2.880% 12/15/14 2,280 2,300 4 GE Capital Commercial Mortgage Corp. 4.974% 7/10/45 95 97 4 GE Capital Commercial Mortgage Corp. 4.353% 6/10/48 229 231 4 GMAC Mortgage Corp. Loan Trust 5.289% 11/19/35 224 180 2,4, 5 Golden Credit Card Trust 1.230% 7/15/17 2,200 2,204 2,4 Granite Master Issuer PLC 0.270% 12/17/54 129 118 2,4 Granite Master Issuer PLC 0.310% 12/20/54 388 356 4 Greenwich Capital Commercial Funding Corp. 5.224% 4/10/37 1,219 1,221 4 Greenwich Capital Commercial Funding Corp. 4.799% 8/10/42 400 397 4 Harley-Davidson Motorcycle Trust 3.190% 11/15/13 530 543 4 Harley-Davidson Motorcycle Trust 1.870% 2/15/14 1,600 1,616 4 Harley-Davidson Motorcycle Trust 2.620% 3/15/14 1,500 1,531 4 Harley-Davidson Motorcycle Trust 2.400% 7/15/14 120 122 4 Harley-Davidson Motorcycle Trust 3.320% 2/15/17 200 207 4 Harley-Davidson Motorcycle Trust 2.540% 4/15/17 200 204 4,5 Hertz Vehicle Financing LLC 5.290% 3/25/16 1,300 1,349 4 Hyundai Auto Receivables Trust 3.150% 3/15/16 700 722 2,4, 5 Hyundai Floorplan Master Owner Trust 1.480% 11/17/14 250 251 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.633% 12/5/27 530 560 4 JP Morgan Chase Commercial Mortgage Securities Corp. 6.260% 3/15/33 130 132 4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.625% 3/15/46 252 256 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.298% 5/15/47 400 408 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.803% 6/15/49 1,200 1,246 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.827% 2/15/51 1,020 1,055 4,5 JPMorgan Auto Receivables Trust 5.220% 9/15/12 1,300 1,335 2,4, 5 Kildare Securities Ltd. 0.314% 12/10/43 744 715 4 LB-UBS Commercial Mortgage Trust 5.303% 2/15/40 800 823 4 LB-UBS Commercial Mortgage Trust 5.318% 2/15/40 500 512 4 Master Adjustable Rate Mortgages Trust 2.495% 4/25/34 128 111 2,4 MBNA Credit Card Master Note Trust 1.580% 10/15/14 50 49 2,4 MBNA Credit Card Master Note Trust 0.650% 7/15/15 1,365 1,291 2,4 MBNA Credit Card Master Note Trust 1.130% 11/15/16 660 619 4 Merrill Lynch Mortgage Investors Inc. 1.883% 2/25/33 115 87 4 Merrill Lynch Mortgage Investors Inc. 3.400% 7/25/33 50 48 4 Merrill Lynch Mortgage Trust 4.556% 6/12/43 353 354 4 Merrill Lynch Mortgage Trust 5.723% 6/12/50 900 929 4 Merrill Lynch Mortgage Trust 5.425% 2/12/51 100 101 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.282% 8/12/48 500 511 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.693% 6/12/50 250 258 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.331% 3/12/51 400 409 4 Morgan Stanley Capital I 5.649% 6/11/42 1,850 1,911 4 Morgan Stanley Capital I 4.989% 8/13/42 1,875 1,921 4 Morgan Stanley Capital I 5.374% 3/12/44 570 577 4 Morgan Stanley Capital I 5.623% 12/12/49 400 412 4 Morgan Stanley Capital I 5.090% 10/12/52 475 481 4 Morgan Stanley Mortgage Loan Trust 5.352% 6/25/36 640 543 2,4 National City Credit Card Master Trust 0.280% 8/15/12 1,200 1,198 2,4 National City Credit Card Master Trust 0.280% 3/17/14 575 567 2,4, 5 Navistar Financial Dealer Note Master Trust 1.679% 10/26/15 600 603 4 Nissan Auto Lease Trust 3.510% 11/17/14 140 144 4 Nissan Auto Lease Trust 2.070% 1/15/15 1,425 1,445 4 Nissan Auto Lease Trust 2.650% 1/15/15 375 381 4 Nissan Auto Receivables Owner Trust 3.200% 2/15/13 300 308 4 Nissan Auto Receivables Owner Trust 5.000% 9/15/14 1,750 1,834 4 Nissan Auto Receivables Owner Trust 4.740% 8/17/15 470 504 2,4, 5 Nissan Master Owner Trust Receivables 1.380% 1/15/15 3,000 3,006 Nordstrom Private Label Credit Card Master 5 Note Trust 0.290% 5/15/15 2,530 2,476 2,4, 5 Permanent Master Issuer PLC 1.394% 7/15/42 2,800 2,793 4 PG&E Energy Recovery Funding LLC 4.370% 6/25/14 1,000 1,045 4 Residential Funding Mortgage Securities I 5.818% 8/25/36 990 643 4 Residential Funding Mortgage Securities I 5.955% 9/25/36 376 254 4 Sequoia Mortgage Trust 5.552% 9/20/46 1,215 752 2,4 Swift Master Auto Receivables Trust 0.330% 6/15/12 300 300 2,4 Swift Master Auto Receivables Trust 0.880% 10/15/12 200 200 4,5 Tidewater Auto Receivables Trust 5.920% 5/15/17 670 671 4 Volkswagen Auto Lease Trust 3.410% 4/16/12 1,360 1,397 4 Volkswagen Auto Loan Enhanced Trust 5.470% 3/20/13 2,375 2,490 4 Volkswagen Auto Loan Enhanced Trust 2.140% 8/22/16 820 819 2,4 Wachovia Bank Commercial Mortgage Trust 5.209% 10/15/44 983 1,027 4 Wachovia Bank Commercial Mortgage Trust 5.569% 5/15/46 700 720 4 Wachovia Bank Commercial Mortgage Trust 5.572% 10/15/48 885 878 4 Wachovia Bank Commercial Mortgage Trust 5.275% 11/15/48 390 403 4 WaMu Mortgage Pass Through Certificates 2.770% 1/25/33 29 27 4 WaMu Mortgage Pass Through Certificates 2.831% 8/25/33 61 57 4 WaMu Mortgage Pass Through Certificates 2.828% 9/25/33 76 69 4 Wells Fargo Home Equity Trust 3.970% 5/25/34 11 11 4 Wells Fargo Mortgage Backed Securities Trust 5.530% 10/25/36 1,087 801 4 World Omni Auto Receivables Trust 3.330% 5/15/13 680 699 4 World Omni Auto Receivables Trust 5.120% 5/15/14 410 440 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $203,843) Corporate Bonds (71.6%) Finance (35.9%) Banking (25.6%) 5 Abbey National Treasury Services PLC/London 3.875% 11/10/14 375 375 American Express Bank FSB 5.550% 10/17/12 1,025 1,100 American Express Bank FSB 5.500% 4/16/13 2,400 2,570 American Express Centurion Bank 5.200% 11/26/10 675 692 American Express Centurion Bank 5.550% 10/17/12 500 537 American Express Co. 5.250% 9/12/11 200 210 American Express Co. 4.875% 7/15/13 120 126 2 American Express Credit Corp. 0.378% 10/4/10 400 399 American Express Credit Corp. 5.875% 5/2/13 240 260 American Express Credit Corp. 7.300% 8/20/13 2,655 2,991 5 ANZ National International Ltd. 6.200% 7/19/13 450 497 Astoria Financial Corp. 5.750% 10/15/12 250 254 5 Australia & New Zealand Banking Group Ltd. 3.700% 1/13/15 1,000 996 4,5 Banco Mercantil del Norte SA 6.135% 10/13/16 450 445 5 Banco Santander Chile 2.875% 11/13/12 1,925 1,916 Bank of America Corp. 4.875% 1/15/13 1,515 1,585 Bank of America Corp. 7.375% 5/15/14 480 540 Bank of America Corp. 4.500% 4/1/15 2,820 2,841 4 Bank of America Corp. 8.000% 12/29/49 625 634 Bank of New York Mellon Corp. 4.950% 1/14/11 300 310 Bank of New York Mellon Corp. 5.125% 11/1/11 100 106 Bank of New York Mellon Corp. 4.950% 11/1/12 2,550 2,766 Bank of New York Mellon Corp. 4.500% 4/1/13 1,700 1,818 Bank of New York Mellon Corp. 5.125% 8/27/13 500 546 Bank of New York Mellon Corp. 4.950% 3/15/15 825 881 Bank of Nova Scotia 2.250% 1/22/13 4,500 4,533 Bank of Tokyo-Mitsubishi UFJ Ltd. 7.400% 6/15/11 250 267 5 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.600% 1/22/13 5,660 5,662 Bank One Corp. 5.900% 11/15/11 500 532 Bank One Corp. 5.250% 1/30/13 350 374 Barclays Bank PLC 2.500% 1/23/13 9,500 9,513 Barclays Bank PLC 5.200% 7/10/14 475 507 Barclays Bank PLC 3.900% 4/7/15 700 701 4,5 Barclays Bank PLC 7.375% 12/15/49 100 94 BB&T Corp. 3.100% 7/28/11 125 128 BB&T Corp. 6.500% 8/1/11 1,375 1,455 BB&T Corp. 3.850% 7/27/12 2,500 2,606 BB&T Corp. 3.375% 9/25/13 300 306 BB&T Corp. 5.700% 4/30/14 775 844 Bear Stearns Cos. LLC 4.500% 10/28/10 387 395 2 Bear Stearns Cos. LLC 0.479% 1/31/11 110 110 Bear Stearns Cos. LLC 6.950% 8/10/12 3,133 3,492 Bear Stearns Cos. LLC 5.700% 11/15/14 200 218 BNP Paribas 3.250% 3/11/15 1,000 996 BNP Paribas US Medium-Term Note Program LLC 2.125% 12/21/12 1,100 1,115 5 BNP Paribas US Medium-Term Note Program LLC 5.125% 1/15/15 620 652 2,5 BTMU Curacao Holdings NV 0.586% 12/19/16 835 810 Capital One Bank USA NA 5.750% 9/15/10 100 102 Capital One Bank USA NA 6.500% 6/13/13 125 137 Capital One Financial Corp. 4.800% 2/21/12 750 782 Capital One Financial Corp. 6.250% 11/15/13 200 219 Capital One Financial Corp. 7.375% 5/23/14 1,350 1,544 4,5 CBA Capital Trust II 6.024% 3/15/49 450 419 2,5, 6 CBG Florida REIT Corp. 7.114% 2/15/49 560 18 Charter One Bank NA 5.500% 4/26/11 380 393 Citigroup Inc. 6.500% 1/18/11 1,200 1,249 Citigroup Inc. 5.100% 9/29/11 1,400 1,458 Citigroup Inc. 5.625% 8/27/12 1,725 1,809 Citigroup Inc. 5.300% 10/17/12 1,435 1,507 Citigroup Inc. 5.500% 4/11/13 2,260 2,373 Citigroup Inc. 6.500% 8/19/13 2,355 2,540 Citigroup Inc. 6.375% 8/12/14 325 347 5 Commonwealth Bank of Australia 2.750% 10/15/12 2,700 2,736 5 Commonwealth Bank of Australia 5.000% 11/6/12 400 425 5 Commonwealth Bank of Australia 3.500% 3/19/15 500 495 Countrywide Financial Corp. 5.800% 6/7/12 1,000 1,063 4,5 Credit Agricole SA 6.637% 5/31/49 175 153 2,5 Credit Agricole SA/London 0.302% 5/28/10 2,125 2,120 Credit Suisse 3.450% 7/2/12 3,200 3,314 Credit Suisse 5.000% 5/15/13 850 912 Credit Suisse USA Inc. 6.125% 11/15/11 11,019 11,829 Credit Suisse USA Inc. 6.500% 1/15/12 155 168 5 Danske Bank A/S 3.750% 4/1/15 500 498 2,5 DBS Bank Ltd./Singapore 0.470% 5/16/17 1,190 1,152 Deutsche Bank AG 5.375% 10/12/12 2,116 2,302 Deutsche Bank AG 2.375% 1/11/13 8,625 8,649 Deutsche Bank AG 4.875% 5/20/13 1,200 1,285 Deutsche Bank AG 3.450% 3/30/15 2,500 2,480 Fifth Third Bancorp 6.250% 5/1/13 1,885 2,036 4 Goldman Sachs Capital II 5.793% 12/29/49 425 358 2 Goldman Sachs Group Inc. 0.588% 6/28/10 2,045 2,046 Goldman Sachs Group Inc. 5.700% 9/1/12 850 922 Goldman Sachs Group Inc. 5.450% 11/1/12 1,050 1,135 Goldman Sachs Group Inc. 4.750% 7/15/13 500 529 Goldman Sachs Group Inc. 5.250% 10/15/13 625 672 Goldman Sachs Group Inc. 6.000% 5/1/14 1,900 2,082 Goldman Sachs Group Inc. 5.000% 10/1/14 100 105 Goldman Sachs Group Inc. 5.625% 1/15/17 130 133 Goldman Sachs Group Inc. 6.150% 4/1/18 500 528 HSBC Bank PLC 6.950% 3/15/11 850 894 5 ICICI Bank Ltd. 5.750% 1/12/12 200 208 5 ING Bank NV 2.650% 1/14/13 1,200 1,195 Intesa Sanpaolo 2.375% 12/21/12 3,800 3,837 JPMorgan Chase & Co. 4.600% 1/17/11 1,800 1,855 JPMorgan Chase & Co. 6.750% 2/1/11 2,535 2,654 JPMorgan Chase & Co. 5.600% 6/1/11 375 395 JPMorgan Chase & Co. 4.850% 6/16/11 900 940 JPMorgan Chase & Co. 6.625% 3/15/12 1,060 1,155 JPMorgan Chase & Co. 5.375% 10/1/12 1,140 1,235 JPMorgan Chase & Co. 5.750% 1/2/13 1,450 1,571 JPMorgan Chase & Co. 4.750% 5/1/13 2,550 2,721 JPMorgan Chase & Co. 4.875% 3/15/14 100 104 JPMorgan Chase & Co. 4.891% 9/1/15 190 190 4 JPMorgan Chase & Co. 7.900% 12/29/49 450 478 KeyCorp 6.500% 5/14/13 2,450 2,614 4,5 Lloyds Banking Group PLC 6.267% 11/14/49 475 280 5 Lloyds TSB Bank PLC 4.375% 1/12/15 1,775 1,746 2,5 Manufacturers & Traders Trust Co. 1.751% 4/1/13 400 390 4 Mellon Capital IV 6.244% 6/29/49 750 698 Merrill Lynch & Co. Inc. 5.450% 2/5/13 1,975 2,085 Merrill Lynch & Co. Inc. 6.150% 4/25/13 950 1,023 Merrill Lynch & Co. Inc. 5.000% 2/3/14 250 258 Morgan Stanley 6.750% 4/15/11 4,084 4,313 Morgan Stanley 5.625% 1/9/12 5,560 5,912 Morgan Stanley 5.250% 11/2/12 325 346 Morgan Stanley 5.300% 3/1/13 3,390 3,602 Morgan Stanley 6.000% 5/13/14 500 539 Morgan Stanley 4.100% 1/26/15 300 298 National Australia Bank Ltd. 8.600% 5/19/10 420 424 5 National Australia Bank Ltd. 3.750% 3/2/15 880 884 National City Bank 6.200% 12/15/11 400 431 National City Bank 4.625% 5/1/13 170 177 5 Nordea Bank AB 2.500% 11/13/12 2,000 2,006 5 Nordea Bank AB 3.700% 11/13/14 500 503 North Fork Bancorporation Inc. 5.875% 8/15/12 134 140 Northern Trust Corp. 5.500% 8/15/13 250 276 PNC Funding Corp. 5.125% 12/14/10 660 680 PNC Funding Corp. 5.400% 6/10/14 400 433 PNC Funding Corp. 3.625% 2/8/15 800 805 5 Rabobank Nederland NV 2.650% 8/17/12 1,025 1,040 5 Rabobank Nederland NV 4.200% 5/13/14 1,010 1,047 Royal Bank of Canada 2.250% 3/15/13 4,015 4,037 Royal Bank of Scotland Group PLC 6.375% 2/1/11 740 753 Royal Bank of Scotland Group PLC 5.000% 10/1/14 165 157 Royal Bank of Scotland Group PLC 5.050% 1/8/15 645 606 5 Royal Bank of Scotland PLC 4.875% 8/25/14 3,598 3,619 Royal Bank of Scotland PLC 4.875% 3/16/15 1,000 997 Santander Financial Issuances Ltd. 6.375% 2/15/11 1,100 1,149 Santander Holdings USA Inc. 4.800% 9/1/10 170 173 5 Scotland International Finance No 2 BV 7.700% 8/15/10 900 911 4,5 Societe Generale 5.922% 12/5/49 200 176 2 Sovereign Bank 1.959% 8/1/13 45 45 2 Sovereign Bank 2.071% 4/1/14 315 312 4 State Street Capital Trust III 8.250% 3/15/42 175 180 State Street Corp. 7.650% 6/15/10 175 177 5 Svenska Handelsbanken AB 4.875% 6/10/14 1,300 1,372 2 UBS AG/Stamford CT 1.352% 2/23/12 3,800 3,816 2,5 Unicredit Luxembourg Finance SA 0.591% 1/13/17 1,175 1,102 US Bancorp 2.125% 2/15/13 1,270 1,273 US Bancorp 4.200% 5/15/14 900 942 US Bank NA 6.375% 8/1/11 1,905 2,033 US Bank NA 6.300% 2/4/14 1,500 1,673 4 USB Capital IX 6.189% 4/15/49 1,190 1,011 4,5 USB Realty Corp. 6.091% 12/15/49 270 219 Wachovia Bank NA 7.800% 8/18/10 1,000 1,027 Wachovia Bank NA 4.800% 11/1/14 100 103 Wachovia Bank NA 4.875% 2/1/15 200 209 Wachovia Bank NA 5.000% 8/15/15 250 260 4 Wachovia Capital Trust III 5.800% 12/31/49 585 497 Wachovia Corp. 4.375% 6/1/10 100 101 Wachovia Corp. 5.350% 3/15/11 700 730 2 Wachovia Corp. 0.381% 10/15/11 1,150 1,145 Wachovia Corp. 5.300% 10/15/11 450 476 Wachovia Corp. 5.500% 5/1/13 3,575 3,883 6 Washington Mutual Bank 5.550% 6/16/10 210 97 6 Washington Mutual Bank 6.875% 6/15/11 517 4 Washington Mutual Finance Corp. 6.875% 5/15/11 150 158 Wells Fargo & Co. 4.625% 8/9/10 120 122 Wells Fargo & Co. 5.250% 10/23/12 545 587 Wells Fargo & Co. 4.375% 1/31/13 250 263 Wells Fargo & Co. 3.750% 10/1/14 825 836 Wells Fargo & Co. 3.625% 4/15/15 1,000 999 Wells Fargo Bank NA 6.450% 2/1/11 1,396 1,461 4 Wells Fargo Capital XV 9.750% 12/29/49 300 336 Wells Fargo Financial Inc. 5.500% 8/1/12 350 376 Westpac Banking Corp. 2.250% 11/19/12 8,000 8,056 Westpac Banking Corp. 4.200% 2/27/15 1,100 1,131 Brokerage (0.5%) BlackRock Inc. 3.500% 12/10/14 740 748 5 Blackstone Holdings Finance Co. LLC 6.625% 8/15/19 300 302 Charles Schwab Corp. 4.950% 6/1/14 585 626 Jefferies Group Inc. 5.875% 6/8/14 150 157 Jefferies Group Inc. 8.500% 7/15/19 220 245 2,6 Lehman Brothers Holdings E-Capital Trust I 2.998% 8/19/65 210  2,6 Lehman Brothers Holdings Inc. 2.911% 8/21/09 550 124 2,6 Lehman Brothers Holdings Inc. 2.907% 11/16/09 880 205 2,6 Lehman Brothers Holdings Inc. 2.951% 5/25/10 445 102 6 Lehman Brothers Holdings Inc. 5.750% 7/18/11 1,600 356 6 Lehman Brothers Holdings Inc. 5.625% 1/24/13 220 52 Nomura Holdings Inc. 5.000% 3/4/15 800 815 TD Ameritrade Holding Corp. 2.950% 12/1/12 1,225 1,241 Finance Companies (3.5%) American General Finance Corp. 4.875% 5/15/10 200 200 American General Finance Corp. 5.200% 12/15/11 290 279 American General Finance Corp. 4.875% 7/15/12 380 356 General Electric Capital Corp. 5.500% 4/28/11 575 604 General Electric Capital Corp. 5.875% 2/15/12 707 760 General Electric Capital Corp. 4.375% 3/3/12 350 367 General Electric Capital Corp. 5.000% 4/10/12 740 785 General Electric Capital Corp. 6.000% 6/15/12 400 433 General Electric Capital Corp. 3.500% 8/13/12 935 966 7 General Electric Capital Corp. 5.250% 10/19/12 4,413 4,732 General Electric Capital Corp. 2.800% 1/8/13 1,375 1,393 General Electric Capital Corp. 5.450% 1/15/13 1,200 1,298 General Electric Capital Corp. 4.800% 5/1/13 1,683 1,792 General Electric Capital Corp. 5.900% 5/13/14 360 396 General Electric Capital Corp. 5.500% 6/4/14 100 108 4 General Electric Capital Corp. 6.375% 11/15/67 375 353 HSBC Finance Corp. 4.625% 9/15/10 1,070 1,086 HSBC Finance Corp. 5.250% 1/14/11 2,100 2,161 HSBC Finance Corp. 6.750% 5/15/11 1,965 2,066 HSBC Finance Corp. 5.700% 6/1/11 2,500 2,608 HSBC Finance Corp. 6.375% 10/15/11 2,326 2,475 HSBC Finance Corp. 7.000% 5/15/12 150 164 HSBC Finance Corp. 5.900% 6/19/12 2,220 2,388 2 HSBC Finance Corp. 0.607% 9/14/12 200 196 HSBC Finance Corp. 6.375% 11/27/12 125 137 HSBC Finance Corp. 5.250% 1/15/14 535 563 2 HSBC Finance Corp. 0.682% 6/1/16 350 327 International Lease Finance Corp. 4.875% 9/1/10 300 300 International Lease Finance Corp. 5.125% 11/1/10 250 250 International Lease Finance Corp. 5.450% 3/24/11 600 600 International Lease Finance Corp. 5.750% 6/15/11 425 426 International Lease Finance Corp. 5.300% 5/1/12 500 485 2 SLM Corp. 0.457% 3/15/11 230 224 5 USAA Capital Corp. 3.500% 7/17/14 240 243 Insurance (5.5%) ACE INA Holdings Inc. 5.875% 6/15/14 360 396 Aetna Inc. 7.875% 3/1/11 115 122 Aetna Inc. 5.750% 6/15/11 714 749 5 AIG SunAmerica Global Financing VI 6.300% 5/10/11 525 541 Allstate Corp. 6.200% 5/16/14 540 602 American International Group Inc. 5.050% 10/1/15 1,070 993 5 ASIF Global Financing XIX 4.900% 1/17/13 750 754 Axis Capital Holdings Ltd. 5.750% 12/1/14 920 957 Berkshire Hathaway Finance Corp. 4.000% 4/15/12 3,000 3,157 Berkshire Hathaway Finance Corp. 4.500% 1/15/13 650 696 Berkshire Hathaway Finance Corp. 4.600% 5/15/13 125 134 Berkshire Hathaway Finance Corp. 5.000% 8/15/13 50 55 Berkshire Hathaway Finance Corp. 4.625% 10/15/13 500 537 Berkshire Hathaway Finance Corp. 5.100% 7/15/14 350 379 Berkshire Hathaway Inc. 2.125% 2/11/13 2,250 2,267 4 Chubb Corp. 6.375% 3/29/67 80 80 CNA Financial Corp. 6.000% 8/15/11 205 214 Coventry Health Care Inc. 5.875% 1/15/12 570 592 Hartford Financial Services Group Inc. 4.000% 3/30/15 200 199 5 Jackson National Life Global Funding 5.375% 5/8/13 1,050 1,125 5 John Hancock Global Funding II 7.900% 7/2/10 1,000 1,017 4,5 Liberty Mutual Group Inc. 7.000% 3/15/37 125 105 Lincoln National Corp. 5.650% 8/27/12 750 797 4 Lincoln National Corp. 6.050% 4/20/67 195 162 Marsh & McLennan Cos. Inc. 6.250% 3/15/12 230 245 2,5 MassMutual Global Funding II 0.314% 4/21/11 2,700 2,688 2,5 MassMutual Global Funding II 0.412% 12/6/13 350 341 2,5 Merna Reinsurance Ltd. 2.040% 7/7/10 420 417 2,5 Metropolitan Life Global Funding I 0.410% 5/18/10 1,100 1,098 5 Metropolitan Life Global Funding I 2.875% 9/17/12 2,425 2,456 5 Metropolitan Life Global Funding I 2.500% 1/11/13 500 500 5 Metropolitan Life Global Funding I 5.125% 4/10/13 2,060 2,204 5 Metropolitan Life Global Funding I 5.125% 6/10/14 470 501 5 Monumental Global Funding III 5.250% 1/15/14 235 245 5 New York Life Global Funding 4.625% 8/16/10 220 223 5 New York Life Global Funding 5.250% 10/16/12 220 238 5 New York Life Global Funding 5.375% 9/15/13 300 328 4,5 Oil Insurance Ltd. 7.558% 6/30/49 300 261 5 Pacific Life Global Funding 5.150% 4/15/13 150 160 5 Pricoa Global Funding I 5.625% 5/24/11 50 52 5 Pricoa Global Funding I 4.625% 6/25/12 70 74 5 Pricoa Global Funding I 5.400% 10/18/12 650 696 5 Pricoa Global Funding I 5.450% 6/11/14 1,010 1,090 Principal Financial Group Inc. 7.875% 5/15/14 400 455 5 Principal Life Global Funding I 4.400% 10/1/10 200 203 5 Principal Life Global Funding I 6.250% 2/15/12 620 665 5 Principal Life Global Funding I 5.250% 1/15/13 885 944 5 Principal Life Global Funding I 5.125% 10/15/13 360 382 Principal Life Income Funding Trusts 5.125% 3/1/11 600 621 Principal Life Income Funding Trusts 5.300% 12/14/12 25 27 Principal Life Income Funding Trusts 5.300% 4/24/13 340 364 Prudential Financial Inc. 5.800% 6/15/12 610 656 Prudential Financial Inc. 3.625% 9/17/12 725 748 Prudential Financial Inc. 2.750% 1/14/13 1,500 1,502 Prudential Financial Inc. 5.100% 9/20/14 250 264 Prudential Financial Inc. 6.200% 1/15/15 150 164 5 TIAA Global Markets Inc. 4.950% 7/15/13 140 152 Travelers Cos. Inc. 5.375% 6/15/12 250 269 4 Travelers Cos. Inc. 6.250% 3/15/37 350 344 Travelers Property Casualty Corp. 5.000% 3/15/13 640 691 UnitedHealth Group Inc. 5.125% 11/15/10 1,862 1,911 UnitedHealth Group Inc. 5.250% 3/15/11 530 550 UnitedHealth Group Inc. 5.500% 11/15/12 1,073 1,161 UnitedHealth Group Inc. 4.875% 2/15/13 593 632 UnitedHealth Group Inc. 4.875% 4/1/13 755 807 UnitedHealth Group Inc. 4.750% 2/10/14 100 105 UnitedHealth Group Inc. 5.000% 8/15/14 110 117 WellPoint Health Networks Inc. 6.375% 1/15/12 250 270 WellPoint Inc. 5.000% 1/15/11 300 309 WellPoint Inc. 6.800% 8/1/12 924 1,023 WellPoint Inc. 6.000% 2/15/14 955 1,048 Willis North America Inc. 5.125% 7/15/10 170 172 Willis North America Inc. 5.625% 7/15/15 625 636 XL Capital Finance Europe PLC 6.500% 1/15/12 966 1,025 5 Xlliac Global Funding 4.800% 8/10/10 330 329 4,5 ZFS Finance USA Trust I 5.875% 5/9/32 94 89 Real Estate Investment Trusts (0.8%) Arden Realty LP 5.200% 9/1/11 180 188 Boston Properties LP 6.250% 1/15/13 268 291 Brandywine Operating Partnership LP 5.750% 4/1/12 109 113 Brandywine Operating Partnership LP 5.400% 11/1/14 150 151 Developers Diversified Realty Corp. 5.250% 4/15/11 170 170 Duke Realty LP 4.625% 5/15/13 275 278 Duke Realty LP 6.250% 5/15/13 625 662 HCP Inc. 6.450% 6/25/12 300 319 Hospitality Properties Trust 7.875% 8/15/14 200 216 Kimco Realty Corp. 4.820% 8/15/11 325 333 Liberty Property LP 6.375% 8/15/12 506 545 Simon Property Group LP 4.875% 8/15/10 350 355 Simon Property Group LP 5.300% 5/30/13 872 920 Simon Property Group LP 6.750% 5/15/14 175 192 5 WCI Finance LLC / WEA Finance LLC 5.400% 10/1/12 900 955 5 WEA Finance LLC / WT Finance Aust Pty Ltd. 7.500% 6/2/14 600 671 5 WT Finance Aust Pty Ltd. / Westfield Capital / WEA Finance LLC 4.375% 11/15/10 450 458 Industrial (30.1%) Basic Industry (1.5%) Air Products & Chemicals Inc. 4.150% 2/1/13 300 313 Alcoa Inc. 6.000% 7/15/13 1,725 1,834 ArcelorMittal 5.375% 6/1/13 1,493 1,584 ArcelorMittal USA Inc. 6.500% 4/15/14 100 108 Barrick Gold Financeco LLC 6.125% 9/15/13 550 614 BHP Billiton Finance USA Ltd. 5.125% 3/29/12 500 535 BHP Billiton Finance USA Ltd. 4.800% 4/15/13 175 188 BHP Billiton Finance USA Ltd. 5.500% 4/1/14 225 248 Dow Chemical Co. 4.850% 8/15/12 350 370 Dow Chemical Co. 7.600% 5/15/14 950 1,087 Dow Chemical Co. 5.900% 2/15/15 680 737 International Paper Co. 5.300% 4/1/15 250 264 International Paper Co. 7.950% 6/15/18 175 204 PPG Industries Inc. 5.750% 3/15/13 380 412 Praxair Inc. 1.750% 11/15/12 500 500 Rio Tinto Finance USA Ltd. 5.875% 7/15/13 915 1,002 Rio Tinto Finance USA Ltd. 8.950% 5/1/14 2,425 2,923 Rohm and Haas Co. 5.600% 3/15/13 470 505 Sherwin-Williams Co. 3.125% 12/15/14 75 75 Capital Goods (3.7%) 3M Co. 4.500% 11/1/11 500 527 Allied Waste North America Inc. 7.125% 5/15/16 250 272 Allied Waste North America Inc. 6.875% 6/1/17 200 218 5 BAE Systems Holdings Inc. 4.750% 8/15/10 745 754 5 BAE Systems Holdings Inc. 6.400% 12/15/11 500 537 Bemis Co. Inc. 5.650% 8/1/14 700 754 Boeing Capital Corp. 6.100% 3/1/11 450 472 Boeing Capital Corp. 6.500% 2/15/12 1,425 1,558 Boeing Co. 1.875% 11/20/12 500 502 Boeing Co. 3.500% 2/15/15 250 255 Caterpillar Financial Services Corp. 4.300% 6/1/10 20 20 Caterpillar Financial Services Corp. 5.750% 2/15/12 1,500 1,620 Caterpillar Financial Services Corp. 4.250% 2/8/13 1,470 1,563 Caterpillar Financial Services Corp. 2.000% 4/5/13 1,250 1,248 Cooper US Inc. 5.250% 11/15/12 300 324 CRH America Inc. 5.625% 9/30/11 2,209 2,319 CRH America Inc. 6.950% 3/15/12 200 218 CRH America Inc. 5.300% 10/15/13 825 878 Eaton Corp. 5.750% 7/15/12 350 382 Emerson Electric Co. 4.125% 4/15/15 230 241 General Dynamics Corp. 1.800% 7/15/11 225 227 General Dynamics Corp. 5.250% 2/1/14 590 647 General Electric Co. 5.000% 2/1/13 2,875 3,102 Honeywell International Inc. 6.125% 11/1/11 185 200 Honeywell International Inc. 4.250% 3/1/13 75 79 Illinois Tool Works Inc. 5.150% 4/1/14 575 631 Ingersoll-Rand Global Holding Co. Ltd. 6.000% 8/15/13 705 774 Ingersoll-Rand Global Holding Co. Ltd. 9.500% 4/15/14 1,100 1,335 John Deere Capital Corp. 5.400% 10/17/11 600 639 John Deere Capital Corp. 7.000% 3/15/12 2,300 2,546 John Deere Capital Corp. 5.250% 10/1/12 2,000 2,172 John Deere Capital Corp. 4.900% 9/9/13 500 541 John Deere Capital Corp. 2.950% 3/9/15 1,250 1,248 L-3 Communications Corp. 6.125% 1/15/14 100 102 Lafarge SA 6.150% 7/15/11 50 52 2 Martin Marietta Materials Inc. 0.399% 4/30/10 425 425 Northrop Grumman Systems Corp. 7.125% 2/15/11 200 211 Roper Industries Inc. 6.625% 8/15/13 1,175 1,315 5 Siemens Financieringsmaatschappij NV 5.500% 2/16/12 900 966 Textron Financial Corp. 4.600% 5/3/10 181 181 Textron Financial Corp. 5.400% 4/28/13 330 338 Tyco International Finance SA 6.375% 10/15/11 235 252 Tyco International Finance SA 4.125% 10/15/14 150 154 Tyco International Finance SA 8.500% 1/15/19 400 496 Communication (7.4%) America Movil SAB de CV 5.500% 3/1/14 500 538 American Tower Corp. 4.625% 4/1/15 125 128 AT&T Corp. 7.300% 11/15/11 1,380 1,512 AT&T Inc. 5.875% 2/1/12 750 804 AT&T Inc. 6.700% 11/15/13 1,900 2,170 AT&T Mobility LLC 6.500% 12/15/11 750 813 British Telecommunications PLC 9.125% 12/15/10 2,080 2,194 British Telecommunications PLC 5.150% 1/15/13 1,000 1,056 CBS Corp. 8.200% 5/15/14 500 582 Cellco Partnership / Verizon Wireless Capital LLC 3.750% 5/20/11 4,750 4,901 Cellco Partnership / Verizon Wireless Capital LLC 5.250% 2/1/12 450 480 Cellco Partnership / Verizon Wireless Capital LLC 7.375% 11/15/13 2,365 2,738 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 300 328 CenturyTel Inc. 7.875% 8/15/12 750 838 CenturyTel Inc. 5.000% 2/15/15 250 256 Comcast Cable Communications Holdings Inc. 8.375% 3/15/13 457 531 Comcast Cable Communications LLC 6.750% 1/30/11 500 523 Comcast Corp. 5.450% 11/15/10 775 797 Comcast Corp. 5.500% 3/15/11 640 667 Comcast Corp. 5.300% 1/15/14 1,000 1,078 COX Communications Inc. 6.750% 3/15/11 500 526 COX Communications Inc. 7.125% 10/1/12 1,614 1,806 COX Communications Inc. 4.625% 6/1/13 100 106 COX Communications Inc. 5.450% 12/15/14 500 542 Deutsche Telekom International Finance BV 8.500% 6/15/10 525 533 Deutsche Telekom International Finance BV 5.250% 7/22/13 450 483 Deutsche Telekom International Finance BV 5.875% 8/20/13 885 965 Deutsche Telekom International Finance BV 4.875% 7/8/14 100 105 5 DIRECTV Holdings LLC 3.550% 3/15/15 600 594 5 DirecTV Holdings LLC / DirecTV Financing Co. Inc. 4.750% 10/1/14 300 313 DirecTV Holdings LLC / DirecTV Financing Co. Inc. 6.375% 6/15/15 1,275 1,321 France Telecom SA 7.750% 3/1/11 2,770 2,938 France Telecom SA 4.375% 7/8/14 1,000 1,060 McGraw-Hill Cos. Inc. 5.375% 11/15/12 290 312 New Cingular Wireless Services Inc. 7.875% 3/1/11 2,000 2,127 New Cingular Wireless Services Inc. 8.125% 5/1/12 2,258 2,550 5 New Communications Holdings Inc. 7.875% 4/15/15 275 282 5 New Communications Holdings Inc. 8.250% 4/15/17 350 354 News America Inc. 5.300% 12/15/14 550 601 4 Nynex Corp. 9.550% 5/1/10 51 51 5 Pearson PLC 7.000% 6/15/11 940 996 Qwest Corp. 7.625% 6/15/15 150 164 Reed Elsevier Capital Inc. 7.750% 1/15/14 200 230 Rogers Communications Inc. 7.250% 12/15/12 1,108 1,255 Rogers Communications Inc. 6.375% 3/1/14 250 277 Telecom Italia Capital SA 6.200% 7/18/11 300 315 Telecom Italia Capital SA 5.250% 11/15/13 1,600 1,678 Telecom Italia Capital SA 6.175% 6/18/14 625 671 Telecom Italia Capital SA 4.950% 9/30/14 400 410 Telefonica Emisiones SAU 5.984% 6/20/11 2,860 3,010 Telefonica Emisiones SAU 5.855% 2/4/13 1,150 1,252 Telefonica Europe BV 7.750% 9/15/10 380 392 Thomson Reuters Corp. 5.950% 7/15/13 1,250 1,381 Thomson Reuters Corp. 5.700% 10/1/14 350 385 Time Warner Cable Inc. 5.400% 7/2/12 1,100 1,179 Time Warner Cable Inc. 6.200% 7/1/13 850 940 Time Warner Cable Inc. 7.500% 4/1/14 475 548 Time Warner Cable Inc. 3.500% 2/1/15 450 450 Verizon Communications Inc. 4.350% 2/15/13 1,100 1,167 Verizon Communications Inc. 5.250% 4/15/13 2,200 2,396 Verizon Communications Inc. 5.500% 2/15/18 475 502 Verizon Global Funding Corp. 7.250% 12/1/10 740 772 Verizon Global Funding Corp. 6.875% 6/15/12 415 461 Verizon Global Funding Corp. 7.375% 9/1/12 700 793 5 Vivendi SA 5.750% 4/4/13 450 483 Vodafone Group PLC 5.500% 6/15/11 1,050 1,102 Vodafone Group PLC 5.350% 2/27/12 1,340 1,431 Vodafone Group PLC 5.000% 12/16/13 295 318 WPP Finance UK 8.000% 9/15/14 550 632 Consumer Cyclical (3.6%) 5 American Honda Finance Corp. 5.125% 12/15/10 520 533 5 American Honda Finance Corp. 2.375% 3/18/13 600 600 5 American Honda Finance Corp. 4.625% 4/2/13 450 477 5 American Honda Finance Corp. 6.700% 10/1/13 600 677 Best Buy Co. Inc. 6.750% 7/15/13 225 250 4 CVS Caremark Corp. 6.302% 6/1/37 375 355 4,5 CVS Pass-Through Trust 6.117% 1/10/13 472 507 Daimler Finance North America LLC 4.875% 6/15/10 690 695 Daimler Finance North America LLC 8.000% 6/15/10 110 111 Daimler Finance North America LLC 5.875% 3/15/11 900 938 Daimler Finance North America LLC 7.300% 1/15/12 1,050 1,143 Daimler Finance North America LLC 6.500% 11/15/13 215 238 Darden Restaurants Inc. 5.625% 10/15/12 250 269 5 Harley-Davidson Funding Corp. 5.000% 12/15/10 200 204 5 Harley-Davidson Funding Corp. 5.250% 12/15/12 625 640 5 Harley-Davidson Funding Corp. 5.750% 12/15/14 250 249 Historic TW Inc. 9.125% 1/15/13 840 982 Hyundai Capital Services Inc. 5.625% 1/24/12 285 296 JC Penney Corp. Inc. 9.000% 8/1/12 510 575 Johnson Controls Inc. 5.250% 1/15/11 725 749 K Hovnanian Enterprises Inc. 6.250% 1/15/16 160 123 Lennar Corp. 5.125% 10/1/10 100 101 Lowe's Cos. Inc. 8.250% 6/1/10 200 202 Lowe's Cos. Inc. 5.600% 9/15/12 425 466 Macy's Retail Holdings Inc. 6.625% 4/1/11 385 401 Macy's Retail Holdings Inc. 5.350% 3/15/12 525 549 McDonald's Corp. 4.300% 3/1/13 300 319 MGM Mirage 6.750% 4/1/13 100 91 5 Nissan Motor Acceptance Corp. 5.625% 3/14/11 800 824 5 Nissan Motor Acceptance Corp. 3.250% 1/30/13 450 454 Nordstrom Inc. 6.750% 6/1/14 75 85 2 PACCAR Financial Corp. 0.300% 5/17/10 1,575 1,574 PACCAR Financial Corp. 1.950% 12/17/12 845 845 2 PACCAR Financial Corp. 0.300% 4/5/13 1,275 1,275 Staples Inc. 7.750% 4/1/11 100 106 Staples Inc. 7.375% 10/1/12 520 581 Staples Inc. 9.750% 1/15/14 660 797 Target Corp. 5.875% 3/1/12 400 433 Target Corp. 5.125% 1/15/13 220 239 Time Warner Inc. 6.875% 5/1/12 710 782 Toyota Motor Credit Corp. 1.900% 12/5/12 2,970 2,934 Viacom Inc. 4.375% 9/15/14 240 248 5 Volvo Treasury AB 5.950% 4/1/15 100 102 Wal-Mart Stores Inc. 4.250% 4/15/13 1,325 1,413 Wal-Mart Stores Inc. 3.200% 5/15/14 425 435 Wal-Mart Stores Inc. 2.875% 4/1/15 140 140 Walgreen Co. 4.875% 8/1/13 1,400 1,515 2 Walt Disney Co. 0.321% 7/16/10 450 450 Walt Disney Co. 5.700% 7/15/11 85 90 Walt Disney Co. 6.375% 3/1/12 35 38 Walt Disney Co. 4.500% 12/15/13 1,357 1,458 Western Union Co. 5.400% 11/17/11 1,335 1,428 Western Union Co. 6.500% 2/26/14 665 747 Yum! Brands Inc. 8.875% 4/15/11 200 215 Consumer Noncyclical (6.4%) Abbott Laboratories 3.750% 3/15/11 150 155 Abbott Laboratories 5.600% 5/15/11 380 401 Abbott Laboratories 5.150% 11/30/12 1,150 1,255 Altria Group Inc. 8.500% 11/10/13 1,850 2,161 AmerisourceBergen Corp. 5.625% 9/15/12 260 280 Anheuser-Busch InBev Worldwide Inc. 3.000% 10/15/12 800 820 5 Anheuser-Busch InBev Worldwide Inc. 2.500% 3/26/13 2,500 2,508 5 Anheuser-Busch InBev Worldwide Inc. 7.200% 1/15/14 1,400 1,607 5 Anheuser-Busch InBev Worldwide Inc. 5.375% 11/15/14 300 326 AstraZeneca PLC 5.400% 9/15/12 350 382 AstraZeneca PLC 5.400% 6/1/14 240 264 Avon Products Inc. 5.625% 3/1/14 825 903 Baxter FinCo BV 4.750% 10/15/10 440 450 Baxter International Inc. 1.800% 3/15/13 350 349 Biogen Idec Inc. 6.000% 3/1/13 895 967 Boston Scientific Corp. 4.500% 1/15/15 900 862 Bottling Group LLC 6.950% 3/15/14 150 173 Bristol-Myers Squibb Co. 5.250% 8/15/13 130 143 Cardinal Health Inc. 5.500% 6/15/13 100 107 CareFusion Corp. 4.125% 8/1/12 120 125 CareFusion Corp. 5.125% 8/1/14 360 382 5 Cargill Inc. 6.375% 6/1/12 100 109 5 Cargill Inc. 5.200% 1/22/13 950 1,017 Clorox Co. 5.000% 3/1/13 75 81 5 Coca-Cola Amatil Ltd. 3.250% 11/2/14 160 160 Coca-Cola Co. 3.625% 3/15/14 500 520 Coca-Cola Enterprises Inc. 5.000% 8/15/13 500 545 Coca-Cola Enterprises Inc. 7.375% 3/3/14 350 409 Coca-Cola Enterprises Inc. 4.250% 3/1/15 100 106 Covidien International Finance SA 5.150% 10/15/10 420 429 Covidien International Finance SA 5.450% 10/15/12 150 164 Delhaize Group SA 5.875% 2/1/14 50 55 Diageo Capital PLC 5.200% 1/30/13 150 162 Diageo Finance BV 5.500% 4/1/13 250 272 Dr Pepper Snapple Group Inc. 2.350% 12/21/12 250 251 Express Scripts Inc. 5.250% 6/15/12 1,000 1,064 General Mills Inc. 5.650% 9/10/12 320 350 General Mills Inc. 5.250% 8/15/13 400 437 GlaxoSmithKline Capital Inc. 4.850% 5/15/13 780 844 Hasbro Inc. 6.125% 5/15/14 200 219 Hershey Co. 5.300% 9/1/11 125 132 HJ Heinz Co. 5.350% 7/15/13 175 190 Hormel Foods Corp. 6.625% 6/1/11 100 106 Hospira Inc. 5.900% 6/15/14 150 163 Kellogg Co. 5.125% 12/3/12 230 251 Kellogg Co. 4.250% 3/6/13 350 370 Koninklijke Philips Electronics NV 4.625% 3/11/13 335 357 Kraft Foods Inc. 5.625% 8/11/10 300 305 Kraft Foods Inc. 5.625% 11/1/11 600 637 Kraft Foods Inc. 6.250% 6/1/12 500 546 Kraft Foods Inc. 2.625% 5/8/13 1,750 1,768 Kraft Foods Inc. 6.750% 2/19/14 400 450 Kroger Co. 6.750% 4/15/12 300 329 Kroger Co. 6.200% 6/15/12 315 343 Kroger Co. 5.000% 4/15/13 775 832 Kroger Co. 7.500% 1/15/14 375 433 Life Technologies Corp. 4.400% 3/1/15 400 405 McKesson Corp. 6.500% 2/15/14 220 246 5 Mead Johnson Nutrition Co. 3.500% 11/1/14 400 400 Medco Health Solutions Inc. 6.125% 3/15/13 700 765 Medco Health Solutions Inc. 7.250% 8/15/13 500 567 Medtronic Inc. 4.375% 9/15/10 200 203 Medtronic Inc. 4.500% 3/15/14 250 267 Medtronic Inc. 3.000% 3/15/15 1,000 995 Merck & Co. Inc. 1.875% 6/30/11 1,100 1,113 Molson Coors Capital Finance ULC 4.850% 9/22/10 150 153 Novartis Capital Corp. 1.900% 4/24/13 3,750 3,745 Novartis Capital Corp. 4.125% 2/10/14 500 529 PepsiAmericas Inc. 5.625% 5/31/11 110 116 PepsiAmericas Inc. 4.375% 2/15/14 375 397 PepsiCo Inc. 4.650% 2/15/13 670 722 Pfizer Inc. 4.450% 3/15/12 3,480 3,691 Pfizer Inc. 5.350% 3/15/15 1,125 1,238 Philip Morris International Inc. 4.875% 5/16/13 300 323 Philip Morris International Inc. 6.875% 3/17/14 315 362 Procter & Gamble Co. 4.600% 1/15/14 300 322 Procter & Gamble International Funding SCA 1.350% 8/26/11 500 503 Reynolds American Inc. 7.250% 6/1/13 200 221 Reynolds American Inc. 7.625% 6/1/16 75 84 5 Roche Holdings Inc. 4.500% 3/1/12 1,400 1,483 5 Roche Holdings Inc. 5.000% 3/1/14 100 108 5 SABMiller PLC 6.200% 7/1/11 1,125 1,184 5 SABMiller PLC 5.500% 8/15/13 218 236 Safeway Inc. 4.950% 8/16/10 325 330 Safeway Inc. 6.250% 3/15/14 250 278 St. Jude Medical Inc. 2.200% 9/15/13 1,250 1,247 St. Jude Medical Inc. 3.750% 7/15/14 500 514 Stryker Corp. 3.000% 1/15/15 400 400 Sysco Corp. 4.200% 2/12/13 220 233 5 Thermo Fisher Scientific Inc. 2.150% 12/28/12 450 448 Unilever Capital Corp. 3.650% 2/15/14 600 623 Whirlpool Corp. 5.500% 3/1/13 925 978 Wyeth 5.500% 3/15/13 1,610 1,768 Wyeth 5.500% 2/1/14 775 854 Energy (3.1%) Anadarko Petroleum Corp. 5.750% 6/15/14 800 867 BP Capital Markets PLC 3.125% 3/10/12 150 156 BP Capital Markets PLC 5.250% 11/7/13 566 624 BP Capital Markets PLC 3.625% 5/8/14 1,250 1,296 BP Capital Markets PLC 3.875% 3/10/15 160 166 Burlington Resources Finance Co. 6.500% 12/1/11 50 54 Canadian Natural Resources Ltd. 6.700% 7/15/11 200 214 Canadian Natural Resources Ltd. 5.150% 2/1/13 330 354 5 Cenovus Energy Inc. 4.500% 9/15/14 575 599 Chevron Corp. 3.450% 3/3/12 1,325 1,384 Conoco Funding Co. 6.350% 10/15/11 1,854 1,998 ConocoPhillips 8.750% 5/25/10 655 662 ConocoPhillips 9.375% 2/15/11 350 376 ConocoPhillips 4.400% 5/15/13 350 372 ConocoPhillips 4.750% 2/1/14 1,850 1,992 ConocoPhillips Australia Funding Co. 5.500% 4/15/13 20 22 ConocoPhillips Canada Funding Co. I 5.300% 4/15/12 35 38 Devon Energy Corp. 5.625% 1/15/14 150 164 Devon Financing Corp. ULC 6.875% 9/30/11 890 962 EnCana Corp. 4.750% 10/15/13 375 402 EOG Resources Inc. 6.125% 10/1/13 275 308 Husky Energy Inc. 5.900% 6/15/14 676 739 Kerr-McGee Corp. 6.875% 9/15/11 925 1,000 Marathon Oil Corp. 6.125% 3/15/12 570 615 Shell International Finance BV 1.875% 3/25/13 4,000 3,989 Shell International Finance BV 4.000% 3/21/14 2,596 2,730 5 Statoil ASA 5.125% 4/30/14 250 271 Transocean Inc. 5.250% 3/15/13 425 458 Valero Energy Corp. 6.875% 4/15/12 600 652 Valero Energy Corp. 4.500% 2/1/15 375 375 Weatherford International Inc. 5.950% 6/15/12 275 297 Weatherford International Ltd. 5.150% 3/15/13 525 559 5 Woodside Finance Ltd. 8.125% 3/1/14 225 259 XTO Energy Inc. 5.000% 8/1/10 700 710 XTO Energy Inc. 5.900% 8/1/12 650 714 XTO Energy Inc. 4.625% 6/15/13 365 393 XTO Energy Inc. 4.900% 2/1/14 275 298 Technology (3.3%) Adobe Systems Inc. 3.250% 2/1/15 375 375 Agilent Technologies Inc. 4.450% 9/14/12 1,500 1,573 Agilent Technologies Inc. 6.500% 11/1/17 200 217 CA Inc. 6.125% 12/1/14 500 546 Cisco Systems Inc. 5.250% 2/22/11 2,475 2,578 Computer Sciences Corp. 5.500% 3/15/13 1,000 1,073 Dell Inc. 3.375% 6/15/12 425 442 Dell Inc. 4.700% 4/15/13 985 1,059 Dun & Bradstreet Corp. 6.000% 4/1/13 600 648 Electronic Data Systems LLC 6.000% 8/1/13 1,400 1,564 Fiserv Inc. 6.125% 11/20/12 1,260 1,373 2 Hewlett-Packard Co. 0.317% 6/15/10 525 525 Hewlett-Packard Co. 2.250% 5/27/11 750 762 Hewlett-Packard Co. 2.950% 8/15/12 250 259 Hewlett-Packard Co. 4.500% 3/1/13 1,400 1,500 Hewlett-Packard Co. 6.125% 3/1/14 180 203 Hewlett-Packard Co. 4.750% 6/2/14 1,571 1,695 IBM International Group Capital LLC 5.050% 10/22/12 1,525 1,656 International Business Machines Corp. 4.950% 3/22/11 850 886 International Business Machines Corp. 4.750% 11/29/12 350 378 International Business Machines Corp. 2.100% 5/6/13 1,500 1,510 Intuit Inc. 5.400% 3/15/12 200 212 Lexmark International Inc. 5.900% 6/1/13 500 532 Microsoft Corp. 2.950% 6/1/14 500 509 2 Oracle Corp. 0.310% 5/14/10 2,100 2,100 Oracle Corp. 5.000% 1/15/11 560 580 Oracle Corp. 4.950% 4/15/13 487 530 Oracle Corp. 3.750% 7/8/14 375 391 Pitney Bowes Inc. 4.875% 8/15/14 500 534 Pitney Bowes Inc. 5.000% 3/15/15 225 240 Xerox Corp. 6.875% 8/15/11 1,050 1,119 Xerox Corp. 5.650% 5/15/13 600 644 Xerox Corp. 4.250% 2/15/15 750 760 Transportation (1.1%) American Airlines Pass Through Trust 2001- 01 6.817% 5/23/11 179 180 American Airlines Pass Through Trust 2001- 02 7.858% 10/1/11 360 370 4 American Airlines Pass Through Trust 2003- 01 3.857% 7/9/10 140 140 Burlington Northern Santa Fe Corp. 5.900% 7/1/12 100 109 Canadian National Railway Co. 6.375% 10/15/11 170 183 4 Continental Airlines Inc. 6.900% 1/2/18 68 69 4 Continental Airlines Inc. 9.798% 4/1/21 166 153 CSX Corp. 6.750% 3/15/11 660 694 CSX Corp. 5.500% 8/1/13 250 271 CSX Corp. 6.250% 4/1/15 132 147 Delta Air Lines Inc. 7.570% 11/18/10 1,693 1,735 4 Delta Air Lines Inc. 5.869% 3/18/11 61 62 Delta Air Lines Inc. 7.111% 9/18/11 740 773 Delta Air Lines Inc. 6.417% 7/2/12 310 309 4 Delta Air Lines Inc. 8.021% 8/10/22 102 93 5 ERAC USA Finance LLC 8.000% 1/15/11 200 210 5 ERAC USA Finance LLC 5.800% 10/15/12 400 434 5 ERAC USA Finance LLC 5.600% 5/1/15 176 190 Greenbrier Cos. Inc. 8.375% 5/15/15 125 114 2,4 JetBlue Airways 2004-1 G-1 Pass Through Trust 0.632% 12/15/13 277 243 2 JetBlue Airways 2004-1 G-2 Pass Through Trust 0.677% 3/15/14 625 527 2 JetBlue Airways 2004-2 G-2 Pass Through Trust 0.700% 11/15/16 440 330 Norfolk Southern Corp. 8.625% 5/15/10 230 232 Norfolk Southern Corp. 6.750% 2/15/11 370 389 Ryder System Inc. 6.000% 3/1/13 850 915 5 Southwest Airlines Co. 10.500% 12/15/11 625 700 Union Pacific Corp. 3.625% 6/1/10 420 422 Union Pacific Corp. 5.450% 1/31/13 100 109 Utilities (5.6%) Electric (4.4%) Alabama Power Co. 4.850% 12/15/12 160 173 Ameren Corp. 8.875% 5/15/14 650 752 American Water Capital Corp. 6.085% 10/15/17 675 721 Appalachian Power Co. 5.550% 4/1/11 500 519 Appalachian Power Co. 5.650% 8/15/12 380 410 Carolina Power & Light Co. 6.500% 7/15/12 620 683 Carolina Power & Light Co. 5.125% 9/15/13 190 207 2 CMS Energy Corp. 1.201% 1/15/13 300 286 Commonwealth Edison Co. 5.400% 12/15/11 350 373 Commonwealth Edison Co. 6.150% 3/15/12 695 755 Consolidated Edison Co. of New York Inc. 8.125% 5/1/10 130 131 Consumers Energy Co. 4.000% 5/15/10 1,720 1,726 Consumers Energy Co. 5.375% 4/15/13 772 835 Dominion Resources Inc. 5.700% 9/17/12 310 336 4 Dominion Resources Inc. 6.300% 9/30/66 940 890 DPL Inc. 6.875% 9/1/11 1,200 1,284 Duke Energy Corp. 3.350% 4/1/15 500 497 Duke Energy Ohio Inc. 2.100% 6/15/13 750 752 5 EDP Finance BV 5.375% 11/2/12 1,750 1,870 5 Enel Finance International SA 3.875% 10/7/14 1,050 1,063 Entergy Arkansas Inc. 5.400% 8/1/13 1,040 1,140 FirstEnergy Corp. 6.450% 11/15/11 11 12 Florida Power Corp. 6.650% 7/15/11 100 107 Florida Power Corp. 4.800% 3/1/13 180 192 4,5 FPL Energy Marcus Hook LP 7.590% 7/10/18 444 492 2 FPL Group Capital Inc. 1.138% 6/17/11 550 554 2 FPL Group Capital Inc. 0.650% 11/9/12 1,750 1,747 4 FPL Group Capital Inc. 6.350% 10/1/66 205 193 2 Georgia Power Co. 0.577% 3/15/13 750 752 4,5 GWF Energy LLC 6.131% 12/30/11 79 80 5 Iberdrola Finance Ireland Ltd. 3.800% 9/11/14 250 251 5 International Transmission Co. 4.450% 7/15/13 200 212 5 Israel Electric Corp. Ltd. 7.250% 1/15/19 50 53 MidAmerican Energy Co. 5.650% 7/15/12 750 812 Midamerican Energy Holdings Co. 3.150% 7/15/12 860 884 National Rural Utilities Cooperative Finance Corp. 7.250% 3/1/12 700 770 National Rural Utilities Cooperative Finance Corp. 2.625% 9/16/12 660 674 National Rural Utilities Cooperative Finance Corp. 5.500% 7/1/13 800 878 National Rural Utilities Cooperative Finance Corp. 4.750% 3/1/14 100 107 Nevada Power Co. 8.250% 6/1/11 200 215 Nevada Power Co. 6.500% 4/15/12 200 216 Nevada Power Co. 5.875% 1/15/15 290 317 5 Niagara Mohawk Power Corp. 3.553% 10/1/14 120 121 Northeast Utilities 7.250% 4/1/12 345 375 Northeast Utilities 5.650% 6/1/13 550 588 Northern States Power Co./MN 4.750% 8/1/10 200 202 Northern States Power Co./MN 8.000% 8/28/12 525 603 NSTAR Electric Co. 4.875% 10/15/12 130 141 Ohio Power Co. 5.300% 11/1/10 370 379 Oncor Electric Delivery Co. LLC 6.375% 5/1/12 740 800 Oncor Electric Delivery Co. LLC 5.950% 9/1/13 870 952 Pacific Gas & Electric Co. 4.200% 3/1/11 725 746 Pacific Gas & Electric Co. 6.250% 12/1/13 300 339 Pacific Gas & Electric Co. 5.750% 4/1/14 1,000 1,092 Peco Energy Co. 5.950% 11/1/11 300 322 Peco Energy Co. 5.600% 10/15/13 200 220 Peco Energy Co. 5.000% 10/1/14 120 130 2 Pepco Holdings Inc. 0.877% 6/1/10 250 250 4 PPL Capital Funding Inc. 6.700% 3/30/67 450 397 PPL Electric Utilities Corp. 7.125% 11/30/13 120 139 PPL Energy Supply LLC 5.400% 8/15/14 200 210 Progress Energy Inc. 7.100% 3/1/11 80 84 Progress Energy Inc. 6.850% 4/15/12 800 875 Progress Energy Inc. 6.050% 3/15/14 250 275 5 PSEG Power LLC 2.500% 4/15/13 475 476 PSEG Power LLC 5.000% 4/1/14 250 259 Public Service Co. of Colorado 7.875% 10/1/12 200 229 Public Service Electric & Gas Co. 5.125% 9/1/12 155 168 Public Service Electric & Gas Co. 5.000% 8/15/14 250 268 Sierra Pacific Power Co. 5.450% 9/1/13 240 258 Southern California Edison Co. 5.750% 3/15/14 300 335 2 Southern Co. 0.649% 10/21/11 800 804 Southern Co. 4.150% 5/15/14 100 105 Tampa Electric Co. 6.875% 6/15/12 470 515 Tampa Electric Co. 6.375% 8/15/12 167 182 5 Trans-Allegheny Interstate Line Co. 4.000% 1/15/15 400 400 Wisconsin Electric Power Co. 6.000% 4/1/14 150 167 Wisconsin Energy Corp. 6.500% 4/1/11 850 897 Natural Gas (1.2%) AGL Capital Corp. 7.125% 1/14/11 100 105 4 Enbridge Energy Partners LP 8.050% 10/1/37 105 104 Energy Transfer Partners LP 5.650% 8/1/12 270 290 Energy Transfer Partners LP 6.000% 7/1/13 440 476 Enterprise Products Operating LLC 7.500% 2/1/11 600 630 Enterprise Products Operating LLC 4.600% 8/1/12 500 528 Enterprise Products Operating LLC 5.650% 4/1/13 775 838 Enterprise Products Operating LLC 5.900% 4/15/13 880 956 Enterprise Products Operating LLC 9.750% 1/31/14 650 789 4 Enterprise Products Operating LLC 8.375% 8/1/66 450 457 5 Gulf South Pipeline Co. LP 5.750% 8/15/12 520 559 Kinder Morgan Energy Partners LP 6.750% 3/15/11 100 106 Kinder Morgan Energy Partners LP 5.850% 9/15/12 400 434 Magellan Midstream Partners LP 6.450% 6/1/14 100 111 5 NGPL PipeCo LLC 6.514% 12/15/12 900 988 ONEOK Partners LP 8.875% 6/15/10 200 203 ONEOK Partners LP 5.900% 4/1/12 400 428 Plains All American Pipeline LP / PAA Finance Corp. 4.250% 9/1/12 360 376 5 Rockies Express Pipeline LLC 6.250% 7/15/13 525 574 5 Rockies Express Pipeline LLC 3.900% 4/15/15 150 149 4 Southern Union Co. 7.200% 11/1/66 400 372 4 TransCanada PipeLines Ltd. 6.350% 5/15/67 175 165 5 Williams Partners LP 3.800% 2/15/15 600 599 Total Corporate Bonds (Cost $625,915) Sovereign Bonds (U.S. Dollar-Denominated) (0.5%) 5 Emirate of Abu Dhabi 5.500% 4/8/14 80 87 Export-Import Bank of Korea 5.500% 10/17/12 400 425 5 Gaz Capital SA for Gazprom 6.212% 11/22/16 250 257 5 Hana Bank 6.500% 4/9/12 120 128 5 Industrial Bank of Korea 7.125% 4/23/14 150 167 Korea Development Bank 5.300% 1/17/13 450 471 5 MDC-GMTN B.V. 5.750% 5/6/14 400 426 Petrobras International Finance Co. 9.125% 7/2/13 125 148 4,5 Petroleum Co. of Trinidad & Tobago Ltd. 6.000% 5/8/22 150 141 5 Petronas Capital Ltd. 7.000% 5/22/12 100 110 4,5 PF Export Receivables Master Trust 3.748% 6/1/13 122 120 4,5 PF Export Receivables Master Trust 6.436% 6/1/15 241 253 5 Qatar Government International Bond 5.150% 4/9/14 100 107 5 Qatar Government International Bond 4.000% 1/20/15 200 204 4,5 Qatar Petroleum 5.579% 5/30/11 167 172 4,5 Ras Laffan Liquefied Natural Gas Co. Ltd. II 5.298% 9/30/20 300 307 5 Ras Laffan Liquefied Natural Gas Co. Ltd. III 5.500% 9/30/14 175 188 5 TDIC Finance Ltd. 6.500% 7/2/14 400 426 5 TransCapitalInvest Ltd. for OJSC AK Transneft 5.670% 3/5/14 575 603 Total Sovereign Bonds (Cost $4,508) Taxable Municipal Bonds (0.4%) Duke University 4.200% 4/1/14 180 190 Florida Hurricane Catastrophe Fund Finance Corp. Rev. 1.010% 10/15/12 1,090 1,043 Howard Hughes Medical Institute 3.450% 9/1/14 150 155 Illinois GO 2.766% 1/1/12 1,000 1,009 Illinois GO 4.071% 1/1/14 1,000 1,011 New York City NY IDA Special Fac. Rev. (American Airlines Inc. J.F.K International Project) 7.500% 8/1/16 75 75 Total Taxable Municipal Bonds (Cost $3,492) Tax-Exempt Municipal Bonds (0.1%) California Housing Finance Agency Home Mortgage Rev. VRDO 0.280% 8/1/37 LOC 240 240 California Housing Finance Agency Multifamily Housing Rev. VRDO 0.280% 2/1/37 LOC 600 600 Total Tax-Exempt Municipal Bonds (Cost $840) Shares Convertible Preferred Stock (0.0%) 6 Lehman Brothers Holdings Inc. Pfd. (Cost $700) 7.250% 700 2 Preferred Stocks (0.3%) Southern California Edison Co. Pfd. 5.349% 19,112 1,909 Goldman Sachs Group Inc. Pfd. 6.050% 19,800 441 Santander Finance Preferred SA Unipersonal Pfd. 6.800% 7,084 200 Aspen Insurance Holdings Ltd. Pfd. 7.401% 5,950 138 Federal National Mortgage Assn. Pfd. 5.948% 21,600 18 Total Preferred Stocks (Cost $3,270) Temporary Cash Investment (1.1%) Money Market Fund (1.1%) 8 Vanguard Market Liquidity Fund (Cost 0.183% 9,420,900 Total Investments (99.1%) (Cost $869,297) Other Assets and Liabilities-Net (0.9%) Net Assets (100%) 1 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 2 Adjustable-rate security. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2010, the aggregate value of these securities was $129,770,000, representing 14.6% of net assets. 6 Non-income-producing securitysecurity in default. 7 Securities with a value of $858,000 have been segregated as initial margin for open futures contracts. 8 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. GOGeneral Obligation Bond. IDAIndustrial Development Authority Bond. REITReal Estate Investment Trust. VRDOVariable Rate Demand Obligation. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Futures Contracts: The portfolio uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) 2-Year United States Treasury Note June 2010 257 55,757 (10) 5-Year United States Treasury Note June 2010 (405) 46,512 200 10-Year United States Treasury Note June 2010 (30) 3,488 2 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Swap Contracts: The portfolio may invest in credit default swaps to adjust the overall credit risk of the portfolio or to actively overweight or underweight credit risk to a specific bond issuer. The portfolio has sold credit protection through credit default swaps, to simulate investments in long bond positions that are either unavailable or considered to be less attractively priced in the bond market. The portfolio has also purchased credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an upfront payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer the notional amount and take delivery of a debt instrument of the reference issuer of the same notional par amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for debt instruments of the relevant reference entity, as determined either in a market auction for credit default swaps of such reference entity or pursuant to a pre-agreed upon valuation procedure. The portfolio has also entered into interest rate swap transactions to adjust the portfolio's sensitivity to changes in interest rates and maintain the ability to generate income at prevailing market rates. Under the terms of the swaps, one party pays the other an amount that is a fixed percentage rate applied to a notional principal amount. In return, the counterparty agrees to pay a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. The portfolio is subject to credit risk through its investment in swap transactions to earn the total return on the Commercial Mortgage-Backed Securities (CMBS) Index. Under the terms of the swaps, the portfolio receives the total return (either receiving the increase or paying the decrease) on the CMBS index, applied to a notional principal amount. In return, the portfolio agrees to pay the counterparty a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. At the same time, the portfolio invests an amount equal to the notional amount of the swaps in high-quality floating-rate securities. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the portfolio under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risks associated with selling credit protection are that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the portfolio (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the portfolio) will be significantly less than the amount paid by the portfolio and, in a physically settled swap, the portfolio may receive an illiquid debt instrument. A primary risk for all types of swaps is that a counterparty will default on its obligation to pay net amounts due to the portfolio. The portfolio's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the portfolio and the counterparty and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio's net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. At March 31, 2010, the portfolio had the following open swap contracts: Credit Default Swaps Up-Front Premium Periodic Unrealized Notional Received Premium Appreciation Termination Amount (Paid) Received (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (Paid) (%) ($000) Credit Protection Sold/Moodys Rating Bank of America Corporation/A2 3/20/15 DBAG 280 6 1.00 4 Burlington Northern/Baa1 6/20/12 DBAG 400  0.40  Johnson & Johnson/Aaa 9/20/12 GSCM 410  0.07 (2) Johnson & Johnson/Aaa 9/20/12 UBSAG 160  0.08 (1) MetLife Inc./A2 3/20/15 DBAG 300 18 1.00 5 Credit Protection Purchased AT&T Inc. 6/20/13 GSCM 300  (1.04) (4) Bank of America Corporation 12/20/14 DBAG 340 (4) (1.00) (2) Bank of America Corporation 12/20/14 BARC 340 (4) (1.00) (1) Bank of America Corporation 12/20/14 BARC 300 (3) (1.00) (1) Citigroup Inc. 6/20/14 BOANA 1,120 (48) (5.00) (198) Merrill Lynch 9/20/13 BOANA 300  (2.90) (16) Wells Fargo 3/20/15 GSCM 280 (2) (1.00) (4) (220) 1 BARCBarclays Bank PLC. BOANABank of America, N.A. DBAGDeutsche Bank AG. GSCMGoldman Sachs Bank USA. UBSAGUBS AG. Interest Rate Swaps Termination Counterparty 1 Notional Fixed Interest Floating Interest Rate Unrealized Date Amount Rate Received Received (Paid) (Depreciation) ($000) (Paid)(%) (%) ($000) 5/18/10 BARC 1,100 2.55 (0.25) 2 3 8/15/10 JPMC 12,000 4.04 (0.25) 2 160 9/30/10 BARC 2,273 3.44 (0.29) 2 34 11/6/10 BARC 1,104 1.35 (0.23) 3 6 11/6/10 BARC 1,029 1.35 (0.23) 3 6 11/6/10 GSCM 1,544 1.36 (0.23) 3 9 11/6/10 WFC 289 1.36 (0.23) 3 2 11/15/10 WFC 700 1.08 (0.23) 3 3 11/15/10 WFC 650 0.99 (0.23) 3 3 11/15/10 GSCM 70 0.63 (0.23) 3 - 12/15/10 WFC 450 1.02 (0.23) 3 2 1/18/11 BOANA 170 0.74 (0.24) 3 1 3/15/11 BARC 230 0.55 (0.28) 2 - 4/15/11 BOANA 600 1.05 (0.23) 3 3 5/15/11 BARC 75 0.60 (0.23) 3 - 5/16/11 BOANA 100 0.94 (0.23) 3 1 5/16/11 WFC 80 0.98 (0.23) 3 - 6/15/11 GSCM 175 1.32 (0.23) 3 1 6/15/11 WFC 25 1.32 (0.23) 3 - 7/15/11 JPMC 375 1.29 (0.23) 3 3 7/15/11 WFC 400 1.32 (0.23) 3 3 7/15/11 BARC 2,500 1.20 (0.23) 3 17 7/15/11 GSCM 400 1.30 (0.23) 3 3 7/15/11 WFC 200 1.30 (0.23) 3 2 7/15/11 GSCM 80 1.09 (0.23) 3 1 7/15/11 BOANA 275 1.09 (0.23) 3 1 8/15/11 GSCM 100 1.09 (0.23) 3 - 8/15/11 BOANA 350 0.83 (0.23) 3 1 8/15/11 WFC 400 0.74 (0.23) 3 - 9/15/11 WFC 150 1.41 (0.23) 3 1 9/15/11 BARC 385 1.40 (0.23) 3 3 9/15/11 BOANA 700 0.84 (0.23) 3 1 10/6/11 WFC 1,328 1.72 (0.23) 3 18 10/6/11 BARC 1,808 1.72 (0.23) 3 24 10/15/11 WFC 125 1.51 (0.23) 3 1 10/15/11 WFC 600 0.93 (0.24) 2 1 10/21/11 WFC 800 1.34 (0.25) 2 6 11/15/11 GSCM 289 1.36 (0.23) 3 2 11/15/11 WFC 350 1.48 (0.23) 3 3 11/15/11 WFC 30 1.50 (0.23) 3 - 12/6/11 WFC 4,173 2.02 (0.25) 2 73 1/15/12 WFC 250 1.38 (0.23) 3 2 1/15/12 WFC 300 1.23 (0.23) 3 1 1/15/12 WFC 500 1.15 (0.23) 3 1 1/15/12 WFC 110 1.08 (0.23) 3 - 1/15/12 WFC 10 1.05 (0.23) 3 - 1/15/12 WFC 300 1.06 (0.23) 3 - 2/6/12 WFC 1,500 1.49 (0.23) 3 13 2/15/12 BOANA 1,000 1.77 (0.23) 3 13 2/23/12 GSCM 3,800 1.21 (0.25) 2 8 3/6/12 GSCM 1,350 1.50 (0.23) 3 11 4/15/12 GSCM 230 1.54 (0.23) 3 2 4/15/12 WFC 300 1.54 (0.23) 3 2 5/15/12 GSCM 1,300 1.90 (0.23) 3 19 5/15/12 BOANA 50 1.35 (0.23) 3 - 5/15/12 WFC 720 1.26 (0.23) 3 1 6/15/12 BARC 80 1.68 (0.23) 3 1 6/15/12 BARC 400 1.61 (0.23) 3 3 6/15/12 WFC 1,300 1.57 (0.23) 3 9 6/15/12 WFC 2,000 1.45 (0.23) 3 9 6/15/12 JPMC 70 1.35 (0.23) 3 - 7/15/12 GSCM 1,000 1.73 (0.23) 3 10 7/15/12 BARC 900 1.68 (0.23) 3 8 7/15/12 WFC 90 1.45 (0.23) 3 - 7/15/12 WFC 220 1.45 (0.23) 3 1 7/15/12 JPMC 655 1.37 (0.23) 3 1 7/16/12 WFC 80 1.59 (0.23) 3 1 8/15/12 WFC 2,050 1.85 (0.23) 3 24 8/20/12 WFC 700 1.77 (0.24) 3 7 9/6/12 GSCM 1,445 2.07 (0.23) 3 24 9/6/12 BOANA 2,045 2.07 (0.23) 3 33 9/15/12 GSCM 1,700 1.86 (0.23) 3 19 9/15/12 WFC 1,175 1.76 (0.23) 3 10 10/15/12 WFC 130 1.80 (0.23) 3 1 10/15/12 BOANA 600 1.75 (0.23) 3 4 10/20/12 BARC 500 1.76 (0.24) 3 4 10/20/12 BARC 1,100 2.04 (0.24) 3 16 10/22/12 BOANA 300 2.45 (0.24) 3 7 11/9/12 WFC 1,750 1.86 (0.25) 2 13 11/15/12 WFC 175 1.90 (0.23) 3 2 11/15/12 BARC 300 1.95 (0.23) 3 3 11/15/12 WFC 250 1.81 (0.23) 3 2 11/15/12 WFC 40 1.56 (0.23) 3 - 12/6/12 BARC 1,900 2.33 (0.25) 2 36 12/6/12 BARC 200 1.93 (0.25) 2 2 12/15/12 BOANA 2,490 2.21 (0.26) 2 39 12/15/12 WFC 1,100 1.82 (0.23) 3 8 12/15/12 WFC 1,000 1.76 (0.23) 3 5 12/15/12 WFC 2,280 1.72 (0.23) 3 10 12/15/12 GSCM 2,250 1.60 (0.26) 2 (2) 12/17/12 BOANA 2,000 2.03 (0.23) 3 25 12/17/12 WFC 400 2.26 (0.26) 2 7 12/17/12 WFC 500 1.99 (0.26) 2 5 1/15/13 WFC 2,800 1.77 (0.24) 2 8 1/15/13 WFC 3,000 1.72 (0.23) 3 10 1/15/13 JPMC 300 1.63 (0.23) 2 - 2/15/13 WFC 100 1.96 (0.23) 3 1 2/15/13 WFC 700 1.71 (0.23) 3 1 2/15/13 WFC 45 1.89 (0.23) 3 - 2/15/13 WFC 620 1.73 (0.23) 3 1 2/20/13 WFC 580 1.93 (0.24) 3 4 3/15/13 WFC 55 2.10 (0.23) 3 1 3/15/13 WFC 200 2.17 (0.23) 3 3 3/15/13 BARC 250 2.38 (0.23) 3 5 3/15/13 WFC 100 1.85 (0.23) 3 1 3/15/13 JPMC 2,300 1.74 (0.23) 3 3 3/15/13 WFC 750 1.71 (0.25) 2 (1) 4/5/13 GSCM 1,275 1.77 (0.25) 3 1 6/15/13 GSCM 225 2.35 (0.23) 3 4 7/15/13 BARC 100 2.53 (0.23) 3 2 7/15/13 BOANA 1,400 2.19 (0.23) 3 14 9/15/13 WFC 1,000 2.33 (0.26) 2 10 9/16/13 GSCM 400 2.29 (0.26) 2 3 11/15/13 WFC 90 2.04 (0.23) 3 - 11/15/13 WFC 1,200 2.04 (0.23) 3 (1) 11/15/13 BARC 500 2.24 (0.23) 3 3 11/15/13 WFC 700 2.09 (0.23) 3 1 11/17/13 JPMC 175 2.17 (0.23) 3 1 12/1/13 GSCM 1,020 2.58 (0.25) 2 16 12/1/13 WFC 2,923 2.58 (0.25) 2 45 12/1/13 GSCM 2,923 2.58 (0.25) 2 45 3/6/14 GSCM 3,074 2.45 (0.23) 3 28 3/15/14 WFC 400 2.66 (0.23) 3 7 4/15/14 WFC 700 2.21 (0.23) 3 (1) 5/15/14 GSCM 75 2.30 (0.23) 3 - 6/15/14 WFC 300 2.34 (0.23) 3 - 6/16/14 WFC 5 2.58 (0.23) 3 - 7/15/14 WFC 1,200 2.31 (0.23) 3 (3) 8/15/14 WFC 2,100 2.68 (0.23) 3 24 3/24/15 GSCM 100 2.91 (0.25) 3 1 6/1/16 WFC 350 2.91 (0.25) 2 (4) 8/15/16 GSCM 280 3.03 (0.23) 3 (1) 8/15/16 BOANA 140 3.23 (0.23) 3 1 12/15/16 WFC 500 3.37 (0.26) 2 4 12/15/16 JPMC 425 3.26 (0.25) 2 - 12/15/16 WFC 250 3.26 (0.25) 2 - 1/15/17 BARC 60 2.97 (0.23) 3 (1) 2/15/17 WFC 1,700 3.37 (0.23) 3 15 2/15/17 GSCM 1,770 3.43 (0.23) 3 23 2/15/17 BARC 80 3.18 (0.23) 3 - 6/15/17 GSCM 260 3.49 (0.23) 3 3 6/15/17 BARC 130 3.47 (0.23) 3 1 6/15/17 GSCM 300 3.40 (0.23) 3 2 6/15/17 BOANA 100 3.31 (0.23) 3 - 9/15/17 GSCM 1,500 3.52 (0.23) 3 17 9/15/17 BARC 1,700 3.36 (0.23) 3 1 1,116 1 BARCBarclays Bank PLC. BOANABank of America, N.A. GSCMGoldman Sachs Bank USA. JPMCJP Morgan Chase Bank. WFCWachovia Bank, N.A. 2 Based on three-month London InterBank Offered Rate (LIBOR) as of the most recent payment date. 3 Based on one-month London InterBank Offered Rate (LIBOR) as of the most recent payment date. Total Return Swaps Floating Unrealized Notional Interest Rate Appreciation Amount Received (Depreciation) Reference Entity/ Termination Date Counterparty 1 ($000) (Paid) 2 (%) ($000) Lehman Commercial Mortgage-Backed Securities AAA Index 7/1/10 BARC 500 (0.23) (20) 8/1/10 BARC 500 (0.23) (8) (28) 1 BARCBarclays Bank PLC. 2 Based on one-month London InterBank Offered Rate (LIBOR) as of the most recent payment date. D. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of March 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  17,559  Asset-Backed/Commercial Mortgage-Backed Securities  205,926  Corporate Bonds  637,616  Sovereign Bonds  4,740  Taxable Municipal Bonds  3,483  Tax-Exempt Municipal Bonds  840  Convertible Preferred Stocks 2   Preferred Stocks 2,706   Temporary Cash Investments 9,421   Futures ContractsAssets 1 40   Futures ContractsLiabilities 1 (93)   Swap ContractsAssets  1,139  Swap ContractsLiabilities  (271)  Total 12,076 871,032  1 Represents variation margin on the last day of the reporting period. E. At March 31, 2010, the cost of investment securities for tax purposes was $870,223,000. Net unrealized appreciation of investment securities for tax purposes was $12,070,000, consisting of unrealized gains of $23,309,000 on securities that had risen in value since their purchase and $11,239,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard High Yield Bond Portfolio Schedule of Investments As of March 31, 2010 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (3.0%) U.S. Government Securities (3.0%) United States Treasury Note/Bond 4.000% 11/15/12 2,520 2,692 United States Treasury Note/Bond 4.250% 8/15/13 2,500 2,705 United States Treasury Note/Bond 2.250% 5/31/14 4,275 4,280 Total U.S. Government and Agency Obligations (Cost $9,354) Corporate Bonds (93.5%) Finance (10.1%) Banking (5.3%) BAC Capital Trust XI 6.625% 5/23/36 3,255 2,976 Bank America Capital II 8.000% 12/15/26 410 412 Capital One Capital V 10.250% 8/15/39 1,420 1,680 Capital One Capital VI 8.875% 5/15/40 665 721 1 Citigroup Capital XXI 8.300% 12/21/37 3,425 3,468 2 GMAC Inc. 8.000% 3/15/20 2,050 2,096 LBG Capital No.1 PLC 7.875% 11/1/20 3,735 3,362 NB Capital Trust IV 8.250% 4/15/27 750 765 2 Provident Funding Associates 10.250% 4/15/17 1,230 1,239 Finance Companies (2.3%) CIT Group Funding Co. of Delaware LLC 10.250% 5/1/13 125 131 CIT Group Funding Co. of Delaware LLC 10.250% 5/1/14 188 195 CIT Group Funding Co. of Delaware LLC 10.250% 5/1/15 188 195 CIT Group Funding Co. of Delaware LLC 10.250% 5/1/16 313 324 CIT Group Funding Co. of Delaware LLC 10.250% 5/1/17 439 454 CIT Group Inc. 7.000% 5/1/13 306 298 CIT Group Inc. 7.000% 5/1/14 459 434 CIT Group Inc. 7.000% 5/1/15 459 428 CIT Group Inc. 7.000% 5/1/16 765 705 CIT Group Inc. 7.000% 5/1/17 1,072 987 2 GMAC Inc. 8.300% 2/12/15 2,070 2,174 GMAC Inc. 8.000% 11/1/31 1,128 1,077 Insurance (2.2%) 1 Hartford Financial Services Group Inc. 8.125% 6/15/18 2,365 2,449 2 Liberty Mutual Group Inc. 7.800% 3/15/37 1,155 1,031 2 Metlife Capital Trust IV 7.875% 12/15/37 975 1,002 2 MetLife Capital Trust X 9.250% 4/8/38 1,000 1,117 Provident Cos. Inc. 7.000% 7/15/18 805 836 Unum Group 6.750% 12/15/28 585 538 Unum Group 7.375% 6/15/32 175 136 Other Finance (0.3%) Lender Processing Services Inc. 8.125% 7/1/16 860 922 Industrial (74.7%) Basic Industry (8.8%) Arch Western Finance LLC 6.750% 7/1/13 2,245 2,256 2 Ashland Inc. 9.125% 6/1/17 690 773 2 Cascades Inc. 7.750% 12/15/17 840 848 2 Cascades Inc. 7.875% 1/15/20 285 286 3 CDW TLB Bank Loan 4.230% 10/12/14 1,750 1,535 3 CIT Group Exp TL Bank Loan 9.500% 1/31/12 451 465 3 CIT Group Inc. Bank Loan 13.000% 1/18/12 639 661 2 Cloud Peak Energy Resources LLC / Cloud Peak Energy Finance Corp. 8.250% 12/15/17 730 745 2 Cloud Peak Energy Resources LLC / Cloud Peak Energy Finance Corp. 8.500% 12/15/19 340 348 2 Consol Energy Inc. 8.000% 4/1/17 495 509 2 Consol Energy Inc. 8.250% 4/1/20 440 453 2 Drummond Co. Inc. 9.000% 10/15/14 175 182 3 Federal Mogul Term Bank Loan 2.168% 12/27/15 1,453 1,344 3 First Data TLB-1 Bank Loan 2.997% 9/24/14 1,533 1,358 3 First Data TLB-2 Bank Loan 3.032% 9/24/14 253 224 3 Freescale Semiconductor Inc Bank Loan 4.479% 12/1/13 1,725 1,623 2 Georgia-Pacific LLC 7.125% 1/15/17 2,290 2,364 2 LBI Escrow Corp. 8.000% 11/1/17 780 807 Methanex Corp. 8.750% 8/15/12 725 756 Neenah Paper Inc. 7.375% 11/15/14 810 790 Novelis Inc. 7.250% 2/15/15 2,645 2,553 3 Rite Aid Bank Loan 9.500% 6/15/15 675 705 Solutia Inc. 8.750% 11/1/17 275 290 United States Steel Corp. 7.000% 2/1/18 1,350 1,330 2 Vedanta Resources PLC 8.750% 1/15/14 275 300 2 Vedanta Resources PLC 9.500% 7/18/18 2,185 2,394 Weyerhaeuser Co. 7.375% 10/1/19 570 599 Weyerhaeuser Co. 7.375% 3/15/32 1,450 1,390 Capital Goods (4.3%) Ball Corp. 7.125% 9/1/16 105 112 Ball Corp. 6.625% 3/15/18 520 533 Ball Corp. 7.375% 9/1/19 145 153 2 Bombardier Inc. 7.500% 3/15/18 845 879 2 Bombardier Inc. 7.750% 3/15/20 850 884 2 Case New Holland Inc. 7.750% 9/1/13 695 721 Case New Holland Inc. 7.125% 3/1/14 1,810 1,837 2 Cemex Finance LLC 9.500% 12/14/16 1,450 1,500 Crown Americas LLC / Crown Americas Capital Corp. 7.750% 11/15/15 1,060 1,108 2 Fibria Overseas Finance Ltd. 9.250% 10/30/19 1,245 1,419 Masco Corp. 6.125% 10/3/16 215 214 Masco Corp. 6.625% 4/15/18 105 102 Masco Corp. 7.125% 3/15/20 160 161 Masco Corp. 6.500% 8/15/32 615 527 2 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Luxembourg SA 7.750% 10/15/16 1,775 1,833 TransDigm Inc. 7.750% 7/15/14 275 280 2 TransDigm Inc. 7.750% 7/15/14 470 479 United Rentals North America Inc. 10.875% 6/15/16 810 883 Communication (17.8%) Belo Corp. 8.000% 11/15/16 250 261 2 Cablevision Systems Corp. 8.625% 9/15/17 1,040 1,096 CCO Holdings LLC / CCO Holdings Capital Corp. 8.750% 11/15/13 550 565 2 Cenveo Corp. 8.875% 2/1/18 1,250 1,261 2 Charter Communications Operating LLC / Charter Communications Operating Capital 8.375% 4/30/14 2,880 2,959 Cincinnati Bell Inc. 8.375% 1/15/14 200 206 Cincinnati Bell Inc. 8.250% 10/15/17 1,375 1,392 Cincinnati Bell Inc. 8.750% 3/15/18 1,520 1,535 2 Clear Channel Worldwide Holdings Inc. 9.250% 12/15/17 245 255 2 Clear Channel Worldwide Holdings Inc. 9.250% 12/15/17 1,315 1,377 ^ Cricket Communications Inc. 9.375% 11/1/14 2,230 2,263 Cricket Communications Inc. 10.000% 7/15/15 270 282 Cricket Communications Inc. 7.750% 5/15/16 655 681 CSC Holdings LLC 7.875% 2/15/18 1,190 1,254 CSC Holdings LLC 7.625% 7/15/18 2,085 2,171 2 CSC Holdings LLC 8.625% 2/15/19 895 979 Equinix Inc. 8.125% 3/1/18 760 793 Frontier Communications Corp. 8.250% 5/1/14 1,855 1,938 Frontier Communications Corp. 8.125% 10/1/18 1,800 1,796 GCI Inc. 7.250% 2/15/14 1,410 1,417 2 Inmarsat Finance PLC 7.375% 12/1/17 400 416 Intelsat Corp. 9.250% 8/15/14 2,025 2,081 Intelsat Jackson Holdings SA 9.500% 6/15/16 295 315 2 Intelsat Jackson Holdings SA 8.500% 11/1/19 350 367 Intelsat SA 6.500% 11/1/13 1,245 1,215 Intelsat Subsidiary Holding Co. SA 8.500% 1/15/13 1,235 1,255 2 Intelsat Subsidiary Holding Co. SA 8.875% 1/15/15 505 520 Interpublic Group of Cos. Inc. 6.250% 11/15/14 700 704 Interpublic Group of Cos. Inc. 10.000% 7/15/17 850 963 Lamar Media Corp. 7.250% 1/1/13 330 332 Lamar Media Corp. 6.625% 8/15/15 530 514 Liberty Media LLC 5.700% 5/15/13 1,438 1,442 Liberty Media LLC 8.500% 7/15/29 405 378 Liberty Media LLC 8.250% 2/1/30 1,280 1,192 Mediacom Broadband LLC / Mediacom Broadband Corp. 8.500% 10/15/15 1,325 1,355 4 MediaNews Group Inc. 6.875% 10/1/13 745  MetroPCS Wireless Inc. 9.250% 11/1/14 1,790 1,828 MetroPCS Wireless Inc. 9.250% 11/1/14 875 890 2 New Communications Holdings Inc. 7.875% 4/15/15 190 195 2 New Communications Holdings Inc. 8.250% 4/15/17 465 470 2 New Communications Holdings Inc. 8.500% 4/15/20 515 523 2 New Communications Holdings Inc. 8.750% 4/15/22 265 267 1 Quebecor Media Inc. 7.750% 3/15/11 1,200 1,218 Quebecor Media Inc. 7.750% 3/15/16 1,340 1,360 Qwest Communications International Inc. 7.500% 2/15/14 1,000 1,018 2 Qwest Communications International Inc. 8.000% 10/1/15 745 794 2 Qwest Communications International Inc. 7.125% 4/1/18 680 704 2 SBA Telecommunications Inc. 8.000% 8/15/16 325 345 2 SBA Telecommunications Inc. 8.250% 8/15/19 325 350 2 Sinclair Television Group Inc. 9.250% 11/1/17 945 997 Sprint Capital Corp. 6.900% 5/1/19 680 624 Sprint Nextel Corp. 6.000% 12/1/16 891 804 Videotron Ltee 9.125% 4/15/18 695 773 2 Virgin Media Secured Finance PLC 6.500% 1/15/18 700 702 2 Wind Acquisition Finance SA 11.750% 7/15/17 2,225 2,470 Windstream Corp. 8.125% 8/1/13 435 455 Windstream Corp. 8.625% 8/1/16 635 647 Windstream Corp. 7.875% 11/1/17 1,180 1,159 Windstream Corp. 7.000% 3/15/19 250 234 Consumer Cyclical (12.6%) AMC Entertainment Inc. 8.000% 3/1/14 720 728 AMC Entertainment Inc. 8.750% 6/1/19 1,245 1,307 3 Ford Motor Credit Co. Bank Loan 3.260% 12/15/13 3,939 3,799 Ford Motor Credit Co. LLC 7.000% 10/1/13 3,345 3,445 Ford Motor Credit Co. LLC 8.000% 12/15/16 1,180 1,242 Ford Motor Credit Co. LLC 8.125% 1/15/20 1,055 1,105 Goodyear Tire & Rubber Co. 8.625% 12/1/11 600 623 Goodyear Tire & Rubber Co. 10.500% 5/15/16 275 297 Hanesbrands Inc. 8.000% 12/15/16 610 630 Host Hotels & Resorts LP 7.125% 11/1/13 2,045 2,081 Host Hotels & Resorts LP 6.875% 11/1/14 1,290 1,305 Host Hotels & Resorts LP 6.750% 6/1/16 360 360 Macy's Retail Holdings Inc. 7.450% 7/15/17 735 778 Macy's Retail Holdings Inc. 6.700% 7/15/34 275 257 Marquee Holdings Inc. 9.505% 8/15/14 1,095 920 MGM Mirage 8.500% 9/15/10 1,420 1,425 MGM Mirage 6.750% 9/1/12 1,270 1,194 2 MGM Mirage 10.375% 5/15/14 980 1,068 2 MGM Mirage 11.125% 11/15/17 515 578 2 MGM Mirage 9.000% 3/15/20 395 405 Navistar International Corp. 8.250% 11/1/21 1,500 1,537 2 QVC Inc. 7.500% 10/1/19 1,225 1,248 Rite Aid Corp. 9.750% 6/12/16 720 770 Rite Aid Corp. 10.375% 7/15/16 1,100 1,169 Rite Aid Corp. 7.500% 3/1/17 640 602 Royal Caribbean Cruises Ltd. 11.875% 7/15/15 750 881 Seneca Gaming Corp. 7.250% 5/1/12 640 630 Service Corp. International/US 7.375% 10/1/14 430 441 Service Corp. International/US 7.625% 10/1/18 940 952 Tenneco Inc. 10.250% 7/15/13 741 767 2 TRW Automotive Inc. 7.000% 3/15/14 2,635 2,609 2 TRW Automotive Inc. 7.250% 3/15/17 1,230 1,193 ^ Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 6.625% 12/1/14 1,510 1,518 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 6.625% 12/1/14 1,160 1,166 2 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 7.875% 11/1/17 1,000 1,012 Consumer Noncyclical (13.5%) 2 ACCO Brands Corp. 10.625% 3/15/15 270 295 ARAMARK Corp. 8.500% 2/1/15 2,865 2,929 2 BFF International Ltd. 7.250% 1/28/20 1,250 1,259 Bio-Rad Laboratories Inc. 6.125% 12/15/14 290 293 Bio-Rad Laboratories Inc. 8.000% 9/15/16 355 380 Biomet Inc. 10.000% 10/15/17 1,685 1,858 Biomet Inc. 11.625% 10/15/17 480 538 CHS/Community Health Systems Inc. 8.875% 7/15/15 3,390 3,492 Constellation Brands Inc. 7.250% 9/1/16 1,780 1,829 Constellation Brands Inc. 7.250% 5/15/17 730 751 5 Elan Finance PLC / Elan Finance Corp. 4.250% 11/15/11 870 853 Elan Finance PLC / Elan Finance Corp. 8.875% 12/1/13 1,390 1,449 2 Elan Finance PLC / Elan Finance Corp. 8.750% 10/15/16 1,615 1,605 HCA Inc. 6.375% 1/15/15 2,390 2,264 HCA Inc. 6.500% 2/15/16 490 470 HCA Inc. 9.250% 11/15/16 3,545 3,758 2 HCA Inc. 9.875% 2/15/17 1,655 1,808 2 HCA Inc. 8.500% 4/15/19 665 715 HCA Inc. 7.690% 6/15/25 130 120 IASIS Healthcare LLC / IASIS Capital Corp. 8.750% 6/15/14 1,040 1,061 Omnicare Inc. 6.125% 6/1/13 70 71 Omnicare Inc. 6.750% 12/15/13 490 492 Omnicare Inc. 6.875% 12/15/15 445 437 2 Smithfield Foods Inc. 10.000% 7/15/14 870 975 Smithfield Foods Inc. 7.750% 7/1/17 1,780 1,758 SUPERVALU Inc. 7.500% 11/15/14 1,070 1,081 SUPERVALU Inc. 8.000% 5/1/16 995 1,005 Tenet Healthcare Corp. 9.250% 2/1/15 315 332 2 Tenet Healthcare Corp. 9.000% 5/1/15 1,212 1,303 2 Tenet Healthcare Corp. 10.000% 5/1/18 762 853 2 Tenet Healthcare Corp. 8.875% 7/1/19 2,105 2,279 Tyson Foods Inc. 10.500% 3/1/14 775 916 Tyson Foods Inc. 7.850% 4/1/16 2,230 2,392 Ventas Realty LP / Ventas Capital Corp. 7.125% 6/1/15 470 486 Ventas Realty LP / Ventas Capital Corp. 6.500% 6/1/16 705 719 Energy (11.1%) 2 Arch Coal Inc. 8.750% 8/1/16 410 434 2 Calpine Corp. 7.250% 10/15/17 2,619 2,573 Chesapeake Energy Corp. 9.500% 2/15/15 440 480 Chesapeake Energy Corp. 6.625% 1/15/16 720 708 Chesapeake Energy Corp. 6.875% 1/15/16 1,130 1,122 Chesapeake Energy Corp. 6.500% 8/15/17 1,915 1,862 Chesapeake Energy Corp. 6.250% 1/15/18 1,845 1,757 Denbury Resources Inc. 8.250% 2/15/20 525 558 Encore Acquisition Co. 9.500% 5/1/16 1,055 1,142 2 Expro Finance Luxembourg SCA 8.500% 12/15/16 1,990 2,010 Forest Oil Corp. 7.250% 6/15/19 950 955 Hornbeck Offshore Services Inc. 6.125% 12/1/14 1,055 1,019 Hornbeck Offshore Services Inc. 8.000% 9/1/17 510 514 2 McJunkin Red Man Corp. 9.500% 12/15/16 635 641 Newfield Exploration Co. 6.625% 4/15/16 660 672 Newfield Exploration Co. 7.125% 5/15/18 1,590 1,606 Peabody Energy Corp. 7.375% 11/1/16 1,930 2,046 Peabody Energy Corp. 7.875% 11/1/26 1,315 1,354 Petrohawk Energy Corp. 9.125% 7/15/13 365 381 Petrohawk Energy Corp. 10.500% 8/1/14 1,015 1,120 Petrohawk Energy Corp. 7.875% 6/1/15 810 826 2 Petroplus Finance Ltd. 6.750% 5/1/14 900 819 2 Petroplus Finance Ltd. 7.000% 5/1/17 1,850 1,589 Pioneer Natural Resources Co. 5.875% 7/15/16 990 970 Pioneer Natural Resources Co. 6.650% 3/15/17 1,875 1,877 Pioneer Natural Resources Co. 6.875% 5/1/18 1,235 1,234 Pioneer Natural Resources Co. 7.200% 1/15/28 345 320 Plains Exploration & Production Co. 7.750% 6/15/15 275 281 Plains Exploration & Production Co. 7.000% 3/15/17 440 435 Plains Exploration & Production Co. 7.625% 6/1/18 500 505 Range Resources Corp. 7.500% 10/1/17 550 567 2 SandRidge Energy Inc. 9.875% 5/15/16 190 196 2 SandRidge Energy Inc. 8.000% 6/1/18 1,105 1,050 2 SandRidge Energy Inc. 8.750% 1/15/20 450 441 Whiting Petroleum Corp. 7.250% 5/1/12 450 451 Whiting Petroleum Corp. 7.250% 5/1/13 535 542 Whiting Petroleum Corp. 7.000% 2/1/14 75 77 Other Industrial (0.8%) RBS Global Inc. / Rexnord LLC 9.500% 8/1/14 850 886 Virgin Media Finance PLC 9.500% 8/15/16 1,215 1,326 Virgin Media Finance PLC 8.375% 10/15/19 440 455 Technology (4.6%) Alcatel-Lucent USA Inc. 6.450% 3/15/29 3,190 2,249 2 Brocade Communications Systems Inc. 6.625% 1/15/18 240 244 2 Brocade Communications Systems Inc. 6.875% 1/15/20 235 240 Freescale Semiconductor Inc. 8.875% 12/15/14 1,825 1,738 ^,2 Freescale Semiconductor Inc. 10.125% 3/15/18 1,570 1,680 Iron Mountain Inc. 8.000% 6/15/20 525 541 Iron Mountain Inc. 8.375% 8/15/21 990 1,034 Jabil Circuit Inc. 7.750% 7/15/16 310 327 Jabil Circuit Inc. 8.250% 3/15/18 255 277 Seagate Technology HDD Holdings 6.800% 10/1/16 935 942 2 Seagate Technology International 10.000% 5/1/14 1,320 1,513 2 Sorenson Communications Inc. 10.500% 2/1/15 510 492 SunGard Data Systems Inc. 9.125% 8/15/13 1,750 1,794 2 Unisys Corp. 12.750% 10/15/14 1,220 1,421 Transportation (1.2%) Avis Budget Car Rental LLC / Avis Budget Finance Inc. 7.625% 5/15/14 305 302 1 Continental Airlines Inc. 9.798% 4/1/21 813 748 Continental Airlines Inc. 6.903% 4/19/22 590 537 Hertz Corp. 8.875% 1/1/14 2,160 2,211 Utilities (8.7%) Electric (7.7%) 2 AES Corp. 8.750% 5/15/13 589 598 AES Corp. 7.750% 10/15/15 1,390 1,411 AES Corp. 8.000% 10/15/17 940 952 AES Corp. 8.000% 6/1/20 565 564 Dynegy Holdings Inc. 8.375% 5/1/16 1,485 1,218 Dynegy Holdings Inc. 7.750% 6/1/19 1,400 1,046 Edison Mission Energy 7.500% 6/15/13 255 221 Edison Mission Energy 7.000% 5/15/17 965 671 Edison Mission Energy 7.200% 5/15/19 975 670 Energy Future Holdings Corp. 5.550% 11/15/14 1,735 1,277 Energy Future Holdings Corp. 6.500% 11/15/24 2,170 1,123 Energy Future Holdings Corp. 6.550% 11/15/34 1,860 958 1 Homer City Funding LLC 8.734% 10/1/26 1,390 1,337 2 Intergen NV 9.000% 6/30/17 1,695 1,758 2 Ipalco Enterprises Inc. 7.250% 4/1/16 340 353 Mirant North America LLC 7.375% 12/31/13 1,915 1,920 NRG Energy Inc. 7.375% 2/1/16 2,605 2,579 NRG Energy Inc. 7.375% 1/15/17 2,575 2,546 RRI Energy Inc. 6.750% 12/15/14 977 972 RRI Energy Inc. 7.875% 6/15/17 725 656 Texas Competitive Electric Holdings Co. LLC 10.250% 11/1/15 2,475 1,720 Natural Gas (1.0%) El Paso Corp. 12.000% 12/12/13 460 537 El Paso Corp. 7.000% 6/15/17 805 821 El Paso Corp. 7.250% 6/1/18 1,755 1,790 Total Corporate Bonds (Cost $286,327) Sovereign Bond (0.3%) 2 Fresenius US Finance II Inc. (Cost $748) 9.000% 7/15/15 795 888 Shares Common Stocks (0.3%) Financials (0.3%) CIT Group Inc. (Cost $740) 26,355 1,027 Temporary Cash Investments (3.8%) Money Market Fund (1.7%) 6,7 Vanguard Market Liquidity Fund 0.183% 5,393,000 5,393 Face Amount ($000) Repurchase Agreement (2.1%) Banc of America Securities, LLC (Dated 3/31/10, Repurchase Value $6,600,000, collateralized by Federal National Mortgage Assn. 4.000%, 6/1/24) 0.020% 4/1/10 6,600 6,600 Total Temporary Cash Investments (Cost $11,993) Total Investments (100.9%) (Cost $309,162) Other Assets and Liabilities-Net (-0.9%) 7 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $5,264,000. 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2010, the aggregate value of these securities was $81,575,000, representing 25.7% of net assets. 3 Security is a senior, secured, high-yield floating-rate loan. These loans are debt obligations issued by public and private companies and are comparable to high-yield bonds from a ratings and leverage perspective. At March 2010, the aggregate value of these securities was $11,714,000, representing 3.7% of net assets. 4 Non-income-producing securitysecurity in default. 5 Adjustable-rate security. 6 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 7 Includes $5,393,000 of collateral received for securities on loan. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Vanguard High Yield Bond Portfolio Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of March 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  9,677  Corporate Bonds  296,679  Sovereign Bonds  888  Common Stocks 1,027   Temporary Cash Investments 5,393 6,600  Total 6,420 313,844  C. At March 31, 2010, the cost of investment securities for tax purposes was $309,162,000. Net unrealized appreciation of investment securities for tax purposes was $11,102,000, consisting of unrealized gains of $16,679,000 on securities that had risen in value since their purchase and $5,577,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Total Stock Market Index Portfolio Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Funds (100.0%) Vanguard Variable Insurance Fund-Equity Index Portfolio 27,195,243 586,329 Vanguard Extended Market Index Fund Investor Shares 3,483,547 123,910 Total Investment Companies (Cost $809,557) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.183% (Cost $766) 766,109 766 Total Investments (100.1%) (Cost $810,323) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). At March 31, 2010, 100% of the portfolio's investments were valued based on Level 1 inputs. C. At March 31, 2010, the cost of investment securities for tax purposes was $810,323,000. Net unrealized depreciation of investment securities for tax purposes was $99,318,000, consisting entirely of unrealized losses on securities that had fallen in value since their purchase. Vanguard Balanced Portfolio Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Common Stocks (66.6%) Consumer Discretionary (4.7%) Comcast Corp. Class A 624,375 11,751 Staples Inc. 405,200 9,478 Walt Disney Co. 256,100 8,940 Time Warner Inc. 226,266 7,075 * Ford Motor Co. 459,650 5,778 Daimler AG 114,011 5,360 Honda Motor Co. Ltd. ADR 120,800 4,263 Home Depot Inc. 103,500 3,348 Target Corp. 61,400 3,230 * Viacom Inc. Class B 73,800 2,537 Volkswagen AG Prior Pfd. 16,779 1,538 Consumer Staples (6.1%) Wal-Mart Stores Inc. 251,400 13,978 PepsiCo Inc. 198,300 13,120 Philip Morris International Inc. 214,500 11,188 Procter & Gamble Co. 171,567 10,855 Nestle SA ADR 188,250 9,637 Kimberly-Clark Corp. 128,200 8,061 CVS Caremark Corp. 150,900 5,517 Coca-Cola Co. 99,400 5,467 Unilever NV 114,100 3,441 Energy (9.4%) Chevron Corp. 327,300 24,819 Exxon Mobil Corp. 260,500 17,448 Total SA ADR 224,212 13,009 Anadarko Petroleum Corp. 172,200 12,541 BP PLC ADR 196,600 11,220 Marathon Oil Corp. 276,300 8,742 ConocoPhillips 140,370 7,183 Baker Hughes Inc. 152,600 7,148 EnCana Corp. 176,072 5,464 Cenovus Energy Inc. 193,172 5,063 XTO Energy Inc. 89,075 4,203 ENI SPA ADR 72,500 3,402 Schlumberger Ltd. 44,800 2,843 Petroleo Brasileiro SA ADR 41,000 1,824 Financials (12.1%) Wells Fargo & Co. 813,400 25,313 JPMorgan Chase & Co. 396,148 17,728 Bank of America Corp. 867,200 15,479 MetLife Inc. 333,100 14,437 PNC Financial Services Group Inc. 184,100 10,991 ACE Ltd. 194,200 10,157 Muenchener Rueckversicherungs AG 49,934 8,100 * UBS AG (New York Shares) 494,671 8,053 US Bancorp 288,500 7,466 Toronto-Dominion Bank 82,300 6,138 Goldman Sachs Group Inc. 35,800 6,109 Barclays PLC 1,113,706 6,064 Chubb Corp. 115,000 5,963 State Street Corp. 96,000 4,333 Marsh & McLennan Cos. Inc. 155,100 3,787 Morgan Stanley 122,800 3,597 HSBC Holdings PLC ADR 61,000 3,092 Mitsubishi UFJ Financial Group Inc. 471,400 2,471 Hartford Financial Services Group Inc. 85,300 2,424 Health Care (9.8%) Pfizer Inc. 1,089,523 18,685 Merck & Co. Inc. 495,489 18,506 Eli Lilly & Co. 453,400 16,422 Johnson & Johnson 233,300 15,211 Medtronic Inc. 328,700 14,801 Bristol-Myers Squibb Co. 417,400 11,145 AstraZeneca PLC ADR 229,300 10,254 Teva Pharmaceutical Industries Ltd. ADR 144,000 9,084 Cardinal Health Inc. 188,200 6,781 UnitedHealth Group Inc. 142,900 4,669 * St. Jude Medical Inc. 79,700 3,272 Sanofi-Aventis SA ADR 64,223 2,399 Industrials (8.9%) Deere & Co. 250,900 14,919 United Parcel Service Inc. Class B 184,200 11,864 General Electric Co. 584,700 10,642 Siemens AG 106,102 10,601 Lockheed Martin Corp. 120,500 10,028 Waste Management Inc. 264,600 9,110 Canadian National Railway Co. 138,600 8,398 Honeywell International Inc. 178,700 8,090 FedEx Corp. 71,100 6,641 General Dynamics Corp. 84,900 6,554 Caterpillar Inc. 94,800 5,958 Illinois Tool Works Inc. 112,600 5,333 Northrop Grumman Corp. 78,000 5,114 Parker Hannifin Corp. 75,100 4,862 Information Technology (8.0%) International Business Machines Corp. 189,900 24,355 Microsoft Corp. 458,800 13,429 Texas Instruments Inc. 440,100 10,769 Accenture PLC Class A 253,100 10,618 * Cisco Systems Inc. 354,400 9,225 Hewlett-Packard Co. 157,500 8,371 Automatic Data Processing Inc. 181,200 8,058 Intel Corp. 339,900 7,566 Corning Inc. 346,400 7,001 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 448,486 4,705 Oracle Corp. 113,100 2,905 * AOL Inc. 1  Materials (2.5%) BHP Billiton PLC 216,897 7,413 BASF SE 105,541 6,533 Syngenta AG ADR 84,700 4,702 Air Products & Chemicals Inc. 53,400 3,949 Vale SA Class B ADR 114,740 3,693 Newmont Mining Corp. 72,000 3,667 * Xstrata PLC 164,484 3,113 Telecommunication Services (2.2%) AT&T Inc. 1,159,522 29,962 Utilities (2.9%) Dominion Resources Inc. 263,700 10,841 FPL Group Inc. 193,600 9,357 Exelon Corp. 197,400 8,648 PG&E Corp. 172,900 7,334 Veolia Environnement ADR 88,900 3,073 Total Common Stocks (Cost $701,319) Face Maturity Amount Coupon Date ($000) U.S. Government and Agency Obligations (5.2%) U.S. Government Securities (4.0%) United States Treasury Note/Bond 1.000% 7/31/11 29,400 29,552 United States Treasury Note/Bond 1.000% 9/30/11 18,800 18,876 United States Treasury Note/Bond 2.750% 2/15/19 2,000 1,856 United States Treasury Note/Bond 4.375% 11/15/39 4,045 3,825 Agency Notes (0.2%) 1 General Electric Capital Corp. 2.000% 9/28/12 2,450 2,481 Conventional Mortgage-Backed Securities (1.0%) 2,3 Fannie Mae Pool 5.500% 9/1/1310/1/24 11,426 12,244 3 Ginnie Mae I Pool 7.000% 11/15/3111/15/33 380 420 3 Ginnie Mae I Pool 8.000% 9/15/309/15/30 85 94 Total U.S. Government and Agency Obligations (Cost $69,207) Asset-Backed/Commercial Mortgage-Backed Securities (0.0%) 3 Household Automotive Trust 5.280% 9/19/11 30 30 3,4 Marriott Vacation Club Owner Trust 5.362% 10/20/28 209 214 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $239) Corporate Bonds (23.5%) Finance (11.2%) Banking (7.6%) American Express Bank FSB 5.550% 10/17/12 1,500 1,610 American Express Credit Corp. 5.875% 5/2/13 1,300 1,409 4 American Express Travel Related Services Co. Inc. 5.250% 11/21/11 1,000 1,045 4 ANZ National Int'l Ltd. 2.375% 12/21/12 435 434 4 ANZ National International Ltd. 6.200% 7/19/13 1,170 1,292 BAC Capital Trust VI 5.625% 3/8/35 2,845 2,310 Bank of America Corp. 4.375% 12/1/10 1,000 1,024 Bank of America NA 5.300% 3/15/17 2,000 1,980 Bank of New York Mellon Corp. 4.950% 11/1/12 1,000 1,085 Bank of New York Mellon Corp. 4.950% 3/15/15 1,345 1,436 Bank of Nova Scotia 3.400% 1/22/15 2,100 2,111 Banque Paribas 6.950% 7/22/13 2,000 2,249 3,4 Barclays Bank PLC 5.926% 12/15/49 1,000 880 BB&T Corp. 4.900% 6/30/17 1,000 996 BNY Mellon NA 4.750% 12/15/14 250 266 3,4 BTMU Curacao Holdings NV 4.760% 7/21/15 1,595 1,612 Capital One Bank USA NA 6.500% 6/13/13 650 712 Capital One Capital IV 6.745% 2/17/37 500 428 Citigroup Inc. 5.300% 10/17/12 1,500 1,575 Citigroup Inc. 6.125% 11/21/17 2,320 2,383 Citigroup Inc. 6.625% 6/15/32 2,000 1,870 Citigroup Inc. 6.125% 8/25/36 1,000 870 Citigroup Inc. 8.125% 7/15/39 180 207 4 Commonwealth Bank of Australia 3.750% 10/15/14 1,225 1,238 Credit Suisse 5.000% 5/15/13 2,250 2,415 Credit Suisse AG 5.400% 1/14/20 1,050 1,059 Credit Suisse USA Inc. 6.500% 1/15/12 1,000 1,086 Deutsche Bank AG 5.375% 10/12/12 825 898 Deutsche Bank Financial LLC 5.375% 3/2/15 1,963 2,075 Goldman Sachs Group Inc. 6.000% 5/1/14 1,500 1,644 Goldman Sachs Group Inc. 5.350% 1/15/16 2,500 2,628 Goldman Sachs Group Inc. 5.625% 1/15/17 1,000 1,024 Goldman Sachs Group Inc. 5.950% 1/18/18 1,325 1,389 Goldman Sachs Group Inc. 6.450% 5/1/36 2,000 1,918 Goldman Sachs Group Inc. 6.750% 10/1/37 1,360 1,349 4 HBOS PLC 6.000% 11/1/33 2,395 1,825 HSBC Bank USA NA 4.625% 4/1/14 1,290 1,345 HSBC Holdings PLC 6.500% 5/2/36 1,000 1,036 4 ING Bank NV 2.650% 1/14/13 1,000 996 JPMorgan Chase & Co. 4.650% 6/1/14 2,000 2,113 JPMorgan Chase & Co. 5.125% 9/15/14 1,000 1,059 JPMorgan Chase & Co. 3.700% 1/20/15 1,200 1,207 JPMorgan Chase & Co. 6.000% 1/15/18 1,500 1,622 JPMorgan Chase & Co. 4.950% 3/25/20 1,000 988 3 JPMorgan Chase & Co. 7.900% 12/29/49 983 1,044 Merrill Lynch & Co. Inc. 5.770% 7/25/11 1,000 1,054 Merrill Lynch & Co. Inc. 6.050% 5/16/16 2,000 2,045 Merrill Lynch & Co. Inc. 6.875% 4/25/18 1,250 1,347 Merrill Lynch & Co. Inc. 6.220% 9/15/26 1,000 964 Morgan Stanley 6.750% 10/15/13 1,000 1,105 Morgan Stanley 6.000% 5/13/14 1,000 1,079 Morgan Stanley 6.000% 4/28/15 1,000 1,071 Morgan Stanley 5.450% 1/9/17 1,000 1,018 Morgan Stanley 6.250% 8/9/26 3,000 3,072 National City Corp. 6.875% 5/15/19 1,000 1,102 4 Nordea Bank AB 3.700% 11/13/14 570 573 Northern Trust Corp. 5.200% 11/9/12 1,025 1,118 4 Oversea-Chinese Banking Corp. Ltd. 7.750% 9/6/11 600 645 PNC Bank NA 4.875% 9/21/17 1,500 1,497 3 PNC Financial Services Group Inc. 8.250% 5/31/49 1,300 1,378 4 Rabobank Nederland NV 3.200% 3/11/15 1,300 1,284 Royal Bank of Scotland Group PLC 5.000% 10/1/14 300 285 Royal Bank of Scotland Group PLC 5.050% 1/8/15 2,440 2,291 State Street Corp. 5.375% 4/30/17 2,775 2,872 4 Svenska Handelsbanken AB 4.875% 6/10/14 1,400 1,477 UBS AG 3.875% 1/15/15 1,000 993 UBS AG 5.875% 7/15/16 1,500 1,529 US Bancorp 2.875% 11/20/14 800 790 US Bank NA 6.300% 2/4/14 1,000 1,115 Wachovia Bank NA 6.600% 1/15/38 2,000 2,065 Wachovia Corp. 5.250% 8/1/14 1,160 1,223 Wachovia Corp. 7.500% 4/15/35 1,000 1,107 Wells Fargo & Co. 5.125% 9/1/12 1,000 1,065 Wells Fargo & Co. 5.250% 10/23/12 1,000 1,077 Wells Fargo & Co. 3.625% 4/15/15 925 924 Brokerage (0.1%) Ameriprise Financial Inc. 5.350% 11/15/10 22 22 Ameriprise Financial Inc. 5.300% 3/15/20 305 308 Charles Schwab Corp. 4.950% 6/1/14 380 407 Nomura Holdings Inc. 5.000% 3/4/15 475 484 Finance Companies (0.8%) General Electric Capital Corp. 6.125% 2/22/11 600 628 General Electric Capital Corp. 5.875% 2/15/12 2,000 2,149 General Electric Capital Corp. 5.250% 10/19/12 1,000 1,072 General Electric Capital Corp. 5.450% 1/15/13 1,000 1,081 General Electric Capital Corp. 6.750% 3/15/32 1,000 1,057 General Electric Capital Corp. 6.150% 8/7/37 1,545 1,502 HSBC Finance Corp. 5.700% 6/1/11 770 803 HSBC Finance Corp. 6.375% 10/15/11 1,000 1,064 HSBC Finance Corp. 5.500% 1/19/16 1,000 1,049 Insurance (2.2%) ACE INA Holdings Inc. 5.800% 3/15/18 1,295 1,394 Aetna Inc. 6.500% 9/15/18 335 373 Allstate Corp. 5.000% 8/15/14 1,000 1,071 Allstate Corp. 6.750% 5/15/18 1,000 1,096 3 Allstate Corp. 6.125% 5/15/37 1,000 950 American International Group Inc. 4.700% 10/1/10 3,200 3,244 Berkshire Hathaway Finance Corp. 4.625% 10/15/13 2,000 2,149 Genworth Global Funding Trusts 5.125% 3/15/11 1,410 1,452 Genworth Global Funding Trusts 5.750% 5/15/13 1,000 1,033 Hartford Financial Services Group Inc. 6.000% 1/15/19 1,500 1,532 ING USA Global Funding Trust 4.500% 10/1/10 1,000 1,019 3,4 Massachusetts Mutual Life Insurance Co. 7.625% 11/15/23 2,000 2,223 4 Metropolitan Life Global Funding I 5.125% 11/9/11 1,000 1,049 4 Metropolitan Life Global Funding I 5.125% 6/10/14 2,000 2,130 4 New York Life Insurance Co. 5.875% 5/15/33 2,100 2,018 Principal Life Income Funding Trusts 5.125% 3/1/11 1,720 1,779 Protective Life Secured Trusts 4.850% 8/16/10 765 776 Prudential Financial Inc. 5.150% 1/15/13 875 927 Prudential Financial Inc. 4.750% 4/1/14 2,300 2,372 4 TIAA Global Markets Inc. 5.125% 10/10/12 1,380 1,493 Other Finance (0.1%) NYSE Euronext 4.800% 6/28/13 1,570 1,682 Real Estate Investment Trusts (0.4%) ProLogis 5.625% 11/15/16 1,000 960 Simon Property Group LP 5.100% 6/15/15 1,000 1,030 Simon Property Group LP 6.100% 5/1/16 1,800 1,895 4 WCI Finance LLC / WEA Finance LLC 5.700% 10/1/16 1,000 1,034 4 WEA Finance LLC 7.125% 4/15/18 1,000 1,085 Industrial (9.4%) Basic Industry (0.2%) BHP Billiton Finance USA Ltd. 4.800% 4/15/13 1,000 1,074 EI du Pont de Nemours & Co. 4.750% 11/15/12 440 473 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 1,500 1,683 Capital Goods (1.1%) Caterpillar Financial Services Corp. 2.000% 4/5/13 260 260 Caterpillar Financial Services Corp. 6.200% 9/30/13 1,000 1,131 General Dynamics Corp. 4.250% 5/15/13 2,000 2,135 General Electric Co. 5.250% 12/6/17 1,735 1,820 4 Hutchison Whampoa International 03/13 Ltd. 6.500% 2/13/13 2,000 2,204 John Deere Capital Corp. 5.350% 1/17/12 2,000 2,137 John Deere Capital Corp. 5.100% 1/15/13 1,000 1,085 4 Siemens Financieringsmaatschappij NV 5.750% 10/17/16 2,225 2,424 United Technologies Corp. 4.875% 5/1/15 325 352 United Technologies Corp. 7.500% 9/15/29 770 925 United Technologies Corp. 6.050% 6/1/36 675 704 Communication (1.9%) AT&T Inc. 5.875% 2/1/12 1,000 1,072 AT&T Inc. 4.950% 1/15/13 1,250 1,345 AT&T Inc. 5.100% 9/15/14 500 541 AT&T Inc. 5.600% 5/15/18 1,000 1,061 AT&T Inc. 6.450% 6/15/34 1,595 1,631 AT&T Inc. 6.800% 5/15/36 500 531 BellSouth Corp. 6.550% 6/15/34 2,975 3,060 BellSouth Telecommunications Inc. 7.000% 12/1/95 1,000 1,012 CBS Corp. 5.750% 4/15/20 175 176 Comcast Corp. 5.700% 5/15/18 1,500 1,586 France Telecom SA 7.750% 3/1/11 1,000 1,061 France Telecom SA 4.375% 7/8/14 765 811 Grupo Televisa SA 6.625% 1/15/40 630 625 News America Inc. 5.650% 8/15/20 370 387 Telefonica Europe BV 7.750% 9/15/10 1,000 1,030 Time Warner Cable Inc. 5.850% 5/1/17 830 888 Time Warner Cable Inc. 6.750% 6/15/39 750 788 Verizon Communications Inc. 5.500% 2/15/18 1,225 1,294 Verizon Communications Inc. 5.850% 9/15/35 475 462 Verizon Communications Inc. 6.900% 4/15/38 290 318 Verizon Global Funding Corp. 6.875% 6/15/12 2,000 2,222 Verizon Global Funding Corp. 7.750% 12/1/30 1,590 1,892 Vodafone Group PLC 5.000% 12/16/13 1,000 1,077 Consumer Cyclical (1.3%) 4 American Honda Finance Corp. 4.625% 4/2/13 1,000 1,060 CVS Caremark Corp. 4.875% 9/15/14 1,000 1,070 CVS Caremark Corp. 5.750% 6/1/17 485 521 Daimler Finance North America LLC 6.500% 11/15/13 1,145 1,268 Daimler Finance North America LLC 8.500% 1/18/31 1,000 1,224 Lowe's Cos. Inc. 6.875% 2/15/28 710 801 Lowe's Cos. Inc. 6.500% 3/15/29 1,000 1,084 Staples Inc. 9.750% 1/15/14 675 815 Target Corp. 5.875% 3/1/12 2,000 2,167 Target Corp. 5.125% 1/15/13 480 521 Time Warner Inc. 5.500% 11/15/11 815 865 Time Warner Inc. 6.500% 11/15/36 520 532 Walt Disney Co. 4.700% 12/1/12 1,450 1,561 Walt Disney Co. 5.625% 9/15/16 1,000 1,114 Western Union Co. 5.930% 10/1/16 2,000 2,193 Consumer Noncyclical (2.9%) Abbott Laboratories 4.350% 3/15/14 1,000 1,062 Amgen Inc. 4.500% 3/15/20 165 164 4 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 1,500 1,714 AstraZeneca PLC 6.450% 9/15/37 615 679 Baxter International Inc. 5.900% 9/1/16 502 563 4 Cargill Inc. 5.200% 1/22/13 1,350 1,445 4 Cargill Inc. 4.375% 6/1/13 600 633 4 Cargill Inc. 6.875% 5/1/28 645 712 4 Cargill Inc. 6.125% 4/19/34 1,270 1,268 Coca-Cola Co. 5.350% 11/15/17 1,500 1,639 Coca-Cola Enterprises Inc. 6.125% 8/15/11 1,000 1,064 Coca-Cola HBC Finance BV 5.125% 9/17/13 1,000 1,068 Coca-Cola HBC Finance BV 5.500% 9/17/15 700 759 Colgate-Palmolive Co. 7.600% 5/19/25 480 582 ConAgra Foods Inc. 6.750% 9/15/11 21 23 Diageo Capital PLC 5.200% 1/30/13 1,220 1,320 Eli Lilly & Co. 6.000% 3/15/12 1,000 1,093 Express Scripts Inc. 6.250% 6/15/14 255 283 GlaxoSmithKline Capital Inc. 4.850% 5/15/13 1,250 1,353 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 2,000 1,937 Hershey Co. 4.850% 8/15/15 380 403 Johnson & Johnson 5.150% 7/15/18 500 539 Kimberly-Clark Corp. 5.000% 8/15/13 1,000 1,082 Kimberly-Clark Corp. 4.875% 8/15/15 1,000 1,075 Kraft Foods Inc. 4.125% 2/9/16 1,325 1,340 Medtronic Inc. 4.375% 9/15/10 765 778 Medtronic Inc. 4.750% 9/15/15 1,000 1,079 Merck & Co. Inc. 5.125% 11/15/11 1,000 1,064 Merck & Co. Inc. 5.300% 12/1/13 1,000 1,108 Pepsi Bottling Group Inc. 7.000% 3/1/29 500 583 PepsiCo Inc. 3.100% 1/15/15 1,200 1,215 Pfizer Inc. 6.200% 3/15/19 1,400 1,574 3 Procter & Gamble - Esop 9.360% 1/1/21 1,708 2,125 4 SABMiller PLC 6.500% 7/1/16 1,500 1,651 Sysco Corp. 5.375% 9/21/35 1,000 977 4 Tesco PLC 5.500% 11/15/17 1,500 1,614 4 Thermo Fisher Scientific Inc. 3.250% 11/20/14 235 233 Unilever Capital Corp. 5.900% 11/15/32 875 913 Energy (0.5%) Apache Finance Canada Corp. 7.750% 12/15/29 400 481 Conoco Funding Co. 6.350% 10/15/11 1,000 1,078 ConocoPhillips 5.200% 5/15/18 1,500 1,577 EOG Resources Inc. 5.625% 6/1/19 425 454 4 Motiva Enterprises LLC 5.750% 1/15/20 125 131 Shell International Finance BV 3.250% 9/22/15 1,100 1,104 Shell International Finance BV 4.375% 3/25/20 1,000 982 Suncor Energy Inc. 5.950% 12/1/34 500 483 Other Industrial (0.2%) Dover Corp. 6.500% 2/15/11 1,000 1,051 Snap-On Inc. 6.250% 8/15/11 1,400 1,475 Technology (0.6%) Cisco Systems Inc. 4.450% 1/15/20 1,000 993 Dell Inc. 5.875% 6/15/19 910 983 Hewlett-Packard Co. 5.250% 3/1/12 1,000 1,074 Hewlett-Packard Co. 5.500% 3/1/18 865 936 IBM International Group Capital LLC 5.050% 10/22/12 1,000 1,086 International Business Machines Corp. 5.875% 11/29/32 2,000 2,092 Oracle Corp. 4.950% 4/15/13 750 816 Oracle Corp. 6.125% 7/8/39 350 370 Transportation (0.7%) 3 Continental Airlines Inc. 5.983% 4/19/22 940 926 4 ERAC USA Finance LLC 5.800% 10/15/12 465 505 4 ERAC USA Finance LLC 5.900% 11/15/15 500 541 4 ERAC USA Finance LLC 7.000% 10/15/37 1,000 1,016 3 Federal Express Corp. 1998 Pass Through Trust 6.720% 1/15/22 1,331 1,439 Norfolk Southern Corp. 7.700% 5/15/17 1,500 1,781 Southwest Airlines Co. 5.750% 12/15/16 1,500 1,522 3 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 8/1/22 507 524 United Parcel Service Inc. 4.500% 1/15/13 1,098 1,175 Utilities (2.9%) Electric (2.4%) Alabama Power Co. 4.850% 12/15/12 1,325 1,433 Alabama Power Co. 5.550% 2/1/17 585 625 Carolina Power & Light Co. 6.300% 4/1/38 365 392 Central Illinois Public Service Co. 6.125% 12/15/28 1,000 968 Commonwealth Edison Co. 5.950% 8/15/16 770 842 Connecticut Light & Power Co. 5.650% 5/1/18 465 494 Consolidated Edison Co. of New York Inc. 5.500% 9/15/16 700 768 Consolidated Edison Co. of New York Inc. 5.300% 12/1/16 890 945 Dominion Resources Inc./VA 5.200% 8/15/19 750 768 Duke Energy Carolinas LLC 5.250% 1/15/18 275 291 Duke Energy Carolinas LLC 5.100% 4/15/18 590 618 4 EDP Finance BV 5.375% 11/2/12 1,220 1,304 4 Enel Finance International SA 6.800% 9/15/37 1,285 1,341 Florida Power & Light Co. 5.550% 11/1/17 200 216 Florida Power & Light Co. 5.650% 2/1/35 1,000 981 Florida Power & Light Co. 4.950% 6/1/35 1,000 888 Florida Power & Light Co. 5.950% 2/1/38 785 810 Florida Power Corp. 6.350% 9/15/37 200 215 Georgia Power Co. 5.400% 6/1/18 1,165 1,237 Midamerican Energy Holdings Co. 6.125% 4/1/36 1,000 1,007 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 1,500 1,579 Northern States Power Co. 6.250% 6/1/36 2,000 2,144 NSTAR 4.500% 11/15/19 90 89 PacifiCorp 6.250% 10/15/37 2,000 2,138 Peco Energy Co. 5.350% 3/1/18 565 599 Potomac Electric Power Co. 6.500% 11/15/37 750 811 PPL Energy Supply LLC 6.200% 5/15/16 453 486 Public Service Electric & Gas Co. 5.300% 5/1/18 1,900 1,997 San Diego Gas & Electric Co. 6.000% 6/1/26 600 642 South Carolina Electric & Gas Co. 6.050% 1/15/38 1,000 1,039 Southern California Edison Co. 6.000% 1/15/34 1,000 1,043 Southern California Edison Co. 5.550% 1/15/37 2,250 2,214 Wisconsin Electric Power Co. 4.500% 5/15/13 615 660 Wisconsin Electric Power Co. 5.700% 12/1/36 690 688 Natural Gas (0.4%) AGL Capital Corp. 6.375% 7/15/16 775 845 DCP Midstream LLC 7.875% 8/16/10 2,000 2,038 4 DCP Midstream LLC 6.450% 11/3/36 935 927 National Grid PLC 6.300% 8/1/16 1,000 1,111 Other Utility (0.1%) UGI Utilities Inc. 5.753% 9/30/16 1,170 1,236 Total Corporate Bonds (Cost $302,398) Sovereign Bonds (U.S. Dollar-Denominated) (1.1%) 4 Abu Dhabi National Energy Co. 5.875% 10/27/16 595 608 4 CDP Financial Inc. 4.400% 11/25/19 1,000 963 4 EDF SA 4.600% 1/27/20 1,200 1,178 Inter-American Development Bank 4.375% 9/20/12 1,000 1,065 International Bank for Reconstruction & Development 4.750% 2/15/35 2,000 1,938 Japan Finance Organization for Municipalities 4.625% 4/21/15 1,000 1,077 Oesterreichische Kontrollbank AG 4.500% 3/9/15 2,000 2,093 Province of British Columbia Canada 4.300% 5/30/13 1,000 1,053 Province of Ontario Canada 4.500% 2/3/15 2,000 2,141 Province of Quebec Canada 5.125% 11/14/16 1,000 1,088 4 Qatar Government International Bond 4.000% 1/20/15 800 815 4 Ras Laffan Liquefied Natural Gas Co. Ltd. III 5.500% 9/30/14 405 434 Total Sovereign Bonds (Cost $13,943) Taxable Municipal Bonds (1.4%) Atlanta GA Downtown Dev. Auth. Rev. 6.875% 2/1/21 550 580 Bay Area Toll Auth. CA Toll Bridge Rev. 6.263% 4/1/49 1,000 1,009 Chicago IL Metro. Water Reclamation Dist. GO 5.720% 12/1/38 215 217 Dallas TX Area Rapid Transit Rev. 5.999% 12/1/44 750 802 Kansas Dev. Finance Auth. Rev. (Public Employee Retirement System) 5.501% 5/1/34 2,000 1,940 Los Angeles CA Dept. of Water & Power Rev. 6.008% 7/1/39 355 349 Los Angeles CA USD GO 5.750% 7/1/34 1,400 1,289 Maryland Transp. Auth. Rev. 5.888% 7/1/43 545 550 Massachusetts School Building Auth. Dedicated Sales Tax Rev. 5.715% 8/15/39 1,000 1,009 New Jersey Turnpike Auth. Rev. 7.414% 1/1/40 410 476 North Texas Tollway Auth. Rev. 6.718% 1/1/49 1,555 1,636 4 Ohana Military Communities LLC 5.558% 10/1/36 400 354 4 Ohana Military Communities LLC 5.780% 10/1/36 545 494 Oregon GO 5.528% 6/30/28 2,000 1,808 Oregon GO 5.902% 8/1/38 490 506 4 Pacific Beacon LLC 5.379% 7/15/26 335 316 Port Auth. of New York & New Jersey Rev. 5.859% 12/1/24 325 337 Port Auth. of New York & New Jersey Rev. 6.040% 12/1/29 190 196 President and Fellows of Harvard College 6.300% 10/1/37 2,000 2,083 San Antonio TX Electric & Gas Rev. 5.985% 2/1/39 280 293 Univ. of California Regents 6.583% 5/15/49 595 614 Univ. of California Rev. 5.770% 5/15/43 1,010 974 Total Taxable Municipal Bonds (Cost $18,103) Temporary Cash Investment (2.0%) Repurchase Agreement (2.0%) Credit Suisse Securities (USA) LLC (Dated 3/31/10, Repurchase Value $27,000,000, collateralized by Federal National Mortgage Assn. 5.000%-5.500%, 2/1/40-4/1/40) (Cost $27,000) 0.030% 4/1/10 27,000 Total Investments (99.8%) (Cost $1,132,209) Other Assets and Liabilities-Net (0.2%) 5 Net Assets (100%) * Non-income-producing security. 1 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2010, the aggregate value of these securities was $50,432,000, representing 3.8% of net assets. 5 Cash of $76,000, has been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. GOGeneral Obligation Bond. USDUnited School District. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures Contracts: The portfolio uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Long (Short) Value Unrealized Contracts Long Appreciation Futures Contracts Expiration (Short) (Depreciation) 10-Year United States Treasury Note June 2010 (69) (8,021) 60 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. Swap Contracts: The portfolio may invest in credit default swaps to adjust the overall credit risk of the portfolio or to actively overweight or underweight credit risk to a specific bond issuer. The portfolio has sold credit protection through credit default swaps, to simulate investments in long bond positions that are either unavailable or considered to be less attractively priced in the bond market. The portfolio has also purchased credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an upfront payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer the notional amount and take delivery of a debt instrument of the reference issuer of the same notional par amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for debt instruments of the relevant reference entity, as determined either in a market auction for credit default swaps of such reference entity or pursuant to a pre-agreed upon valuation procedure. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the portfolio under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risks associated with selling credit protection are that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the portfolio (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the portfolio) will be significantly less than the amount paid by the portfolio and, in a physically settled swap, the portfolio may receive an illiquid debt instrument. A primary risk for all types of swaps is that a counterparty will default on its obligation to pay net amounts due to the portfolio. The portfolio's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by master netting arrangement between the portfolio and the counterparty and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio's net assets decline below a certain level, triggering payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments . At March 31, 2010, the portfolio had the following open swap contracts: Credit Default Swaps Up-Front Premium Periodic Unrealized Notional Received Premium Appreciation Termination Amount (Paid) Received (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (Paid) ($000) Credit Protection Sold/Moodys Rating CDX-IG13-5yr 2 12/20/14 UBSAG 13,000 (99) (1.000%) 19 1 UBSAGUBS AG. Investment Grade Corporate Credit Default Swap Index- 2 Version 13 E. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of March 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 843,969 45,834  U.S. Government and Agency Obligations  69,348  Asset-Backed/Commercial Mortgage-Backed Securities  244  Corporate Bonds  314,110  Sovereign Bonds  14,453  Taxable Municipal Bonds  17,832  Temporary Cash Investments  27,000  Futures ContractsLiabilities 1 (22)   Swap ContractsAssets  19  Total 843,947 488,840  1 Represents variation margin on the last day of the reporting period. F. At March 31, 2010, the cost of investment securities for tax purposes was $1,132,209,000. Net unrealized appreciation of investment securities for tax purposes was $200,581,000, consisting of unrealized gains of $227,101,000 on securities that had risen in value since their purchase and $26,520,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Capital Growth Portfolio Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Common Stocks (97.9%) Consumer Discretionary (12.7%) * DIRECTV Class A 273,861 9,259 Whirlpool Corp. 61,700 5,383 Sony Corp. ADR 127,600 4,890 TJX Cos. Inc. 106,250 4,518 * Amazon.com Inc. 25,600 3,475 * Kohl's Corp. 58,500 3,205 Target Corp. 56,500 2,972 Walt Disney Co. 57,500 2,007 * Bed Bath & Beyond Inc. 37,800 1,654 Mattel Inc. 57,700 1,312 Best Buy Co. Inc. 16,300 693 Lowe's Cos. Inc. 27,700 672 * Eastman Kodak Co. 101,700 589 Carnival Corp. 9,600 373 Consumer Staples (1.4%) Costco Wholesale Corp. 68,750 4,105 Procter & Gamble Co. 4,700 297 Energy (6.9%) Noble Energy Inc. 70,200 5,125 EOG Resources Inc. 40,900 3,801 Schlumberger Ltd. 54,900 3,484 Peabody Energy Corp. 62,800 2,870 Hess Corp. 32,450 2,030 * Plains Exploration & Production Co. 45,520 1,365 EnCana Corp. 27,200 844 Cenovus Energy Inc. 27,200 713 ConocoPhillips 10,400 532 National Oilwell Varco Inc. 10,100 410 * Southwestern Energy Co. 8,300 338 Petroleo Brasileiro SA ADR Type A 8,300 328 Petroleo Brasileiro SA ADR 6,900 307 Financials (3.6%) Marsh & McLennan Cos. Inc. 176,100 4,300 * Berkshire Hathaway Inc. Class B 34,050 2,767 Discover Financial Services 118,000 1,758 Chubb Corp. 27,300 1,416 Bank of New York Mellon Corp. 20,479 633 Aflac Inc. 8,700 472 Progressive Corp. 19,900 380 Health Care (21.8%) * Amgen Inc. 220,171 13,157 Eli Lilly & Co. 321,200 11,634 Novartis AG ADR 201,150 10,882 Medtronic Inc. 230,700 10,388 * Biogen Idec Inc. 131,300 7,531 Roche Holding AG 39,400 6,399 * Boston Scientific Corp. 486,802 3,515 * Millipore Corp. 30,150 3,184 * Life Technologies Corp. 31,709 1,658 GlaxoSmithKline PLC ADR 36,600 1,410 Johnson & Johnson 10,400 678 Industrials (14.0%) FedEx Corp. 148,600 13,879 Southwest Airlines Co. 378,750 5,007 CH Robinson Worldwide Inc. 86,300 4,820 Honeywell International Inc. 83,200 3,766 Caterpillar Inc. 59,900 3,765 United Parcel Service Inc. Class B 40,750 2,625 Boeing Co. 31,900 2,316 Union Pacific Corp. 28,400 2,082 Deere & Co. 27,000 1,605 * AMR Corp. 163,700 1,491 * Alaska Air Group Inc. 26,150 1,078 Canadian Pacific Railway Ltd. 18,200 1,024 Donaldson Co. Inc. 16,500 745 Granite Construction Inc. 15,800 478 Expeditors International of Washington Inc. 9,400 347 Information Technology (31.0%) * Google Inc. Class A 19,500 11,057 Oracle Corp. 419,500 10,777 * Adobe Systems Inc. 270,000 9,550 Microsoft Corp. 313,300 9,170 Texas Instruments Inc. 333,600 8,163 * Intuit Inc. 185,900 6,384 Hewlett-Packard Co. 95,050 5,052 QUALCOMM Inc. 115,500 4,850 * EMC Corp. 238,500 4,302 * Citrix Systems Inc. 78,200 3,712 Intel Corp. 157,400 3,504 Corning Inc. 171,450 3,465 Telefonaktiebolaget LM Ericsson ADR 277,000 2,889 * NVIDIA Corp. 159,850 2,778 * Symantec Corp. 136,500 2,310 * Micron Technology Inc. 213,000 2,213 Accenture PLC Class A 46,850 1,965 Plantronics Inc. 47,550 1,487 ASML Holding NV 40,187 1,423 Applied Materials Inc. 91,300 1,231 KLA-Tencor Corp. 32,700 1,011 * eBay Inc. 36,100 973 * Motorola Inc. 136,750 960 * Rambus Inc. 18,900 413 * Cisco Systems Inc. 14,500 377 Materials (6.2%) Potash Corp. of Saskatchewan Inc. 67,300 8,032 Monsanto Co. 80,700 5,764 Praxair Inc. 39,100 3,245 Weyerhaeuser Co. 29,050 1,315 Alcoa Inc. 47,400 675 Vulcan Materials Co. 13,100 619 Freeport-McMoRan Copper & Gold Inc. 5,894 493 Telecommunication Services (0.2%) * Sprint Nextel Corp. 140,550 534 Utilities (0.1%) * AES Corp. 27,400 301 Total Common Stocks (Cost $297,566) Market Value Coupon Shares ($000) Temporary Cash Investment (2.1%) Money Market Fund (2.1%) 1 Vanguard Market Liquidity Fund (Cost $6,711) 0.183% 6,710,952 6,711 Total Investments (100.0%) (Cost $304,277) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. ADRAmerican Depositary Receipt. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used Vanguard Capital Growth Portfolio to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of March 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 309,336 6,399  Temporary Cash Investments 6,711   Total 316,047 6,399  D. At March 31, 2010, the cost of investment securities for tax purposes was $304,277,000. Net unrealized appreciation of investment securities for tax purposes was $18,169,000, consisting of unrealized gains of $45,640,000 on securities that had risen in value since their purchase and $27,471,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Diversified Value Portfolio Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Common Stocks (97.8%) Consumer Discretionary (5.2%) Wyndham Worldwide Corp. 581,180 14,954 Carnival Corp. 282,700 10,991 Service Corp. International 820,000 7,528 CBS Corp. Class B 465,100 6,483 Consumer Staples (11.4%) Imperial Tobacco Group PLC ADR 386,300 23,568 Philip Morris International Inc. 438,300 22,862 Diageo PLC ADR 271,500 18,313 Altria Group Inc. 440,300 9,035 CVS Caremark Corp. 228,600 8,357 Sysco Corp. 157,430 4,644 Energy (11.0%) Spectra Energy Corp. 1,018,400 22,945 Occidental Petroleum Corp. 259,600 21,947 ConocoPhillips 406,844 20,818 BP PLC ADR 318,700 18,188 Financials (19.1%) JPMorgan Chase & Co. 555,950 24,879 Wells Fargo & Co. 749,100 23,312 PNC Financial Services Group Inc. 379,972 22,684 American Express Co. 391,100 16,137 Bank of America Corp. 755,946 13,494 Capital One Financial Corp. 296,400 12,274 State Street Corp. 241,700 10,910 * SLM Corp. 632,100 7,914 XL Capital Ltd. Class A 372,800 7,046 * Citigroup Inc. 1,646,800 6,669 Health Care (13.9%) Bristol-Myers Squibb Co. 1,146,000 30,598 Baxter International Inc. 347,100 20,201 Pfizer Inc. 1,168,914 20,047 Quest Diagnostics Inc. 310,900 18,122 * WellPoint Inc. 211,400 13,610 Johnson & Johnson 49,700 3,241 Industrials (13.3%) Raytheon Co. 401,700 22,945 Cooper Industries PLC 409,500 19,631 General Electric Co. 1,043,400 18,990 Illinois Tool Works Inc. 293,600 13,905 ITT Corp. 247,000 13,242 Honeywell International Inc. 287,000 12,993 Information Technology (15.0%) Hewlett-Packard Co. 458,600 24,375 International Business Machines Corp. 183,100 23,482 Nokia Oyj ADR 1,482,500 23,038 Microsoft Corp. 761,700 22,295 Intel Corp. 950,100 21,149 Materials (1.4%) EI du Pont de Nemours & Co. 292,300 10,885 Telecommunication Services (1.8%) Verizon Communications Inc. 216,560 6,718 AT&T Inc. 256,827 6,636 Utilities (5.7%) Dominion Resources Inc. 383,600 15,770 Duke Energy Corp. 730,800 11,927 CenterPoint Energy Inc. 702,300 10,085 Entergy Corp. 68,200 5,548 Total Common Stocks (Cost $773,843) Market Value Coupon Shares ($000) Temporary Cash Investment (2.9%) Money Market Fund (2.9%) 1 Vanguard Market Liquidity Fund (Cost $22,437) 0.183% 22,437,259 22,437 Total Investments (100.7%) (Cost $796,280) Other Assets and Liabilities-Net (-0.7%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Diversified Value Portfolio Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). At March 31, 2010, 100% of the portfolio's investments were valued based on Level 1 inputs. C. At March 31, 2010, the cost of investment securities for tax purposes was $796,280,000. Net unrealized depreciation of investment securities for tax purposes was $28,458,000, consisting of unrealized gains of $96,423,000 on securities that had risen in value since their purchase and $124,881,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Equity Income Portfolio Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Common Stocks (96.8%) 1 Consumer Discretionary (10.1%) Home Depot Inc. 298,500 9,656 McDonald's Corp. 127,046 8,477 Genuine Parts Co. 109,500 4,625 Stanley Black & Decker Inc. 75,100 4,311 Sherwin-Williams Co. 63,400 4,291 Mattel Inc. 94,500 2,149 Time Warner Inc. 43,700 1,367 McGraw-Hill Cos. Inc. 33,500 1,194 Ltd Brands Inc. 44,900 1,105 Fortune Brands Inc. 20,800 1,009 Gannett Co. Inc. 58,510 967 DR Horton Inc. 75,200 948 Whirlpool Corp. 10,800 942 H&R Block Inc. 36,100 643 Comcast Corp. 26,100 469 Cracker Barrel Old Country Store Inc. 6,700 311 Cooper Tire & Rubber Co. 8,506 162 Comcast Corp. Class A 2,200 41 Consumer Staples (13.8%) Philip Morris International Inc. 167,180 8,720 PepsiCo Inc. 116,700 7,721 Kraft Foods Inc. 186,452 5,638 Procter & Gamble Co. 78,400 4,960 General Mills Inc. 67,800 4,800 Kimberly-Clark Corp. 68,060 4,280 Wal-Mart Stores Inc. 76,100 4,231 Altria Group Inc. 169,580 3,480 Sysco Corp. 113,400 3,345 Coca-Cola Co. 46,112 2,536 Nestle SA ADR 38,500 1,971 Lorillard Inc. 15,800 1,189 Hershey Co. 25,700 1,100 Clorox Co. 16,400 1,052 Sara Lee Corp. 74,600 1,039 Hormel Foods Corp. 23,500 987 Colgate-Palmolive Co. 6,800 580 ConAgra Foods Inc. 19,200 481 SUPERVALU Inc. 11,900 199 Herbalife Ltd. 2,100 97 Energy (10.9%) Chevron Corp. 168,900 12,808 BP PLC ADR 148,200 8,458 Exxon Mobil Corp. 114,700 7,683 ConocoPhillips 118,820 6,080 Occidental Petroleum Corp. 58,600 4,954 Total SA ADR 54,300 3,150 Marathon Oil Corp. 58,600 1,854 Williams Cos. Inc. 37,800 873 Spectra Energy Corp. 20,000 450 Exchange-Traded Fund (1.2%) 2 Vanguard Value ETF 104,300 5,264 Financials (14.1%) JPMorgan Chase & Co. 319,800 14,311 PNC Financial Services Group Inc. 75,100 4,484 Wells Fargo & Co. 139,300 4,335 ACE Ltd. 72,700 3,802 Chubb Corp. 56,660 2,938 Toronto-Dominion Bank 36,100 2,692 Unum Group 101,600 2,517 Aflac Inc. 42,100 2,286 Marsh & McLennan Cos. Inc. 93,100 2,274 Goldman Sachs Group Inc. 13,100 2,235 Allstate Corp. 65,200 2,107 Credit Suisse Group AG ADR 39,900 2,050 American Express Co. 46,000 1,898 Bank of New York Mellon Corp. 58,509 1,807 Travelers Cos. Inc. 30,700 1,656 Hudson City Bancorp Inc. 79,400 1,124 New York Community Bancorp Inc. 64,900 1,073 Endurance Specialty Holdings Ltd. 24,200 899 Everest Re Group Ltd. 10,800 874 Bank of Hawaii Corp. 17,400 782 Advance America Cash Advance Centers Inc. 100,661 586 Allied World Assurance Co. Holdings Ltd. 12,400 556 Waddell & Reed Financial Inc. 14,900 537 Protective Life Corp. 21,800 479 Aspen Insurance Holdings Ltd. 16,000 461 M&T Bank Corp. 5,700 453 RenaissanceRe Holdings Ltd. 7,000 397 American Financial Group Inc. 6,500 185 MetLife Inc. 3,100 134 Health Care (11.6%) Johnson & Johnson 230,786 15,047 Merck & Co. Inc. 328,474 12,269 Pfizer Inc. 680,528 11,671 AstraZeneca PLC ADR 62,400 2,791 Medtronic Inc. 42,300 1,905 Bristol-Myers Squibb Co. 66,860 1,785 Eli Lilly & Co. 38,820 1,406 Abbott Laboratories 25,100 1,322 Baxter International Inc. 5,900 343 Owens & Minor Inc. 6,900 320 Cardinal Health Inc. 8,300 299 Hill-Rom Holdings Inc. 4,700 128 Industrials (14.2%) General Electric Co. 667,052 12,140 3M Co. 88,500 7,396 Waste Management Inc. 135,700 4,672 Illinois Tool Works Inc. 78,700 3,727 Eaton Corp. 48,600 3,682 Republic Services Inc. Class A 108,600 3,152 PACCAR Inc. 71,100 3,082 Ingersoll-Rand PLC 78,600 2,741 Tyco International Ltd. 68,600 2,624 United Parcel Service Inc. Class B 33,200 2,138 Honeywell International Inc. 41,300 1,870 Lockheed Martin Corp. 20,600 1,714 United Technologies Corp. 22,100 1,627 Northrop Grumman Corp. 22,368 1,467 Raytheon Co. 25,200 1,439 Schneider Electric SA 10,267 1,200 Hubbell Inc. Class B 19,100 963 RR Donnelley & Sons Co. 42,690 911 Pitney Bowes Inc. 34,800 851 Briggs & Stratton Corp. 42,000 819 Apogee Enterprises Inc. 45,400 718 Boeing Co. 8,700 632 Caterpillar Inc. 7,200 453 Emerson Electric Co. 7,200 362 Information Technology (8.1%) Microsoft Corp. 488,400 14,296 Intel Corp. 406,900 9,058 Texas Instruments Inc. 145,500 3,560 Maxim Integrated Products Inc. 129,100 2,503 Analog Devices Inc. 85,300 2,458 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 152,700 1,602 Earthlink Inc. 43,200 369 Molex Inc. 14,000 292 Jabil Circuit Inc. 9,100 147 Xilinx Inc. 4,200 107 Materials (3.3%) EI du Pont de Nemours & Co. 120,141 4,474 Packaging Corp. of America 129,100 3,177 PPG Industries Inc. 32,300 2,113 Lubrizol Corp. 12,000 1,101 Eastman Chemical Co. 16,400 1,044 Glatfelter 63,100 914 International Paper Co. 24,800 610 Worthington Industries Inc. 12,200 211 Sonoco Products Co. 6,700 206 A Schulman Inc. 8,400 206 Dow Chemical Co. 2,200 65 Telecommunication Services (3.4%) AT&T Inc. 394,960 10,206 Verizon Communications Inc. 107,110 3,323 Qwest Communications International Inc. 134,000 699 Utilities (6.1%) Dominion Resources Inc. 82,450 3,389 Entergy Corp. 34,600 2,815 Xcel Energy Inc. 129,800 2,752 American Electric Power Co. Inc. 63,800 2,181 Northeast Utilities 78,700 2,175 FPL Group Inc. 44,740 2,162 Exelon Corp. 36,200 1,586 Public Service Enterprise Group Inc. 41,036 1,211 Constellation Energy Group Inc. 30,300 1,064 DTE Energy Co. 22,800 1,017 Atmos Energy Corp. 28,000 800 Edison International 23,200 793 AGL Resources Inc. 20,400 788 NiSource Inc. 47,200 746 Oneok Inc. 14,737 673 Avista Corp. 30,516 632 PNM Resources Inc. 43,000 539 National Fuel Gas Co. 9,600 485 Total Common Stocks (Cost $406,325) Market Value Coupon Shares ($000) Temporary Cash Investments (3.2%) 1 Money Market Fund (2.4%) 3 Vanguard Market Liquidity Fund 0.183% 10,037,926 10,038 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (0.6%) SBC Warburg Dillon Read (Dated 3/31/10, Repurchase Value $2,600,000, collateralized by Federal National Mortgage Assn. 5.000%-6.000%, 2/1/23-3/1/39) 0.010% 4/1/10 2,600 2,600 U.S. Government and Agency Obligations (0.2%) 4,5 Freddie Mac Discount Notes 0.320% 9/7/10 1,030 1,029 Total Temporary Cash Investments (Cost $13,666) Total Investments (100.0%) (Cost $419,991) Other Assets and Liabilities-Net (0.0%) 24 Net Assets (100%) 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 99.4% and 0.6%, respectively, of net assets. 2 Considered an affiliated company of the portfolio as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $1,029,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the Vanguard Equity Income Portfolio close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures Contracts: The portfolio uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The portfolio may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) S&P 500 Index June 2010 33 9,613 167 E-mini S&P 500 Index June 2010 23 1,340 1 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Vanguard Equity Income Portfolio Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of March 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 409,594 1,200  Temporary Cash Investments 10,038 3,629  Futures ContractsLiabilities 1 (39)   Total 419,594 4,828  1 Represents variation margin on the last day of the reporting period. E. At March 31, 2010, the cost of investment securities for tax purposes was $419,991,000. Net unrealized appreciation of investment securities for tax purposes was $4,470,000, consisting of unrealized gains of $38,511,000 on securities that had risen in value since their purchase and $34,041,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Equity Index Portfolio Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Common Stocks (99.9%) 1 Consumer Discretionary (10.1%) McDonald's Corp. 205,197 13,691 Walt Disney Co. 369,839 12,911 Home Depot Inc. 324,050 10,483 Comcast Corp. Class A 514,400 9,681 * Amazon.com Inc. 65,311 8,865 * Ford Motor Co. 642,289 8,074 Target Corp. 143,485 7,547 Time Warner Inc. 219,263 6,856 Lowe's Cos. Inc. 280,496 6,799 News Corp. Class A 429,448 6,188 * DIRECTV Class A 178,265 6,027 NIKE Inc. Class B 74,328 5,463 Johnson Controls Inc. 128,113 4,226 * Viacom Inc. Class B 115,848 3,983 Time Warner Cable Inc. 67,206 3,583 * Starbucks Corp. 141,742 3,440 Yum! Brands Inc. 89,578 3,434 TJX Cos. Inc. 80,130 3,407 Staples Inc. 139,011 3,251 Carnival Corp. 82,735 3,217 * Kohl's Corp. 58,479 3,203 Best Buy Co. Inc. 65,408 2,782 Coach Inc. 59,874 2,366 Omnicom Group Inc. 59,128 2,295 * priceline.com Inc. 8,695 2,217 * Bed Bath & Beyond Inc. 49,916 2,184 McGraw-Hill Cos. Inc. 60,088 2,142 Gap Inc. 90,854 2,100 * Discovery Communications Inc. Class A 54,000 1,825 CBS Corp. Class B 129,238 1,802 Macy's Inc. 80,330 1,749 Stanley Black & Decker Inc. 29,909 1,717 Starwood Hotels & Resorts Worldwide Inc. 35,692 1,665 Mattel Inc. 69,423 1,579 Marriott International Inc. Class A 48,390 1,525 * Apollo Group Inc. Class A 24,481 1,500 JC Penney Co. Inc. 44,967 1,447 Fortune Brands Inc. 29,047 1,409 VF Corp. 16,916 1,356 Nordstrom Inc. 31,528 1,288 Genuine Parts Co. 30,214 1,276 Ross Stores Inc. 23,562 1,260 Ltd Brands Inc. 50,992 1,255 Harley-Davidson Inc. 44,709 1,255 Whirlpool Corp. 14,207 1,240 Darden Restaurants Inc. 26,631 1,186 Sherwin-Williams Co. 17,477 1,183 H&R Block Inc. 63,918 1,138 Tiffany & Co. 23,707 1,126 * O'Reilly Automotive Inc. 26,107 1,089 International Game Technology 56,643 1,045 *,^ Sears Holdings Corp. 9,262 1,004 Expedia Inc. 40,134 1,002 Wynn Resorts Ltd. 13,122 995 * AutoZone Inc. 5,653 978 Family Dollar Stores Inc. 26,386 966 * Urban Outfitters Inc. 24,809 944 Polo Ralph Lauren Corp. Class A 10,914 928 Hasbro Inc. 23,390 895 Wyndham Worldwide Corp. 34,176 879 Newell Rubbermaid Inc. 53,135 808 * Interpublic Group of Cos. Inc. 92,667 771 Abercrombie & Fitch Co. 16,839 769 DeVry Inc. 11,760 767 Scripps Networks Interactive Inc. Class A 17,085 758 Gannett Co. Inc. 45,212 747 * GameStop Corp. Class A 31,523 691 * Pulte Group Inc. 60,485 680 DR Horton Inc. 52,927 667 * Harman International Industries Inc. 13,332 624 Leggett & Platt Inc. 28,244 611 * Goodyear Tire & Rubber Co. 46,384 586 * Big Lots Inc. 15,834 577 RadioShack Corp. 23,980 543 Lennar Corp. Class A 30,945 533 Washington Post Co. Class B 1,158 514 Comcast Corp. 26,563 477 * Office Depot Inc. 52,796 421 * AutoNation Inc. 17,141 310 * Eastman Kodak Co. 51,353 297 * New York Times Co. Class A 22,111 246 Meredith Corp. 7,002 241 Consumer Staples (11.2%) Procter & Gamble Co. 553,898 35,045 Coca-Cola Co. 439,571 24,176 Wal-Mart Stores Inc. 406,907 22,624 PepsiCo Inc. 311,651 20,619 Philip Morris International Inc. 358,736 18,712 Kraft Foods Inc. 331,048 10,011 CVS Caremark Corp. 265,052 9,690 Altria Group Inc. 396,799 8,142 Colgate-Palmolive Co. 94,109 8,024 Walgreen Co. 187,822 6,966 Costco Wholesale Corp. 83,787 5,003 Kimberly-Clark Corp. 79,429 4,995 General Mills Inc. 62,794 4,445 Archer-Daniels-Midland Co. 122,619 3,544 Sysco Corp. 112,917 3,331 Avon Products Inc. 81,481 2,760 HJ Heinz Co. 60,172 2,744 Kroger Co. 123,807 2,682 Kellogg Co. 48,534 2,593 Lorillard Inc. 29,438 2,215 ConAgra Foods Inc. 84,559 2,120 Mead Johnson Nutrition Co. 38,956 2,027 Sara Lee Corp. 133,114 1,854 Safeway Inc. 74,099 1,842 Reynolds American Inc. 32,179 1,737 Clorox Co. 26,704 1,713 Dr Pepper Snapple Group Inc. 48,423 1,703 Coca-Cola Enterprises Inc. 61,025 1,688 Estee Lauder Cos. Inc. Class A 22,458 1,457 JM Smucker Co. 22,684 1,367 Hershey Co. 31,670 1,356 Molson Coors Brewing Co. Class B 30,242 1,272 Campbell Soup Co. 35,903 1,269 Brown-Forman Corp. Class B 20,643 1,227 * Whole Foods Market Inc. 32,555 1,177 Tyson Foods Inc. Class A 58,232 1,115 McCormick & Co. Inc. 25,265 969 SUPERVALU Inc. 40,437 674 * Constellation Brands Inc. Class A 38,303 630 Hormel Foods Corp. 13,390 563 * Dean Foods Co. 34,505 541 Energy (10.9%) Exxon Mobil Corp. 900,296 60,302 Chevron Corp. 382,957 29,040 ConocoPhillips 283,507 14,507 Schlumberger Ltd. 228,174 14,480 Occidental Petroleum Corp. 154,851 13,091 Anadarko Petroleum Corp. 93,975 6,844 Apache Corp. 64,146 6,511 Devon Energy Corp. 85,233 5,492 XTO Energy Inc. 111,236 5,248 Halliburton Co. 172,454 5,196 EOG Resources Inc. 48,138 4,474 Marathon Oil Corp. 135,070 4,274 Hess Corp. 55,548 3,474 National Oilwell Varco Inc. 79,853 3,240 Chesapeake Energy Corp. 124,444 2,942 Baker Hughes Inc. 59,493 2,787 Spectra Energy Corp. 123,463 2,782 * Southwestern Energy Co. 65,915 2,684 Williams Cos. Inc. 111,270 2,570 Noble Energy Inc. 33,171 2,421 Peabody Energy Corp. 51,116 2,336 Valero Energy Corp. 107,643 2,121 Murphy Oil Corp. 36,399 2,045 Smith International Inc. 47,470 2,033 * Cameron International Corp. 46,630 1,999 Consol Energy Inc. 41,946 1,789 * FMC Technologies Inc. 23,287 1,505 El Paso Corp. 133,800 1,450 Range Resources Corp. 30,463 1,428 * Denbury Resources Inc. 75,338 1,271 Pioneer Natural Resources Co. 21,949 1,236 BJ Services Co. 55,965 1,198 Diamond Offshore Drilling Inc. 13,293 1,181 * Nabors Industries Ltd. 54,031 1,061 Massey Energy Co. 18,159 949 Helmerich & Payne Inc. 20,128 766 Cabot Oil & Gas Corp. 19,783 728 Sunoco Inc. 22,414 666 * Rowan Cos. Inc. 21,858 636 Tesoro Corp. 26,923 374 Financials (16.5%) Bank of America Corp. 1,912,911 34,145 JPMorgan Chase & Co. 757,638 33,904 Wells Fargo & Co. 987,868 30,742 * Berkshire Hathaway Inc. Class B 284,064 23,086 Goldman Sachs Group Inc. 100,441 17,138 * Citigroup Inc. 3,746,625 15,174 US Bancorp 364,812 9,441 American Express Co. 228,053 9,410 Morgan Stanley 266,633 7,810 Bank of New York Mellon Corp. 230,410 7,115 MetLife Inc. 156,210 6,770 PNC Financial Services Group Inc. 98,631 5,888 Prudential Financial Inc. 88,557 5,358 Travelers Cos. Inc. 97,875 5,279 Aflac Inc. 89,356 4,851 Simon Property Group Inc. 55,261 4,636 BB&T Corp. 131,790 4,269 State Street Corp. 94,392 4,261 CME Group Inc. 12,691 4,012 Capital One Financial Corp. 86,906 3,599 Charles Schwab Corp. 186,451 3,485 Allstate Corp. 102,404 3,309 Chubb Corp. 62,593 3,245 Franklin Resources Inc. 28,239 3,132 T Rowe Price Group Inc. 49,471 2,717 * Berkshire Hathaway Inc. Class A 21 2,558 SunTrust Banks Inc. 95,200 2,550 Northern Trust Corp. 46,023 2,543 Loews Corp. 67,576 2,519 Marsh & McLennan Cos. Inc. 101,602 2,481 Progressive Corp. 127,974 2,443 Hartford Financial Services Group Inc. 84,692 2,407 Public Storage 25,881 2,381 Vornado Realty Trust 30,064 2,276 Ameriprise Financial Inc. 48,648 2,207 AON Corp. 50,822 2,171 Equity Residential 53,800 2,106 Fifth Third Bancorp 151,796 2,063 Boston Properties Inc. 26,478 1,998 HCP Inc. 55,918 1,845 Host Hotels & Resorts Inc. 124,631 1,826 Invesco Ltd. 81,838 1,793 Regions Financial Corp. 226,740 1,780 Principal Financial Group Inc. 60,853 1,778 Lincoln National Corp. 57,615 1,769 * Genworth Financial Inc. Class A 93,208 1,709 * IntercontinentalExchange Inc. 14,071 1,579 Unum Group 63,323 1,569 Discover Financial Services 103,557 1,543 NYSE Euronext 49,574 1,468 Ventas Inc. 29,893 1,419 AvalonBay Communities Inc. 15,518 1,340 KeyCorp 167,637 1,299 Hudson City Bancorp Inc. 90,229 1,278 Comerica Inc. 33,128 1,260 M&T Bank Corp. 15,808 1,255 XL Capital Ltd. Class A 65,243 1,233 Kimco Realty Corp. 77,450 1,211 Plum Creek Timber Co. Inc. 31,042 1,208 ProLogis 90,295 1,192 * SLM Corp. 92,535 1,159 Moody's Corp. 37,354 1,111 People's United Financial Inc. 70,726 1,106 Health Care REIT Inc. 23,556 1,065 Cincinnati Financial Corp. 31,029 897 * Leucadia National Corp. 36,081 895 Legg Mason Inc. 31,124 892 * American International Group Inc. 25,808 881 Torchmark Corp. 15,804 846 * CB Richard Ellis Group Inc. Class A 51,644 819 Marshall & Ilsley Corp. 100,515 809 Assurant Inc. 22,101 760 Huntington Bancshares Inc. 136,345 732 Zions Bancorporation 28,735 627 * First Horizon National Corp. 43,279 608 * NASDAQ OMX Group Inc. 28,357 599 * E*Trade Financial Corp. 303,912 501 Janus Capital Group Inc. 34,933 499 Federated Investors Inc. Class B 16,877 445 Apartment Investment & Management Co. 22,353 412 Health Care (12.1%) Johnson & Johnson 524,801 34,217 Pfizer Inc. 1,538,833 26,391 Merck & Co. Inc. 594,084 22,189 Abbott Laboratories 296,094 15,598 * Amgen Inc. 186,745 11,160 Medtronic Inc. 210,633 9,485 Bristol-Myers Squibb Co. 326,737 8,724 * Gilead Sciences Inc. 172,135 7,829 UnitedHealth Group Inc. 220,620 7,208 Eli Lilly & Co. 193,554 7,010 Baxter International Inc. 114,807 6,682 * Medco Health Solutions Inc. 88,402 5,707 * WellPoint Inc. 84,602 5,447 * Celgene Corp. 87,721 5,435 * Express Scripts Inc. 52,502 5,343 * Thermo Fisher Scientific Inc. 78,149 4,020 Allergan Inc. 58,660 3,832 Becton Dickinson and Co. 44,893 3,534 McKesson Corp. 51,449 3,381 Stryker Corp. 53,871 3,082 * Biogen Idec Inc. 51,452 2,951 Aetna Inc. 82,046 2,881 * Genzyme Corp. 50,822 2,634 * Intuitive Surgical Inc. 7,425 2,585 * St. Jude Medical Inc. 62,015 2,546 Cardinal Health Inc. 68,885 2,482 * Zimmer Holdings Inc. 40,570 2,402 * Boston Scientific Corp. 288,299 2,081 CIGNA Corp. 52,519 1,921 * Forest Laboratories Inc. 57,584 1,806 * Life Technologies Corp. 34,527 1,805 * Hospira Inc. 31,299 1,773 Quest Diagnostics Inc. 28,588 1,666 CR Bard Inc. 18,171 1,574 AmerisourceBergen Corp. Class A 53,780 1,555 * Humana Inc. 32,345 1,513 * Laboratory Corp. of America Holdings 19,941 1,510 * Mylan Inc. 58,279 1,323 * Varian Medical Systems Inc. 23,654 1,309 * DaVita Inc. 19,584 1,242 * Waters Corp. 17,788 1,201 * Millipore Corp. 10,783 1,139 DENTSPLY International Inc. 28,004 976 * Cephalon Inc. 14,218 964 * CareFusion Corp. 33,775 893 * Watson Pharmaceuticals Inc. 20,361 850 * Coventry Health Care Inc. 28,371 701 * King Pharmaceuticals Inc. 47,673 561 Patterson Cos. Inc. 17,840 554 PerkinElmer Inc. 22,396 535 * Tenet Healthcare Corp. 83,194 476 Industrials (10.5%) General Electric Co. 2,034,466 37,027 United Technologies Corp. 178,592 13,146 United Parcel Service Inc. Class B 189,327 12,195 3M Co. 135,789 11,348 Boeing Co. 144,400 10,485 Caterpillar Inc. 119,195 7,491 Emerson Electric Co. 143,511 7,224 Union Pacific Corp. 96,268 7,057 Honeywell International Inc. 145,829 6,602 General Dynamics Corp. 73,641 5,685 FedEx Corp. 59,621 5,569 Lockheed Martin Corp. 60,085 5,000 Deere & Co. 80,915 4,811 Raytheon Co. 72,194 4,124 Danaher Corp. 49,925 3,990 Norfolk Southern Corp. 70,379 3,934 Northrop Grumman Corp. 57,711 3,784 CSX Corp. 74,298 3,782 Illinois Tool Works Inc. 73,681 3,490 Precision Castparts Corp. 27,101 3,434 Waste Management Inc. 92,459 3,183 PACCAR Inc. 69,363 3,006 Eaton Corp. 31,548 2,390 Cummins Inc. 38,457 2,382 L-3 Communications Holdings Inc. 22,130 2,028 Parker Hannifin Corp. 30,708 1,988 Rockwell Collins Inc. 29,952 1,875 Southwest Airlines Co. 141,593 1,872 ITT Corp. 34,789 1,865 Republic Services Inc. Class A 61,662 1,789 CH Robinson Worldwide Inc. 31,699 1,770 Goodrich Corp. 23,779 1,677 Dover Corp. 35,476 1,659 Fluor Corp. 34,149 1,588 Rockwell Automation Inc. 27,258 1,536 Expeditors International of Washington Inc. 40,440 1,493 WW Grainger Inc. 11,744 1,270 Fastenal Co. 24,958 1,198 Flowserve Corp. 10,648 1,174 * First Solar Inc. 9,305 1,141 Textron Inc. 51,690 1,097 * Jacobs Engineering Group Inc. 23,672 1,070 Masco Corp. 68,455 1,062 Roper Industries Inc. 17,957 1,039 Pitney Bowes Inc. 39,458 965 Iron Mountain Inc. 34,508 946 Pall Corp. 22,312 903 * Stericycle Inc. 16,112 878 Equifax Inc. 24,220 867 Robert Half International Inc. 28,239 859 RR Donnelley & Sons Co. 39,259 838 Avery Dennison Corp. 21,508 783 * Quanta Services Inc. 39,994 766 Dun & Bradstreet Corp. 9,642 718 Cintas Corp. 25,050 704 Snap-On Inc. 11,036 478 Ryder System Inc. 10,123 392 * Raytheon Co. Warrants Exp. 06/16/11 727 14 Information Technology (18.8%) Microsoft Corp. 1,454,928 42,586 * Apple Inc. 172,908 40,621 International Business Machines Corp. 247,744 31,773 * Cisco Systems Inc. 1,091,756 28,418 * Google Inc. Class A 46,082 26,129 Hewlett-Packard Co. 448,920 23,860 Intel Corp. 1,053,365 23,448 Oracle Corp. 745,313 19,147 QUALCOMM Inc. 320,543 13,460 Visa Inc. Class A 85,106 7,747 * EMC Corp. 391,432 7,061 Corning Inc. 297,094 6,004 * eBay Inc. 215,522 5,808 Texas Instruments Inc. 236,796 5,794 * Dell Inc. 328,106 4,925 Mastercard Inc. Class A 18,416 4,678 Automatic Data Processing Inc. 96,317 4,283 * Yahoo! Inc. 226,792 3,749 * Adobe Systems Inc. 99,990 3,537 Applied Materials Inc. 256,162 3,453 * Motorola Inc. 441,128 3,097 * Juniper Networks Inc. 100,290 3,077 * Cognizant Technology Solutions Corp. Class A 56,818 2,897 Broadcom Corp. Class A 82,199 2,727 * Symantec Corp. 153,554 2,598 Xerox Corp. 257,930 2,515 * Agilent Technologies Inc. 66,558 2,289 Western Union Co. 130,094 2,206 * NetApp Inc. 65,733 2,140 * Intuit Inc. 59,846 2,055 Paychex Inc. 61,385 1,885 * NVIDIA Corp. 105,847 1,840 CA Inc. 75,254 1,766 * Western Digital Corp. 43,668 1,703 * Micron Technology Inc. 162,240 1,686 * Citrix Systems Inc. 35,144 1,668 Analog Devices Inc. 56,797 1,637 * Computer Sciences Corp. 29,196 1,591 * Salesforce.com Inc. 20,898 1,556 * SanDisk Corp. 43,531 1,507 Fidelity National Information Services Inc. 62,960 1,476 * Fiserv Inc. 28,965 1,470 Amphenol Corp. Class A 33,150 1,399 Altera Corp. 56,765 1,380 Xilinx Inc. 52,790 1,346 * BMC Software Inc. 34,947 1,328 * Autodesk Inc. 43,771 1,288 * McAfee Inc. 30,100 1,208 Linear Technology Corp. 42,518 1,202 Harris Corp. 25,041 1,189 * Electronic Arts Inc. 62,060 1,158 * Red Hat Inc. 35,768 1,047 * SAIC Inc. 58,355 1,033 * Akamai Technologies Inc. 32,652 1,026 KLA-Tencor Corp. 32,893 1,017 * Advanced Micro Devices Inc. 107,342 995 Microchip Technology Inc. 35,007 986 * Teradata Corp. 31,722 916 * VeriSign Inc. 34,964 909 * FLIR Systems Inc. 29,063 820 * LSI Corp. 124,527 762 * MEMC Electronic Materials Inc. 42,918 658 National Semiconductor Corp. 45,253 654 Jabil Circuit Inc. 36,941 598 Total System Services Inc. 37,908 594 Tellabs Inc. 73,158 554 Molex Inc. 26,029 543 * Lexmark International Inc. Class A 14,916 538 * JDS Uniphase Corp. 42,735 535 * Novellus Systems Inc. 18,189 455 * QLogic Corp. 21,896 444 * Monster Worldwide Inc. 24,121 401 * Novell Inc. 66,359 397 * Teradyne Inc. 33,437 374 * Compuware Corp. 44,074 370 Materials (3.5%) Monsanto Co. 103,975 7,426 Freeport-McMoRan Copper & Gold Inc. 82,039 6,854 Dow Chemical Co. 219,406 6,488 EI du Pont de Nemours & Co. 172,191 6,412 Praxair Inc. 58,488 4,854 Newmont Mining Corp. 93,503 4,762 Air Products & Chemicals Inc. 40,540 2,998 Alcoa Inc. 194,553 2,770 Nucor Corp. 60,068 2,726 PPG Industries Inc. 31,592 2,066 International Paper Co. 82,680 2,035 Ecolab Inc. 44,937 1,975 Cliffs Natural Resources Inc. 25,818 1,832 Weyerhaeuser Co. 40,266 1,823 United States Steel Corp. 27,287 1,733 Sigma-Aldrich Corp. 23,146 1,242 Vulcan Materials Co. 24,177 1,142 * Owens-Illinois Inc. 32,069 1,140 Allegheny Technologies Inc. 18,773 1,014 Airgas Inc. 15,714 1,000 Ball Corp. 18,036 963 Eastman Chemical Co. 13,853 882 CF Industries Holdings Inc. 9,294 847 FMC Corp. 13,847 838 MeadWestvaco Corp. 32,778 837 International Flavors & Fragrances Inc. 15,142 722 Sealed Air Corp. 30,516 643 * Pactiv Corp. 25,342 638 Bemis Co. Inc. 20,781 597 AK Steel Holding Corp. 21,000 480 * Titanium Metals Corp. 16,200 269 Telecommunication Services (2.8%) AT&T Inc. 1,125,385 29,080 Verizon Communications Inc. 540,742 16,774 * American Tower Corp. Class A 76,821 3,273 * Sprint Nextel Corp. 566,745 2,154 CenturyTel Inc. 57,219 2,029 Qwest Communications International Inc. 283,447 1,479 Windstream Corp. 87,127 949 Frontier Communications Corp. 60,036 447 * MetroPCS Communications Inc. 50,092 355 Utilities (3.5%) Exelon Corp. 125,837 5,513 Southern Co. 156,517 5,190 Dominion Resources Inc. 114,477 4,706 Duke Energy Corp. 249,820 4,077 FPL Group Inc. 78,866 3,812 American Electric Power Co. Inc. 91,162 3,116 PG&E Corp. 70,765 3,002 Entergy Corp. 36,021 2,930 Public Service Enterprise Group Inc. 96,532 2,850 Consolidated Edison Inc. 53,556 2,385 Sempra Energy 46,994 2,345 FirstEnergy Corp. 58,130 2,272 Progress Energy Inc. 54,349 2,139 Edison International 62,109 2,122 PPL Corp. 71,950 1,994 Xcel Energy Inc. 87,117 1,847 Questar Corp. 33,282 1,438 DTE Energy Co. 31,430 1,402 * AES Corp. 127,411 1,401 Constellation Energy Group Inc. 38,237 1,342 Ameren Corp. 45,211 1,179 EQT Corp. 27,453 1,126 Wisconsin Energy Corp. 22,245 1,099 CenterPoint Energy Inc. 74,517 1,070 * NRG Energy Inc. 50,002 1,045 Northeast Utilities 33,456 925 Oneok Inc. 20,088 917 NiSource Inc. 52,772 834 SCANA Corp. 21,251 799 Allegheny Energy Inc. 32,472 747 Pepco Holdings Inc. 42,516 729 Pinnacle West Capital Corp. 19,257 727 Integrys Energy Group Inc. 14,622 693 CMS Energy Corp. 44,081 681 TECO Energy Inc. 41,049 652 Nicor Inc. 8,638 362 Total Common Stocks (Cost $2,133,575) Market Value Coupon Shares ($000) Temporary Cash Investments (0.2%) 1 Money Market Fund (0.2%) 2,3 Vanguard Market Liquidity Fund 0.183% 3,473,128 3,473 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Fannie Mae Discount Notes 0.260% 9/1/10 100 100 4,5 Fannie Mae Discount Notes 0.300% 9/8/10 200 200 4,5 Freddie Mac Discount Notes 0.230% 6/21/10 300 300 Total Temporary Cash Investments (Cost $4,073) Total Investments (100.1%) (Cost $2,137,648) Other Assets and Liabilities-Net (-0.1%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $943,000. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 100.0% and 0.1%, respectively, of net assets. 2 Includes $974,000 of collateral received for securities on loan. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Securities with a value of $600,000 have been segregated as initial margin for open futures contracts. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest Vanguard Equity Index Portfolio quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The portfolio uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The portfolio may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The portfolio may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) S&P 500 Index June 2010 7 2,039 36 E-mini S&P 500 Index June 2010 12 699 (1) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). Vanguard Equity Index Portfolio The following table summarizes the portfolio's investments as of March 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 2,013,939 - - Temporary Cash Investments 3,473 600 - Futures ContractsAssets 1 8 - - Futures ContractsLiabilities 1 (27) - - Total 2,017,393 600 - 1 Represents variation margin on the last day of the reporting period. D. At March 31, 2010, the cost of investment securities for tax purposes was $2,137,648,000. Net unrealized depreciation of investment securities for tax purposes was $119,636,000, consisting of unrealized gains of $266,785,000 on securities that had risen in value since their purchase and $386,421,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Growth Portfolio Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Common Stocks (97.7%) 1 Consumer Discretionary (10.1%) * Kohl's Corp. 103,265 5,657 Johnson Controls Inc. 139,400 4,599 Target Corp. 55,900 2,940 McDonald's Corp. 30,900 2,062 * Ford Motor Co. 160,100 2,013 * O'Reilly Automotive Inc. 44,600 1,860 Yum! Brands Inc. 44,700 1,713 * Discovery Communications Inc. Class A 48,800 1,649 Comcast Corp. Class A 82,200 1,547 * Hyatt Hotels Corp. Class A 23,100 900 Walt Disney Co. 23,400 817 Home Depot Inc. 20,500 663 Consumer Staples (5.7%) PepsiCo Inc. 99,400 6,576 Costco Wholesale Corp. 53,900 3,218 Colgate-Palmolive Co. 25,650 2,187 Mead Johnson Nutrition Co. 26,200 1,363 CVS Caremark Corp. 30,100 1,101 Wal-Mart Stores Inc. 6,050 337 Energy (7.4%) Schlumberger Ltd. 139,140 8,830 Noble Energy Inc. 37,800 2,759 * Cameron International Corp. 51,520 2,208 Occidental Petroleum Corp. 22,500 1,902 EOG Resources Inc. 15,860 1,474 Suncor Energy Inc. 36,000 1,172 Apache Corp. 10,360 1,052 Exchange-Traded Fund (0.2%) ^,2 Vanguard Growth ETF 8,500 472 Financials (12.0%) Goldman Sachs Group Inc. 51,700 8,822 JPMorgan Chase & Co. 190,900 8,543 Bank of America Corp. 215,600 3,848 Franklin Resources Inc. 29,650 3,288 CME Group Inc. 9,716 3,071 Invesco Ltd. 81,800 1,792 Credit Suisse Group AG ADR 26,200 1,346 Principal Financial Group Inc. 20,800 608 Health Care (15.7%) Alcon Inc. 52,740 8,521 * Gilead Sciences Inc. 150,510 6,845 Baxter International Inc. 107,620 6,264 * Celgene Corp. 64,300 3,984 Teva Pharmaceutical Industries Ltd. ADR 60,010 3,785 * Thermo Fisher Scientific Inc. 57,750 2,971 * Medco Health Solutions Inc. 37,800 2,440 Covidien PLC 47,600 2,393 Allergan Inc. 27,870 1,820 * Vertex Pharmaceuticals Inc. 31,900 1,304 * Express Scripts Inc. 4,600 468 Industrials (11.9%) Danaher Corp. 73,895 5,905 Illinois Tool Works Inc. 98,100 4,646 United Parcel Service Inc. Class B 50,590 3,258 Goodrich Corp. 39,700 2,800 Cooper Industries PLC 52,000 2,493 Rockwell Automation Inc. 38,700 2,181 Dover Corp. 45,600 2,132 WW Grainger Inc. 17,900 1,935 Manpower Inc. 25,100 1,434 Roper Industries Inc. 24,270 1,404 JB Hunt Transport Services Inc. 37,540 1,347 * Vestas Wind Systems A/S ADR 50,400 911 FedEx Corp. 6,100 570 Information Technology (31.2%) * Apple Inc. 70,006 16,446 * Google Inc. Class A 24,470 13,875 Hewlett-Packard Co. 182,970 9,725 Microsoft Corp. 330,915 9,686 Intel Corp. 295,580 6,579 * EMC Corp. 311,400 5,618 Broadcom Corp. Class A 115,100 3,819 * Cisco Systems Inc. 129,110 3,361 QUALCOMM Inc. 73,435 3,083 * eBay Inc. 106,900 2,881 * McAfee Inc. 52,500 2,107 KLA-Tencor Corp. 65,700 2,031 * Research In Motion Ltd. 15,900 1,176 Amphenol Corp. Class A 19,075 805 Materials (3.5%) Freeport-McMoRan Copper & Gold Inc. 36,200 3,024 Praxair Inc. 27,420 2,276 Dow Chemical Co. 52,900 1,564 ArcelorMittal 34,700 1,524 Air Products & Chemicals Inc. 4,900 362 Vale SA Class B ADR 9,600 309 Total Common Stocks (Cost $231,251) Market Value Coupon Shares ($000) Temporary Cash Investments (3.0%) 1 Money Market Fund (2.8%) 3,4 Vanguard Market Liquidity Fund 0.183% 7,158,204 7,158 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.2%) 5,6 Freddie Mac Discount Notes 0.320% 9/7/10 550 550 Total Temporary Cash Investments (Cost $7,708) Total Investments (100.7%) (Cost $238,959) Other Assets and Liabilities-Net (-0.7%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $311,000. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 100.1% and 0.6%, respectively, of net assets. 2 Considered an affiliated company of the portfolio as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $319,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $550,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. Vanguard Growth Portfolio A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The portfolio uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The portfolio may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) S&P 500 Index June 2010 16 4,661 95 S&P MidCap 400 Index June 2010 4 1,576  Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Vanguard Growth Portfolio C. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of March 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 254,451   Temporary Cash Investments 7,158 550  Futures ContractsLiabilities 1 (25)   Total 261,584 550  1 Represents variation margin on the last day of the reporting period. D. At March 31, 2010, the cost of investment securities for tax purposes was $238,959,000. Net unrealized appreciation of investment securities for tax purposes was $23,200,000, consisting of unrealized gains of $29,276,000 on securities that had risen in value since their purchase and $6,076,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mid-Cap Index Portfolio Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Common Stocks (99.8%) 1 Consumer Discretionary (14.9%) * priceline.com Inc. 14,649 3,735 Starwood Hotels & Resorts Worldwide Inc. 65,698 3,064 * Liberty Media Corp. - Interactive 199,276 3,051 Mattel Inc. 126,890 2,885 Genuine Parts Co. 56,083 2,369 Ltd Brands Inc. 96,026 2,364 Ross Stores Inc. 43,914 2,348 Nordstrom Inc. 57,268 2,339 Harley-Davidson Inc. 82,335 2,311 Whirlpool Corp. 26,041 2,272 H&R Block Inc. 117,747 2,096 Cablevision Systems Corp. Class A 86,728 2,094 Darden Restaurants Inc. 46,514 2,072 Tiffany & Co. 43,532 2,067 * O'Reilly Automotive Inc. 48,099 2,006 Wynn Resorts Ltd. 25,975 1,970 * CarMax Inc. 78,006 1,960 International Game Technology 103,590 1,911 * Dollar Tree Inc. 30,984 1,835 Expedia Inc. 69,424 1,733 Virgin Media Inc. 98,267 1,696 Family Dollar Stores Inc. 46,223 1,692 Polo Ralph Lauren Corp. Class A 19,870 1,690 * Urban Outfitters Inc. 44,281 1,684 Hasbro Inc. 43,673 1,672 Wyndham Worldwide Corp. 62,614 1,611 * Royal Caribbean Cruises Ltd. 48,788 1,610 * Discovery Communications Inc. Class A 47,371 1,601 * BorgWarner Inc. 40,948 1,563 * Autoliv Inc. 29,857 1,539 Newell Rubbermaid Inc. 97,611 1,484 * Discovery Communications Inc. 49,861 1,466 DeVry Inc. 22,440 1,463 * ITT Educational Services Inc. 12,963 1,458 * NVR Inc. 1,984 1,441 * Interpublic Group of Cos. Inc. 170,851 1,421 Scripps Networks Interactive Inc. Class A 31,829 1,412 Abercrombie & Fitch Co. 30,836 1,407 Advance Auto Parts Inc. 33,257 1,394 PetSmart Inc. 43,479 1,390 Gannett Co. Inc. 82,820 1,368 * Pulte Group Inc. 120,346 1,354 DR Horton Inc. 100,509 1,266 * Chipotle Mexican Grill Inc. Class A 11,153 1,257 American Eagle Outfitters Inc. 65,633 1,216 * GameStop Corp. Class A 54,859 1,202 * NetFlix Inc. 16,269 1,200 ^ Strayer Education Inc. 4,913 1,196 * MGM Mirage 93,132 1,118 * Mohawk Industries Inc. 20,458 1,113 Leggett & Platt Inc. 50,654 1,096 * Harman International Industries Inc. 23,153 1,083 * Goodyear Tire & Rubber Co. 80,591 1,019 * Toll Brothers Inc. 48,117 1,001 * Liberty Media Corp. - Starz 17,403 952 Washington Post Co. Class B 2,140 951 Guess? Inc. 19,478 915 * LKQ Corp. 44,625 906 Lennar Corp. Class A 48,622 837 Foot Locker Inc. 54,807 824 * AutoNation Inc. 39,781 719 Burger King Holdings Inc. 33,155 705 Brinker International Inc. 36,020 694 * Lamar Advertising Co. Class A 20,216 694 Wendy's/Arby's Group Inc. Class A 137,887 689 * Penn National Gaming Inc. 23,427 651 * Hyatt Hotels Corp. Class A 13,336 520 Weight Watchers International Inc. 12,068 308 * Clear Channel Outdoor Holdings Inc. Class A 14,319 152 Lennar Corp. Class B 4,820 67 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 570  Consumer Staples (4.7%) Mead Johnson Nutrition Co. 71,736 3,732 Dr Pepper Snapple Group Inc. 89,200 3,137 Bunge Ltd. 47,038 2,899 Estee Lauder Cos. Inc. Class A 39,546 2,565 JM Smucker Co. 41,755 2,516 Tyson Foods Inc. Class A 102,304 1,959 * Whole Foods Market Inc. 50,763 1,835 Church & Dwight Co. Inc. 24,676 1,652 McCormick & Co. Inc. 41,694 1,599 * Energizer Holdings Inc. 23,256 1,460 * Ralcorp Holdings Inc. 19,900 1,349 SUPERVALU Inc. 74,539 1,243 * Hansen Natural Corp. 26,552 1,152 * Constellation Brands Inc. Class A 69,677 1,146 Hormel Foods Corp. 25,813 1,084 * Smithfield Foods Inc. 52,121 1,081 * Dean Foods Co. 63,254 993 Alberto-Culver Co. Class B 31,045 812 Flowers Foods Inc. 29,104 720 Energy (7.9%) * Cameron International Corp. 85,779 3,676 Consol Energy Inc. 77,173 3,292 * FMC Technologies Inc. 42,837 2,769 El Paso Corp. 246,483 2,672 Range Resources Corp. 55,324 2,593 * Newfield Exploration Co. 46,653 2,428 Pioneer Natural Resources Co. 40,493 2,281 * Denbury Resources Inc. 132,605 2,237 BJ Services Co. 103,060 2,205 * Petrohawk Energy Corp. 105,620 2,142 * Alpha Natural Resources Inc. 42,182 2,104 * Nabors Industries Ltd. 99,492 1,953 * Pride International Inc. 61,288 1,845 Massey Energy Co. 33,473 1,750 Cimarex Energy Co. 29,292 1,739 * Kinder Morgan Management LLC 26,980 1,582 * Plains Exploration & Production Co. 48,835 1,465 Helmerich & Payne Inc. 36,989 1,409 * Concho Resources Inc. 26,938 1,357 Cabot Oil & Gas Corp. 36,321 1,337 Arch Coal Inc. 56,925 1,301 Sunoco Inc. 41,163 1,223 * Oceaneering International Inc. 19,262 1,223 * Rowan Cos. Inc. 39,882 1,161 EXCO Resources Inc. 63,034 1,159 * Forest Oil Corp. 37,475 968 * Dresser-Rand Group Inc. 28,971 910 Tidewater Inc. 18,164 859 Patterson-UTI Energy Inc. 53,842 752 Tesoro Corp. 49,306 685 * Quicksilver Resources Inc. 41,605 585 * Continental Resources Inc. 11,950 508 * SandRidge Energy Inc. 54,208 417 * CNX Gas Corp. 10,689 407 * Cobalt International Energy Inc. 23,300 317 Financials (18.6%) Hartford Financial Services Group Inc. 146,790 4,172 Fifth Third Bancorp 265,552 3,609 HCP Inc. 102,887 3,395 Regions Financial Corp. 417,590 3,278 Lincoln National Corp. 105,991 3,254 Host Hotels & Resorts Inc. 221,816 3,250 * Genworth Financial Inc. Class A 171,433 3,144 Unum Group 116,490 2,885 Discover Financial Services 190,492 2,838 Ventas Inc. 54,880 2,606 AvalonBay Communities Inc. 28,549 2,465 * IntercontinentalExchange Inc. 21,838 2,450 KeyCorp 308,284 2,389 New York Community Bancorp Inc. 141,202 2,335 Comerica Inc. 61,176 2,327 XL Capital Ltd. Class A 120,143 2,271 Plum Creek Timber Co. Inc. 57,261 2,228 Kimco Realty Corp. 141,053 2,206 ProLogis 166,033 2,192 * SLM Corp. 166,690 2,087 People's United Financial Inc. 131,413 2,055 Health Care REIT Inc. 43,113 1,950 PartnerRe Ltd. 23,567 1,879 Willis Group Holdings PLC 59,171 1,851 Everest Re Group Ltd. 21,162 1,713 Legg Mason Inc. 56,750 1,627 * Arch Capital Group Ltd. 20,826 1,588 Cincinnati Financial Corp. 54,311 1,570 Federal Realty Investment Trust 21,507 1,566 SL Green Realty Corp. 27,138 1,554 Torchmark Corp. 29,030 1,553 Axis Capital Holdings Ltd. 47,600 1,488 *,^ American International Group Inc. 42,637 1,456 Assurant Inc. 41,097 1,413 Marshall & Ilsley Corp. 175,179 1,410 AMB Property Corp. 51,481 1,402 * CB Richard Ellis Group Inc. Class A 87,542 1,388 Nationwide Health Properties Inc. 39,376 1,384 Digital Realty Trust Inc. 25,531 1,384 Huntington Bancshares Inc. 251,361 1,350 Liberty Property Trust 39,628 1,345 Reinsurance Group of America Inc. Class A 25,599 1,344 WR Berkley Corp. 50,890 1,328 Eaton Vance Corp. 38,978 1,307 Macerich Co. 33,822 1,296 Rayonier Inc. 27,896 1,267 RenaissanceRe Holdings Ltd. 21,923 1,244 * Markel Corp. 3,274 1,227 Assured Guaranty Ltd. 55,175 1,212 Transatlantic Holdings Inc. 22,558 1,191 * Affiliated Managers Group Inc. 14,722 1,163 Regency Centers Corp. 31,013 1,162 Fidelity National Financial Inc. Class A 76,714 1,137 Realty Income Corp. 36,597 1,123 * First Horizon National Corp. 79,217 1,113 * NASDAQ OMX Group Inc. 51,755 1,093 HCC Insurance Holdings Inc. 39,585 1,093 First American Corp. 31,752 1,074 Old Republic International Corp. 84,295 1,069 Cullen/Frost Bankers Inc. 18,969 1,058 * St. Joe Co. 32,413 1,049 Hospitality Properties Trust 43,246 1,036 SEI Investments Co. 46,761 1,027 Commerce Bancshares Inc. 24,733 1,018 Zions Bancorporation 46,015 1,004 White Mountains Insurance Group Ltd. 2,798 993 Duke Realty Corp. 78,687 976 UDR Inc. 53,542 944 Raymond James Financial Inc. 34,538 924 Janus Capital Group Inc. 64,004 915 Validus Holdings Ltd. 32,186 886 Weingarten Realty Investors 40,019 863 Federated Investors Inc. Class B 32,406 855 Jefferies Group Inc. 35,403 838 City National Corp. 15,396 831 Associated Banc-Corp 55,828 770 Brown & Brown Inc. 42,375 759 American Financial Group Inc. 26,528 755 TCF Financial Corp. 44,111 703 Greenhill & Co. Inc. 7,963 654 BOK Financial Corp. 9,515 499 TFS Financial Corp. 32,341 432 Mercury General Corp. 9,679 423 Capitol Federal Financial 7,849 294 Health Care (11.3%) * Intuitive Surgical Inc. 13,415 4,670 * Life Technologies Corp. 62,615 3,273 * Hospira Inc. 56,962 3,227 AmerisourceBergen Corp. Class A 101,256 2,928 * Humana Inc. 59,640 2,789 * Vertex Pharmaceuticals Inc. 67,621 2,764 * Mylan Inc. 107,262 2,436 * Varian Medical Systems Inc. 43,678 2,417 * DaVita Inc. 35,933 2,278 * Waters Corp. 33,233 2,245 * Cerner Corp. 24,353 2,071 * Millipore Corp. 19,526 2,062 * Edwards Lifesciences Corp. 19,856 1,963 * Human Genome Sciences Inc. 63,387 1,914 * Henry Schein Inc. 31,808 1,873 * Cephalon Inc. 26,169 1,774 DENTSPLY International Inc. 50,655 1,765 * CareFusion Corp. 66,140 1,748 * Illumina Inc. 43,839 1,705 * Alexion Pharmaceuticals Inc. 31,131 1,693 * Hologic Inc. 90,603 1,680 * Dendreon Corp. 45,932 1,675 * ResMed Inc. 26,304 1,674 Perrigo Co. 27,288 1,602 Beckman Coulter Inc. 24,347 1,529 * Watson Pharmaceuticals Inc. 35,320 1,475 * Covance Inc. 22,535 1,383 * Mettler-Toledo International Inc. 11,794 1,288 * Coventry Health Care Inc. 52,043 1,287 * Community Health Systems Inc. 32,629 1,205 * IDEXX Laboratories Inc. 20,602 1,186 Omnicare Inc. 41,870 1,185 Universal Health Services Inc. Class B 31,896 1,119 * Amylin Pharmaceuticals Inc. 49,699 1,118 * Inverness Medical Innovations Inc. 27,793 1,083 * Lincare Holdings Inc. 23,889 1,072 * Kinetic Concepts Inc. 22,416 1,072 * King Pharmaceuticals Inc. 86,975 1,023 * Warner Chilcott PLC Class A 39,658 1,013 Patterson Cos. Inc. 32,174 999 * Endo Pharmaceuticals Holdings Inc. 41,187 976 * Charles River Laboratories International Inc. 23,113 909 * Health Net Inc. 36,460 907 Pharmaceutical Product Development Inc. 37,415 889 * Gen-Probe Inc. 17,163 858 * Myriad Genetics Inc. 33,718 811 Techne Corp. 12,394 789 * Abraxis Bioscience Inc. 2,810 145 Industrials (12.4%) * Delta Air Lines Inc. 273,569 3,991 Rockwell Collins Inc. 55,200 3,455 Goodrich Corp. 43,710 3,082 Dover Corp. 65,248 3,050 Rockwell Automation Inc. 49,998 2,818 Cooper Industries PLC 58,468 2,803 WW Grainger Inc. 22,181 2,398 Fastenal Co. 46,759 2,244 * McDermott International Inc. 80,816 2,176 Flowserve Corp. 19,553 2,156 Joy Global Inc. 35,945 2,034 Textron Inc. 95,267 2,023 * Jacobs Engineering Group Inc. 43,597 1,970 Masco Corp. 126,374 1,961 Roper Industries Inc. 31,937 1,847 Pitney Bowes Inc. 72,590 1,775 Iron Mountain Inc. 64,351 1,763 Bucyrus International Inc. Class A 26,412 1,743 Pall Corp. 40,981 1,659 Equifax Inc. 44,507 1,593 Manpower Inc. 27,520 1,572 AMETEK Inc. 37,812 1,568 RR Donnelley & Sons Co. 72,241 1,542 Robert Half International Inc. 50,417 1,534 * Stericycle Inc. 28,087 1,531 * URS Corp. 29,397 1,458 * Quanta Services Inc. 73,524 1,409 Cintas Corp. 48,418 1,360 Dun & Bradstreet Corp. 18,260 1,359 Avery Dennison Corp. 35,540 1,294 KBR Inc. 56,451 1,251 * Kansas City Southern 33,699 1,219 * Foster Wheeler AG 44,551 1,209 Pentair Inc. 32,726 1,166 * AGCO Corp. 32,425 1,163 Donaldson Co. Inc. 25,705 1,160 SPX Corp. 17,323 1,149 JB Hunt Transport Services Inc. 31,162 1,118 * AMR Corp. 117,001 1,066 * Owens Corning 40,391 1,028 * Shaw Group Inc. 29,389 1,012 * Navistar International Corp. 22,400 1,002 * Verisk Analytics Inc. Class A 35,325 996 * Alliant Techsystems Inc. 11,566 940 Harsco Corp. 28,207 901 * Aecom Technology Corp. 31,591 896 * Copart Inc. 25,066 892 * Terex Corp. 37,979 863 * Spirit Aerosystems Holdings Inc. Class A 36,876 862 MSC Industrial Direct Co. Class A 15,590 791 * IHS Inc. Class A 14,451 773 Ryder System Inc. 19,727 765 * Covanta Holding Corp. 43,523 725 * FTI Consulting Inc. 18,220 716 * WABCO Holdings Inc. 22,588 676 * Hertz Global Holdings Inc. 64,850 648 *,^ SunPower Corp. Class A 19,187 363 * SunPower Corp. Class B 14,817 248 Information Technology (15.6%) * Marvell Technology Group Ltd. 185,813 3,787 * Seagate Technology 174,738 3,191 * Micron Technology Inc. 298,249 3,099 * Western Digital Corp. 79,098 3,084 * Citrix Systems Inc. 64,285 3,052 * Salesforce.com Inc. 39,499 2,941 * Computer Sciences Corp. 53,443 2,912 * SanDisk Corp. 80,169 2,776 * Fiserv Inc. 54,098 2,746 Amphenol Corp. Class A 60,241 2,542 Altera Corp. 103,834 2,524 * Cree Inc. 35,430 2,488 Xilinx Inc. 97,345 2,482 * SAIC Inc. 139,540 2,470 * BMC Software Inc. 64,451 2,449 * Autodesk Inc. 80,635 2,372 * Flextronics International Ltd. 285,022 2,235 * McAfee Inc. 55,438 2,225 Linear Technology Corp. 78,320 2,215 Harris Corp. 46,139 2,191 Maxim Integrated Products Inc. 107,207 2,079 * Red Hat Inc. 65,992 1,932 * Akamai Technologies Inc. 60,223 1,892 KLA-Tencor Corp. 60,041 1,856 * Advanced Micro Devices Inc. 200,058 1,854 Microchip Technology Inc. 64,494 1,816 * VeriSign Inc. 67,546 1,757 * Teradata Corp. 60,219 1,740 * F5 Networks Inc. 27,810 1,711 * Lam Research Corp. 44,597 1,664 * Avnet Inc. 53,235 1,597 * FLIR Systems Inc. 53,352 1,504 * LSI Corp. 229,431 1,404 * ANSYS Inc. 31,072 1,340 * Sybase Inc. 28,643 1,335 * Equinix Inc. 13,688 1,332 Global Payments Inc. 28,488 1,298 Lender Processing Services Inc. 33,580 1,268 * Arrow Electronics Inc. 42,040 1,267 * Nuance Communications Inc. 73,505 1,223 * Trimble Navigation Ltd. 42,283 1,214 National Semiconductor Corp. 83,643 1,209 * MEMC Electronic Materials Inc. 78,319 1,201 * Alliance Data Systems Corp. 18,366 1,175 * Hewitt Associates Inc. Class A 29,526 1,174 Factset Research Systems Inc. 15,802 1,159 * Synopsys Inc. 51,053 1,142 * ON Semiconductor Corp. 141,619 1,133 * Dolby Laboratories Inc. Class A 18,815 1,104 Jabil Circuit Inc. 64,040 1,037 Broadridge Financial Solutions Inc. 48,212 1,031 * Lexmark International Inc. Class A 27,453 990 Tellabs Inc. 128,471 972 * AOL Inc. 37,848 957 Total System Services Inc. 58,851 922 * Ingram Micro Inc. 51,678 907 * Novellus Systems Inc. 34,077 852 * Brocade Communications Systems Inc. 146,750 838 * NCR Corp. 55,799 770 * IAC/InterActiveCorp 33,607 764 Molex Inc. 31,738 662 Intersil Corp. Class A 43,046 635 * Cadence Design Systems Inc. 94,148 627 * Avago Technologies Ltd. 29,097 598 DST Systems Inc. 14,006 581 Molex Inc. Class A 16,068 284 Materials (7.0%) Cliffs Natural Resources Inc. 47,656 3,381 United States Steel Corp. 50,381 3,200 Sigma-Aldrich Corp. 42,753 2,294 Lubrizol Corp. 23,962 2,198 * Owens-Illinois Inc. 59,073 2,099 Vulcan Materials Co. 43,934 2,075 Walter Energy Inc. 18,569 1,713 Ball Corp. 31,382 1,675 Allegheny Technologies Inc. 31,014 1,674 Airgas Inc. 25,933 1,650 Eastman Chemical Co. 25,575 1,629 Terra Industries Inc. 35,053 1,604 Celanese Corp. Class A 50,342 1,603 MeadWestvaco Corp. 60,129 1,536 * Crown Holdings Inc. 56,329 1,519 CF Industries Holdings Inc. 16,149 1,473 FMC Corp. 24,169 1,463 International Flavors & Fragrances Inc. 27,635 1,317 Martin Marietta Materials Inc. 15,615 1,305 Steel Dynamics Inc. 68,262 1,193 Sealed Air Corp. 55,945 1,179 Nalco Holding Co. 48,449 1,179 * Pactiv Corp. 46,541 1,172 Reliance Steel & Aluminum Co. 23,176 1,141 Albemarle Corp. 25,742 1,097 Bemis Co. Inc. 37,905 1,089 Sonoco Products Co. 35,226 1,085 Valspar Corp. 33,621 991 AK Steel Holding Corp. 38,465 879 Scotts Miracle-Gro Co. Class A 16,223 752 * Titanium Metals Corp. 41,096 682 Commercial Metals Co. 39,417 594 Greif Inc. Class A 8,536 469 Telecommunication Services (1.3%) * NII Holdings Inc. 58,386 2,433 Windstream Corp. 153,471 1,671 * SBA Communications Corp. Class A 36,861 1,330 * Level 3 Communications Inc. 577,017 935 Frontier Communications Corp. 109,450 814 Telephone & Data Systems Inc. 19,238 651 * MetroPCS Communications Inc. 86,617 613 Telephone & Data Systems Inc. - Special Common Shares 14,085 420 * United States Cellular Corp. 6,588 273 Utilities (6.1%) Questar Corp. 61,259 2,646 DTE Energy Co. 57,987 2,586 Wisconsin Energy Corp. 41,062 2,029 EQT Corp. 48,066 1,971 * NRG Energy Inc. 90,071 1,883 CenterPoint Energy Inc. 130,287 1,871 Northeast Utilities 61,676 1,705 Oneok Inc. 35,124 1,603 SCANA Corp. 40,974 1,540 NiSource Inc. 96,931 1,532 * Calpine Corp. 124,376 1,479 Allegheny Energy Inc. 59,654 1,372 MDU Resources Group Inc. 62,772 1,355 Pinnacle West Capital Corp. 35,501 1,340 Pepco Holdings Inc. 77,941 1,337 American Water Works Co. Inc. 61,415 1,336 NSTAR 37,423 1,326 OGE Energy Corp. 33,923 1,321 Alliant Energy Corp. 38,794 1,290 National Fuel Gas Co. 25,441 1,286 Integrys Energy Group Inc. 26,869 1,273 CMS Energy Corp. 80,459 1,244 DPL Inc. 42,012 1,142 TECO Energy Inc. 71,505 1,136 Energen Corp. 23,954 1,115 NV Energy Inc. 82,236 1,014 UGI Corp. 38,148 1,012 Aqua America Inc. 47,772 839 * Mirant Corp. 51,137 555 * RRI Energy Inc. 123,676 456 * Dynegy Inc. Class A 178,074 224 Total Common Stocks (Cost $727,421) Market Value Coupon Shares ($000) Temporary Cash Investments (0.5%) 1 Money Market Fund (0.5%) 2,3 Vanguard Market Liquidity Fund 0.183% 3,535,274 3,535 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Freddie Mac Discount Notes 0.320% 9/7/10 150 150 Total Temporary Cash Investments (Cost $3,685) Total Investments (100.3%) (Cost $731,106) Other Assets and Liabilities-Net (-0.3%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $2,077,000. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 100.0% and 0.3%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $2,136,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $150,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. Vanguard Mid-Cap Index Portfolio A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The portfolio uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The portfolio may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The portfolio may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P MidCap 400 Index June 2010 11 867 6 S&P MidCap 400 Index June 2010 2 788 - Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). Vanguard Mid-Cap Index Portfolio The following table summarizes the portfolio's investments as of March 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 699,519 - - Temporary Cash Investments 3,535 150 - Futures ContractsLiabilities 1 (9) - - Total 703,045 150 - 1 Represents variation margin on the last day of the reporting period. D. At March 31, 2010, the cost of investment securities for tax purposes was $731,106,000. Net unrealized depreciation of investment securities for tax purposes was $27,902,000, consisting of unrealized gains of $92,878,000 on securities that had risen in value since their purchase and $120,780,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard REIT Index Portfolio Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Real Estate Investment Trusts (100.0%) Diversified REITs (8.7%) Vornado Realty Trust 243,378 18,424 Liberty Property Trust 168,796 5,729 Washington Real Estate Investment Trust 89,544 2,736 PS Business Parks Inc. 29,175 1,558 Colonial Properties Trust 94,411 1,216 Cousins Properties Inc. 136,155 1,131 Investors Real Estate Trust 107,876 973 CapLease Inc. 77,772 432 Winthrop Realty Trust 20,194 243 * Gramercy Capital Corp. 62,152 173 Industrial REITs (5.7%) ProLogis 709,775 9,369 AMB Property Corp. 219,275 5,973 DCT Industrial Trust Inc. 310,598 1,624 EastGroup Properties Inc. 39,014 1,472 DuPont Fabros Technology Inc. 62,692 1,354 First Potomac Realty Trust 54,273 816 * First Industrial Realty Trust Inc. 87,459 679 Office REITs (17.1%) Boston Properties Inc. 208,071 15,697 SL Green Realty Corp. 115,788 6,631 Digital Realty Trust Inc. 108,969 5,906 Alexandria Real Estate Equities Inc. 66,210 4,476 Duke Realty Corp. 335,618 4,162 Mack-Cali Realty Corp. 117,922 4,157 Corporate Office Properties Trust SBI 87,358 3,506 Highwoods Properties Inc. 106,499 3,379 HRPT Properties Trust 380,811 2,963 BioMed Realty Trust Inc. 147,155 2,434 Brandywine Realty Trust 192,681 2,353 Douglas Emmett Inc. 145,846 2,242 Kilroy Realty Corp. 64,564 1,991 Franklin Street Properties Corp. 107,730 1,554 Lexington Realty Trust 166,117 1,081 Government Properties Income Trust 32,463 844 Parkway Properties Inc. 32,636 613 Residential REITs (15.2%) Equity Residential 414,238 16,217 AvalonBay Communities Inc. 122,046 10,539 UDR Inc. 229,020 4,040 Camden Property Trust 96,245 4,007 Essex Property Trust Inc. 43,715 3,932 Apartment Investment & Management Co. 175,327 3,228 BRE Properties Inc. 81,467 2,912 Home Properties Inc. 50,196 2,349 Equity Lifestyle Properties Inc. 43,333 2,335 Mid-America Apartment Communities Inc. 43,334 2,244 American Campus Communities Inc. 78,055 2,159 Post Properties Inc. 72,782 1,603 Sun Communities Inc. 26,794 675 Education Realty Trust Inc. 85,141 489 Retail REITs (25.5%) Simon Property Group Inc. 428,120 35,919 Kimco Realty Corp. 602,579 9,424 Federal Realty Investment Trust 91,713 6,678 Macerich Co. 147,670 5,657 Regency Centers Corp. 132,312 4,958 ^ Realty Income Corp. 156,305 4,797 Developers Diversified Realty Corp. 310,787 3,782 Weingarten Realty Investors 170,522 3,677 Taubman Centers Inc. 80,094 3,197 National Retail Properties Inc. 123,496 2,819 CBL & Associates Properties Inc. 196,489 2,692 Tanger Factory Outlet Centers 60,435 2,608 Equity One Inc. 61,986 1,171 Inland Real Estate Corp. 114,029 1,043 Acadia Realty Trust 56,675 1,012 * Alexander's Inc. 3,079 921 Saul Centers Inc. 20,115 833 Pennsylvania Real Estate Investment Trust 63,215 788 Getty Realty Corp. 27,725 649 Cedar Shopping Centers Inc. 81,625 646 Glimcher Realty Trust 102,969 522 Ramco-Gershenson Properties Trust 46,204 520 Kite Realty Group Trust 94,678 448 Urstadt Biddle Properties Inc. Class A 26,213 415 Specialized REITs (27.8%) Public Storage 190,794 17,551 HCP Inc. 439,688 14,510 Host Hotels & Resorts Inc. 946,613 13,868 Ventas Inc. 235,006 11,158 Health Care REIT Inc. 184,611 8,350 Nationwide Health Properties Inc. 168,173 5,911 Hospitality Properties Trust 184,889 4,428 Senior Housing Properties Trust 190,881 4,228 Entertainment Properties Trust 63,045 2,593 Omega Healthcare Investors Inc. 131,726 2,567 LaSalle Hotel Properties 103,510 2,412 Healthcare Realty Trust Inc. 88,796 2,068 DiamondRock Hospitality Co. 183,042 1,850 * Sunstone Hotel Investors Inc. 147,374 1,646 Extra Space Storage Inc. 123,116 1,561 Sovran Self Storage Inc. 40,493 1,412 National Health Investors Inc. 35,194 1,364 Medical Properties Trust Inc. 119,665 1,254 Hersha Hospitality Trust 190,347 986 U-Store-It Trust 125,772 906 LTC Properties Inc. 31,435 851 Universal Health Realty Income Trust 16,977 600 * Ashford Hospitality Trust Inc. 79,395 569 * FelCor Lodging Trust Inc. 96,146 548 * Strategic Hotels & Resorts Inc. 113,351 482 Total Real Estate Investment Trusts (Cost $482,655) Market Value Coupon Shares ($000) Temporary Cash Investment (0.9%) Money Market Fund (0.9%) 1,2 Vanguard Market Liquidity Fund (Cost $3,249) 0.183% 3,249,075 3,249 Total Investments (100.9%) (Cost $485,904) Other Assets and Liabilities-Net (-0.9%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $958,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $998,000 of collateral received for securities on loan. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). At March 31, 2010, 100% of the portfolio's investments were valued based on Level 1 inputs. C. At March 31, 2010, the cost of investment securities for tax purposes was $485,904,000. Net unrealized depreciation of investment securities for tax purposes was $109,186,000, consisting of unrealized gains of $10,751,000 on securities that had risen in value since their purchase and $119,937,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Small Company Growth Portfolio Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Common Stocks (95.2%) 1 Consumer Discretionary (12.3%) * MarineMax Inc. 326,800 3,516 * GameStop Corp. Class A 160,190 3,510 * WMS Industries Inc. 73,500 3,083 Monro Muffler Brake Inc. 80,425 2,876 * ITT Educational Services Inc. 23,900 2,688 Matthews International Corp. Class A 68,600 2,435 Aaron's Inc. 72,770 2,426 * True Religion Apparel Inc. 79,230 2,405 Cinemark Holdings Inc. 129,800 2,381 * Tempur-Pedic International Inc. 75,486 2,277 * Wet Seal Inc. Class A 453,400 2,158 * NVR Inc. 2,856 2,075 * Interpublic Group of Cos. Inc. 198,000 1,647 DeVry Inc. 23,500 1,532 * O'Reilly Automotive Inc. 36,700 1,531 American Eagle Outfitters Inc. 79,900 1,480 * Aeropostale Inc. 50,709 1,462 * JOS A Bank Clothiers Inc. 25,900 1,415 CKE Restaurants Inc. 127,000 1,406 * Dress Barn Inc. 51,000 1,334 * Capella Education Co. 14,100 1,309 * Pier 1 Imports Inc. 197,450 1,258 * Coinstar Inc. 38,200 1,242 Brinker International Inc. 60,543 1,167 * Warnaco Group Inc. 24,300 1,159 Tupperware Brands Corp. 23,707 1,143 * Valassis Communications Inc. 40,686 1,132 * BJ's Restaurants Inc. 48,300 1,125 * TRW Automotive Holdings Corp. 37,200 1,063 Regis Corp. 56,300 1,052 * Big Lots Inc. 28,700 1,045 * Dollar Tree Inc. 16,691 988 *,^ Talbots Inc. 75,600 980 Ross Stores Inc. 18,016 963 ^ Buckle Inc. 23,148 851 * Bally Technologies Inc. 20,300 823 * Buffalo Wild Wings Inc. 17,000 818 * AutoNation Inc. 43,600 788 * Sally Beauty Holdings Inc. 83,742 747 Advance Auto Parts Inc. 16,592 696 * Panera Bread Co. Class A 8,600 658 * Fossil Inc. 17,400 657 * CEC Entertainment Inc. 15,900 606 * Steven Madden Ltd. 12,151 593 * Jo-Ann Stores Inc. 13,708 576 Standard Motor Products Inc. 54,009 536 * Denny's Corp. 134,200 515 * Deckers Outdoor Corp. 3,600 497 Polaris Industries Inc. 7,600 389 * Dorman Products Inc. 20,138 382 Harte-Hanks Inc. 29,500 379 Wyndham Worldwide Corp. 14,700 378 * Corinthian Colleges Inc. 20,900 368 * Chipotle Mexican Grill Inc. Class A 2,900 327 Strayer Education Inc. 1,330 324 * AnnTaylor Stores Corp. 15,500 321 * Brink's Home Security Holdings Inc. 7,400 315 Burger King Holdings Inc. 14,701 313 * Einstein Noah Restaurant Group Inc. 25,500 310 * Jack in the Box Inc. 13,000 306 * Carter's Inc. 9,349 282 John Wiley & Sons Inc. Class A 5,712 247 Cracker Barrel Old Country Store Inc. 5,200 241 * Harman International Industries Inc. 4,900 229 * AC Moore Arts & Crafts Inc. 75,000 220 * DineEquity Inc. 5,500 217 * PF Chang's China Bistro Inc. 4,852 214 National Presto Industries Inc. 1,675 199 * Lincoln Educational Services Corp. 6,400 162 Cato Corp. Class A 7,524 161 * Kirkland's Inc. 7,435 156 PetSmart Inc. 4,500 144 * Stein Mart Inc. 15,200 137 * Timberland Co. Class A 6,418 137 Finish Line Inc. Class A 8,300 135 * Under Armour Inc. Class A 4,500 132 * Hovnanian Enterprises Inc. Class A 30,400 132 * ArvinMeritor Inc. 8,621 115 Thor Industries Inc. 3,800 115 MDC Holdings Inc. 3,270 113 * HSN Inc. 3,800 112 Sturm Ruger & Co. Inc. 9,251 111 * Citi Trends Inc. 3,162 103 Wolverine World Wide Inc. 3,200 93 Cooper Tire & Rubber Co. 4,700 89 *,^ Fuqi International Inc. 6,800 74 * Steiner Leisure Ltd. 1,600 71 Weight Watchers International Inc. 2,600 66 * Gymboree Corp. 1,200 62 * Caribou Coffee Co. Inc. 9,331 62 * Domino's Pizza Inc. 4,183 57 * Papa John's International Inc. 2,100 54 * Career Education Corp. 1,700 54 Chico's FAS Inc. 3,500 51 * Sonic Automotive Inc. Class A 4,500 50 *,^ China Automotive Systems Inc. 1,900 44 * AFC Enterprises Inc. 3,891 42 * Maidenform Brands Inc. 1,700 37 * Knology Inc. 2,200 30 * LodgeNet Interactive Corp. 4,000 28 * Destination Maternity Corp. 900 23 Books-A-Million Inc. 2,508 18 * DSW Inc. Class A 700 18 Big 5 Sporting Goods Corp. 1,100 17 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 1,122  Consumer Staples (3.8%) Ruddick Corp. 194,520 6,155 Pricesmart Inc. 182,090 4,233 * NBTY Inc. 83,100 3,987 Diamond Foods Inc. 44,100 1,854 Herbalife Ltd. 28,300 1,305 * Boston Beer Co. Inc. Class A 20,600 1,076 Lancaster Colony Corp. 17,975 1,060 * Revlon Inc. Class A 52,810 784 * Whole Foods Market Inc. 20,500 741 Sanderson Farms Inc. 10,800 579 Nu Skin Enterprises Inc. Class A 15,900 463 * American Italian Pasta Co. 8,452 328 * Darling International Inc. 34,500 309 Spartan Stores Inc. 18,450 266 Weis Markets Inc. 6,401 233 Coca-Cola Bottling Co. Consolidated 3,914 230 * Orchids Paper Products Co. 12,635 208 * United Natural Foods Inc. 2,200 62 Calavo Growers Inc. 2,500 46 Casey's General Stores Inc. 1,400 44 * Diedrich Coffee Inc. 800 28 Energy (2.9%) * Oceaneering International Inc. 43,610 2,769 * Tesco Corp. 195,175 2,278 *,^ Clean Energy Fuels Corp. 82,480 1,879 CARBO Ceramics Inc. 21,630 1,348 St. Mary Land & Exploration Co. 34,330 1,195 EXCO Resources Inc. 63,400 1,165 * Arena Resources Inc. 32,000 1,069 * Atwood Oceanics Inc. 28,980 1,003 * Forest Oil Corp. 34,400 888 * Rowan Cos. Inc. 24,000 699 * SEACOR Holdings Inc. 8,500 686 Tidewater Inc. 14,000 662 * Tetra Technologies Inc. 48,900 597 Ship Finance International Ltd. 18,200 323 * James River Coal Co. 16,400 261 * Gulfmark Offshore Inc. 7,900 210 * McMoRan Exploration Co. 12,400 181 * Energy XXI Bermuda Ltd. 10,000 179 * Gulfport Energy Corp. 15,800 178 * ATP Oil & Gas Corp. 8,600 162 World Fuel Services Corp. 4,400 117 * International Coal Group Inc. 25,162 115 * Cal Dive International Inc. 10,600 78 * Venoco Inc. 4,300 55 * Matrix Service Co. 4,779 51 * Willbros Group Inc. 3,900 47 * Cloud Peak Energy Inc. 1,100 18 * Warren Resources Inc. 6,300 16 * Alpha Natural Resources Inc. 300 15 Exchange-Traded Fund (1.1%) 2 Vanguard Small-Cap Growth ETF 104,300 6,811 Financials (6.3%) Jefferies Group Inc. 190,000 4,497 Cash America International Inc. 110,545 4,364 * Safeguard Scientifics Inc. 298,485 3,880 * FirstService Corp. 158,800 3,630 Waddell & Reed Financial Inc. 55,200 1,989 Cullen/Frost Bankers Inc. 31,000 1,730 Duff & Phelps Corp. Class A 92,000 1,540 SEI Investments Co. 54,100 1,189 MHI Hospitality Corp. 426,800 1,067 * CB Richard Ellis Group Inc. Class A 67,151 1,064 * AmeriCredit Corp. 41,400 984 QC Holdings Inc. 185,536 959 * Harris & Harris Group Inc. 200,250 923 Endurance Specialty Holdings Ltd. 24,480 909 Federated Investors Inc. Class B 32,300 852 * St. Joe Co. 26,334 852 Westamerica Bancorporation 14,195 818 Axis Capital Holdings Ltd. 23,300 728 BOK Financial Corp. 13,573 712 * Dollar Financial Corp. 23,500 565 * Credit Acceptance Corp. 12,514 516 Nelnet Inc. Class A 27,332 507 Digital Realty Trust Inc. 8,722 473 Advance America Cash Advance Centers Inc. 72,179 420 Calamos Asset Management Inc. Class A 25,500 366 * World Acceptance Corp. 8,900 321 Amtrust Financial Services Inc. 22,528 314 Equity Lifestyle Properties Inc. 5,700 307 Associated Estates Realty Corp. 18,715 258 Sun Communities Inc. 8,800 222 GAMCO Investors Inc. 4,867 222 * Pinnacle Financial Partners Inc. 13,700 207 PS Business Parks Inc. 3,532 189 HRPT Properties Trust 22,900 178 Highwoods Properties Inc. 5,500 175 Capitol Federal Financial 4,599 172 City Holding Co. 4,279 147 * Stifel Financial Corp. 2,700 145 Nationwide Health Properties Inc. 4,104 144 Health Care REIT Inc. 2,825 128 First Financial Bankshares Inc. 2,300 119 * First Cash Financial Services Inc. 4,600 99 Rayonier Inc. 2,100 95 Life Partners Holdings Inc. 4,200 93 * Cardtronics Inc. 7,300 92 Mid-America Apartment Communities Inc. 1,600 83 Eaton Vance Corp. 2,200 74 * Affiliated Managers Group Inc. 900 71 Student Loan Corp. 1,400 50 United Financial Bancorp Inc. 2,878 40 Great Southern Bancorp Inc. 1,716 39 Arrow Financial Corp. 1,255 34 Ames National Corp. 1,472 30 Southside Bancshares Inc. 1,357 29 Getty Realty Corp. 1,100 26 Suffolk Bancorp 700 22 Health Care (24.1%) * Nektar Therapeutics 529,750 8,057 * Impax Laboratories Inc. 364,800 6,523 * QLT Inc. 1,082,938 5,523 * Bio-Rad Laboratories Inc. Class A 52,850 5,471 * Parexel International Corp. 204,050 4,756 * Bruker Corp. 315,050 4,615 * Regeneron Pharmaceuticals Inc. 167,700 4,442 * BioMarin Pharmaceutical Inc. 187,400 4,380 * inVentiv Health Inc. 192,200 4,317 * Alkermes Inc. 332,350 4,311 Invacare Corp. 139,650 3,706 * Zymogenetics Inc. 626,700 3,591 * Luminex Corp. 210,450 3,542 * ICON PLC ADR 130,900 3,456 * Seattle Genetics Inc. 282,850 3,377 * Crucell NV ADR 162,650 3,318 * Cubist Pharmaceuticals Inc. 144,410 3,255 * Conceptus Inc. 157,200 3,138 * Align Technology Inc. 158,250 3,061 * Onyx Pharmaceuticals Inc. 98,950 2,996 * Haemonetics Corp. 51,800 2,960 * Durect Corp. 859,250 2,586 West Pharmaceutical Services Inc. 58,900 2,471 * Angiodynamics Inc. 145,510 2,273 * MWI Veterinary Supply Inc. 53,900 2,178 * Immunogen Inc. 243,150 1,967 * Isis Pharmaceuticals Inc. 174,350 1,904 * LeMaitre Vascular Inc. 421,186 1,895 * Dendreon Corp. 49,018 1,788 * ResMed Inc. 27,445 1,747 Perrigo Co. 29,624 1,740 * Dyax Corp. 492,600 1,680 * Palomar Medical Technologies Inc. 144,900 1,574 * Valeant Pharmaceuticals International 35,700 1,532 * Dusa Pharmaceuticals Inc. 833,800 1,526 * Health Management Associates Inc. Class A 157,800 1,357 * Exelixis Inc. 222,950 1,353 * Human Genome Sciences Inc. 43,300 1,308 * Cynosure Inc. Class A 114,205 1,284 * Trubion Pharmaceuticals Inc. 271,600 1,160 * Community Health Systems Inc. 31,400 1,160 * Emergency Medical Services Corp. Class A 20,000 1,131 STERIS Corp. 32,600 1,097 * Edwards Lifesciences Corp. 10,900 1,078 * IDEXX Laboratories Inc. 18,310 1,054 * Mylan Inc. 45,900 1,042 * Tenet Healthcare Corp. 181,100 1,036 * Mettler-Toledo International Inc. 9,400 1,026 * HMS Holdings Corp. 19,600 999 Universal Health Services Inc. Class B 28,400 997 * American Medical Systems Holdings Inc. 52,700 979 * Alexion Pharmaceuticals Inc. 17,300 941 * Exact Sciences Corp. 196,844 876 * Sucampo Pharmaceuticals Inc. Class A 244,800 874 *,^ Amedisys Inc. 15,500 856 * Biolase Technology Inc. 436,623 851 * Lincare Holdings Inc. 18,800 844 * Vascular Solutions Inc. 93,448 840 * Warner Chilcott PLC Class A 32,500 830 * Dionex Corp. 9,900 740 * Watson Pharmaceuticals Inc. 17,140 716 Chemed Corp. 12,700 691 * Myriad Genetics Inc. 28,700 690 * Cutera Inc. 60,600 628 * athenahealth Inc. 15,300 559 * Odyssey HealthCare Inc. 27,535 499 * Centene Corp. 19,400 466 PDL BioPharma Inc. 72,500 450 * Gentiva Health Services Inc. 15,500 438 Owens & Minor Inc. 9,000 417 * Millipore Corp. 3,900 412 * LHC Group Inc. 11,000 369 Meridian Bioscience Inc. 14,900 304 * Sirona Dental Systems Inc. 7,900 300 * Auxilium Pharmaceuticals Inc. 8,300 259 Ensign Group Inc. 14,200 246 Medicis Pharmaceutical Corp. Class A 8,900 224 Atrion Corp. 1,444 207 * Kinetic Concepts Inc. 4,200 201 * Psychiatric Solutions Inc. 6,300 188 * Kendle International Inc. 9,400 164 * Sun Healthcare Group Inc. 16,000 153 * PSS World Medical Inc. 6,200 146 Techne Corp. 2,100 134 * Martek Biosciences Corp. 5,900 133 * Catalyst Health Solutions Inc. 3,000 124 * Cyberonics Inc. 6,100 117 * Triple-S Management Corp. Class B 6,428 114 * Healthsouth Corp. 5,935 111 Cantel Medical Corp. 5,060 100 * Savient Pharmaceuticals Inc. 6,700 97 * RadNet Inc. 30,283 96 * BioScrip Inc. 11,223 90 * Cepheid Inc. 3,800 66 *,^ Cell Therapeutics Inc. 112,200 61 * Bio-Reference Labs Inc. 1,233 54 * Accelrys Inc. 8,500 52 * Santarus Inc. 9,100 49 * Affymetrix Inc. 6,100 45 * eResearchTechnology Inc. 6,200 43 * Kensey Nash Corp. 1,800 42 * Hi-Tech Pharmacal Co. Inc. 1,900 42 * Genomic Health Inc. 2,200 39 * Cambrex Corp. 9,490 38 * Medivation Inc. 3,509 37 * Sciclone Pharmaceuticals Inc. 9,000 32 * Micromet Inc. 3,856 31 * MAP Pharmaceuticals Inc. 1,600 25 * Continucare Corp. 6,314 23 * Providence Service Corp. 1,500 23 * ISTA Pharmaceuticals Inc. 4,900 20 * Allied Healthcare International Inc. 6,998 19 * OncoGenex Pharmaceutical Inc. 900 18 * Corvel Corp. 500 18 * Medical Action Industries Inc. 1,400 17 * Virtual Radiologic Corp. 1,400 15 Industrials (16.0%) MSC Industrial Direct Co. Class A 96,770 4,908 * Ladish Co. Inc. 230,758 4,652 Comfort Systems USA Inc. 331,230 4,137 * RBC Bearings Inc. 128,450 4,094 Tennant Co. 146,700 4,018 Federal Signal Corp. 427,000 3,847 Kennametal Inc. 120,650 3,393 Equifax Inc. 92,520 3,312 Watsco Inc. 55,270 3,144 Triumph Group Inc. 33,660 2,359 * DigitalGlobe Inc. 81,230 2,270 * Celadon Group Inc. 160,770 2,241 * Kirby Corp. 58,600 2,236 * EnerNOC Inc. 74,350 2,207 * Beacon Roofing Supply Inc. 111,783 2,138 * Resources Connection Inc. 110,990 2,128 * Advisory Board Co. 66,710 2,101 * GeoEye Inc. 66,050 1,948 * Genesee & Wyoming Inc. Class A 56,930 1,942 Healthcare Services Group Inc. 85,570 1,916 Dun & Bradstreet Corp. 25,030 1,863 * TrueBlue Inc. 113,770 1,763 * United Stationers Inc. 25,400 1,495 Pall Corp. 36,800 1,490 * Exponent Inc. 50,298 1,435 * Stericycle Inc. 25,790 1,406 * Navistar International Corp. 31,100 1,391 * Alliant Techsystems Inc. 15,500 1,260 ^ Ritchie Bros Auctioneers Inc. 54,720 1,178 Towers Watson & Co. Class A 24,500 1,164 Bucyrus International Inc. Class A 17,300 1,142 McGrath Rentcorp 44,970 1,090 *,^ American Superconductor Corp. 36,460 1,054 * Flow International Corp. 343,000 1,032 * BTU International Inc. 166,047 1,015 * Owens Corning 39,200 997 * Korn/Ferry International 56,000 988 * LaBarge Inc. 86,150 952 Mine Safety Appliances Co. 33,540 938 * Avis Budget Group Inc. 76,000 874 Carlisle Cos. Inc. 22,900 872 * EMCOR Group Inc. 34,000 837 * ICF International Inc. 32,850 816 * SYKES Enterprises Inc. 34,777 794 Robert Half International Inc. 24,100 733 Heartland Express Inc. 42,840 707 * Hawaiian Holdings Inc. 90,097 664 * AirTran Holdings Inc. 130,625 664 Hubbell Inc. Class B 12,800 646 * Esterline Technologies Corp. 12,800 633 * APAC Customer Services Inc. 103,280 594 Toro Co. 12,000 590 HNI Corp. 21,300 567 * ATC Technology Corp. 32,100 551 * Aecom Technology Corp. 19,400 550 Brink's Co. 18,700 528 Valmont Industries Inc. 6,300 522 * URS Corp. 9,800 486 * Allegiant Travel Co. Class A 8,400 486 Harsco Corp. 14,889 476 US Ecology Inc. 27,500 443 * Chart Industries Inc. 22,100 442 Copa Holdings SA Class A 7,000 426 * Corrections Corp. of America 18,500 367 * JetBlue Airways Corp. 60,710 339 * Continental Airlines Inc. Class B 11,230 247 * Alaska Air Group Inc. 4,300 177 Apogee Enterprises Inc. 10,914 173 AAON Inc. 7,000 158 Crane Co. 4,100 146 * Geo Group Inc. 7,200 143 * DynCorp International Inc. Class A 12,200 140 Encore Wire Corp. 6,500 135 ABM Industries Inc. 5,539 117 * Air Transport Services Group Inc. 33,700 114 Ampco-Pittsburgh Corp. 4,500 112 * Powell Industries Inc. 3,432 112 * GrafTech International Ltd. 7,400 101 * Armstrong World Industries Inc. 2,700 98 Cubic Corp. 2,270 82 * Sterling Construction Co. Inc. 4,900 77 * BE Aerospace Inc. 2,300 70 Raven Industries Inc. 2,170 64 * Michael Baker Corp. 1,800 62 Deluxe Corp. 3,100 60 American Science & Engineering Inc. 800 60 Nordson Corp. 800 54 * WESCO International Inc. 1,500 52 TAL International Group Inc. 2,200 44 * IHS Inc. Class A 800 43 * GenCorp Inc. 7,200 41 Preformed Line Products Co. 1,000 38 * Altra Holdings Inc. 2,700 37 * Trex Co. Inc. 1,700 36 Applied Signal Technology Inc. 1,600 31 AZZ Inc. 700 24 * Orbital Sciences Corp. 1,200 23 * Trimas Corp. 3,400 22 * Colfax Corp. 1,700 20 Portec Rail Products Inc. 1,700 20 Diamond Management & Technology Consultants Inc. Class A 2,300 18 VSE Corp. 400 16 Information Technology (23.5%) * TiVo Inc. 384,760 6,587 * Acme Packet Inc. 229,918 4,433 * Nanometrics Inc. 461,500 4,375 Factset Research Systems Inc. 56,800 4,167 * Atheros Communications Inc. 104,726 4,054 * Netlogic Microsystems Inc. 134,020 3,944 * VeriFone Holdings Inc. 171,370 3,463 * Blue Coat Systems Inc. 107,466 3,336 * Sourcefire Inc. 142,050 3,260 * Teradyne Inc. 291,119 3,252 * OSI Systems Inc. 113,210 3,176 * Littelfuse Inc. 72,870 2,770 * Riverbed Technology Inc. 97,460 2,768 * Verigy Ltd. 222,090 2,483 * Radiant Systems Inc. 173,080 2,470 * Euronet Worldwide Inc. 128,410 2,367 Solera Holdings Inc. 60,773 2,349 * PMC - Sierra Inc. 253,530 2,261 * ON Semiconductor Corp. 277,300 2,218 * PROS Holdings Inc. 217,000 2,144 * Polycom Inc. 67,260 2,057 * Parametric Technology Corp. 113,650 2,051 * FEI Co. 88,430 2,026 * Netezza Corp. 158,180 2,023 * Pericom Semiconductor Corp. 187,250 2,005 * Mellanox Technologies Ltd. 81,900 1,930 * Compellent Technologies Inc. 109,630 1,924 Power Integrations Inc. 46,490 1,915 * SuccessFactors Inc. 99,470 1,894 * Concur Technologies Inc. 44,440 1,822 * Ceva Inc. 149,360 1,742 * Cogent Inc. 169,490 1,729 * Progress Software Corp. 54,600 1,716 * Sybase Inc. 34,393 1,603 * MKS Instruments Inc. 74,800 1,465 * Electronic Arts Inc. 76,400 1,426 * Cree Inc. 20,101 1,411 * Cymer Inc. 37,770 1,409 * Ness Technologies Inc. 223,120 1,408 * Alliance Data Systems Corp. 22,000 1,408 * Trimble Navigation Ltd. 48,180 1,384 * Hewitt Associates Inc. Class A 34,300 1,364 * Ariba Inc. 102,859 1,322 *,^ Shanda Interactive Entertainment Ltd. ADR 30,000 1,308 * Aviat Networks Inc. 192,735 1,278 * j2 Global Communications Inc. 54,300 1,271 * Red Hat Inc. 41,500 1,215 Global Payments Inc. 25,000 1,139 * Gartner Inc. 46,000 1,023 * Monolithic Power Systems Inc. 45,000 1,004 * NAPCO Security Technologies Inc. 435,366 1,001 * Vishay Intertechnology Inc. 96,800 990 * Clicksoftware Technologies Ltd. 139,500 963 * Varian Semiconductor Equipment Associates Inc. 28,570 946 *,^ Superconductor Technologies Inc. 294,300 865 * DealerTrack Holdings Inc. 48,000 820 * Sohu.com Inc. 14,800 808 * Amkor Technology Inc. 112,800 797 Diebold Inc. 25,100 797 Syntel Inc. 19,486 750 * Salesforce.com Inc. 10,000 745 * JDA Software Group Inc. 25,300 704 * QLogic Corp. 34,615 703 * TIBCO Software Inc. 61,500 664 * TeleTech Holdings Inc. 37,974 649 Earthlink Inc. 75,500 645 *,^ STEC Inc. 53,000 635 Pegasystems Inc. 16,351 605 * RF Micro Devices Inc. 120,900 602 Black Box Corp. 19,400 597 * Silicon Laboratories Inc. 12,500 596 * Advanced Micro Devices Inc. 63,800 591 * Rudolph Technologies Inc. 65,000 557 * Rovi Corp. 14,934 554 * Insight Enterprises Inc. 38,600 554 * SYNNEX Corp. 18,726 554 * SAIC Inc. 30,645 542 * Lawson Software Inc. 80,263 531 * Multi-Fineline Electronix Inc. 20,500 528 * LivePerson Inc. 67,116 515 * Art Technology Group Inc. 114,685 506 * Arris Group Inc. 41,569 499 * 3Com Corp. 64,817 498 * Skyworks Solutions Inc. 30,900 482 * Aruba Networks Inc. 34,067 465 * Plexus Corp. 12,900 465 * Stratasys Inc. 17,930 437 * Benchmark Electronics Inc. 20,900 433 MAXIMUS Inc. 6,800 414 * Acxiom Corp. 23,072 414 * Mantech International Corp. Class A 7,900 386 * Advanced Analogic Technologies Inc. 110,000 384 * MercadoLibre Inc. 7,700 371 iGate Corp. 37,027 360 * AuthenTec Inc. 164,030 353 * Applied Micro Circuits Corp. 40,660 351 Jack Henry & Associates Inc. 14,400 346 * Loral Space & Communications Inc. 9,293 326 * Anixter International Inc. 6,800 319 * Tessera Technologies Inc. 15,572 316 * Virtusa Corp. 30,000 309 * Silicon Motion Technology Corp. ADR 67,400 301 * Tekelec 14,946 271 Ulticom Inc. 27,520 266 * Manhattan Associates Inc. 10,400 265 Jabil Circuit Inc. 15,400 249 * Unisys Corp. 7,130 249 *,^ Synaptics Inc. 8,829 244 * Global Cash Access Holdings Inc. 28,962 237 * Advanced Energy Industries Inc. 12,600 209 * DemandTec Inc. 29,440 205 * CSG Systems International Inc. 9,700 203 * F5 Networks Inc. 3,300 203 * Tech Data Corp. 4,800 201 * InterDigital Inc. 7,000 195 * Wright Express Corp. 5,916 178 * Kopin Corp. 45,102 167 ADTRAN Inc. 6,000 158 Plantronics Inc. 4,900 153 * Actuate Corp. 27,139 152 * ValueClick Inc. 14,900 151 * Netscout Systems Inc. 8,145 120 * MIPS Technologies Inc. Class A 23,125 103 * CACI International Inc. Class A 2,000 98 * AsiaInfo Holdings Inc. 3,600 95 * NCI Inc. Class A 2,982 90 * Saba Software Inc. 17,865 88 * Cirrus Logic Inc. 8,300 70 * Volterra Semiconductor Corp. 2,700 68 * CPI International Inc. 5,100 68 * Quantum Corp. 24,300 64 * SolarWinds Inc. 2,546 55 * Checkpoint Systems Inc. 2,400 53 * Diodes Inc. 2,000 45 * Entropic Communications Inc. 8,600 44 Blackbaud Inc. 1,600 40 CTS Corp. 4,200 40 * Ebix Inc. 2,400 38 * Interactive Intelligence Inc. 1,855 35 * MICROS Systems Inc. 900 30 Micrel Inc. 2,700 29 * Quest Software Inc. 1,600 28 * Smith Micro Software Inc. 3,100 27 * Veeco Instruments Inc. 600 26 * Netgear Inc. 800 21 * Ancestry.com Inc. 1,200 20 * TriQuint Semiconductor Inc. 2,737 19 * SonicWALL Inc. 2,200 19 * Radisys Corp. 2,100 19 * Oplink Communications Inc. 1,000 19 * Bottomline Technologies Inc. 1,000 17 QAD Inc. 2,800 15 * ModusLink Global Solutions Inc. 1,700 14 Materials (4.0%) Sensient Technologies Corp. 186,850 5,430 Aptargroup Inc. 85,600 3,368 Quaker Chemical Corp. 101,700 2,757 Arch Chemicals Inc. 53,760 1,849 Lubrizol Corp. 20,000 1,834 * Fronteer Development Group Inc. 269,590 1,388 * OM Group Inc. 39,480 1,338 Ball Corp. 24,900 1,329 Ashland Inc. 18,800 992 NewMarket Corp. 8,800 906 * Crown Holdings Inc. 26,467 714 * Pactiv Corp. 25,530 643 Silgan Holdings Inc. 9,200 554 Walter Energy Inc. 4,400 406 Rock-Tenn Co. Class A 7,563 345 * Clearwater Paper Corp. 6,680 329 * Boise Inc. 49,437 303 * Bway Holding Co. 13,726 276 Innophos Holdings Inc. 8,372 234 Stepan Co. 3,702 207 Worthington Industries Inc. 10,100 175 * Omnova Solutions Inc. 12,766 100 * PolyOne Corp. 3,300 34 * AEP Industries Inc. 1,200 31 * WR Grace & Co. 700 19 Telecommunication Services (0.8%) *,^ Clearwire Corp. Class A 218,850 1,565 * NeuStar Inc. Class A 44,547 1,122 Consolidated Communications Holdings Inc. 34,558 655 USA Mobility Inc. 46,516 589 NTELOS Holdings Corp. 28,200 502 * tw telecom inc Class A 16,200 294 * PAETEC Holding Corp. 46,400 217 Frontier Communications Corp. 7,500 56 HickoryTech Corp. 1,900 17 Utilities (0.4%) Integrys Energy Group Inc. 20,600 976 DPL Inc. 28,400 772 CenterPoint Energy Inc. 30,300 435 Ormat Technologies Inc. 13,779 388 New Jersey Resources Corp. 7,981 300 Total Common Stocks (Cost $548,359) Market Value Coupon Shares ($000) Temporary Cash Investments (6.5%) 1 Money Market Fund (6.3%) 3,4 Vanguard Market Liquidity Fund 0.183% 39,364,525 39,365 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.2%) 5,6 Federal Home Loan Mortgage Discount Notes 0.240% 9/7/10 1,200 1,198 5,6 Freddie Mac Discount Notes 0.230% 6/21/10 200 200 5,6 Freddie Mac Discount Notes 0.290% 9/20/10 30 30 Total Temporary Cash Investments (Cost $40,793) Total Investments (101.7%) (Cost $589,152) Other Assets and Liabilities-Net (-1.7%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $5,618,000. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 98.7% and 3.0%, respectively, of net assets. 2 Considered an affiliated company of the portfolio as the issuer is another member of The Vanguard Group. 3 Includes $6,142,000 of collateral received for securities on loan. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Securities with a value of $1,428,000 have been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. ADRAmerican Depositary Receipt. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The portfolio uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The portfolio may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) E-mini Russell 2000 Index June 2010 324 21,938 3 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of March 31, 2010, based on the inputs used to value them: Vanguard Small Company Growth Portfolio Investments (Level 1) (Level 2) (Level 3) ($000 ($000 ($000 Common Stocks 601,148 - - Temporary Cash Investments 39,365 1,428 - Futures ContractsLiabilities 1 (150) - - Total 640,363 1,428 - 1 Represents variation margin on the last day of the reporting period. D. At March 31, 2010, the cost of investment securities for tax purposes was $589,152,000. Net unrealized appreciation of investment securities for tax purposes was $52,789,000, consisting of unrealized gains of $99,718,000 on securities that had risen in value since their purchase and $46,929,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard International Portfolio Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Common Stocks (95.8%) 1 Australia (4.2%) Woolworths Ltd. 668,900 17,181 Australia & New Zealand Banking Group Ltd. 671,000 15,596 Woodside Petroleum Ltd. 316,600 13,625 Brambles Ltd. 1,753,100 11,826 * James Hardie Industries SE 762,900 5,082 QBE Insurance Group Ltd. 193,000 3,684 Sims Metal Management Ltd. 109,541 2,159 Austria (0.3%) * Wienerberger AG 213,000 4,136 Belgium (0.1%) * Barco NV 46,635 2,094 Brazil (7.1%) Petroleo Brasileiro SA ADR Type A 917,600 36,328 Itau Unibanco Holding SA ADR 1,021,325 22,459 Vale SA Class B Pfd. ADR 467,300 12,972 BM&FBOVESPA SA 1,640,433 11,014 Redecard SA 583,929 10,803 Itau Unibanco Holding SA Prior Pfd. 384,575 8,421 Petroleo Brasileiro SA Prior Pfd. 199,384 3,951 Vale SA Prior Pfd. 121,658 3,376 B2W Cia Global Do Varejo 130,100 2,809 Banco do Brasil SA 164,931 2,758 * Fibria Celulose SA 94,103 2,039 Canada (0.9%) Niko Resources Ltd. 79,500 8,479 Suncor Energy Inc. 128,000 4,163 Sherritt International Corp. 258,131 2,048 * Harry Winston Diamond Corp. 60,600 597 China (5.6%) * Baidu Inc. ADR 36,600 21,850 China Construction Bank Corp. 10,828,000 8,852 CNOOC Ltd. 5,181,500 8,555 China Resources Enterprise Ltd. 1,858,000 6,891 Tencent Holdings Ltd. 339,000 6,793 Ping An Insurance Group Co. of China Ltd. 673,500 5,790 China Merchants Holdings International Co. Ltd. 1,454,000 5,342 * Ctrip.com International Ltd. ADR 130,600 5,119 Dongfang Electric Corp. Ltd. 860,600 4,893 China Unicom Hong Kong Ltd. 3,740,000 4,197 Want Want China Holdings Ltd. 5,624,000 3,986 China Merchants Bank Co. Ltd. 1,206,500 3,257 Chaoda Modern Agriculture Holdings Ltd. 2,621,135 2,789 Denway Motors Ltd. 5,132,000 2,723 ^ Ports Design Ltd. 630,000 1,597 Denmark (1.9%) ^ Novo Nordisk A/S Class B 153,400 11,842 * Vestas Wind Systems A/S 183,999 10,010 ^ Novozymes A/S 48,600 5,377 AP Moller - Maersk A/S Class B 465 3,544 France (7.4%) Cie Generale d'Optique Essilor International SA 311,722 19,907 L'Oreal SA 149,700 15,743 Total SA 242,000 14,045 PPR 102,800 13,667 Danone 207,000 12,467 GDF Suez 288,000 11,133 ArcelorMittal 221,975 9,733 BNP Paribas 67,000 5,135 Schneider Electric SA 40,500 4,732 Publicis Groupe SA 107,000 4,573 European Aeronautic Defence and Space Co. NV 213,000 4,279 Societe Generale 61,600 3,866 * CFAO SA 69,544 2,591 Germany (6.2%) SAP AG 418,300 20,252 Adidas AG 249,691 13,349 Siemens AG 121,173 12,107 Linde AG 69,600 8,302 Porsche Automobil Holding SE Prior Pfd. 129,800 7,927 Fresenius Medical Care AG & Co. KGaA 140,000 7,888 Bayer AG 84,000 5,676 *,^ TUI AG 443,500 4,977 ThyssenKrupp AG 132,000 4,526 Symrise AG 177,080 4,196 Celesio AG 118,700 3,794 E.ON AG 100,000 3,697 Wincor Nixdorf AG 50,356 3,412 *,^ Q-Cells SE 115,330 1,147 Hong Kong (3.2%) Esprit Holdings Ltd. 1,561,008 12,303 Swire Pacific Ltd. 984,500 11,833 Jardine Matheson Holdings Ltd. 322,200 10,725 Hong Kong Exchanges and Clearing Ltd. 544,900 9,074 Li & Fung Ltd. 1,348,000 6,629 ^ Techtronic Industries Co. 3,027,652 2,453 India (0.7%) Housing Development Finance Corp. 132,600 8,019 Reliance Capital Ltd. 186,700 3,141 Indonesia (0.3%) Telekomunikasi Indonesia Tbk PT 4,512,000 4,021 Ireland (0.2%) Kerry Group PLC Class A 121,658 3,782 Israel (1.3%) Teva Pharmaceutical Industries Ltd. ADR 287,432 18,131 Makhteshim-Agan Industries Ltd. 703,318 3,177 Italy (0.5%) * Intesa Sanpaolo SPA (Registered) 2,272,659 8,464 Japan (14.5%) Canon Inc. 781,800 36,162 Nintendo Co. Ltd. 68,800 23,073 Honda Motor Co. Ltd. 447,100 15,760 Rakuten Inc. 21,648 15,661 Toyota Motor Corp. 368,100 14,801 Mitsubishi Corp. 463,200 12,164 Nomura Holdings Inc. 1,621,100 11,895 SMC Corp. 81,600 11,097 * Yamaha Motor Co. Ltd. 690,300 10,370 Japan Tobacco Inc. 2,658 9,895 Yamada Denki Co. Ltd. 129,870 9,597 Bridgestone Corp. 547,000 9,361 Sony Financial Holdings Inc. 2,693 8,852 Unicharm Corp. 91,000 8,786 Hoya Corp. 271,800 7,484 Sekisui Chemical Co. Ltd. 1,006,000 6,821 Rohm Co. Ltd. 74,700 5,590 THK Co. Ltd. 247,400 5,409 Nippon Telegraph & Telephone Corp. 116,000 4,881 Kyocera Corp. 44,200 4,315 Astellas Pharma Inc. 100,000 3,622 Trend Micro Inc. 88,500 3,089 Luxembourg (0.1%) * Reinet Investments SCA 67,635 1,094 Mexico (0.7%) Wal-Mart de Mexico SAB de CV 1,077,300 5,500 * Desarrolladora Homex SAB de CV ADR 113,596 3,213 * Consorcio ARA SAB de CV 3,899,933 2,621 Netherlands (2.2%) Unilever NV 573,800 17,359 * ING Groep NV 1,439,000 14,257 TNT NV 135,000 3,866 Norway (0.4%) * DnB NOR ASA 325,888 3,727 Statoil ASA 152,995 3,560 Russia (0.9%) Gazprom OAO ADR 615,449 14,358 Singapore (0.4%) Singapore Exchange Ltd. 849,000 4,635 DBS Group Holdings Ltd. 260,075 2,652 South Africa (0.8%) Impala Platinum Holdings Ltd. 225,800 6,629 Sasol Ltd. 74,500 3,088 MTN Group Ltd. 195,000 2,993 South Korea (1.6%) Samsung Electronics Co. Ltd. 23,062 16,674 Samsung Fire & Marine Insurance Co. Ltd. 24,600 3,946 Shinhan Financial Group Co. Ltd. 96,000 3,784 Hankook Tire Co. Ltd. 114,000 2,160 Spain (2.8%) Banco Santander SA 2,004,435 26,587 Inditex SA 227,300 14,992 Gamesa Corp. Tecnologica SA 379,000 5,191 Sweden (4.1%) Atlas Copco AB Class A 1,745,478 27,052 Sandvik AB 1,354,695 16,924 Svenska Handelsbanken AB Class A 468,777 13,754 Telefonaktiebolaget LM Ericsson Class B 465,000 4,876 Oriflame Cosmetics SA 75,000 4,669 Switzerland (8.2%) Novartis AG 451,500 24,423 Syngenta AG 75,400 20,937 Cie Financiere Richemont SA 435,977 16,905 Roche Holding AG 84,483 13,721 Credit Suisse Group AG 194,000 9,986 Geberit AG 55,740 9,972 SGS SA 5,288 7,299 Julius Baer Group Ltd. 192,000 6,949 ABB Ltd. 295,900 6,469 GAM Holding Ltd. 414,000 5,077 Nestle SA 93,271 4,779 Zurich Financial Services AG 16,800 4,309 Holcim Ltd. 53,000 3,950 Taiwan (0.8%) Taiwan Semiconductor Manufacturing Co. Ltd. 4,713,204 9,133 AU Optronics Corp. ADR 223,000 2,526 Compal Electronics Inc. 1,669,487 2,185 Thailand (0.1%) * Kasikornbank PCL 510,000 1,521 Kasikornbank PCL (Foreign) 149,300 475 Turkey (0.7%) Turkiye Garanti Bankasi AS 2,586,000 12,123 United Kingdom (17.6%) Tesco PLC 5,338,100 35,293 BHP Billiton PLC 784,700 26,819 BG Group PLC 1,512,817 26,199 Standard Chartered PLC 955,300 26,039 British American Tobacco PLC 552,830 19,059 Vodafone Group PLC 7,500,402 17,348 Rolls-Royce Group PLC 1,767,953 16,007 Rio Tinto PLC 248,652 14,700 SABMiller PLC 493,000 14,460 HSBC Holdings PLC 1,235,221 12,518 Meggitt PLC 1,689,000 7,849 * Cairn Energy PLC 1,174,010 7,434 Prudential PLC 857,000 7,090 BAE Systems PLC 1,016,000 5,728 * Signet Jewelers Ltd. 172,000 5,506 * Lloyds Banking Group PLC 4,993,073 4,741 * Autonomy Corp. PLC 169,200 4,676 Carnival PLC 112,000 4,598 GlaxoSmithKline PLC 224,000 4,300 Intertek Group PLC 191,950 4,247 Unilever PLC 145,000 4,245 Ultra Electronics Holdings PLC 182,000 4,151 G4S PLC 938,944 3,727 * Inchcape PLC 8,000,000 3,578 ^ Victrex PLC 222,229 2,968 Eurasian Natural Resources Corp. PLC 161,000 2,909 Reckitt Benckiser Group PLC 51,000 2,802 Total Common Stocks (Cost $1,456,863) Market Value Coupon Shares ($000) Temporary Cash Investments (5.7%) 1 Money Market Fund (5.0%) 2,3 Vanguard Market Liquidity Fund 0.183% 82,327,999 82,328 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.7%) 4,6 Freddie Mac Discount Notes 0.215% 6/14/10 3,000 2,999 4,5,6 Freddie Mac Discount Notes 0.230% 8/9/10 8,000 7,993 Total Temporary Cash Investments (Cost $93,320) Total Investments (101.5%) (Cost $1,550,183) Other Assets and Liabilities-Net (-1.5%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $25,974,000. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 99.3% and 2.2%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $27,369,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $6,834,000 have been segregated as initial margin for open futures contracts. 6 Securities with a value of $1,549,000 have been segregated as collateral for open forward currency contracts. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). Vanguard International Portfolio C. Futures and Forward Currency Contracts: The portfolio uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The portfolio may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. The portfolio may also enter into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The primary risk associated with the portfolio's use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the fund under the contracts. Futures and forward currency contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) Dow Jones EURO STOXX 50 Index June 2010 581 22,413 (81) FTSE 100 Index June 2010 182 15,489 37 Topix Index June 2010 127 13,286 688 ASX 200 Index June 2010 53 5,934 (78) Vanguard International Portfolio At March 31, 2010, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Appreciation (Depreciation) Contract Settlement Date Receive Deliver ($000) 6/23/10 AUD 6,549 USD 5,954 (8) 6/23/10 EUR 16,624 USD 22,495 (293) 6/23/10 GBP 10,187 USD 15,445 (158) 6/16/10 JPY 1,177,148 USD 12,603 (318) AUDAustralian dollar. EUREuro. GBPBritish pound. JPYJapanese yen. USDU.S. dollar. D. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Vanguard International Portfolio Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of March 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common StocksNorth and South America 143,551 - - Common StocksOther 47,626 1,385,279 - Temporary Cash Investments 82,328 10,992 - Futures ContractsLiabilities 1 (340) - - Forward Currency ContractsLiabilities - (777) - Total 273,165 1,395,494 - 1 Represents variation margin on the last day of the reporting period. E. At March 31, 2010, the cost of investment securities for tax purposes was $1,550,183,000. Net unrealized appreciation of investment securities for tax purposes was $119,593,000, consisting of unrealized gains of $220,195,000 on securities that had risen in value since their purchase and $100,602,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD VARIABLE INSURANCE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 21, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD VARIABLE INSURANCE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 21, 2010 VANGUARD VARIABLE INSURANCE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: May 21, 2010 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, is Incorporated by Reference.
